Exhibit 10.14

 

 

THIRD AMENDED & RESTATED CREDIT AGREEMENT

 

dated as of February 2, 2015,

 

among

 

GENESIS HEALTHCARE, INC.

FC-GEN OPERATIONS INVESTMENT, LLC

GENESIS HOLDINGS, LLC

SKILLED HEALTHCARE, LLC

 

and

THE OTHER ENTITIES LISTED ON ANNEX I,
as Borrowers,

 

and

 

THE LENDERS AND L/C ISSUERS PARTY HERETO

 

GENERAL ELECTRIC CAPITAL CORPORATION,
as Administrative Agent

 

GE CAPITAL MARKETS, INC.,
as Sole Book Running Manager, Sole Documentation Agent and Sole Lead Arranger

 

CAPITAL ONE, N.A.,

 as Syndication Agent

 

· · · ·

 

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

Page

 

 

ARTICLE 1 DEFINITIONS, INTERPRETATION AND ACCOUNTING TERMS

1

 

 

 

Section 1.1

Defined Terms

1

 

 

 

Section 1.2

UCC Terms

47

 

 

 

Section 1.3

Accounting Terms and Principles

48

 

 

 

Section 1.4

Interpretation

48

 

 

 

ARTICLE 2 THE CREDIT FACILITIES

49

 

 

 

Section 2.1

The Commitments

49

 

 

 

Section 2.2

Borrowing Procedures

50

 

 

 

Section 2.3

Swing Loans

52

 

 

 

Section 2.4

Letters of Credit

53

 

 

 

Section 2.5

Reduction and Termination of the Commitments

56

 

 

 

Section 2.6

Repayment of Revolving Loan

56

 

 

 

Section 2.7

Optional Prepayments

56

 

 

 

Section 2.8

Mandatory Prepayments

57

 

 

 

Section 2.9

Interest

57

 

 

 

Section 2.10

Conversion and Continuation Options

58

 

 

 

Section 2.11

Fees

59

 

 

 

Section 2.12

Application of Payments

60

 

 

 

Section 2.13

Payments and Computations

61

 

 

 

Section 2.14

Evidence of Debt

62

 

 

 

Section 2.15

Suspension of LIBOR Rate Option

64

 

 

 

Section 2.16

Breakage Costs; Increased Costs; Capital Requirements

65

 

 

 

Section 2.17

Taxes

66

 

 

 

Section 2.18

Substitution of Lenders

69

 

 

 

Section 2.19

Contribution

70

 

 

 

Section 2.20

Reserved

72

 

 

 

Section 2.21

HUD Revolving Credit Sub-Facility

72

 

 

 

Section 2.22

Defaulting Lenders

73

 

 

 

ARTICLE 3 CONDITIONS TO LOANS AND LETTERS OF CREDIT

74

 

 

 

Section 3.1

Conditions Precedent to Loans and Letters of Credit

74

 

 

 

Section 3.2

Conditions Precedent to Each Loan and Letter of Credit

77

 

i

--------------------------------------------------------------------------------


 

ARTICLE 4 REPRESENTATIONS AND WARRANTIES

78

 

 

 

Section 4.1

Corporate Existence; Financial Statements; Compliance with Law

78

 

 

 

Section 4.2

Loan and Related Documents

80

 

 

 

Section 4.3

Financial Statements

81

 

 

 

Section 4.4

[Reserved]

81

 

 

 

Section 4.5

Material Adverse Effect

81

 

 

 

Section 4.6

Solvency

81

 

 

 

Section 4.7

Litigation

81

 

 

 

Section 4.8

Taxes

81

 

 

 

Section 4.9

Margin Regulations

82

 

 

 

Section 4.10

No Burdensome Obligations; No Defaults

82

 

 

 

Section 4.11

Investment Company Act

82

 

 

 

Section 4.12

Labor Matters

82

 

 

 

Section 4.13

ERISA

83

 

 

 

Section 4.14

Environmental Matters

83

 

 

 

Section 4.15

Intellectual Property

84

 

 

 

Section 4.16

Title; Real Property

84

 

 

 

Section 4.17

Full Disclosure

84

 

 

 

Section 4.18

Patriot Act; OFAC

84

 

 

 

Section 4.19

Eligible Accounts

85

 

 

 

Section 4.20

Use of Proceeds

86

 

 

 

Section 4.21

Insurance

86

 

 

 

Section 4.22

Reportable Transactions

86

 

 

 

Section 4.23

Security Documents

86

 

 

 

Section 4.24

Schedules Deemed Updated

86

 

 

 

ARTICLE 5 FINANCIAL COVENANTS

87

 

 

 

Section 5.1

Consolidated Interest Coverage Ratio

87

 

 

 

Section 5.2

Minimum Consolidated Fixed Charge Coverage Ratio (Adjusted) — ABL

87

 

 

 

Section 5.3

Minimum Consolidated Fixed Charge Coverage Ratio — Term Loan

87

 

 

 

Section 5.4

Maximum Leverage Ratio

88

 

 

 

Section 5.5

Capital Expenditures

88

 

 

 

Section 5.6

Investments to Cure Financial Covenant Defaults

89

 

 

 

ARTICLE 6 REPORTING COVENANTS

90

 

 

 

Section 6.1

Financial Statements

90

 

ii

--------------------------------------------------------------------------------


 

Section 6.2

Other Events

92

 

 

 

Section 6.3

Copies of Notices and Reports

93

 

 

 

Section 6.4

Taxes

93

 

 

 

Section 6.5

Labor Matters

93

 

 

 

Section 6.6

ERISA Matters

93

 

 

 

Section 6.7

Environmental Matters

93

 

 

 

Section 6.8

Other Information

94

 

 

 

ARTICLE 7 AFFIRMATIVE COVENANTS

94

 

 

 

Section 7.1

Maintenance of Corporate Existence

94

 

 

 

Section 7.2

Compliance with Laws, Etc.

94

 

 

 

Section 7.3

Payment of Obligations

96

 

 

 

Section 7.4

Maintenance of Property

96

 

 

 

Section 7.5

Maintenance of Insurance

96

 

 

 

Section 7.6

Keeping of Books

96

 

 

 

Section 7.7

Access to Books and Property

96

 

 

 

Section 7.8

Environmental

97

 

 

 

Section 7.9

Post-Closing Obligations

97

 

 

 

Section 7.10

Additional Borrowers and Collateral

97

 

 

 

Section 7.11

Deposit Accounts; Securities Accounts and Cash Collateral Accounts

100

 

 

 

Section 7.12

Cash Management; Agent Collection Account

101

 

 

 

Section 7.13

Further Assurances

105

 

 

 

Section 7.14

Use of Proceeds

105

 

 

 

Section 7.15

Annual Lenders Meeting

105

 

 

 

Section 7.16

Material Master Leases

105

 

 

 

Section 7.17

UPL Programs

105

 

 

 

ARTICLE 8 NEGATIVE COVENANTS

106

 

 

 

Section 8.1

Indebtedness

106

 

 

 

Section 8.2

Liens

109

 

 

 

Section 8.3

Sale and Lease-Back Transactions

113

 

 

 

Section 8.4

Investments

113

 

 

 

Section 8.5

Mergers, Consolidations, Sales of Assets and Acquisitions

116

 

 

 

Section 8.6

Restricted Payments; Restrictive Agreements

118

 

 

 

Section 8.7

Transactions with Affiliates

121

 

 

 

Section 8.8

Change in Nature of Business

122

 

iii

--------------------------------------------------------------------------------


 

Section 8.9

Other Indebtedness and Agreements

122

 

 

 

Section 8.10

Accounting Changes; Fiscal Year

123

 

 

 

Section 8.11

Margin Regulations

123

 

 

 

Section 8.12

Tax Receivable Agreement

123

 

 

 

ARTICLE 9 EVENTS OF DEFAULT

123

 

 

 

Section 9.1

Definition

123

 

 

 

Section 9.2

Remedies

125

 

 

 

Section 9.3

Actions in Respect of Letters of Credit

126

 

 

 

ARTICLE 10 ADMINISTRATIVE AGENT

126

 

 

 

Section 10.1

Appointment and Duties

126

 

 

 

Section 10.2

Binding Effect

127

 

 

 

Section 10.3

Use of Discretion

128

 

 

 

Section 10.4

Delegation of Rights and Duties

128

 

 

 

Section 10.5

Reliance and Liability

128

 

 

 

Section 10.6

Administrative Agent Individually

129

 

 

 

Section 10.7

Lender Credit Decision

129

 

 

 

Section 10.8

Expenses; Indemnities

130

 

 

 

Section 10.9

Resignation of Administrative Agent or L/C Issuer

130

 

 

 

Section 10.10

Release of Collateral or Guarantors

131

 

 

 

Section 10.11

Additional Secured Parties

132

 

 

 

ARTICLE 11 MISCELLANEOUS

133

 

 

 

Section 11.1

Amendments, Waivers, Etc.

133

 

 

 

Section 11.2

Assignments and Participations; Binding Effect

135

 

 

 

Section 11.3

Costs and Expenses

138

 

 

 

Section 11.4

Indemnities

139

 

 

 

Section 11.5

Survival

140

 

 

 

Section 11.6

Limitation of Liability for Certain Damages

140

 

 

 

Section 11.7

Lender-Creditor Relationship

140

 

 

 

Section 11.8

Right of Setoff

140

 

 

 

Section 11.9

Sharing of Payments, Etc.

141

 

 

 

Section 11.10

Marshaling; Payments Set Aside; Protective Advances

141

 

 

 

Section 11.11

Notices

142

 

 

 

Section 11.12

Electronic Transmissions

143

 

 

 

Section 11.13

Governing Law

144

 

 

 

Section 11.14

Jurisdiction

144

 

iv

--------------------------------------------------------------------------------


 

Section 11.15

WAIVER OF JURY TRIAL

145

 

 

 

Section 11.16

Severability

145

 

 

 

Section 11.17

Execution in Counterparts

145

 

 

 

Section 11.18

Entire Agreement

145

 

 

 

Section 11.19

Usury

146

 

 

 

Section 11.20

Use of Name

146

 

 

 

Section 11.21

Non-Public Information; Confidentiality

146

 

 

 

Section 11.22

Patriot Act Notice

147

 

 

 

Section 11.23

Agent for Loan Parties

147

 

 

 

Section 11.24

Existing Agreements Superseded; Exhibits and Schedules

147

 

Annexes

 

Annex I-A

 

Borrowers

 

 

 

Annex I-B

 

Guarantors

 

 

 

Annex II

 

Organizational Chart

 

Exhibits

 

Exhibit A

 

Assignment Agreement

 

 

 

Exhibit B

 

Note

 

 

 

Exhibit C

 

Notice of Borrowing

 

 

 

Exhibit D

 

Swingline Request

 

 

 

Exhibit E

 

L/C Request

 

 

 

Exhibit F

 

Notice of Conversion or Continuation

 

 

 

Exhibit G

 

Compliance Certificate

 

 

 

Exhibit H

 

[Reserved]

 

 

 

Exhibit I

 

Borrowing Base Certificate

 

 

 

Exhibit J

 

Solvency Certificate

 

 

 

Exhibit K

 

Intercreditor Agreement

 

 

 

Exhibit L

 

Non-U.S. Lender Tax Statement

 

 

 

Exhibit M

 

Intercompany Promissory Note

 

 

 

Exhibit N

 

Tax Receivable Agreement

 

Schedules

 

Schedule I

 

Revolving Credit Commitments

 

v

--------------------------------------------------------------------------------


 

Schedule 1.1A

 

Approved Insurers

 

 

 

Schedule II

 

Skilled RE Borrowers

 

 

 

Schedule III

 

New Loan Parties

 

 

 

Schedule IV

 

Released Loan Parties

 

 

 

Schedule 2.4(h)

 

Existing Letters of Credit Deemed Issued Pursuant to Section 2.4

 

 

 

Schedule 4.1

 

Corporate Existence, Compliance with Law, Licensing Matters

 

 

 

Schedule 4.1(e)

 

Violations, Deficiencies, Enforcement Actions and Proceedings by Governmental
Authorities

 

 

 

Schedule 4.2

 

Required Permits, Notices or Consents

 

 

 

Schedule 4.3(b)

 

Material Indebtedness and Material Liabilities

 

 

 

Schedule 4.7

 

Litigation

 

 

 

Schedule 4.8

 

Taxes

 

 

 

Schedule 4.12

 

Collective Bargaining Agreements

 

 

 

Schedule 4.13(a)

 

ERISA

 

 

 

Schedule 4.13(b)

 

Foreign Pension Plans

 

 

 

Schedule 4.16

 

Title; Real Property; Facility Type

 

 

 

Schedule 4.21

 

Insurance

 

 

 

Schedule 4.23

 

Security Documents

 

 

 

Schedule 7.2

 

Provider Payment and Reimbursements Programs; Licenses

 

 

 

Schedule 7.9

 

Post-Closing Obligations

 

 

 

Schedule 7.10

 

Non-Borrower Subsidiaries

 

 

 

Schedule 7.11

 

Deposit Accounts

 

 

 

Schedule 7.12(a)

 

Facility Lockbox Accounts

 

 

 

Schedule 7.12(b)

 

Government Receivables Deposit Accounts

 

 

 

Schedule 8.1

 

Permitted Indebtedness

 

 

 

Schedule 8.2

 

Permitted Liens

 

 

 

Schedule 8.4

 

Permitted Existing Investments

 

 

 

Schedule 8.7

 

Agreement with Affiliates

 

vi

--------------------------------------------------------------------------------


 

THIS THIRD AMENDED AND RESTATED CREDIT AGREEMENT, dated as of February 2, 2015,
is entered into by and among GENESIS HEALTHCARE, INC. (formerly known as Skilled
Healthcare Group, Inc., “Ultimate Parent”), FC-GEN OPERATIONS INVESTMENT, LLC, a
Delaware limited liability company (“LLC Parent”), SKILLED HEALTHCARE, LLC, a
Delaware limited liability company (“Skilled Holdings”), GENESIS HOLDINGS, LLC,
a Delaware limited liability company (“Genesis Holdings”), GENESIS HEALTHCARE
LLC (as a Borrower and as agent for the Borrowers pursuant to Section 11.23) and
the entities listed with their jurisdiction of organization on Annex I-A hereto
and each Person becoming a party hereto as a “Borrower” in accordance with
Section 7.10 (collectively, “Borrowers”), certain financial institutions from
time to time party hereto (as defined below, collectively, “Lenders”), L/C
Issuers (as defined below) and GENERAL ELECTRIC CAPITAL CORPORATION (“GECC”), as
Administrative Agent for the Lenders and the L/C Issuers (in such capacity, and
together with its successors and permitted assigns, “Administrative Agent”).

 

WHEREAS, certain subsidiaries of Ultimate Party, as “Borrowers” or “Guarantors”,
GECC, L/C Issuer and Administrative Agent are parties to that certain Second
Amended and Restated Credit Agreement, dated as of December 3, 2012, as amended
by that certain Consent and Amendment No. 1 to Credit Agreement, dated as of
April 1, 2013; that certain Amendment No. 2 to Credit Agreement, dated as of
June 20, 2013, that certain Amendment No. 3 to Credit Agreement, dated as of
June 25, 2013, that certain Amendment No. 4 to Credit Agreement, dated as of
July 26, 2013 and that certain Amendment No. 5 to Credit Agreement, dated as of
January 21, 2014 (as so amended and as otherwise amended, amended and restated,
supplemented or modified prior to the date hereof, the “Original Credit
Agreement”), pursuant to which Administrative Agent and Lenders agreed to make
certain advances and other financial accommodations to Borrowers;

 

WHEREAS, in connection with the continued working capital and other needs of
Borrowers and the other Loan Parties and the consummation of the indirect
acquisition, which is to become effective as of the date hereof by LLC Parent of
the business of Ultimate Parent (as defined below) (the “Skilled Acquisition”)
pursuant to and in accordance with the terms of the Purchase and Contribution
Agreement, dated as of August 18, 2014, between LLC Parent and Ultimate Parent
(the “Skilled Purchase Agreement”), and the refinancing and termination in full
of the Existing Skilled Credit Facilities (as defined below) and the discharge
in full of all guarantees and collateral provided in connection therewith (the
“Skilled Refinancing”) and to pay related fees and expenses associated with the
foregoing, Borrowers and the other Loan Parties have requested, among other
things, that Administrative Agent and Lenders (i) increase the Revolving Credit
Commitment, (ii) release the Released Loan Parties from their obligations under
this Agreement and the other Loan Documents, (iii) join the New Loan Parties as
parties to this Agreement and the other Loan Documents, as required, pursuant to
the requirements hereof, and (iv) amend certain other covenants and provisions
of the Original Credit Agreement; and

 

WHEREAS, Administrative Agent and Lenders have agreed to the requests of
Borrowers and the other Loan Parties on the terms and conditions set forth
herein and in the other Loan Documents.

 

NOW, THEREFORE, in consideration of the foregoing and other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged, the
parties hereto agree as follows:

 

ARTICLE 1
DEFINITIONS, INTERPRETATION AND ACCOUNTING TERMS

 

Section 1.1                                    Defined Terms(a).  As used in
this Agreement, the following terms have the following meanings:

 

1

--------------------------------------------------------------------------------


 

“ABL Priority Collateral” has the meaning specified in the Intercreditor
Agreement.

 

“Account” has the meaning specified in the Security Agreement.

 

“Account Debtor” means any Person obligated on any Account of any Borrower,
including an Account Debtor that is Medicaid, Medicare or TRICARE.

 

“Acquired EBITDA” means, with respect to any Acquired Entity or Business for any
period, the amount for such period of Consolidated EBITDA — Term Loan of such
Acquired Entity or Business (determined as if references to the Ultimate Parent
and its Subsidiaries in the definition of Consolidated EBITDA — Term Loan were
references to such Acquired Entity or Business and its Subsidiaries), all as
determined on a consolidated basis for such Acquired Entity or Business.

 

“Acquired Entity or Business” has the meaning specified in the definition of
“Consolidated EBITDA — Term Loan”.

 

“Acquired Permitted CapEx Amount” has the meaning specified in Section 5.5.

 

“Administrative Agent” has the meaning specified in the preamble to this
Agreement.

 

“Affected Lender” has the meaning specified in Section 2.18(a).

 

“Affiliate” means, with respect to any Person, any other Person that directly or
indirectly controls, is controlled by, or is under common control with, such
Person.  No Secured Party shall be an Affiliate of any Borrower nor shall any
Secured Party be deemed to be an “Affiliate” of any Loan Party solely by virtue
of being a “Lender” or “Secured Party” under this Agreement.  For purpose of
this definition, “control” means (i) the power, directly or indirectly, to
direct or cause the direction of the management and policies of such Person,
whether by contract or otherwise or (ii) beneficial ownership of 10% or more of
the Voting Stock of such Person.

 

“Agent Collection Account” has the meaning specified in Section 7.12(b).

 

“Agreement” means this Third Amended and Restated Credit Agreement, as it may be
amended, restated, replaced or otherwise modified from time to time.

 

“Allocable Share” means, with respect to each Borrower, the percentage obtained
by multiplying (i) the aggregate Revolving Credit Commitments as of any date of
determination by (ii) the ratio of the revenue attributable to such Borrower to
Consolidated revenue.

 

“Anti-Terrorism Laws” has the meaning specified in Section 4.18.

 

“Applicable Indebtedness” has the meaning specified in the definition of
“Weighted Average Life to Maturity”.

 

“Applicable Margin” means either the Applicable Margin — Tranche A-1 Base Rate
Loan, the Applicable Margin —Tranche A-1 LIBOR Loan, Applicable Margin — Tranche
A-2 Base Rate Loan, the Applicable Margin —Tranche A-2 LIBOR Loan, the
Applicable Margin — FILO Tranche LIBOR Loan or the Applicable Margin — FILO
Tranche Base Rate Loan.

 

“Applicable Margin — FILO Tranche Base Rate Loan” means, with respect to each
Revolving Loan — FILO Tranche that is a Base Rate Loan, 4.0% per annum.

 

2

--------------------------------------------------------------------------------


 

“Applicable Margin — FILO Tranche LIBOR Loan” means, with respect to each
Revolving Loan — FILO Tranche that is a LIBOR Rate Loan, 5.0% per annum.

 

“Applicable Margin — Tranche A-1 Base Rate Loan” means, with respect to each
Revolving Loan — Tranche A-1 that is a Base Rate Loan and each Swing Loan:

 

Revolving Credit
Outstandings — Tranche A-1

 

Applicable Margin

 

Greater than 75% of Revolving Credit Commitment — Tranche A-1

 

2.25

%

Less than or equal to 75% of Revolving Credit Commitment and greater than 50% of
Revolving Credit Commitment — Tranche A-1

 

2.0

%

Less than or equal to 50% of Revolving Credit Commitment — Tranche A-1

 

1.75

%

 

“Applicable Margin — Tranche A-1 LIBOR Loan” means, with respect to each
Revolving Loan — Tranche A-1 that is a LIBOR Rate Loan:

 

Revolving Credit
Outstandings — Tranche A-1

 

Applicable Margin

 

Greater than 75% of Revolving Credit Commitment — Tranche A-1

 

3.25

%

Less than or equal to 75% of Revolving Credit Commitment and greater than 50% of
Revolving Credit Commitment — Tranche A-1

 

3.00

%

Less than or equal to 50% of Revolving Credit Commitment — Tranche A-1

 

2.75

%

 

“Applicable Margin — Tranche A-2 Base Rate Loan” means, with respect to
Revolving Loan — Tranche B that is a Base Rate Loan:

 

Revolving Credit
Outstandings — Tranche A-2

 

Applicable Margin

 

Greater than 75% of Revolving Credit Commitment — Tranche A-2

 

2.00

%

Less than or equal to 75% of Revolving Credit Commitment and greater than 50% of
Revolving Credit

 

1.75

%

 

3

--------------------------------------------------------------------------------


 

Commitment — Tranche A-2

 

 

 

Less than or equal to 50% of Revolving Credit Commitment — Tranche A-2

 

1.50

%

 

“Applicable Margin — Tranche A-2 LIBOR Loan” means, with respect to Revolving
Loan — Tranche B that is a LIBOR Rate Loan:

 

Revolving Credit
Outstandings — Tranche A-2

 

Applicable Margin

 

Greater than 75% of Revolving Credit Commitment — Tranche A-2

 

3.00

%

Less than or equal to 75% of Revolving Credit Commitment and greater than 50% of
Revolving Credit Commitment — Tranche A-2

 

2.75

%

Less than or equal to 50% of Revolving Credit Commitment — Tranche A-2

 

2.50

%

 

“Approved Insurer” means each Person identified on Schedule 1.1A and any Insurer
or other Person (other than Medicaid, Medicare or TRICARE), in each case, as may
be approved by Administrative Agent in good faith and in its exercise of
reasonable (from the perspective of a secured asset-based lender) business
judgment.

 

“Asset Sale” means the Transfer (by way of merger, casualty, condemnation or
otherwise) by any Loan Party to any Person other than any other Loan Party of
(a) any Equity Interests or Equity Equivalents of any of the Subsidiaries (other
than directors’ qualifying shares) or (b) any other assets of the Loan Parties
(other than (i) inventory, damaged, no longer useful or needed, obsolete or worn
out assets, scrap, cash and Cash Equivalents, in each case Transferred in the
ordinary course of business, (ii) Transfers between or among Subsidiaries that
are not Loan Parties, (iii) Transfer of property to the extent that (A) such
property is exchanged for credit against the purchase price of similar
replacement property or (B) the proceeds of such Transfer are applied to the
purchase price of such replacement property (which replacement property is
actually promptly purchased), (iv) leases, subleases, licenses or sublicenses
(including the provision of software under an open source license), in each case
in the ordinary course of business and which do not materially interfere with
the business of the Loan Parties, taken as a whole, (v) subject to the
limitations set forth in Section 8.4, Transfers of accounts receivable in
connection with the collection or compromise thereof in the ordinary course of
business, (vi) Transfers of Investments in joint ventures to the extent required
by, or made pursuant to customary buy/sell arrangements between, the joint
venture parties set forth in joint venture arrangements and similar binding
arrangements, (vii) Transfers constituting Investments permitted by Section 8.4,
Transfers permitted by Section 8.5(a), Restricted Payments permitted by
Section 8.6 and Liens permitted by Section 8.2, (viii) the unwinding of any
Hedge Agreement, (ix) any Transfer or series of related Transfers having a value
not in excess of $1,500,000, (x) the assignment, cancellation, abandonment or
other disposition of Intellectual Property that is, in the reasonable judgment
of the Loan Parties, no longer economically practicable to maintain or useful in
the conduct of the business of the Loan Parties taken as a whole, and

 

4

--------------------------------------------------------------------------------


 

(xi) subject to the limitations set forth in Section 7.17, Transfers of Licenses
in connection with the implementation of a UPL Program).

 

“Assignment” means an assignment agreement entered into by a Lender, as
assignor, and any Person, as assignee, pursuant to the terms and provisions of
Section 11.2 (with the consent of any party whose consent is required by
Section 11.2), accepted by Administrative Agent, in substantially the form of
Exhibit A, or any other form approved by Administrative Agent.

 

“Audited Financial Statements” means the Ultimate Parent’s audited Consolidated
balance sheet as of December 31, 2013 and the related Consolidated statements of
income or operations, shareholders’ equity and cash flows, including the notes
thereto, each for the three fiscal years ended December 31, 2010, December 31,
2011 and December 31, 2012.

 

“Available Amount” means (a) the sum of (i) the aggregate cumulative amount,
which shall in no event be less than zero, of Excess Cash Flow of the Loan
Parties for Fiscal Year 2013 and each full Fiscal Year ending thereafter that is
not required, pursuant to the provisions of Section 2.8(c) of the Term Loan
Agreement, to be applied to the prepayment of loans thereunder plus (ii) Net
Cash Proceeds of Excluded Issuances received by GHLLC after January 21, 2014,
minus (b) any amount previously expended pursuant to Section 8.4(l),
Section 8.6(a)(vii)(B) and/or Section 8.9(b)(iv).

 

“Bankruptcy Code” means the Federal Bankruptcy Reform Act of 1978 (11 U.S.C.
§101, et seq.), as amended and in effect from time to time and the regulations
issued from time to time thereunder.

 

“Barclays” means Barclays Bank PLC.

 

“Base Rate” means, for any day, a rate per annum equal to the highest of (a) the
rate last quoted by The Wall Street Journal as the “Prime Rate” in the United
States or, if The Wall Street Journal ceases to quote such rate, the highest per
annum interest rate published by the Federal Reserve Board in Federal Reserve
Statistical Release H.15 (519) (Selected Interest Rates) as the “bank prime
loan” rate or, if such rate is no longer quoted therein, any similar rate quoted
therein (as determined by Administrative Agent) or any similar release by the
Federal Reserve Board (as determined by Administrative Agent), (b) the sum of
3.0% per annum and the Federal Funds Rate, and (c) the sum of (x) the LIBOR
Rate, as defined herein, calculated for each such day based on an Interest
Period of one (1) month determined two (2) Business Days prior to such day, plus
(y) the excess of the Applicable Margin — Tranche A-1 LIBOR Loan, Applicable
Margin — Tranche A-2 LIBOR Loan or the Applicable Margin — FILO Tranche LIBOR
Loan (as applicable) over the Applicable Margin — Tranche A-1 Base Rate Loan,
Applicable Margin — Tranche A-2 Base Rate Loan or the Applicable Margin — FILO
Tranche Loan (as applicable), in each instance, as of such day.  Any change in
the Base Rate due to a change in any of the foregoing shall be effective on the
effective date of such change in the “Prime Rate”, the “bank prime loan” rate,
the Federal Funds Rate, or the LIBOR Rate for an Interest Period of one
(1) month.

 

“Base Rate Loan” means any Loan that bears interest based on the Base Rate.

 

“Benefit Plan” means any employee benefit plan as defined in Section 3(3) of
ERISA (whether governed by the laws of the United States or otherwise), other
than a Foreign Pension Plan or Multiemployer Plan, to which any Loan Party
incurs or otherwise has any obligation or liability, contingent or otherwise.

 

“Borrowers” has the meaning specified in the preamble to this Agreement.

 

5

--------------------------------------------------------------------------------


 

“Borrowing” means a borrowing consisting of Loans (other than Swing Loans and
Loans deemed made pursuant to Section 2.3) made in the Revolving Credit Facility
on the same day by the Lenders according to their respective Revolving Credit
Commitments under the Revolving Credit Facility.

 

“Borrowing Availability — FILO Tranche” means as of any date of determination
the lesser of (i) the aggregate Revolving Credit Commitment — FILO Tranche of
all Lenders and (ii) Borrowing Base — FILO Tranche.

 

“Borrowing Availability — Tranche A-1” means as of any date of determination the
lesser of (i) the aggregate Revolving Credit Commitment — Tranche A-1 of all
Lenders and (ii) Borrowing Base — Tranche A-1, in each case, less the Revolving
Credit Outstandings — Tranche A-1.

 

“Borrowing Availability — Tranche A-2” means as of any date of determination the
lesser of (i) the aggregate Revolving Credit Commitment — Tranche A-2 of all
Lenders and (ii) Borrowing Base — Tranche A-2, in each case, less the Revolving
Credit Outstandings — Tranche A-2

 

“Borrowing Base” means, as of any date of calculation, the sum of the Borrowing
Base — Tranche A-1 , the Borrowing Base — Tranche A-2  and the Borrowing Base —
FILO Tranche; provided, however, based on the analysis of facts or events first
occurring or discovered by Administrative Agent after the Closing Date,
Administrative Agent, in its reasonable credit judgment consistent with its
underwriting and general business practices, may from time to time (i) adjust
the Borrowing Base — Tranche A-1, the Borrowing Base — Tranche A-2, and/or the
Borrowing Base — FILO Tranche by applying percentages (known as “liquidity
factors”) to the applicable Eligible Accounts by payor class based upon
Borrowers’ actual recent collection history for each such payor class (i.e.,
Medicaid, Medicare, commercial insurance, etc.) in a manner consistent with
Administrative Agent’s underwriting practices and procedures and (ii) further
reduce the Borrowing Base — Tranche A-1, the Borrowing Base — Tranche A-2,
and/or the Borrowing Base — FILO Tranche by such reserves as Administrative
Agent deems reasonably appropriate, including reserves for potential future
exposure under Secured Hedge Agreements and to reflect historically recurring
declines, or projected declines, in the amount of the applicable Eligible
Accounts — Tranche A-1 or Eligible Accounts — Tranche A-2, and reserves with
respect to all recoupments and overpayments; provided, further, that none of the
Borrowing Base — Tranche A-1, the Borrowing Base — Tranche A-2 nor the Borrowing
Base — FILO Tranche shall include the applicable Eligible Accounts related to
any Loan Party (i) that became a Borrower pursuant to Section 7.10 and which the
Administrative Agent has determined in its sole discretion to exclude from the
calculation of the Borrowing Base or (ii) against which a case or proceeding
referred to in Section 9.1(g) or (h) have been instituted.  In the event of any
occurrence requiring notice under clause (e) of Section 6.2, Administrative
Agent may immediately require the establishment of reserves that, in its sole
credit judgment, are necessary to offset any loss of the applicable Eligible
Accounts related to such closing in respect of such Facility.  Each such change
shall become effective (x) with respect to any Revolving Loan — Tranche A,
immediately following notice of such change; provided, however, to the extent
that the establishment of such reserve will result in an Revolving Loan —
Tranche A Overadvance, Administrative Agent shall not establish such reserve
without at least two (2) Business Days prior notice to Borrower and (y) with
respect to any Revolving Loan - FILO Tranche Overadvance, immediately without
notice of any kind.

 

“Borrowing Base — FILO Tranche” means, as of any date of calculation, 5% of the
Eligible Accounts Tranche A-1, as adjusted in accordance with the definition of
the term “Borrowing Base”.

 

“Borrowing Base — Tranche A-1” means, for each applicable period, the percentage
of Eligible Accounts - Tranche A-1 set forth opposite such period in the table
below, in each case, as adjusted in accordance with the definition of the term
“Borrowing Base”:

 

6

--------------------------------------------------------------------------------


 

Period

 

Advance Rate

 

Closing Date to, but not including, the first anniversary of the Closing Date

 

90

%

The first anniversary of the Closing Date, to but not including, the second
anniversary of the Closing Date

 

89

%

The second anniversary of the Closing Date, to but not including, the third
anniversary of the Closing Date

 

88

%

The third anniversary of the Closing Date, to but not including, the fourth
anniversary of the Closing Date

 

87

%

The fourth anniversary of the Closing Date, to but not including, the fifth
anniversary of the Closing Date

 

86

%

Thereafter

 

85

%

 

“Borrowing Base — Tranche A-2” means, as of any date of calculation, eighty-five
percent (85%) of the Eligible Accounts — Tranche A-2, as adjusted in accordance
with the definition of the term “Borrowing Base”:

 

“Borrowing Base Certificate” means a certificate substantially in the form of
Exhibit I.

 

“Business” means the business and any services, activities or businesses
incidental or directly related or similar or complementary to any business or
line of business engaged in by the Loan Parties or any business or business
activity that is a reasonable extension, development or expansion thereof or
ancillary thereto.

 

“Business Day” means any day of the year that is not a Saturday, Sunday or a day
on which banks are required or authorized to close in New York City and, when
determined in connection with notices and determinations in respect of any LIBOR
Rate or LIBOR Rate Loan or any funding, conversion, continuation, Interest
Period or payment of any LIBOR Rate Loan, that is also a day on which dealings
in Dollar deposits are carried on in the London interbank market.

 

“Capital Expenditures” means, with respect to any Person for any period, the
additions to property, plant and equipment and other capital expenditures of
such Person that are (or should be) set forth in a Consolidated statement of
cash flows of Ultimate Parent (or if such statement relates to a period prior to
the Closing Date, LLC Parent) for such period prepared in accordance with GAAP,
but excluding (i) any such expenditure made to restore, replace or rebuild
property to the condition of such property immediately prior to any damage,
loss, destruction or condemnation of such property, to the extent such
expenditure is made with insurance proceeds, condemnation awards or damage
recovery proceeds relating to any such damage, loss, destruction or
condemnation, (ii) any such expenditure to the extent that proceeds of Asset
Sales, debt financings or lease financings are used to make such expenditure,
(iii) the

 

7

--------------------------------------------------------------------------------


 

purchase price of assets purchased during such period to the extent the
consideration therefor consists of any combination of (A) assets traded in at
the time of such purchase and (B) the proceeds of a concurrent sale of assets,
in each case in the ordinary course of business, (iv) expenditures which
constitute consideration paid in respect of Permitted Acquisitions and other
Investments permitted under Section 8.4 (other than Investments permitted under
Section 8.4(j)), (v) any such expenditures made with the proceeds of any
Excluded Issuance or the incurrence of any Indebtedness permitted under this
Agreement, (vi) expenditures constituting interest capitalized during such
period, (vii) expenditures that are accounted for as capital expenditures of
such Person and that actually are paid for by a third-party and for which no
Loan Party has provided or is required to provide or incur, directly or
indirectly, any consideration or obligation to such third-party or any other
Person, and (viii) solely for purposes of determining compliance with
Section 5.5, any cash expenditure made in connection with any Health Care REIT
Asset Buyback.

 

“Capital Lease Obligations” means, at any time, as to any Person, the
obligations of such Person to pay rent or other amounts under any lease of (or
other arrangement conveying the right to use) real or tangible personal
property, or a combination thereof, to the extent such obligations are required
to be classified and accounted for as capital leases or similar lease financing
obligations on a balance sheet of such Person under GAAP and, for the purposes
of this Agreement, the amount of such obligations at any time shall be the
capitalized amount thereof at such time determined in accordance with GAAP;
provided that, notwithstanding the foregoing, in no event will any lease that
would have been categorized as an operating lease as determined in accordance
with GAAP as of the Closing Date, be considered a capital lease for purposes of
this definition as a result of any changes in GAAP subsequent to the Closing
Date.

 

“Cash Collateral Account” means a deposit account or securities account
(including Controlled Deposit Accounts and Controlled Securities Accounts) in
the name of a Borrower and under the sole control (as defined in the applicable
UCC) of Administrative Agent and (a) in the case of a deposit account, from
which such Borrower may not make withdrawals except as permitted by
Administrative Agent and (b) in the case of a securities account, with respect
to which Administrative Agent shall be the entitlement holder and the only
Person authorized to give entitlement orders with respect thereto.

 

“Cash Equivalents” means (a) any readily-marketable securities (i) issued by, or
directly, unconditionally and fully guaranteed or insured by the United States
federal government or (ii) issued by any agency or instrumentality of the United
States federal government the obligations of which are fully backed by the full
faith and credit of the United States federal government, (b) any
readily-marketable direct obligations issued by any other agency of the United
States federal government, any state of the United States or any political
subdivision of any such state or any public instrumentality thereof, in each
case having a rating of at least “A-2” from S&P or at least “P-2” from Moody’s,
(c) any commercial paper rated at least “A-2” by S&P or “P-2” by Moody’s and
issued by any Person organized under the laws of any state of the United States,
(d) any Dollar-denominated time deposit, insured certificate of deposit,
overnight bank deposit or bankers’ acceptance issued or accepted by (i) any
Lender or (ii) any commercial bank that is (A) organized under the laws of the
United States, any state thereof or the District of Columbia, (B) “adequately
capitalized” (as defined in the regulations of its primary federal banking
regulators) and (C) has Tier 1 capital (as defined in such regulations) in
excess of $250,000,000 and (e) shares of any United States money market fund
that (i) has substantially all of its assets invested continuously in the types
of investments referred to in clause (a), (b), (c) or (d) above with maturities
as set forth in the proviso below, (ii) has net assets in excess of $500,000,000
and (iii) has obtained from either S&P or Moody’s the highest rating obtainable
for money market funds in the United States; provided, however, that the
maturities of all obligations specified in any of clauses (a), (b), (c) and
(d) above shall not exceed 365 days.

 

8

--------------------------------------------------------------------------------


 

“Cash Management Document” means any certificate, agreement or other document
executed by the Loan Parties in respect of the Cash Management Obligations of
the Loan Parties.

 

“Cash Management Obligation” means, with respect to the Loan Parties, any direct
or indirect liability, contingent or otherwise, of any such Person in respect of
cash management services (including treasury, depository, overdraft, credit or
debit card, electronic funds transfer and other cash management arrangements)
provided by the Administrative Agent, any Lender or any Affiliate of any of
them, including obligations for the payment of fees, interest, charges,
expenses, attorneys’ fees and disbursements in connection therewith.

 

“Certificated Security” has the meaning specified in the Security Agreement.

 

“Change of Control” means that (i) Ultimate Parent shall cease to own directly
or indirectly (x) less than 50% of the Equity Interests of LLC Parent, (y) 100%
of the Equity Interests of any other of the managing members of LLC Parent or
(z) 100% of the Equity Interests of SGH Partnership, LLC or Genesis Partnership,
LLC (except, in each case, to the extent expressly permitted by
Section 8.5(a)(i)(A)), (ii) except to the extent expressly permitted by
Section 8.5(a)(ii), Ultimate Parent and LLC Parent shall, collectively, cease to
own, directly or indirectly, 100% of the Equity Interests of Parent, Holdings,
Skilled Holdings, Genesis Holdings or GHLLC; (iii) Holdings (or, if Holdings is
no longer in existence in accordance with Section 8.5(a)(ii), Parent or LLC
Parent) shall cease to own, directly or indirectly, 100% of the Equity Interests
of Skilled Holdings, Genesis Holdings or GHLLC; (iv) any “person” or “group” (as
such terms are used in Sections 13(d) and 14(d) of the Exchange Act, but
excluding any employee benefit plan of such person and its subsidiaries and any
person acting in its capacity as trustee, agent or other fiduciary or
administrator of any such plan), other than the Permitted Investors is or
becomes the beneficial owner, directly or indirectly, of more than 35% of the
Voting Stock of Ultimate Parent and such person or group is or becomes, directly
or indirectly, the beneficial owner of a greater percentage of the Voting Stock
of Ultimate Parent than the percentage of outstanding Voting Stock of Ultimate
Parent owned by the Permitted Investors or (v) a “change of control” or similar
concept under the Term Loan Documents, or any Material Master Leases shall have
occurred.

 

“Chattel Paper” has the meaning specified in the Security Agreement.

 

“Closing Date” means February 2, 2015.

 

“CMS Bulletin” has the meaning specified in Section 7.12(a)(iii).

 

“Code” means the U.S. Internal Revenue Code of 1986, as amended.

 

“Collateral” has the meaning specified therefor in the Security Agreement.

 

“Collateral Coverage Requirement” means at any date of determination, the
requirement that the licensed beds of the Loan Parties constitute at least 75.0%
of the licensed beds of the Borrowers, taken as a whole as of such date.

 

“Compliance Certificate” means a certificate substantially in the form of
Exhibit G.

 

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.

 

“Concentration Accounts” has the meaning specified in Section 7.12(a)(i)(B).

 

9

--------------------------------------------------------------------------------


 

“Concentration Account Collecting Bank” has the meaning specified in
Section 7.12(a)(i)(B).

 

“Consolidated” and “Consolidated Basis” means, with respect to any Person, the
accounts or results of such Person and its Subsidiaries, consolidated in
accordance with GAAP, excluding the revenues, expenses, assets and liabilities
of variable interest entities having indebtedness that is non-recourse to such
Person.

 

“Consolidated Cash Interest Expense” means, for any period, the Consolidated
Interest Expense for such period minus the sum of, in each case to the extent
included in the definition of Consolidated Interest Expense, (a) the amortized
amount of debt discount and debt issuance costs (including, without limitation,
amortization of financing fees and expenses paid in connection with the
transactions contemplated by the Loan Documents and Permitted Acquisitions),
(b) interest payable in evidences of Indebtedness or by addition to the
principal of the related Indebtedness and (c) other non-cash interest.

 

“Consolidated Current Assets” means, with respect to any Person, at any date,
the Consolidated current assets (other than cash and Cash Equivalents) of such
Person.

 

“Consolidated Current Liabilities” means, with respect to any Person, at any
date, the Consolidated current liabilities of such Person at such time, but
excluding, without duplication, (a) the current portion of any long-term
Indebtedness and (b) outstanding loans under the Term Loan Facility.

 

“Consolidated EBITDA — ABL” means, with respect to any Person, for any
measurement period, (a) Consolidated Net Income for such period plus (b) the sum
of, in each case to the extent deducted in the calculation of such Consolidated
Net Income but without duplication, (i) provisions for federal and state income
taxes, (ii) Consolidated Interest Expense, amortization of debt discount and
commissions and other fees and charges associated with certain indebtedness,
(iii) losses in the amount of any cash or non-cash unusual or extraordinary
losses that are in excess of $100,000 and any other non-recurring losses,
(iv) depreciation, depletion and amortization expense, (v) certain aggregate net
losses on the transfer of property outside the ordinary course of business,
(vi) certain other non-cash expenditures, charges or losses for such period,
including the amount of any compensation deduction as the result of any grant of
Equity Interests or Equity Equivalents to employees, officers, directors or
consultant, (vii) Lease expense, (viii) costs, fees and expenses (A) incurred in
connection with the Skilled Transactions on or before the Closing Date (whether
or not actually paid on or before the Closing Date) and (B) incurred in
connection with the Skilled Transactions after the Closing Date (which shall be
added to Consolidated Net Income on a Pro Forma Basis assuming an eighteen (18)
month straight-line amortization of such costs, fees and expenses (commencing on
the date such amount is incurred)); provided that, in each case of clause
(A) and clause (B), such costs, fees and expenses are, in Administrative Agent’s
reasonable judgment, identifiable and factually supportable as being incurred in
connection with the Skilled Transactions, (ix) for each measurement period
ending within one (1) year following the date of the certificate of occupancy,
certain aggregate losses incurred in connection with the startup of newly
constructed Facilities; provided, that such losses shall not, in the aggregate,
exceed $5,000,000 in any four consecutive Fiscal Quarters, (x) the amount of
cost savings and acquisition synergies projected by such Person in good faith to
be realized within (A) 15 months of the date such actions are first taken in
connection with the Skilled Transactions or (B) 12 months of the date such
actions are first taken in connection with any other acquisition or Transfer or
restructuring of the business by any of the Loan Parties, in each case,
calculated on a Pro Forma Basis as though such cost savings or acquisition
synergies had been realized on the first day of such period, net of the amount
of actual benefits realized during such period that are otherwise included in
the calculation of Consolidated EBITDA — ABL from such actions; provided that
(A) such cost savings and acquisition synergies are reasonably identifiable and
factually supportable, and (B) the aggregate amount of cost savings and
acquisition synergies added pursuant to this clause (x) shall not exceed
$30,000,000 in the aggregate, in the case of net cost savings and

 

10

--------------------------------------------------------------------------------


 

acquisition synergies with respect to the Skilled Transactions and (y) 15% of
Consolidated EBITDA — ABL in any period, otherwise, and (xi) the amount of
management, consulting, monitoring and advisory fees (including termination fees
and transaction fees) and related indemnities and expenses paid or accrued in
such period (and prior to the Closing Date) to the Sponsor pursuant to any
management agreement permitted by Section 8.6(a)(vi) and deducted (and not added
back) in such period in computing such Consolidated Net Income, in an aggregate
amount not exceeding $3,000,000 in any Fiscal Year, minus (c) the amount of any
cash or non-cash unusual or extraordinary gains that are in excess of $100,000
and any other non-recurring gains; and minus (d) the sum of, in each case to the
extent included in the calculation of such Consolidated Net Income and without
duplication, (i) credit for federal and state income taxes, (ii) interest
income, (iii) certain aggregate net gain from the transfer of property out of
the ordinary course of business, (iv) other non-cash gain, including any
reversal of a charge referred to in clause (b)(vi) above by reason of a decrease
in the value of any Equity Interests or Equity Equivalent, (v) cash Lease
expense accrued during such period, (vi) for each measurement period ending
within one (1) year following the date of the certificate of occupancy, certain
aggregate gains from the startup of newly constructed Facilities; provided, that
such gains shall not, in the aggregate, exceed $5,000,000 in any four
consecutive Fiscal Quarters, and (vii) certain other cash payment in respect of
expenditures, charges and losses that have been added to Consolidated EBITDA —
ABL pursuant to clause (b)(vi) above in any prior period.

 

“Consolidated EBITDA — Term Loan” means, with respect to any Person, for any
measurement period, Consolidated Net Income for such period plus without
duplication and to the extent deducted in determining such Consolidated Net
Income, the sum of (i) Consolidated Interest Expense for such period, plus
(ii) Consolidated income tax expense for such period, plus (iii) all amounts
attributable to the amount of the provision for depreciation and amortization,
plus (iv) the amount of any non-cash charges (other than the write-down of
current assets), plus (v) the amount of any loss from unusual or extraordinary
items in excess of $100,000, including any related management incentive or
stay-pay plans in place as of the Closing Date, any restructuring charges and
any other non-recurring loss not to exceed $10,000,000 in the aggregate for this
clause (v) for any period, plus (vi) costs, fees and expenses for such period
paid in connection with the Skilled Transactions, plus (vii) any non-recurring
fees, costs or expenses for such period incurred in connection with a Permitted
Acquisition or any Investment, Transfer, incurrence of (or amendments or
modifications to) Indebtedness or issuance of Equity Interests or Equity
Equivalents, in each case, permitted under this Agreement (in each case,
including any such transaction undertaken but not completed), plus (viii) the
amount of cost savings and acquisition synergies projected by such Person in
good faith to be realized (x) within 15 months of the date such actions are
first taken in connection with the Skilled Transactions or (y) 12 months of the
date such actions are first taken in connection with any other acquisition or
Transfer or restructuring of the business by any of the Loan Parties, in each
case, calculated on a Pro Forma Basis as though such cost savings or acquisition
synergies had been realized on the first day of such period, net of the amount
of actual benefits realized during such period that are otherwise included in
the calculation of Consolidated EBITDA — ABL from such actions; provided that
(A) such cost savings and acquisition synergies are reasonably identifiable and
factually supportable, and (B) the aggregate amount of cost savings and
acquisition synergies added pursuant to this clause shall not exceed
(x) $30,000,000 in the aggregate, in the case of net cost savings and
acquisition synergies with respect to the Skilled Transactions or (y) 15% of
Consolidated EBITDA — Term Loan in any period, otherwise, plus (ix) the amount
of management, consulting, monitoring and advisory fees (including termination
fees and transaction fees) and related indemnities and expenses paid or accrued
in such period (and prior to the Closing Date) to the Sponsor pursuant to any
management agreement permitted by Section 8.6(a)(vi) and deducted (and not added
back) in such period in computing such Consolidated Net Income, in an aggregate
amount not exceeding $3,000,000 in any Fiscal Year, minus (y) the amount of any
cash or non-cash unusual or extraordinary gains that are in excess of $100,000
and any other non-recurring gains.  Any non-cash expenses related to the
management incentive or stay-pay plans in place as of the Closing Date will be
included in clause (v) above.  In addition, (A) there shall be included on a Pro

 

11

--------------------------------------------------------------------------------


 

Forma Basis in determining Consolidated EBITDA — Term Loan for any period,
without duplication, Acquired EBITDA of any Person acquired by the Borrowers
during such period (but not the Acquired EBITDA of any related Person or
business to the extent not so acquired) in accordance with the terms of this
Agreement, to the extent not subsequently sold, Transferred or otherwise
disposed of by the Borrowers during such period (each such Person or business
acquired and not subsequently so Transferred, an “Acquired Entity or Business”),
based on the actual Acquired EBITDA of such Acquired Entity or Business for such
period (including the portion thereof occurring prior to such acquisition);
(B) there shall be excluded on a Pro Forma Basis in determining Consolidated
EBITDA — Term Loan for any period the Disposed EBITDA of any Person, property,
business Transferred or otherwise disposed of, closed or classified as
discontinued operations as classified under GAAP by the Borrowers during such
period (each such Person, property, business so sold or Transferred, a “Sold
Entity or Business”), based on the actual Disposed EBITDA of such Sold Entity or
Business for such period (including the portion thereof occurring prior to such
sale, Transfer or disposition); and (C) there shall be excluded on a Pro Forma
Basis in determining Consolidated EBITDA — Term Loan for any measurement period
the Consolidated EBITDA — Term Loan of any newly constructed Facilities for the
twelve (12) month period following receipt of a certificate of occupancy for
such Facilities, in an aggregate amount not exceeding $5,000,000 in any four
consecutive Fiscal Quarters.

 

“Consolidated EBITDAR” means, for any measurement period, Consolidated EBITDA —
Term Loan for such period plus, to the extent deducted in determining
Consolidated EBITDA — Term Loan for such period, without duplication,
Consolidated Rental Expense.

 

“Consolidated Fixed Charge Coverage Ratio (Adjusted) — ABL” means, with respect
to any Person, for any measurement period, the ratio of (a) Consolidated EBITDA
— ABL for the measurement period minus Capital Expenditures for such period
minus federal and state income taxes paid in cash for such period (including,
for avoidance of doubt, tax attributes realized during such period in connection
with the Tax Receivable Agreement) and payments paid in cash pursuant to the Tax
Receivable Agreement for such period, if any to (b) the Consolidated Fixed
Charges — ABL for such period.

 

“Consolidated Fixed Charge Coverage Ratio — Term Loan” means, with respect to
any Person for any measurement period, the ratio of (i) Consolidated EBITDA —
Term Loan minus Maintenance Capital Expenditures for such period to
(ii) Consolidated Fixed Charges — Term Loan for the four Fiscal Quarter periods
ending on such date calculated on a Pro Forma Basis.

 

“Consolidated Fixed Charges — ABL” means, with respect to any Person, for any
measurement period, the sum, determined on a Consolidated Basis without
duplication, of (a) Consolidated Interest Expense less interest income, in each
case, of such Person and its Subsidiaries earned and paid in cash for such
period, (b) the principal amount of Consolidated Total Debt of such Person and
its Subsidiaries having a scheduled due date during such period (other than
payment of principal under the Term Loan pursuant to Section 2.8(c) of the Term
Loan Agreement related to Excess Cash Flow (as defined therein)), (c) federal
and state income taxes for such period, if any and (d) certain other commitment
fees and other costs, fees and expenses payable by such Person and its
Subsidiaries during such period to the extent not already deducted from
Consolidated EBITDA — ABL.

 

“Consolidated Fixed Charges — Term Loan” means, with respect to any Person, for
any measurement period, the sum of Consolidated Cash Interest Expense and
scheduled payments of principal on Consolidated Total Debt (without giving
effect to the netting of unrestricted cash and Cash Equivalents pursuant to
clause (d) of such definition).

 

“Consolidated Interest Coverage Ratio” means, with respect to any Person, for
any measurement period, the ratio of (i) Consolidated EBITDA — Term Loan for
such period to (ii) Consolidated Cash

 

12

--------------------------------------------------------------------------------


 

Interest Expense of such Person for the four Fiscal Quarter period ending on
such date calculated on a Pro Forma Basis.

 

“Consolidated Interest Expense” means, with respect to any Person, for any
measurement period, the sum, determined on a Consolidated Basis without
duplication, of (a) the interest expense (including imputed interest expense in
respect of Capital Lease Obligations (other than Real Property Financing
Obligations)) of such Person and its Subsidiaries for such period, plus (b) any
interest accrued during such period in respect of Indebtedness of such Person
and its Subsidiaries that is required to be capitalized rather than included in
Consolidated Interest Expense for such period in accordance with GAAP; provided
that Consolidated Interest Expense for any period ending on any day prior to the
first anniversary of the Closing Date shall be deemed equal to the product of
(i) Consolidated Interest Expense computed in accordance with the requirements
of this definition for the period from and including the Closing Date to and
including such day by (ii) a fraction, the numerator of which is the number of
days from and including the Closing Date to and including such day and the
denominator of which is 365.

 

“Consolidated Net Income” means, with respect to any Person, for any measurement
period, the Net Income or loss of such Person and its Subsidiaries for such
period determined on a Consolidated Basis; provided that there shall be
excluded, without duplication, (a) the income of such Person and its
Subsidiaries to the extent that the declaration or payment of dividends or
similar distributions by such Person and its Subsidiaries of that income is not
at the time permitted by operation of the terms of its charter or any agreement,
instrument, judgment, decree, statute, rule or governmental regulation
applicable to such Person and its Subsidiaries), (b) the income or loss of such
Person and its Subsidiaries accrued prior to the date such Person becomes a Loan
Party or is merged into or consolidated with any of the Loan Parties or the date
that such Person’s assets are acquired by any of the Loan Parties, (c) any gains
or losses attributable to sales of assets outside of the ordinary course of
business, (d) earnings (or losses) resulting from any reappraisal, revaluation
or write-up (or write-down) of assets (other than current assets),
(e) unrealized gains and losses with respect to Hedge Agreements or other
derivative instruments for such period, and (f) any gains or losses relating to
discontinued operations; provided further that the Net Income of any Person in
which any other Person (other than the Loan Parties or any director or foreign
national holding qualifying shares in accordance with applicable law) has a
joint interest shall be included in Consolidated Net Income only to the extent
of the percentage interest of such Person owned by the Loan Parties.  In
addition, to the extent not already included in Consolidated Net Income,
notwithstanding anything to the contrary in the foregoing, Consolidated Net
Income shall include (i) any expenses and charges that are reimbursed by
indemnification or other reimbursement provisions in connection with any
Investment or any Transfer permitted hereunder and (ii) to the extent covered by
insurance and actually reimbursed, expenses with respect to liability or
casualty events or business interruption.

 

“Consolidated Rental Expense” means, with respect to any Person, for any
measurement period, the total rental expense for operating leases and Real
Property Financing Obligations of such Person and its Subsidiaries (regardless
of the accounting treatment thereof), determined on a Consolidated Basis for
such period and adjusted, for avoidance of doubt, to exclude the non-cash impact
resulting from the straight-lining of rents; provided that Consolidated Rental
Expense shall be reduced by all rental income.

 

“Consolidated Total Assets” means, with respect to any Person, as at any date,
the total amount of all assets of such Person and its Subsidiaries determined on
a Consolidated Basis as of the last day of the period for which the most recent
financial statements were delivered prior to such date of determination.

 

“Consolidated Total Debt” means, with respect to any Person, as at any date, the
aggregate principal amount of Indebtedness of such Person less (a) Indebtedness
of the type described in clause (e) of the definition of such term to the extent
related to Real Property Financing Obligations, (b)

 

13

--------------------------------------------------------------------------------


 

Indebtedness of a type described in clauses (d) and (f) of the definition
thereof, (c) any letters of credit, banker acceptances or similar instruments to
the extent undrawn and (d) unrestricted cash and Cash Equivalents as shown on
the balance sheet on a Consolidated Basis of the Loan Parties in an amount not
to exceed $50,000,000 (it being understood that cash and Cash Equivalents on
deposit in an account in which the Administrative Agent or the Term Loan
Collateral Agent has a perfected Lien constitutes unrestricted cash for purposes
hereof).

 

“Consolidated Total Leverage Ratio” means, with respect to any Person, as of any
date of determination, the ratio of Consolidated Total Debt as of such date to
Consolidated EBITDA — Term Loan of such Person for the four Fiscal Quarter
period ending on such date calculated on a Pro Forma Basis.

 

“Constituent Documents” means, with respect to any Person, collectively and, in
each case, together with any modification of any term thereof, (a) the articles
of incorporation, certificate of incorporation, constitution or certificate of
formation of such Person, (b) the bylaws, operating agreement or joint venture
agreement of such Person, (c) any other constitutive, organizational or
governing document of such Person, whether or not equivalent, and (d) any other
document setting forth the manner of election or duties of the directors,
officers or managing members of such Person or the designation, amount or
relative rights, limitations and preferences of any Equity Interests of such
Person.

 

“Continuing Directors” means the directors of Ultimate Parent on the Closing
Date and each other director of Ultimate Parent, if (a) such other director has,
as of the date of determination, been a director of Ultimate Parent for at least
the twelve preceding months, (b) such other director’s nomination for election
to the board of directors of Ultimate Parent is recommended by at least 51% of
the then Continuing Directors or (c) such other director receives the vote of a
Permitted Investor and its Affiliates (excluding any portfolio companies of the
Sponsor) in his or her nomination or election by the shareholders of Ultimate
Parent.

 

“Contractual Obligation” means, with respect to any Person, any provision of any
Security issued by such Person or of any agreement, instrument or other
undertaking (other than a Loan Document) to which such Person is a party or by
which it or any of its Property is bound.

 

“Control Agreement” means, with respect to any deposit account, any securities
account, commodity account, securities entitlement or commodity contract, an
agreement, in form and substance satisfactory to Administrative Agent, among
Administrative Agent, the financial institution or other Person at which such
account is maintained or with which such entitlement or contract is carried and
the Loan Party maintaining such account, effective to grant “control” (as
defined under the applicable UCC) over such account to Administrative Agent.

 

“Controlled Deposit Account” means each deposit account (including all funds on
deposit therein) that is the subject of an effective Control Agreement and that
is maintained by any Loan Party with a financial institution approved by
Administrative Agent.

 

“Controlled Investment Affiliate” means, as applied to any Person, any other
Person that directly or indirectly is in control of, is controlled by, or is
under common control with, such Person and that is organized by such Person (or
any Person controlling such Person) primarily for the purpose of making equity
or debt investments in Ultimate Parent or other portfolio companies.  For
purposes of this definition, “control” of a Person means the power, directly or
indirectly to direct or cause the direction of the management and policies of
such Person, in either case whether by contract or otherwise.

 

14

--------------------------------------------------------------------------------


 

“Controlled Securities Account” means each securities account or commodity
account (including all financial assets held therein and all certificates and
instruments, if any, representing or evidencing such financial assets) that is
the subject of an effective Control Agreement and that is maintained by any Loan
Party with a securities intermediary or commodity intermediary approved by
Administrative Agent.

 

“Curable Period” has the meaning specified in Section 5.6(a).

 

“Cure Amount” has the meaning specified in Section 5.6(a).

 

“Cure Right” has the meaning specified in Section 5.6(a).

 

“Debtor Relief Laws” means the Bankruptcy Code, and all other liquidation,
conservatorship, bankruptcy, assignment for the benefit of creditors,
moratorium, rearrangement, receivership, insolvency, reorganization, or similar
debtor relief Laws of the United States or other applicable jurisdictions from
time to time in effect and affecting the rights of creditors generally.

 

“Default” means any Event of Default and any event that, with the passing of
time or the giving of notice or both, would become an Event of Default.

 

“Defaulting Borrower” has the meaning specified in Section 2.19(b).

 

“Defaulting Lender” means, subject to Section 2.22(b), any Lender that (a) has
failed to (i) fund all or any portion of its Loans within two Business Days of
the date such Loans were required to be funded hereunder unless such Lender
notifies the Administrative Agent and GHLLC in writing that such failure is the
result of such Lender’s determination that one or more conditions precedent to
funding (each of which conditions precedent, together with any applicable
default, shall be specifically identified in such writing) has not been
satisfied, or (ii) pay to the Administrative Agent or any Lender any other
amount required to be paid by it hereunder within two Business Days of the date
when due, (b) has notified the Administrative Agent and GHLLC in writing that it
does not intend to comply with such Lender’s funding obligations hereunder, or
has made a public statement to that effect (unless such writing or public
statement relates to such Lenders’ obligation to fund a Loan hereunder and
states that such position is based on such Lender’s determination that a
condition precedent to funding (which condition precedent, together with any
applicable default, shall be specifically identified in such writing or public
statement) cannot be satisfied), (c) has failed, within three Business Days
after written request by the Administrative Agent or GHLLC, to confirm in
writing to the Administrative Agent and GHLLC that it will comply with its
prospective funding obligations hereunder (provided that such Lender shall cease
to be a Defaulting Lender pursuant to this clause (c) upon receipt of such
written confirmation by the Administrative Agent and GHLLC), or (d) after the
Closing Date, has, or has a direct or indirect parent company that has,
(i) become the subject of a proceeding under any Debtor Relief Law, or (ii) had
appointed for it a receiver, custodian, conservator, trustee, administrator,
assignee for the benefit of creditors or similar Person charged with
reorganization or liquidation of its business or assets, including the Federal
Deposit Insurance Corporation or any other federal or state regulatory authority
acting in such a capacity; provided that a Lender shall not be a Defaulting
Lender solely by virtue of the ownership or acquisition of any equity interest
in such Lender or any direct or indirect parent company thereof by a
Governmental Authority so long as such ownership interest does not result in or
provide such Lender with immunity from the jurisdiction of courts within the
United States or from the enforcement of judgments or writs of attachment on its
assets or permit such Lender (or such Governmental Authority) to reject,
repudiate, disavow or disaffirm any contracts or agreements made with such
Lender.  Any determination by the Administrative Agent that a Lender is a
Defaulting Lender under clauses (a) through (d) above shall be conclusive absent
manifest error, and such Lender shall be deemed to be a Defaulting Lender

 

15

--------------------------------------------------------------------------------


 

(subject to Section 2.22(b)) upon delivery of written notice of such
determination to GHLLC and each Lender.

 

“Designated Jurisdiction” means any country or territory to the extent that such
country or territory itself is the subject of any Sanction.

 

“Disbursement Operating Account” has the meaning specified in
Section 7.12(a)(i)(C).

 

“Disbursement Operating Account Collecting Bank” has the meaning specified in
Section 7.12(a)(i)(C).

 

“Disclosure Documents” means, collectively, (a) all confidential information
memoranda and related materials prepared in connection with the syndication of
the Revolving Credit Facilities and approved by Borrower, which approval shall
not be unreasonably withheld, conditioned or delayed, and (b) all other
documents filed by any Loan Party with the SEC.

 

“Disposed EBITDA” means, with respect to any Sold Entity or Business for any
period, the amount for such period of Consolidated EBITDA — Term Loan of such
Sold Entity or Business, all as determined on a consolidated basis for such Sold
Entity or Business.

 

“Disqualified Capital Stock” means any Equity Interest or Equity Equivalent
that, by its terms (or by the terms of any security into which it is convertible
or for which it is exchangeable), or upon the happening of any event,
(a) matures (excluding any maturity as the result of an optional redemption by
the issuer thereof) or is mandatorily redeemable (other than solely for Equity
Interests or Equity Equivalents that do not qualify as “Disqualified Capital
Stock”), pursuant to a sinking fund obligation or otherwise (except as the
result of a Change of Control or asset sale so long as any rights of the holders
thereof upon the occurrence of a Change of Control or asset sale event shall be
subject to the prior repayment in full of the Loans and all Obligations that are
accrued and payable and the termination of the Revolving Credit Commitments), or
is redeemable at the option of the holder thereof, in whole or in part (other
than solely for Equity Interests or Equity Equivalents that do not qualify as
“Disqualified Capital Stock”), or requires the payment of any cash dividend or
any other scheduled payment constituting a return of capital, in each case at
any time on or prior to the date that is 91 days after the Scheduled Revolving
Credit Termination Date, or (b) is convertible into or exchangeable (unless at
the sole option of the issuer thereof) for (i) debt securities or (ii) any
Equity Interest or Equity Equivalent referred to in clause (a) above, in each
case at any time prior to the date that is 91 days after the Scheduled Revolving
Credit Termination Date; provided that if such Equity Interest or Equity
Equivalent is issued to any plan for the benefit of employees of the Loan
Parties or by any such plan to such employees, such Equity Interest or Equity
Equivalent shall not constitute Disqualified Capital Stock solely because it may
be required to be repurchased by the Loan Parties in order to satisfy applicable
statutory or regulatory obligations; provided, further, that any Equity Interest
or Equity Equivalent held by any present or former officers, consultants,
directors or employees (and their spouses, former spouses, heirs, estates and
assigns) of the Loan Parties upon the death, disability, engaging in competitive
activity or termination of employment of such officer, director, consultant or
employee or pursuant to any equity subscription, shareholder, employment or
other agreement shall not constitute Disqualified Capital Stock solely because
it may be required to be repurchased by the Loan Parties.

 

“Dollars” and the sign “$” each mean the lawful money of the United States of
America.

 

“Electronic Transmission” means each document, instruction, authorization, file,
information and any other communication transmitted, posted or otherwise made or
communicated by e-mail or E-Fax, or otherwise to or from an E-System or other
equivalent service.

 

16

--------------------------------------------------------------------------------


 

“Eligible Account” means an Account of any applicable Borrower generated in the
ordinary course of such Borrower’s business from the sale of goods or rendering
of Medical Services to a Patient, that is due in its entirety by an Account
Debtor that is Medicaid, Medicare, TRICARE or an Approved Insurer under a
Third-Party Payor Program or certain individuals and that Administrative Agent,
in its reasonable credit judgment, deems to be an Eligible Account.  Without
limiting the generality of the foregoing, no Account shall be an Eligible
Account if:

 

(i)                                     the Account or any portion of the
Account is payable by an individual beneficiary, recipient or subscriber
individually and not directly to the applicable Borrower by an Account Debtor
that is Medicaid, Medicare, TRICARE or an Approved Insurer under a Third-Party
Payor Program; provided, however, with respect to (A) an Account Debtor that is
an individual, so long as (1) the Account arises solely from the rendering of
Medical Services, and (2) the invoice for such Account has been delivered to the
Account Debtor (or the Person that is responsible for the payment of such
Account on behalf of such Account Debtor), then Accounts in an aggregate amount
not to exceed $15,000,000, in each case, shall not become ineligible solely
because of this clause (i), and (B) an Account Debtor that is a UPL Hospital, so
long as the Account arises under the UPL Documents for managed services in
connection with the rendering of Medical Services or base rent due to a Borrower
from a UPL Hospital, then Accounts in an amount not to exceed $20,000,000 in the
aggregate for all UPL Hospitals shall not become ineligible solely because of
this clause (i);

 

(ii)                                  the Account remains unpaid (A) with
respect to Accounts for which Medicaid approval is being sought, but for which
Medicaid has not finally approved coverage, more than 90 days past the claim or
invoice date (but in no event more than 105 days after the applicable Medical
Services have been rendered), (B) with respect to Accounts for which the Account
Debtor is a UPL Hospital, the Account of which is not otherwise ineligible
hereunder, more than 90 days past the claim or invoice date under the applicable
UPL Documents (but in no event more than 120 days after the end of the month in
which the applicable Medical Services have been rendered), (C) with respect to
Accounts for which the Account Debtor is an individual the Account of which is
not otherwise ineligible hereunder, more than 120 days past the claim or invoice
date (but in no event more than 135 days after the applicable Medical Services
have been rendered), and (D) with respect to all other Accounts, more than 150
days past the claim or invoice date (but in no event more than 165 days after
the applicable Medical Services have been rendered);

 

(iii)                               the Account is subject to any defense,
set-off (in respect of a liquidated amount), counterclaim, deduction, discount,
credit, chargeback, freight claim, allowance, right of recoupment, or adjustment
of any kind but only to the extent thereof;

 

(iv)                              if the Account arises from the performance of
Medical Services (either directly or under a UPL Program or similar program),
the Medical Services have not actually been performed, the Medical Services were
undertaken in violation of any law, or the Medical Services were performed at a
Facility (A) where outstanding Medicare or Medicaid survey deficiencies at Level
G, H, I, J, K, L or worse have been outstanding for a period of greater than six
(6) months or have resulted in the imposition by Centers for Medicare & Medicaid
Services or the applicable state survey agency of sanctions in the form of a
program termination, temporary management, denial of payment for new admissions
as a result of Medicare or Medicaid survey deficiencies, (B) where any Primary
License related to such Facility has been and remains revoked, or (C) which has

 

17

--------------------------------------------------------------------------------


 

been, or is expected to be within 30 days of the date on which the relevant
Borrowing Base Certificate is to be delivered, closed;

 

(v)                                 the Account is subject to a Lien (other than
Liens in favor of the Administrative Agent or Liens that have been expressly
subordinated to the Liens of the Administrative Agent);

 

(vi)                              the applicable Borrowers know or should have
known of the bankruptcy, receivership, reorganization, or insolvency of the
Account Debtor;

 

(vii)                           the Account is evidenced by chattel paper or an
instrument of any kind, or has been reduced to judgment;

 

(viii)                        the Account Debtor has its principal place of
business or executive office outside the United States or the Account is payable
in a currency other than U.S. dollars;

 

(ix)                              the Account Debtor is an employee, agent,
Affiliate or Subsidiary of a Borrower (excluding the HUD Sub-Facility Entities
during all times the HUD Sub-Facility Credit Agreement is in effect);

 

(x)                                 more than 10% of the aggregate balance of
all Accounts owing from the Account Debtor obligated on the Account are
outstanding more than 150 days past the invoice date;

 

(xi)                              50% or more of the aggregate unpaid Accounts
from any single Account Debtor are not deemed Eligible Accounts under this
Agreement;

 

(xii)                           any covenant, representation or warranty
contained in the Loan Documents with respect to such Account has been breached
(it being understood that, for purposes of this definition, the words “to the
best of Borrowers’ knowledge” shall be deemed excised);

 

(xiii)                        the Account is not paid directly to or collected
directly or indirectly in the Concentration Account;

 

(xiv)                       the Account is not subject to a valid and perfected
first priority Lien in favor of Administrative Agent for the benefit of the
Secured Parties;

 

(xv)                          the applicable Borrower is not able to bring suit
or otherwise enforce its remedies against the Account Debtor with respect to the
Account through the judicial process in the Account Debtor’s jurisdiction due to
failure of such Borrower to be qualified to conduct business in such
jurisdiction, failure to file any notice of business of activities report or
otherwise;

 

(xvi)                       Accounts for which an invoice has not been sent to
the applicable Account Debtor in respect of such Account, in the form otherwise
required by such Account Debtor;

 

(xvii)                    Accounts owned by a Person acquired in connection with
a Permitted Acquisition or implementation of a UPL Program, until such time as
customary diligence

 

18

--------------------------------------------------------------------------------


 

investigations (which may include a field examination with respect to such
Person or Accounts) are completed to the reasonable satisfaction of
Administrative Agent;

 

(xviii)                 The Account Debtor is a UPL Hospital and a default shall
occurred and is continuing under any UPL Document to which such UPL Hospital is
a Party, whether such default shall have occurred as a result of actions or
inactions by such UPL Hospital or by the UPL Borrower; or

 

(xix)                       the Account fails to meet such other reasonable
specifications and requirements which may from time to time be established by
Administrative Agent consistent with its reasonable credit judgment and
consistent with its underwriting and general business practices following
Administrative Agent’s analysis or audit; provided, that Administrative Agent
shall provide notice to Borrowers of any such other specifications and
requirements prior to implementation thereof, and such change shall not be
effective until the date of delivery of the next Borrowing Base Certificate due
after such notice.

 

“Eligible Account — Tranche A-1” means an Eligible Account of Genesis Holdings
or any Genesis Subsidiary.

 

“Eligible Account — Tranche A-2” means an Eligible Account of Skilled Holdings
or any Skilled Subsidiary.

 

“Environmental Claims” means any and all actions, suits, orders, decrees,
demands, demand letters, claims, liens, notices of noncompliance, violation or
potential responsibility or investigation (other than internal reports prepared
by any of the Loan Parties (a) in the ordinary course of such Person’s business
or (b) as required in connection with a financing transaction or an acquisition
or Transfer of real estate) or proceedings pursuant to or in connection with any
Environmental Law or any permit issued, or any approval given, under any such
Environmental Law (hereinafter, “Claims”), including, without limitation,
(i) any and all Claims by governmental or regulatory authorities for
enforcement, cleanup, removal, response, remedial or other actions or damages
pursuant to any applicable Environmental Law, (ii) any and all Claims by any
third-party seeking damages, contribution, indemnification, cost recovery,
compensation or injunctive relief relating to the presence, release or
threatened release of Hazardous Materials or arising from alleged injury or
threat of injury to health or safety (to the extent relating to human exposure
to Hazardous Materials) or the environment including, without limitation,
ambient air, surface water, groundwater, land surface and subsurface strata and
natural resources such as wetlands, and (iii) any and all Claims by any
third-party regarding environmental liabilities or obligations assumed or
assigned by contract or operation of law.

 

“Environmental Indemnity” means that certain Second Amended and Restated
Environmental Indemnity Agreement, dated as of the date hereof, as it may been
or may be further supplemented, amended, restated, replaced or otherwise
modified from time to time, pursuant to which Loan Parties indemnify
Administrative Agent and Lenders for any Environmental Liability.

 

“Environmental Laws” means each applicable federal, state, foreign or local
statute, law, rule, regulation, ordinance, code and rule of common law now or
hereafter in effect and in each case as amended, and any binding judicial or
administrative interpretation thereof, including any binding judicial or
administrative order, consent decree or judgment, relating to pollution, the
protection of the environment, including, without limitation, ambient air,
surface water, groundwater, land surface and subsurface strata and natural
resources such as wetlands, or human health or safety (to the extent relating to
human exposure to Hazardous Materials).

 

19

--------------------------------------------------------------------------------


 

“Environmental Liabilities” means all Liabilities (including costs of Remedial
Actions, natural resource damages and costs and expenses of investigation and
feasibility studies) that may be imposed on, incurred by or asserted against any
Loan Party as a result of, or related to, any Environmental Claim and resulting
from the ownership, lease, sublease or other operation or occupation of property
by any Loan Party, whether on, prior or after the Closing Date.

 

“Equity Equivalents” means all securities convertible into or exchangeable for
Equity Interests or any other Equity Equivalent and all warrants, options or
other rights to purchase, subscribe for or otherwise acquire any Equity
Interests or any other Equity Equivalent, whether or not presently convertible,
exchangeable or exercisable.

 

“Equity Interests” means all shares of capital stock (whether denominated as
common stock or preferred stock), equity interests, beneficial, partnership or
membership interests, joint venture interests, participations or other ownership
or profit interests in or equivalents (regardless of how designated) of or in a
Person (other than an individual), whether voting or non-voting, but excluding
Indebtedness convertible or exchangeable into Equity Interests prior to the
conversion or exchange thereof.

 

“ERISA” means the United States Employee Retirement Income Security Act of 1974,
as amended from time to time.

 

“ERISA Affiliate” means, collectively, any Loan Party, and any Person under
common control, or treated as a single employer, with any Loan Party, within the
meaning of Section 414(b), (c), (m) or (o) of the Code.

 

“ERISA Event” means any of the following:  (a) a reportable event described in
Section 4043(b) of ERISA or Section 4043(c) with respect to a Title IV Plan,
other than an event for which the notice requirement has been duly waived under
the applicable regulations, (b) the withdrawal of any ERISA Affiliate from a
Title IV Plan subject to Section 4063 of ERISA during a plan year in which it
was a substantial employer, as defined in Section 4001(a)(2) of ERISA, (c) the
complete or partial withdrawal of any ERISA Affiliate from any Multiemployer
Plan, (d) with respect to any Multiemployer Plan, the filing of a notice of
insolvency or termination (or treatment of a plan amendment as termination)
under Section 4041A of ERISA, (e) the filing of a notice of intent to terminate
a Title IV Plan (or treatment of a plan amendment as termination) under
Section 4041 of ERISA, (f) the institution of proceedings to terminate a Title
IV Plan or Multiemployer Plan by the PBGC, (g) the failure to make any required
contribution to any Title IV Plan or Multiemployer Plan when due, (h) the
imposition of a lien under Section 412 of the Code or Section 302 or 4068 of
ERISA on any property (or rights to property, whether real or personal) of any
ERISA Affiliate, (i) the failure of a Multiemployer Plan, Benefit Plan or any
trust thereunder intended to qualify for tax exempt status under Section 401 or
501 of the Code or other Requirements of Law to qualify thereunder, (j) any
other event or condition that might reasonably be expected to constitute grounds
under Section 4042 of ERISA for the termination of, or the appointment of a
trustee to administer, any Title IV Plan or Multiemployer Plan or for the
imposition of any liability upon any ERISA Affiliate under Title IV of ERISA
other than for PBGC premiums due but not delinquent and (k) the occurrence of a
Foreign Benefit Event.

 

“E-Fax” means any system used to receive or transmit faxes electronically.

 

“E-Signature” means the process of attaching to or logically associating with an
Electronic Transmission an electronic symbol, encryption, digital signature or
process (including the name or an abbreviation of the name of the party
transmitting the Electronic Transmission) with the intent to sign, authenticate
or accept such Electronic Transmission.

 

20

--------------------------------------------------------------------------------


 

“E-System” means any electronic system, including Intralinks® and CleraPar® and
any other Internet or extranet-based site, whether such electronic system is
owned, operated or hosted by Administrative Agent, any of its Related Persons or
any other Person, providing for access to data protected by passcodes or other
security system.

 

“Event of Default” has the meaning specified in Section 9.1.

 

“Excess Cash Flow” means for any period, the excess of (a) the sum, without
duplication, of (i) Consolidated EBITDA — Term Loan for such Fiscal Year, and
(ii) reductions to non-cash working capital of the Loan Parties for such period
(i.e., the decrease, if any, in Consolidated Current Assets minus Consolidated
Current Liabilities from the beginning to the end of such period) over (b) the
sum, without duplication, of (i) the amount of any Taxes payable in cash by the
Loan Parties with respect to such period, (ii) Capital Expenditures made in cash
in accordance with Section 5.5 during such period, except to the extent financed
with the proceeds of Indebtedness, equity issuances, casualty proceeds,
condemnation proceeds or other proceeds that would not be included in
Consolidated EBITDA — Term Loan, (iii) permanent repayments of Indebtedness
(other than mandatory prepayments of Loans under Section 2.8) made in cash
(including, the aggregate amount of any premium, make-whole or penalty payments
that are made in connection with any prepayment of Indebtedness permitted
hereunder to the extent such payments are not deducted in calculating
Consolidated Net Income) by the Loan Parties during such Fiscal Year, but only
to the extent that the Indebtedness so prepaid by its terms cannot be reborrowed
or redrawn and such prepayments do not occur in connection with a refinancing of
all or any portion of such Indebtedness, (iv) additions to non-cash working
capital for such Fiscal Year (i.e., the increase, if any, in Consolidated
Current Assets minus Consolidated Current Liabilities from the beginning to the
end of such Fiscal Year) and (v) the amount of any Permitted Acquisitions or
other Investments made in cash during such period, except to the extent financed
with the proceeds of Indebtedness, equity issuances, casualty proceeds,
condemnation proceeds or other proceeds that would not be included in
Consolidated EBITDA — Term Loan, (vi) an amount equal to the amount of all
non-cash credits included in arriving at such Consolidated EBITDA — Term Loan
and cash charges included in clauses (c), (d) and (f) of the proviso in the
definition of Consolidated Net Income, (vii) [reserved], (viii) an amount equal
to any Restricted Payments made pursuant to Sections 8.6(a)(vii)(A) and
8.6(a)(x) in such period and any amounts paid in respect of management,
consulting, monitoring and advisory fees (including termination fees and
transaction fees) and related indemnities and expenses paid or accrued in such
period to the Sponsor pursuant to any management agreement in accordance with
the terms of this Agreement prior to the Closing Date), (ix) to the extent paid
in cash, the amount of any loss from unusual or extraordinary items in excess of
$100,000, including any related management incentive or stay-pay plans in place
as of the Closing Date, any restructuring charges and any other non-recurring
loss not to exceed $10,000,000 in the aggregate for this clause (ix) for any
period, (x) to the extent paid in cash, costs, fees and expenses for such period
paid in connection with the Skilled Transactions, (xi) to the extent paid in
cash, any non-recurring fees, costs or expenses for such period incurred in
connection with a Permitted Acquisition or any Investment, Transfer, incurrence
of (or amendments or modifications to) Indebtedness or issuance of Equity
Interest and Equity Equivalents, in each case, permitted under this Agreement
(in each case, including any such transaction undertaken but not completed),
(xii) any Consolidated Cash Interest Expense of the Loan Parties with respect to
such period, and (xiii) to the extent unrealized during such period, an amount
equal to the amount of cost savings and acquisition synergies included in
clauses (viii) and (ix) of the definition of Consolidated EBITDA — Term Loan.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

 

“Excluded Issuance” means a Qualified Equity Issuance (other than Qualified
Equity Issuances utilized in connection with an exercise of the Loan Parties’
Cure Right under Section 5.6(a)); provided

 

21

--------------------------------------------------------------------------------


 

that the Net Cash Proceeds therefrom shall be reduced to the extent previously
expended pursuant to clause (v) of the definition of “Capital Expenditures”,
Section 8.4(k) and/or Section 8.9(b).

 

“Excluded Swap Obligations” means any obligation to pay or perform under any
Swap Transaction if, and to the extent that, all or a portion of the guarantee
of any Guarantor of, or the grant by any Guarantor of a security interest to
secure, such Swap Transaction (or any guarantee thereof) is or becomes illegal
under the Commodity Exchange Act or rule, regulation or order of the Commodity
Futures Trading Commission (or the application or official interpretation of any
thereof) by virtue of any Guarantor’s failure for any reason to constitute an
“eligible contract participant” as defined in the Commodity Exchange Act and the
regulations thereunder at the time the guaranty or the grant of such security
interest becomes effective with respect to such Swap Transactions.  If a Swap
Obligation arises under a master agreement governing more than one swap, such
exclusion shall apply only to the portion of such Swap Transaction that is
attributable to swaps for which such guaranty or security interest is or becomes
illegal.

 

“Excluded Taxes” has the meaning specified in Section 2.17(a).

 

“Existing Skilled Credit Agreements” means (i) that certain Fourth Amended and
Restated Credit Agreement and Amendment and Restatement and Additional Term Loan
Assumption Agreement, dated April 12, 2012, among Ultimate Parent, the
subsidiary guarantors party thereto, Credit Suisse AG as administrative agent
and collateral agent, J.P. Morgan Securities LLC and Credit Suisse Securities
(USA) LLC as amendment arrangers and the lenders party thereto; (ii) that
certain Credit And Security Agreement, dated December 26, 2013, among certain
subsidiaries of Ultimate Parent, as borrowers, and Midcap Financial, LLC; and
(iii) that certain Credit and Security Agreement, dated December 26, 2013, among
certain subsidiaries of Ultimate Parent, as borrowers, and Midcap Financial,
LLC.

 

“Facilities” means, collectively, each hospital, clinic, skilled nursing
facility, assisted living facility, independent living facility or mental health
facility (or state equivalent of such licensure categories) or other healthcare
facility owned, leased or managed by the Loan Parties or any of their
Subsidiaries, as listed on Schedule 4.16) hereto.

 

“Facility Cash Account” means a deposit account of a Borrower opened to hold
certain cash of a particular Facility, the daily balance of which shall not
exceed $100,000 individually or $5,000,000 in the aggregate for all such
accounts for all Facilities.

 

“Facility Depository Banks” has the meaning specified in Section 7.12(a)(i)(A).

 

“Facility Lockbox Accounts” has the meaning specified in Section 7.12(a)(i)(A).

 

“Facility Lockbox Agreement” has the meaning specified in Section 7.12(a)(v)(B).

 

“FATCA” means Sections 1471 through 1474 of the Code (effective as of the
Closing Date) (or any amended or successor version that is substantially
comparable and not materially more onerous to comply with) and any current or
future regulations or official interpretations thereof and any agreements
entered into pursuant to Section 1471(b)(1) of the Code.

 

“Federal Funds Rate” means, for any period, a fluctuating interest rate per
annum equal for each day during such period to the weighted average of the rates
on overnight federal funds transactions with members of the United States
Federal Reserve System arranged by federal funds brokers, as determined by
Administrative Agent in its sole discretion.

 

22

--------------------------------------------------------------------------------


 

“Federal Reserve Board” means the Board of Governors of the United States
Federal Reserve System and any successor thereto.

 

“Fee Letter” means the amended and restated fee letter agreement, dated as of
August 18, 2014, addressed to and accepted by Administrative Agent from GHLLC
and the other Borrowers; and each other letter agreement executed from time to
time, as each may be amended, restated, revised, supplemented, replaced or
otherwise modified from time to time, with respect to certain fees to be paid
from time to time to Administrative Agent and its Related Persons.

 

“Financial Condition Covenants” means each covenant set forth in Article 5.

 

“Financial Cure Covenant” has the meaning specified in Section 5.6(a).

 

“Financial Statement” means each financial statement delivered pursuant to
Section 6.1.

 

“Fiscal Quarter” means each three (3) fiscal month period ending on March 31,
June 30, September 30 or December 31.

 

“Fiscal Year” means each 12 month period ending on December 31.

 

“Foreign Benefit Event” means with respect to any Foreign Pension Plan, (a) the
failure of any such Foreign Pension Plan or any trust thereunder intended to
qualify for tax exempt status under any Requirements of Law, (b) the existence
of unfunded liabilities in excess of the amount permitted under any applicable
law, (c) the failure to make the required contributions or payments under any
applicable law on or before the due date for such contributions or payments,
(d) the receipt of a notice by a Governmental Authority relating to its
intention to terminate any such Foreign Pension Plan or to appoint a trustee or
similar official to administer any such Foreign Pension Plan, or alleging the
insolvency of any such Foreign Pension Plan, (e) the incurrence of any liability
in excess of $1,000,000 by any Loan Party under applicable law on account of the
complete or partial termination of such Foreign Pension Plan or the complete or
partial withdrawal of any participating employer therein, or (f) the occurrence
of any transaction that is prohibited under any applicable law and that could
reasonably be expected to result in the incurrence of any liability by any Loan
Party, or the imposition on any Loan Party of any fine, excise tax or penalty
resulting from any noncompliance with any applicable law, in each case in excess
of $1,000,000.

 

“Foreign Pension Plan” means any pension plan maintained outside the
jurisdiction of the United States that under applicable law is required to be
funded through a trust or other funding vehicle other than a trust or funding
vehicle maintained exclusively by a Governmental Authority to which any Loan
Party incurs or otherwise has any obligation or liability, contingent or
otherwise.

 

“Free Cash Flow” means for any period of four consecutive Fiscal Quarters, the
excess of (a) Consolidated EBITDA — Term Loan, over (b) the sum, without
duplication, of (i) the amount of any Taxes payable in cash by Ultimate Parent
and its Subsidiaries (other than Non-Borrower Subsidiaries) with respect to such
period, (ii) repayments of Indebtedness pursuant to Sections 2.4 and 2.5 of the
Term Loan Agreement made in cash by Ultimate Parent and its Subsidiaries (other
than Non-Borrower Subsidiaries) during such period, (iii) any Consolidated Cash
Interest Expense of Ultimate Parent and its Subsidiaries (other than
Non-Borrower Subsidiaries) with respect to such period and (iv) any Maintenance
Capital Expenditures for such period.

 

“GAAP” means generally accepted accounting principles in the United States of
America, as in effect from time to time, set forth in the opinions and
pronouncements of the Accounting Principles Board

 

23

--------------------------------------------------------------------------------


 

and the American Institute of Certified Public Accountants, in the statements
and pronouncements of the Financial Accounting Standards Board and in such other
statements by such other entity as may be in general use by significant segments
of the accounting profession that are applicable to the circumstances as of the
date of determination.  Subject to Section 1.3, all references to “GAAP” shall
be to GAAP applied consistently with the principles used in the preparation of
the Financial Statements.

 

“GECC” has the meaning specified in the preamble to this Agreement.

 

“Genesis Holdings” has the meaning specified in the preamble to this Agreement.

 

“Genesis Subsidiary” means Genesis Holdings together with each of its direct or
indirect Subsidiaries that is a Borrower.

 

“GHLLC” means Genesis HealthCare LLC, a Delaware limited liability company.

 

“Government Receivables Deposit Account” means any deposit account into which
payments from Medicaid, Medicare, TRICARE or other state or federal healthcare
payor programs are deposited, or in which funds are deposited to provide credit
support, ACH support or other reserves for Borrowers, which accounts shall
include all accounts listed on Schedule 7.12(b) (as such schedule may be updated
from time to time by Borrowers as part of the Compliance Certificate delivered
pursuant to Section 6.2(d)).

 

“Governmental Authority” means any nation or government, any state, province or
other political subdivision thereof and any governmental entity exercising
executive, legislative, judicial, regulatory or administrative functions of or
pertaining to government and, as to any Lender, any securities exchange and any
self-regulatory organization (including the National Association of Insurance
Commissioners).

 

“Guarantee Obligation” as to any Person (the “guaranteeing person”), any
obligation of the guaranteeing person guaranteeing or by which such Person
becomes contingently liable for any Indebtedness, net worth, working capital
earnings, leases, dividends or other distributions upon the stock or equity
interests (other than Real Property Financing Obligations) (the “primary
obligations”) of any other third Person (the “primary obligor”) in any manner,
whether directly or indirectly, including, without limitation, any obligation of
the guaranteeing person, whether or not contingent, (i) to purchase any such
primary obligation or any Property constituting direct or indirect security
therefor, (ii) to advance or supply funds (1) for the purchase or payment of any
such primary obligation or (2) to maintain working capital or equity capital of
the primary obligor or otherwise to maintain the net worth or solvency of the
primary obligor, (iii) to purchase Property, securities or services primarily
for the purpose of assuring the owner of any such primary obligation of the
ability of the primary obligor to make payment of such primary obligation or
(iv) otherwise to assure or hold harmless the owner of any such primary
obligation against loss in respect thereof; provided, however, that the term
Guarantee Obligation shall not include endorsements of instruments for deposit
or collection in the ordinary course of business and reasonable indemnity
obligations in effect on the Closing Date or entered into in connection with any
acquisition or Transfer of assets or any Investment permitted under this
Agreement.  The amount of any Guarantee Obligation of any guaranteeing Person
shall be deemed to be such guaranteeing Person’s maximum reasonably anticipated
liability in respect thereof as determined by Borrowers in good faith.

 

“Guarantors” has the meaning specified in the preamble to this Agreement.

 

“Hazardous Material” means (a) any petroleum or petroleum products, radioactive
materials, asbestos, urea formaldehyde foam insulation, polychlorinated
biphenyls, radon gas and medical waste; (b) any chemicals, wastes, materials or
substances defined as or included in the definition of “hazardous

 

24

--------------------------------------------------------------------------------


 

substances”, “hazardous waste”, “hazardous materials”, “extremely hazardous
waste”, “restricted hazardous waste”, “toxic substances”, “toxic pollutants”,
“contaminants”, or “pollutants”, or words of similar import, under any
applicable Environmental Law; and (c) any other chemical, waste, material or
substance which is prohibited, limited or regulated by or with respect to which
liability is imposed under any Environmental Law.

 

“Health Care REIT Asset Buyback” means the purchase by Genesis Operations LLC or
its Subsidiaries from FC-Gen Real Estate, LLC of certain facilities pursuant to
the Health Care REIT Lease.

 

“Health Care REIT Consent and Amendment Agreement” means the consent and
amendment, dated as of August 18, 2014, by and among FC-Gen Real Estate, LLC, a
Delaware limited liability company, Health Care REIT, Inc., a Delaware
corporation, the Sun Landlords (as defined therein), the Lessor Parties (as
defined therein), Genesis Operations, LLC, a Delaware limited liability company,
and FC-Gen Operations Investment, LLC, a Delaware limited liability company, as
it may be amended, restated, replaced or otherwise modified from time to time in
accordance with the terms of this Agreement.

 

“Health Care REIT Intercreditor Agreement” means the Intercreditor Agreement,
dated as of December 3, 2012, by and among the parties to the Health Care REIT
Lease, the Landlord Parties (as defined in the Health Care REIT Consent and
Amendment Agreement), the Administrative Agent, and the Administrative Agent
under the Term Loan Agreement, as it may be amended, restated, replaced or
otherwise modified from time to time in accordance with the terms of this
Agreement.

 

“Health Care REIT Lease” means the Ninth Amended and Restated Master Lease
Agreement, dated as of December 1, 2012, by and among FC-Gen Real Estate, LLC, a
Delaware limited liability company, as landlord, and Genesis Operations, LLC, a
Delaware limited liability company, as tenant, which lease amends and
consolidates the Health Care REIT (Genesis) Lease and the Health Care REIT (Sun)
Lease, as it may be amended, restated, replaced or otherwise modified from time
to time in accordance with the terms of this Agreement.

 

“Health Care REIT (Genesis) Lease” means the Eighth Amended and Restated Master
Lease Agreement, dated as of November 5, 2012, by and among FC-Gen Real Estate,
LLC, a Delaware limited liability company, as landlord, and Genesis Operations,
LLC, a Delaware limited liability company, as tenant.

 

“Health Care REIT (Sun) Lease” means the Master Lease Agreement, dated as
November 3, 2010, by and among Health Care REIT, Inc., a Delaware limited
liability company, HCRI Beachwood, Inc., HCRI Broadview, Inc., HCRI
Westlake, Inc., HCRI Indiana Properties, LLC, HCRI Kentucky Properties, LLC, and
HH Florida, LLC, collectively, as landlord and Sunbridge Healthcare, LLC, as
tenant.

 

“Healthcare Laws” means all federal, state, county, municipal and other
governmental statutes, laws, rules, orders, regulations, ordinances, judgments,
decrees and injunctions or agreements, in each case, pertaining to or concerned
with the establishment, construction, ownership, operation, use or occupancy of
a Facility or any part thereof and all material Permits and Primary Licenses,
including those relating to the quality and adequacy of care, equipment,
personnel, operating policies, additions to facilities and services, medical
care, distribution of pharmaceuticals, rate setting, kickbacks, fee splitting,
patient healthcare and/or patient healthcare information, including the Health
Insurance Portability and Accountability Act of 1996, as amended, and the
rules and regulations promulgated thereunder, and as amended by the Health
Information Technology for Economic and Clinical Health Act provisions of the

 

25

--------------------------------------------------------------------------------


 

American Recovery and Reinvestment Act of 2009, and the rules and regulations
promulgated thereunder (collectively “HIPAA”).

 

“Hedge Agreements” means all Interest Rate Contract, foreign exchange, swap,
option or forward contract, spot, cap, floor or collar transaction, any other
derivative instrument and any other similar speculative transaction and any
other similar agreement or arrangement designed to alter the risks of any Person
arising from fluctuations in any underlying variable.

 

“Highest Lawful Rate” means the maximum lawful interest rate, if any, that at
any time or from time to time may be contracted for, charged, or received under
the laws applicable to any Lender that are presently in effect or, to the extent
allowed by law, under such applicable laws that may hereafter be in effect and
that allow a higher maximum nonusurious interest rate than applicable laws now
allow.

 

“HIPAA” has the meaning specified in the definition of “Healthcare Laws”.

 

“Holdings” means GEN Operations II, LLC, a Delaware limited liability company.

 

“HUD” means the U.S. Department of Housing and Urban Development.

 

“HUD Guarantor” has the meaning specified in Section 8.1(k).

 

“HUD Sub-Facility” has the meaning specified in Section 2.21.

 

“HUD Sub-Facility Credit Agreement” means that certain Amended and Restated
Credit Agreement, dated as of July 26, 2013, by and among the HUD Sub-Facility
Entities, as borrowers, GHLLC and GHC Holdings LLC, each as a guarantor, certain
other Persons party thereto as guarantors, General Electric Capital Corporation,
as administrative agent, and the lenders party thereto, as may be amended,
restated, replaced or otherwise modified from time to time.

 

“HUD Sub-Facility Entities” means each of Genesis HealthCare of Maine, LLC, as
successor by merger with Genesis HealthCare of Maine, Inc., Belfast Operations,
LLC, Camden Operations, LLC, Falmouth Operations, LLC, Farmington Operations,
LLC, Kennebunk Operations, LLC, Lewiston Operations, LLC, Orono Operations, LLC,
Scarborough Operations, LLC, Skowhegan SNF Operations, LLC, Waterville SNF
Operations LLC,  Westbrook Operations, LLC, One Price Drive Operations LLC, Peak
Medical Gallup, Inc., Peak Medical Farmington, Inc., 1100 Texas Avenue
Operations LLC, 14766 Washington Avenue Operations LLC, 12080 Bellaire Way
Operations LLC, Genesis Andromeda Operations LLC and each other Person, if any,
from time to time becoming a party to the HUD Sub-Facility Credit Agreement as a
borrower.

 

“Indebtedness” of any Person means at any date, without duplication, any of the
following, whether or not matured:  (a) all indebtedness of such Person for
borrowed money, (b) all obligations of such Person for the deferred purchase
price of Property or services (other than (i) trade payables, accrued expenses,
current accounts and similar obligations incurred in the ordinary course of such
Person’s business, (ii) deferred compensation accrued in the ordinary course of
business and (iii) earn-outs and other contingent payments in respect of
acquisitions except as and to the extent that the liability on account of any
such earn-out or contingent payment appears in the liabilities section of the
balance sheet of such Person in accordance with GAAP), (c) all obligations of
such Person evidenced by notes, bonds, debentures or other similar instruments,
(d) all indebtedness created or arising under any conditional sale or other
title retention agreement with respect to Property acquired by such Person (even
though the rights and remedies of the seller or lender under such agreement in
the event of default are limited to repossession or sale of such Property, in
which case only the lesser of the amount of such obligation and

 

26

--------------------------------------------------------------------------------


 

the fair market value of such Property shall constitute Indebtedness), (e) all
Capital Lease Obligations of such Person, (f) all obligations of such Person,
contingent or otherwise, as an account party or applicant under acceptance,
letter of credit or similar facilities, (g) all obligations of such Person in
respect of Disqualified Capital Stock valued at, in the case of redeemable
preferred Equity Interests, the greater of the voluntary liquidation preference
and the involuntary liquidation preference of such Equity Interests plus accrued
and unpaid dividends, (h) all payments that would be required to be made in
respect of any Hedge Agreement with a counterparty other than the Administrative
Agent in the event of a termination (including an early termination) on the date
of determination, and (i) all Guarantee Obligations of such Person in respect of
obligations of the kind referred to in clauses (a) through (h) above.

 

“Indemnified Matter” has the meaning specified in Section 11.4(a).

 

“Indemnitee” has the meaning specified in Section 11.4(a).

 

“Insurance Captive” means Liberty Health Corporation, Ltd., a Bermuda company,
or any other insurance captive or other self-insurance program established by a
Loan Party.

 

“Insurer” means a Person that insures a Patient against certain of the costs
incurred in the receipt by such Patient of Medical Services, or that has an
agreement with any Loan Party to compensate such Borrower for providing such
goods or services to a Patient, including but not limited to Medicaid,  Medicare
and TRICARE.

 

“Intellectual Property” means the collective reference to all rights, priorities
and privileges relating to intellectual property, whether arising under United
States, multinational or foreign laws or otherwise, including, without
limitation, copyrights and copyright applications, domain names, patents and
patent applications, trademarks and trademark applications, trade names, rights
in technology, trade secrets, know-how and processes.

 

“Intercreditor Agreement” means the Amended and Restated Intercreditor
Agreement, dated as of the Closing Date, by and between the Administrative
Agent, the Term Loan Collateral Agent and Skilled RE Lender and acknowledged by
the Borrowers and the other Loan Parties, and along with any joinders made a
part thereof from time to time (or any amendment reasonably acceptable to the
Administrative Agent and the Borrowers).

 

“Interest Period” means with respect to any Revolving Loan that is a LIBOR Rate
Loan, the period commencing on the date such LIBOR Rate Loan is made or
converted to a LIBOR Rate Loan or, if such loan is continued, on the last day of
the immediately preceding Interest Period therefor and, in each case, ending one
(1), two (2), three (3) or six (6) months thereafter, as selected by Borrower
pursuant hereto; provided, however, that (a) if any Interest Period would
otherwise end on a day that is not a Business Day, such Interest Period shall be
extended to the next succeeding Business Day, unless the result of such
extension would be to extend such Interest Period into another such Business Day
that falls in the next calendar month, in which case such Interest Period shall
end on the immediately preceding Business Day, (b) any Interest Period that
begins on the last Business Day of a calendar month (or on a day for which there
is no numerically corresponding day in the calendar month at the end of such
Interest Period) shall end on the last Business Day of a calendar month,
(c) Borrower may not select any Interest Period ending after the Scheduled
Revolving Credit Termination Date, (d) Borrower may not select any Interest
Period in respect of Loans having an aggregate principal amount of less than
$5,000,000 and (e) there shall be outstanding at any one time no more than 10
Interest Periods.

 

“Interest Rate Contracts” means all interest rate swap agreements, interest rate
cap agreements, interest rate collar agreements and interest rate insurance.

 

27

--------------------------------------------------------------------------------


 

“Investment” has the meaning specified in Section 8.4.

 

“IRS” means the Internal Revenue Service of the United States and any successor
thereto.

 

“Issue” means, with respect to any Letter of Credit, to issue, extend the
expiration date of, renew (including by failure to object to any automatic
renewal on the last day such objection is permitted), increase the face amount
of, or reduce or eliminate any scheduled decrease in the face amount of, such
Letter of Credit, or to cause any Person to do any of the foregoing.  The terms
“Issued” and “Issuance” have correlative meanings.

 

“L/C Cash Collateral Account” means any Cash Collateral Account (a) specifically
designated as such by Borrowers in a notice to Administrative Agent and (b) from
and after the effectiveness of such notice, not containing any funds other than
those required under the Loan Documents to be placed therein.

 

“L/C Issuer” means (a) GECC or any of its Affiliates or other entity that issues
any Letter of Credit for or on behalf of GECC and (b) each Person that hereafter
becomes an L/C Issuer with the approval of, and pursuant to an agreement with
and in form and substance satisfactory to, Administrative Agent and GHLLC on
behalf of the Borrowers, in each case in their capacity as L/C Issuers hereunder
and together with their successors.

 

“L/C Obligations” means, for any Letter of Credit at any time, the sum of
(a) the L/C Reimbursement Obligations at such time for such Letter of Credit and
(b) the aggregate maximum undrawn face amount of such Letter of Credit
outstanding at such time.

 

“L/C Reimbursement Agreement” has the meaning specified in Section 2.4(a)(iii).

 

“L/C Reimbursement Date” has the meaning specified in Section 2.4(e).

 

“L/C Reimbursement Obligation” means, for any Letter of Credit, the obligation
of Borrowers to the L/C Issuer thereof, as and when matured, to pay all amounts
drawn under such Letter of Credit.

 

“L/C Request” has the meaning specified in Section 2.4(b).

 

“L/C Sublimit” means $150,000,000.

 

“Lead Arranger” GE Capital Markets, Inc., in such capacity.

 

“Lease Consent and Amendment Agreement” means each of the Health Care REIT Lease
Consent and Amendment Agreement, Omega Lease Consent and Amendment Agreement and
Sabra Lease Consent and Amendment Agreement.

 

“Leases” means all leases and subleases or any similar document affecting the
use, enjoyment or occupancy of the real property, including resident care
agreements, UPL Documents and service agreements that include an occupancy
agreement, whether now existing or hereafter arising.

 

“Lender” means, collectively, each Revolving Credit Lender, Swingline Lender and
any other financial institution or other Person that (a) is listed on the
signature pages hereof as a “Lender”, or (b) from time to time becomes a party
hereto by execution of an Assignment, in each case together with its successors.

 

“Letter of Credit” means any letter of credit Issued pursuant to Section 2.4.

 

28

--------------------------------------------------------------------------------


 

“Letter of Credit Obligations” means all outstanding obligations incurred by the
Administrative Agent and the Lenders at the request of the Borrowers or GHLLC,
whether direct or indirect, contingent or otherwise, due or not due, in
connection with the Issuance of Letters of Credit by L/C Issuers or the purchase
of a participation as set forth in Section 2.4 with respect to any Letter of
Credit.  The amount of such Letter of Credit Obligations shall equal the maximum
amount that may be payable by the Administrative Agent and the Lenders thereupon
or pursuant thereto.

 

“Liabilities” means all claims, actions, suits, judgments, damages, losses,
liability, obligations, responsibilities, fines, penalties, sanctions, costs,
fees, taxes, commissions, charges, disbursements and expenses, in each case of
any kind or nature (including interest accrued thereon or as a result thereto
and fees, charges and disbursements of financial, legal and other advisors and
consultants), whether joint or several, whether or not indirect, contingent,
consequential, actual, punitive, treble or otherwise.

 

“LIBOR — Revolving Loan” means, with respect to any Interest Period for any
Revolving Loan that is a LIBOR Rate Loan,  the rate, as determined by
Administrative Agent, for deposits in Dollars for the one (1), two (2), three
(3) or six (6) month period (corresponding to the applicable Interest Period)
appearing on the Reuters Screen LIBOR01 page as of 11:00 a.m. (London time) on
the second full Business Day next preceding the first day of each Interest
Period.  In the event that such rate does not appear on the Reuters Screen
LIBOR01 page at such time, the “LIBOR” shall be determined by reference to such
other comparable publicly available service for displaying the offered rate for
deposit in Dollars in the London interbank market as may be selected by
Administrative Agent and, in the absence of availability, such other method to
determine such offered rate as may be selected by Administrative Agent in its
sole discretion.

 

“LIBOR Rate” means, with respect to any Interest Period and for any LIBOR Rate
Loan, an interest rate per annum determined as the ratio of (a) LIBOR —
Revolving Loan to (b) the difference between the number one and the Reserve
Requirements with respect to such Interest Period and for such LIBOR - Revolving
Loan.

 

“LIBOR Rate Loan” means any Loan that bears interest based on the LIBOR Rate.

 

“Lien” means any mortgage, pledge, hypothecation, collateral assignment,
encumbrance, lien (statutory or other), charge or other security interest or any
other security agreement of any kind or nature whatsoever (including any
conditional sale or other title retention agreement and any capital lease having
substantially the same economic effect as any of the foregoing).

 

“LLC Parent” has the meaning specified in the recitals to this Agreement.

 

“Loan” means any loan made or deemed made by any Lender hereunder.

 

“Loan Documents” means, collectively, this Agreement, any Notes, the Security
Documents (including the Intercreditor Agreement, the Material Master Lease
Intercreditor Agreements, and the Control Agreements), the L/C Reimbursement
Agreements, the Fee Letter, the Secured Hedge Agreements and, when executed,
each document executed by a Loan Party and delivered to Administrative Agent,
any Lender or any L/C Issuer in connection with or pursuant to any of the
foregoing or the Obligations, including Cash Management Documents, together with
any modification of any term, or any waiver with respect to, any of the
foregoing; provided, however, that the Loan Documents shall not include any
Environmental Indemnity.

 

“Loan Parties” means, collectively, Borrowers and Guarantors.  The relationships
among the Loan Parties are shown on the organizational chart attached hereto as
Annex II.

 

29

--------------------------------------------------------------------------------


 

“Loan Parties’ Accountants” means KPMG, LLP or other nationally-recognized
independent registered certified public accountants acceptable to Administrative
Agent.

 

“Maintenance Capital Expenditures” means, for any measurement period, an
aggregate amount equal to $800 for each weighted average licensed bed of the
Loan Parties during such period.

 

“Majority Controlled Affiliate” means, with respect to any Person, each officer,
director, general partner or joint-venturer of such Person and any other Person
that directly or indirectly controls, is controlled by, or is under common
control with, such Person; provided, however, that no Secured Party shall be a
Majority Controlled Affiliate of the Borrowers.  For purpose of this definition,
“control” means the possession of either (a) the power to vote, or the
beneficial ownership of, 51% or more of the Voting Stock of such Person or
(b) the power to direct or cause the direction of the management and policies of
such Person, whether by contract or otherwise.

 

“Master Lease Intercreditor Agreements” means the collective reference to the
Health Care REIT Intercreditor Agreement, the Sabra Intercreditor Agreement and
the Omega Intercreditor Agreement.

 

“Master Leases” means the collective reference to the Health Care REIT Lease,
the Sabra Lease, and the Omega Lease, in each case as such Leases are amended,
supplemented or otherwise modified from time to time in accordance with the
terms of the applicable Master Lease Intercreditor Agreement.

 

“Material Adverse Effect” means a material adverse effect on (a) the business,
operations property or financial condition of the Loan Parties, taken as a
whole, or (b) the validity or enforceability of the Loan Documents or the
material rights and remedies of the Administrative Agent and the Lenders
thereunder, in each case, taken as a whole.

 

“Material Borrower” means at any date of determination, each of Parent
Companies, SHG Partnership, LLC, Genesis Partnership LLC, GHLLC, Skilled
Holdings, Genesis Holdings and any other Borrower that would account for more
than 5%, individually, or 7.5%, with respect to any one or more Borrowers in the
aggregate, of the Consolidated Total Assets or gross revenue (as shown on the
most recent financial statements of Ultimate Parent delivered pursuant to
Section 6.1(a), 6.1(b) or 6.1(c), as applicable) of the Borrowers on a
Consolidated Basis for such period, determined in accordance with GAAP.

 

“Material Indebtedness” means Indebtedness (other than the Loans and Real
Property Financing Obligations), or obligations in respect of one or more Hedge
Agreements, of any one or more of the Loan Parties in an aggregate principal
amount exceeding $30,000,000. For purposes of determining Material Indebtedness
for all Sections, the “principal amount” of the obligations of any of the Loan
Parties in respect of any Hedge Agreement at any time shall be the maximum
aggregate amount (giving effect to any netting agreements) that any of the Loan
Parties would be required to pay if such Hedge Agreement were terminated at such
time.

 

“Material Master Lease” means each Master Lease and each other facility master
lease agreement entered into by the Loan Parties after the Closing Date if such
facility master lease agreement represents greater than 5% of the licensed beds
of the Loan Parties, taken as a whole.

 

“Material Master Lease Intercreditor Agreement” means the collective reference
to each of the Master Lease Intercreditor Agreements and any other intercreditor
or similar agreement entered into pursuant to Section 7.16.

 

30

--------------------------------------------------------------------------------


 

“Medicaid” means (a) the United States of America acting under Title XIX of the
Social Security Act, (b) any state or the District of Columbia acting pursuant
to a health plan adopted pursuant to Title XIX of the Social Security Act, or
(c) any agent, carrier, administrator or intermediary for any of the foregoing.

 

“Medical Services” means medical and health care services, performed or provided
by any Loan Party to a Patient, which services include, general medical and
health care services, physician services, nurse and therapist services, dental
services, hospital services, skilled nursing facility services, assisted living
facility services, independent senior housing services, Alzheimer’s services,
comprehensive inpatient and outpatient rehabilitation services, home health care
services, hospice services, residential and outpatient behavioral healthcare
services, and medical or health care equipment provided for a necessary or
specifically requested valid and proper medical or health purpose and any other
service approved by Administrative Agent in its sole discretion.

 

“Medicare” means (a) the United States of America acting under the Medicare
program established pursuant to Title XVIII of the Social Security Act, or
(b) any agent, carrier, administrator or intermediary for any of the foregoing.

 

“Moody’s” means Moody’s Investors Service, Inc. or any successor to the rating
agency business thereof.

 

“Mortgage” means any mortgage, deed of trust, hypothec or other similar document
made by any Loan Party in favor of, or for the benefit of, the Administrative
Agent for the benefit of the Secured Parties, in form and substance reasonably
satisfactory to the Administrative Agent and the Borrowers (taking into account
the law of the jurisdiction in which such mortgage, deed of trust, hypothec or
similar document is to be recorded).

 

“Multiemployer Plan” means a pension plan that is a “multiemployer plan” (as
defined in Section 4001(a)(3) of ERISA) subject to Title IV of ERISA to which
any ERISA Affiliate incurs or otherwise has any obligation or liability,
contingent or otherwise.

 

“Net Cash Proceeds” (a) in connection with any Transfer or any Property Loss
Event, the proceeds thereof in the form of cash and Cash Equivalents (including
any such proceeds received by way of deferred payment of principal pursuant to a
note or installment receivable or purchase price adjustment receivable or
otherwise, but only as and when received) of such Transfer or Property Loss
Event received by any Loan Party, net of broker’s fees and commissions,
attorneys’ fees, accountants’ fees, investment banking fees, consulting fees,
amounts (including premiums or penalties, if any) required to be applied to the
repayment of Indebtedness secured by a Lien expressly permitted hereunder on any
asset which is the subject of such Transfer or Property Loss Event (other than
any Lien pursuant to a Security Document) and other reasonable fees and expenses
(including legal fees and expenses) actually incurred by any Loan Party in
connection therewith and net of Taxes paid or reasonably estimated to be payable
by such Loan Party as a result thereof (after taking into account any available
tax credits or deductions and any tax sharing arrangements) and any escrow or
reserve for any adjustment in respect of the sale price of such asset or assets
and indemnification payments (fixed or contingent) attributable to seller’s
indemnities and representations and warranties to purchaser in respect of the
applicable Transfer undertaken by a Loan Party or other liabilities in
connection with such Transfer (provided that upon release of any such escrow or
reserve, the amount released shall be considered Net Cash Proceeds) and (b) in
connection with any (i) Qualified Equity Issuance or (ii) issuance or sale of
debt securities or instruments or the incurrence of Indebtedness, in each case,
the cash proceeds received from such issuance or incurrence, net of transaction
costs, attorneys’ fees, investment banking fees, accountants’ fees, consulting
fees,

 

31

--------------------------------------------------------------------------------


 

underwriting discounts and commissions, placement fees and other reasonable fees
and expenses (including legal fees and expenses) actually incurred in connection
therewith.

 

“Net Income” has the meaning under and shall be determined in accordance with
GAAP.

 

“New Loan Parties” certain affiliates of GHLLC listed on Schedule III attached
hereto, which are joining this Agreement and the other Loan Documents as of the
Closing Date.

 

“Non-Borrower Subsidiaries” means (a) each Subsidiary of Ultimate Parent that
(i) is not a Loan Party and (ii) is an Unrestricted Subsidiary (as such term is
defined in the Term Loan Agreement).  Each Non-Borrower Subsidiary is set forth
on Schedule 7.10, which schedule may be updated by written notice to the
Administrative Agent; provided that the Borrowers shall only be permitted to
(i) designate a Non-Borrower Subsidiary as a Borrower pursuant to Section 7.10
and (ii) designate a Subsidiary as a Non-Borrower Subsidiary so long as (aa)
immediately before and after such designation, (1) no Event of Default shall
have occurred and be continuing and (2) the Loan Parties shall be in compliance
with each Financial Condition Covenant calculated on a Pro Forma Basis, (bb) no
Subsidiary may be designated as a Non-Borrower Subsidiary if, after such
designation, it would be a Borrower for the purpose of any other Indebtedness of
any Loan Party, (cc) the designation of any Subsidiary as a Non-Borrower
Subsidiary shall constitute an Investment by the Borrowers therein at the date
of designation in an amount equal to the fair market value as determined by the
Borrowers in good faith of the Borrowers’ and/or their Subsidiaries’ (as
applicable) Investment therein, and (dd) the Borrowers shall have delivered to
the Administrative Agent (1) a Borrowing Base Certificate prepared on a Pro
Forma Basis as of the date of the re-designation of such Subsidiary giving
effect thereto, which Borrowing Base Certificate demonstrates that, after giving
effect to any prepayments of the Revolving Loans made at the time of any such
re-designation, the Borrowing Availability — Tranche A-1 is greater than
$25,000,000 and (2) an officer’s certificate executed by a Responsible Officer
of Ultimate Parent, certifying compliance with the requirements of preceding
clauses (aa) through (dd), and (b) any Subsidiary of a Non-Borrower Subsidiary.

 

“Non-Excluded Taxes” has the meaning specified in Section 2.17(a).

 

“Non-U.S. Lender Party” has the meaning specified in Section 2.17(d).

 

“Note” means a promissory note of Borrower, in substantially the form of
Exhibit B, payable to a Lender and its assigns in a maximum principal amount
equal to the amount of such Lender’s Revolving Credit Commitment.

 

“Notice of Borrowing” has the meaning specified in Section 2.2(a).

 

“Notice of Conversion or Continuation” has the meaning specified in
Section 2.10(b).

 

“Notice of Intent to Cure” has the meaning specified in Section 5.6(b).

 

“Obligations” means, with respect to any Loan Party, all amounts, obligations,
liabilities, covenants and duties of every type and description owing by such
Loan Party to Administrative Agent, any Lender, any L/C Issuer, any other
Indemnitee, any participant, any SPV or any Secured Hedging Counterparty, other
than any Environmental Indemnity and Excluded Swap Obligations, arising out of,
under, or in connection with, any Loan Document, whether direct or indirect
(regardless of whether acquired by assignment), absolute or contingent, due or
to become due, whether liquidated or not, now existing or hereafter arising and
however acquired, and whether or not evidenced by any instrument or for the
payment of money, including, without duplication, (a) if such Loan Party is a
Borrower, all Loans and

 

32

--------------------------------------------------------------------------------


 

L/C Obligations, (b) all interest, whether or not accruing after the filing of
any petition in bankruptcy or after the commencement of any insolvency,
reorganization or similar proceeding, and whether or not a claim for post-filing
or post-petition interest is allowed in any such proceeding, (c) all obligations
under Secured Hedge Agreements, (d) all Cash Management Obligations, and (e) all
other fees, expenses (including fees, charges and disbursement of counsel),
interest, commissions, charges, costs, disbursements, indemnities and
reimbursement of amounts paid and other sums chargeable to such Loan Party under
any Loan Document (including those payable to L/C Issuers as described in
Section 2.11).

 

“OFAC” means the Officer of Foreign Assets Control of the United States
Department of the Treasury.

 

“Omega Lease Consent and Amendment Agreement” means the agreement to consent,
dated as of August 18, 2014, by and among Lessor (as defined therein) and Lessee
(as defined therein), as it may be amended, restated, replaced or otherwise
modified from time to time in accordance with this Agreement.

 

“Omega Intercreditor Agreement” means the Intercreditor Agreement, dated as of
December 3, 2012, by and among the Administrative Agent, the Administrative
Agent under the Term Loan Agreement, the Borrowers, Landlord (as defined
therein) and Tenants (as defined therein), as it may be amended, restated,
replaced or otherwise modified from time to time in accordance with this
Agreement.

 

“Omega Lease” means the Consolidated Amended and Restated Master Lease
Agreement, dated December 1, 2012, by and among Landlord (as defined in the
Omega Intercreditor Agreement) and Tenants (as defined in the Omega
Intercreditor Agreement), as it may be amended, restated, replaced or otherwise
modified from time to time in accordance with this Agreement.

 

“Original Closing Date” means December 3, 2012.

 

“Original Credit Agreement” has the meaning specified in the Recitals hereto.

 

“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document.

 

“Overpaying Borrower” has the meaning specified in Section 2.19(a).

 

“Parent” means GEN Operations I, LLC, a Delaware limited liability company.

 

“Parent Companies” means Ultimate Parent, LLC Parent, Parent, Holdings and Sun
Borrower.

 

“Patient” means any Person receiving Medical Services from any Loan Party and
all Persons legally liable to pay a Loan Party for such Medical Services other
than Insurers.

 

“Patriot Act” has the meaning specified in Section 4.18(a).

 

“PBGC” means the Pension Benefit Guaranty Corporation established pursuant to
Subtitle A of Title IV of ERISA (or any successor).

 

“Permit” means, with respect to any Person, any permit, approval, authorization,
license, registration, certificate (including certificates of occupancy),
concession, grant, franchise, variance or

 

33

--------------------------------------------------------------------------------


 

permission from any Governmental Authority, in each case whether or not having
the force of law and applicable to or binding upon such Person or any of its
property or to which such Person or any of its property is subject.

 

“Permitted Acquisition” has the meaning specified in Section 8.4(g).

 

“Permitted Investor” means, collectively, (i) any Person that is a member of LLC
Parent as of the Closing Date to the extent such Person, directly or indirectly,
owns or controls 10% or more of LLC Parent as of the Closing Date and to the
extent such Person has satisfied the requirements regarding OFAC, Anti-Terrorism
Laws, SEC, Healthcare Laws, and other similar regulations, (ii) GEN Management
LLC or GEN Management Investors, LLC, and to the extent such entity has
satisfied the requirements regarding OFAC, Anti-Terrorism Laws, SEC Healthcare
Laws, and other similar regulations), or (iii) any successor of the foregoing
pursuant to a Permitted Investor Transfer (which successors, to the extent such
successors will, directly or indirectly, own or control 10% or more of any Loan
Party, must satisfy requirements regarding OFAC, Anti-Terrorism Laws, SEC,
Healthcare Laws, and other similar regulations).

 

“Permitted Investor Transfer” means one or more of the following, and, in the
case of clauses (ii) and (iii) below, with the prior consent of Administrative
Agent, which consent shall not be unreasonably withheld, conditioned or delayed
(provided that Borrowers provide timely information reasonably requested by
Administrative Agent with respect to such proposed transferee which approval
shall consider criteria including, but not limited to, Administrative Agent’s
standards with respect to (x) previous relationships between the Administrative
Agent, Lenders and the proposed transferee and its principals, (y) the
reputation for integrity, honesty and veracity of the proposed transferee and
its principals, owners, officers and directors, and (z) OFAC, Anti-Terrorism
Laws, SEC, Healthcare Laws and regulations, and other similar regulations and
activities):

 

(i)            any Transfer by a Permitted Investor to another Permitted
Investor;

 

(ii)           any Transfer of a direct or indirect interest in Ultimate Parent
by a Permitted Investor to a family trust for estate planning purposes; provided
that such Permitted Investor does not Transfer the power to direct or cause the
direction of the management and policies of such Person, whether by contract or
otherwise;

 

(iii)          any Transfer from any Permitted Investor of any direct or
indirect interest in Ultimate Parent to a Majority Controlled Affiliate, or the
admission of a new member into a Permitted Investor, provided the Persons that
had the power to direct or cause the direction of the management and policies of
such Permitted Investor on the Closing Date retain such power over such
Permitted Investor; or

 

(iv)          the purchase by Health Care REIT, Inc. of certain ownership
interests in Ultimate Parent pursuant to that certain Amended and Restated Call
and Exchange Agreement, dated as of May 25, 2012 (as may be further amended,
supplemented or otherwise modified from time to time).

 

“Permitted Lien” means any Lien on or with respect to the property of any Loan
Party that is not prohibited by Section 8.2 or any other provision of any Loan
Document.

 

“Permitted Refinancing” means, with respect to any Person, any modification,
refinancing, refunding, renewal or extension of any Indebtedness of such Person;
provided that (a) the principal amount (or accreted value, if applicable)
thereof does not exceed the principal amount (or accreted value,

 

34

--------------------------------------------------------------------------------


 

if applicable) of the Indebtedness so modified, refinanced, refunded, renewed or
extended except by an amount equal to any interest capitalized in connection
with, any premium or other reasonable amount paid, and fees and expenses
reasonably incurred, in connection with such modification, refinancing,
refunding, renewal or extension and by an amount equal to any existing
commitments unutilized and undrawn letters of credit thereunder or as otherwise
permitted pursuant to Section 8.1, (b) such modification, refinancing,
refunding, renewal or extension has a final maturity date equal to or later than
the final maturity date of, and has a Weighted Average Life to Maturity equal to
or longer than the Weighted Average Life to Maturity of, the Indebtedness being
modified, refinanced, refunded, renewed or extended, (c) if the Indebtedness
being modified, refinanced, refunded, renewed or extended is subordinated in
right of payment to the Obligations, such modification, refinancing, refunding,
renewal or extension is subordinated in right of payment to the Obligations on
terms at least as favorable on the whole to the Lenders as those contained in
the documentation governing the Indebtedness being modified, refinanced,
refunded, renewed or extended, (d) solely with respect to any Permitted
Refinancing of the Term Loan Facility, the Skilled RE Credit Facility or any
Material Master Lease, the financial covenants and events of default of any such
modified, refinanced, refunded, renewed or extended Indebtedness are not, taken
as a whole, materially more restrictive to the Loan Parties than the financial
covenants and events of default of the Indebtedness being modified, refinanced,
refunded, renewed or extended (it being understood and agreed that any such
financial covenants or events of default that are substantially similar to those
set forth herein shall be deemed not to be materially more restrictive to the
Loan Parties) and (e) none of the Loan Parties shall be an obligor or guarantor
of the Indebtedness being modified, refinanced, refunded, renewed or extended
except to the extent that such Person was such an obligor or guarantor in
respect of the Indebtedness being modified, refinanced, refunded, renewed or
extended.

 

“Person” means an individual, partnership, corporation, limited liability
company, business trust, joint stock company, trust, unincorporated association,
joint venture, Governmental Authority or other entity of whatever nature.

 

“Primary License” means, with respect to any Facility or Person operating such
Facility, as the case may be, the certificate of need, Permit or license to
operate as an assisted living, skilled nursing or independent living facility;
provided, however, that the Governmental Approvals as defined in the Skilled
Purchase Agreement shall suffice as Primary Licenses where new Primary Licenses
are being issued as a result of and following the Skilled Acquisition and until
such new Primary Licenses are issued.

 

“Pro Forma Basis” means, for any period, with respect to the Skilled
Transactions or any proposed acquisition, investment, distribution or any other
action which requires compliance with any test or covenant hereunder, compliance
as of the transaction date will be determined giving the following pro forma
effect to the Skilled Transactions or such proposed acquisition investment,
distribution or any such other action: (a) pro forma effect will be given to any
Indebtedness incurred during or after the relevant period to the extent the
Indebtedness is outstanding or is to be incurred on the transaction date as if
the Indebtedness had been incurred on the first day of the relevant period;
(b) pro forma calculations of interest on Indebtedness bearing a floating
interest rate will be made as if the rate in effect on the transaction date
(taking into account any Hedge Agreement applicable to the Indebtedness if the
Hedge Agreement has a remaining term of at least 12 months) had been the
applicable rate for the entire relevant period; (c) Consolidated Interest
Expense related to any Indebtedness no longer outstanding or to be repaid or
redeemed on the transaction date, except for Consolidated Interest Expense
accrued during the relevant period under this Agreement to the extent of the
Loans in effect on the transaction date, will be excluded; and (d) pro forma
effect will be given to (i) the joinder or release of Loan Parties, and (ii) the
acquisition or Transfer of companies, divisions or lines of businesses by the
Loan Parties, including any acquisition or Transfer of a company, division or
line of business since the beginning of the relevant period by a Person that
became a Borrower after the beginning of the relevant period that have occurred
since the beginning of the relevant period as if such events had occurred, and,
in the case of any Transfer,

 

35

--------------------------------------------------------------------------------


 

the proceeds thereof applied, on the first day of the relevant period. For
purposes of determining Consolidated Interest Expense, Consolidated Cash
Interest Expense, Consolidated Fixed Charges — ABL, Consolidated Fixed Charges —
Term Loan, Consolidated Rental Expense, Consolidated EBITDA — ABL, Consolidated
EBITDA — Term Loan, Consolidated EBITDAR and Consolidated Net Income, any
discontinuation of discontinued operations as defined under Financial Accounting
Standards Board Accounting Standards Codification 205-20 occurring during the
relevant period shall be given effect in accordance with that standard.  To the
extent that pro forma effect is to be given to an acquisition or Transfer of a
company, division or line of business, the pro forma calculation will be based
upon the most recent four full Fiscal Quarters for which the relevant financial
information is available (including cost savings to the extent such cost savings
would be consistent with the definitions of “Consolidated EBITDA — Term Loan”
and “Consolidated EBITDA — ABL”).

 

“Pro Forma Transaction” means any transaction consummated in accordance with
this Agreement and/or any Permitted Acquisition, together with each other
transaction relating thereto and consummated in connection therewith, including
any incurrence or repayment of Indebtedness.

 

“Pro Rata Outstandings”, with respect to any Lender at any time, means the sum
of (i) the outstanding principal amount of Revolving Loans owing to such Lender
and (ii) the amount of the participation of such Lender in the L/C Obligations
outstanding with respect to all Letters of Credit.

 

“Pro Rata Share” means, with respect to any tranche of Revolving Loans and any
Lender thereunder, as applicable, at any time, the percentage obtained by
dividing (a) the sum of the Revolving Credit Commitments in such tranche (or, if
such Revolving Credit Commitments are terminated, the respective Pro Rata
Outstandings thereunder) of such participating Lender then in effect by (b) the
sum of the Revolving Credit Commitments in such tranche (or, if such Revolving
Credit Commitments are terminated, the respective Pro Rata Outstandings
thereunder) of all participating Lenders thereunder then in effect; provided,
however, that, if there are no Revolving Credit Commitments in a tranche and no
Pro Rata Outstandings thereunder, such participating Lender’s Pro Rata Share
shall be determined based on the Pro Rata Share most recently in effect, after
giving effect to any subsequent assignment and any subsequent non-pro rata
payments of any participating Lender pursuant to Section 2.18.

 

“Projections” means any document delivered pursuant to Section 6.1(g).

 

“Property” means any right or interest in or to property of any kind whatsoever,
whether real, personal or mixed and whether tangible or intangible, including,
without limitation, Equity Interests or Equity Equivalents.

 

“Property Loss Event” means, with respect to any property, any loss of or damage
to such property or any taking of such property or condemnation thereof.

 

“Protective Advance” has the meaning specified in Section 11.10.

 

“Qualified Capital Stock” means any Equity Interest that is not Disqualified
Capital Stock.

 

“Qualified Equity Issuance” means any issuance by Ultimate Parent of its Equity
Interests in a public or private offering or contribution to its capital (in
each case, other than in the form of Disqualified Capital Stock).

 

“Real Property” means the real property (including improvements thereon) subject
to, and described in, the Master Leases, the other Material Master Leases, the
Third-Party Leases or owned by a Loan Party.

 

36

--------------------------------------------------------------------------------


 

“Real Property Financing Obligations” means, with respect to any Person,
financing obligations and Capital Lease Obligations of such Person, to the
extent such financing obligations or Capital Lease Obligations are related to
real property.

 

“Register” has the meaning specified in Section 2.14(b).

 

“Related Documents” means, collectively,

 

(i)            the Master Leases and the other Material Master Leases,

 

(ii)           the Master Lease Intercreditor Agreements and each other Material
Master Lease Intercreditor Agreement,

 

(iii)          the Skilled Purchase Agreement,

 

(iv)          the Term Loan Agreement,

 

(v)           the Term Loan Documents,

 

(vi)          the Term Loan Second Amendment,

 

(vii)         the Skilled RE Credit Agreement,

 

(viii)        the Skilled RE Loan Documents,

 

(ix)          the UPL Documents, and

 

(x)           the Intercreditor Agreement.

 

“Related Person” means, with respect to any Person, such Person’s Affiliates and
the partners, directors, officer, employees, agents, attorneys-in-fact,
trustees, administrators, managers, advisors and representatives of such Person
and of such Person’s Affiliates.

 

“Release” means any release, threatened release, spill, emission, leaking,
pumping, pouring, emitting, emptying, escape, injection, deposit, disposal,
discharge, dispersal, dumping, leaching or migration of Hazardous Material into
or through the environment.

 

“Released Loan Parties” certain affiliates of GHLLC listed on Schedule IV that
were parties to the Original Credit Agreement and certain of the other Loan
Documents and are released as of the Closing Date.

 

“Remedial Action” means all actions required to (a) clean up, remove, treat or
in any other way address any Hazardous Material Released into the indoor or
outdoor environment, (b) prevent or minimize any Release so that a Hazardous
Material does not migrate or endanger or threaten to endanger public health or
welfare or the indoor or outdoor environment or (c) perform pre-remedial studies
and investigations and post-remedial monitoring and care with respect to any
Hazardous Material.

 

“Required Lenders” means, at any time, Lenders having at such time in excess of
50% of the aggregate Revolving Credit Commitments (or, if such Revolving Credit
Commitments are terminated, the amounts of the participations in Swing Loans,
the principal amount of unparticipated portions of the Swing Loans and the Pro
Rata Outstandings in the Revolving Credit Facility) then in effect, ignoring, in
such calculation, the amounts held by any Restricted Person; provided, however,
at any time when there

 

37

--------------------------------------------------------------------------------


 

are two or more unaffiliated Lenders under this Agreement, “Required Lenders”
shall include at least two unaffiliated Lenders.  Notwithstanding the foregoing,
no Restricted Person shall be entitled to vote as a “Required Lender”.

 

“Required Lenders — FILO Tranche” means, at any time, Lenders having at such
time in excess of 50% of the aggregate Revolving Credit Commitments — FILO
Tranche (or, if such Revolving Credit Commitments are terminated, the Pro Rata
Outstandings in the Revolving Loan FILO Tranche) then in effect, ignoring, in
such calculation, the amounts held by any Restricted Person; provided, however,
at any time when there are two or more unaffiliated Lenders under this
Agreement, “Required Lenders — FILO Tranche” shall include at least two
unaffiliated Lenders.  Notwithstanding the foregoing, no Restricted Person shall
be entitled to vote as a “Required Lender — FILO Tranche”.

 

“Required Lenders — Tranche A” means, at any time, Lenders having at such time
in excess of 50% of the aggregate Revolving Credit Commitments — Tranche A (or,
if such Revolving Credit Commitments are terminated, the amounts of the
participations in Swing Loans, the principal amount of unparticipated portions
of the Swing Loans and the Pro Rata Outstandings in the Revolving Credit
Facility) then in effect, ignoring, in such calculation, the amounts held by any
Restricted Person; provided, however, at any time when there are two or more
unaffiliated Lenders under this Agreement, “Required Lenders — Tranche A” shall
include at least two unaffiliated Lenders.  Notwithstanding the foregoing, no
Restricted Person shall be entitled to vote as a “Required Lender — Tranche A”.

 

“Requirement of Law” means, with respect to any Person, the Constituent
Documents of such Person, and any law, treaty, rule or regulation or
determination of a court or other Governmental Authority, in each case
applicable to or binding upon such Person or any of its property or to which
such Person or any of its property is subject.

 

“Reserve Requirements” means, with respect to any Interest Period and for any
LIBOR Rate Loan, a rate per annum equal to the aggregate, without duplication,
of the maximum rates (expressed as a decimal number) of reserve requirements in
effect two (2) Business Days prior to the first day of such Interest Period
(including basic, supplemental, marginal and emergency reserves) under any
regulations of the Federal Reserve Board or other Governmental Authority having
jurisdiction with respect thereto dealing with reserve requirements prescribed
for eurocurrency funding (currently referred to as “eurocurrency liabilities” in
Regulation D of the Federal Reserve Board) maintained by a member bank of the
United States Federal Reserve System.

 

“Resignation Effective Date” has the meaning specified in Section 10.9(a).

 

“Responsible Officer” means, with respect to any Person, any of the chief
executive officer, president, senior vice president, chief financial officer (or
similar title), chief operating officer, controller or treasurer (or similar
title), managing member or general partner of such Person but, in any event,
with respect to financial matters, the chief financial officer (or similar
title) or treasurer (or similar title) of Ultimate Parent.

 

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property (other than Qualified Capital Stock)) with respect
to any Equity Interests or Equity Equivalents of Loan Parties, or any payment
(whether in cash, securities or other property (other than Qualified Capital
Stock)), including any sinking fund or similar deposit, on account of the
purchase, redemption, retirement, acquisition, cancellation or termination of
any Equity Interests or Equity Equivalents in any Loan Party.

 

38

--------------------------------------------------------------------------------


 

“Restricted Person” means (i) any Defaulting Lender, (ii) any Borrower,
(iii) any Loan Party, (iv) any Permitted Investor, and (v) any officer, director
or Affiliate of any of the foregoing.

 

“Revolving Credit Commitment” means, as of the date of any determination, with
respect to each Revolving Credit Lender, such Lender’s Revolving Credit
Commitment — Tranche A and its Revolving Credit Commitment — FILO Tranche.

 

“Revolving Credit Commitment — FILO Tranche” means, with respect to each
Revolving Credit Lender, the commitment of such Lender to make Revolving Loans,
which commitment is in the amount set forth opposite such Lender’s name on
Schedule I under the caption “Revolving Credit Commitment — FILO Tranche”, as it
may be (i) amended to reflect Assignments and (ii) reduced pursuant to this
Agreement.

 

“Revolving Credit Commitment — Tranche A” means, as of the date of any
determination, with respect to each Revolving Credit Lender, such Lender’s
Revolving Credit Commitment — Tranche A-1 and its Revolving Credit Commitment —
Tranche A-2.

 

“Revolving Credit Commitment — Tranche A-1” means, with respect to each
Revolving Credit Lender, the commitment of such Lender to make Revolving Loans
and acquire interests in other Revolving Credit Outstandings — Tranche A-1,
which commitment is in the amount set forth opposite such Lender’s name on
Schedule I under the caption “Revolving Credit Commitment — Tranche A-1” as it
may be (i) amended to reflect Assignments and (ii) reduced pursuant to this
Agreement.

 

“Revolving Credit Commitment — Tranche A-2” means, with respect to each
Revolving Credit Lender, the commitment of such Lender to make Revolving Loans
and acquire interests in other Revolving Credit Outstandings — Tranche A-2,
which commitment is in the amount set forth opposite such Lender’s name on
Schedule I under the caption “Revolving Credit Commitment — Tranche A-2” as it
may be (i) amended to reflect Assignments and (ii) reduced pursuant to this
Agreement

 

“Revolving Credit Facility” means the Revolving Credit Commitments and the
provisions herein related to the Revolving Loans, Swing Loans and Letters of
Credit.

 

“Revolving Credit Lender” means each Revolving Credit Lender — FILO Tranche and
each Revolving Credit Lender — Tranche A.

 

“Revolving Credit Lender — FILO Tranche” means each Lender that has a Revolving
Credit Commitment — FILO Tranche or holds a Revolving Loan — FILO Tranche.

 

“Revolving Credit Lender — Tranche A” means each Lender that has a Revolving
Credit Commitment — Tranche A, holds a Revolving Loan — Tranche A or
participates in any Swing Loan or Letter of Credit.

 

“Revolving Credit Outstandings — Tranche A” means the sum of the aggregate
amount of the Revolving Credit Outstandings — Tranche A-1 plus the aggregate
amount of the Revolving Credit Outstandings — Tranche A-1.

 

“Revolving Credit Outstandings — Tranche A-1” means, at any time, the sum of, in
each case to the extent outstanding at such time, (a) the aggregate principal
amount of the Revolving Loans — Tranche A-1 and Swing Loans and (b) the L/C
Obligations for all Letters of Credit.

 

39

--------------------------------------------------------------------------------


 

“Revolving Credit Outstandings — Tranche A-2” means, at any time, the sum of, in
each case to the extent outstanding at such time, the aggregate principal amount
of the Revolving Loans — Tranche A-2.

 

“Revolving Credit Termination Date” means the earliest of (a) Scheduled
Revolving Credit Termination Date, (b) the date of termination of the Revolving
Credit Commitments pursuant to Section 2.5 or Section 9.2 and (c) the date on
which the Obligations become due and payable pursuant to Section 9.2.

 

“Revolving Loan” means each Revolving Loan — Tranche A and each Revolving Loan —
FILO Tranche.

 

“Revolving Loan — FILO Tranche” has the meaning specified in
Section 2.1(a)(iii).

 

“Revolving Loan — FILO Tranche Overadvance” has the meaning specified in
Section 2.1(a)(iii)

 

“Revolving Loan — Tranche A” means each Revolving Loan — Tranche A-1 and each
Revolving Loan —Tranche A-2.

 

“Revolving Loan — Tranche A Overadvance” means a Revolving Loan — Tranche A-1
Overadvance or a Revolving Loan — Tranche A-2 Overadvance.

 

“Revolving Loan — Tranche A-1” has the meaning specified in Section 2.1(a)(i).

 

“Revolving Loan — Tranche A-2” has the meaning specified in Section 2.1(a)(ii).

 

“Revolving Loan — Tranche A-1 Overadvance” has the meaning specified in
Section 2.1(a)(i).

 

“Revolving Loan — Tranche A-2 Overadvance” has the meaning specified in
Section 2.1(a)(ii)

 

“Sabra Intercreditor Agreement” means the Intercreditor Agreement, dated as of
December 3, 2012, by and among the Landlords (as defined in the Sabra Lease
Consent and Amendment Agreement), the Administrative Agent and the
Administrative Agent under the Term Loan Agreement, as it may be amended,
restated, replaced or otherwise modified from time to time in accordance with
this Agreement.

 

“Sabra Lease” means collectively, the Master Leases (as defined in the Sabra
Consent and Amendment Agreement) as it may be amended, restated, replaced or
otherwise modified from time to time in accordance with this Agreement.

 

“Sabra Lease Consent and Amendment Agreement” means the consent and agreement,
dated as of August 18, 2014, by and among the Landlords (as defined therein) and
GHLLC, as it may be amended, restated, replaced or otherwise modified from time
to time in accordance with this Agreement.

 

“Sale and Lease-Back Transaction” means any arrangement with any Person
providing for the leasing by a Loan Party of real or personal property that has
been or is to be Transferred by such Loan Party to such Person or from any other
Person to whom funds have been or are to be advanced by such Person based on a
Lien on, or an assignment of, such property and rental obligations of such Loan
Party.

 

“Sanctions” means any international economic sanction administered or enforced
by OFAC, the United Nations Security Council, the European Union, Her Majesty’s
Treasury or other relevant sanctions authority.

 

40

--------------------------------------------------------------------------------


 

“S&P” means Standard & Poor’s Rating Services.

 

“Scheduled Revolving Credit Termination Date” means the earliest to occur of
(i) the date that is 5 years from the Closing Date, (ii) if and so long as the
Term Loan Facility or any Permitted Refinancing thereof has a maturity date
prior to the date set forth in clause (i), the later of (x) the date that is 90
days prior to the maturity date of the Term Loan Facility or any such Permitted
Refinancing (as applicable) and (y) to the extent the maturity date of the Term
Loan Facility or such Permitted Refinancing has been shortened due to a
springing maturity prong based upon the Skilled RE Credit Agreement or any
Permitted Refinancing thereof, the maturity date of the Term Loan Facility (or
such Permitted Refinancing) and (iii) the date that is 90 days prior to such
then-applicable maturity date of the facility under the Skilled RE Credit
Agreement or any Permitted Refinancing thereof, as applicable.

 

“SEC” means the United States Securities and Exchange Commission.

 

“Secondary Market Investors” has the meaning specified in Section 11.2(f).

 

“Secondary Market Transaction” has the meaning specified in Section 11.2(f).

 

“Secured Hedge Agreement” means any Hedge Agreement in respect of the
Obligations that (a) has been entered into with a Secured Hedging Counterparty,
(b) in the case of a Hedge Agreement not entered into with or provided or
arranged by Administrative Agent or an Affiliate of Administrative Agent, is
expressly identified as being a “Secured Hedge Agreement” hereunder in a joint
notice from such Loan Party and such Person delivered to Administrative Agent
reasonably promptly after the execution of such Hedge Agreement and (c) meets
the requirements of Section 8.4(f).

 

“Secured Hedging Counterparty” means (a) a Person who has entered into a Hedge
Agreement with a Loan Party if such Hedge Agreement was provided or arranged by
Administrative Agent or an Affiliate of Administrative Agent, and any assignee
of such Person or (b) a Lender or an Affiliate of a Lender who has entered into
a Hedge Agreement with a Loan Party (or a Person who was a Lender or an
Affiliate of a Lender at the time of execution and delivery of the Hedge
Agreement).

 

“Secured Parties” means the Lenders, the L/C Issuers, the Administrative Agent,
any Secured Hedging Counterparty, each other Indemnitee and any other holder of
any Obligation of any Loan Party.

 

“Security” means all Equity Interests, Equity Equivalents, voting trust
certificates, bonds, debentures, instruments and other evidence of Indebtedness,
whether or not secured, convertible or subordinated, all certificates of
interest, share or participation in, all certificates for the acquisition of,
and all warrants, options and other rights to acquire, any Security.

 

“Security Agreement” means that certain Second Amended and Restated Security,
Guarantee and Collateral Agreement, dated as of the Closing Date, among Loan
Parties and Administrative Agent and the other entities from time to time party
thereto, as it may be amended, restated, replaced or otherwise modified from
time to time.

 

“Security Documents” means the collective reference to the Security Agreement,
the Intercreditor Agreement, the Master Lease Intercreditor Agreements and the
other Material Master Lease Intercreditor Agreements, the Mortgages and all
other security documents hereafter delivered to the Administrative Agent
purporting to grant or specify the priority of a Lien on any Property of any
Loan Party to secure the Obligations.

 

“Skilled Acquisition” has the meaning specified in the recitals to this
Agreement.

 

41

--------------------------------------------------------------------------------


 

“Skilled Holdings” has the meaning specified in the preamble to this Agreement.

 

“Skilled HUD RE Credit Documents” means one or more credit agreements and each
guaranty agreement and security agreement related thereto, by and among, in each
case, the Skilled HUD RE Entities party thereto, the administrative agent party
thereto, and the lenders party thereto, as applicable.

 

“Skilled HUD RE Entities” means each of the subsidiaries of Skilled Holdings
from time to time a party to the Skilled HUD RE Credit Agreements.

 

“Skilled Purchase Agreement” has the meaning specified in the recitals to this
Agreement.

 

“Skilled RE Borrowers” means, collectively, the subsidiaries of Skilled Holdings
set forth in Schedule II that are borrowers under the Skilled RE Credit
Agreement.

 

“Skilled RE Credit Agreement” means the credit facility dated on or about the
Closing Date among the Skilled RE Borrowers, Skilled RE Lender and certain
financial institutions from time to time party thereto as lenders, as it may be
amended, restated, replaced or otherwise modified from time to time in
accordance with the terms of this Agreement and the Skilled Intercreditor
Agreement.

 

“Skilled RE Credit Facility” means the term loan credit facility incurred
pursuant to the Skilled RE Loan Documents.

 

“Skilled RE Lender” means Health Care REIT, Inc., in its capacity as lender
under the Skilled RE Credit Agreement together with its successors and assigns.

 

“Skilled RE Loan Documents” has the meaning assigned to the term “Loan
Documents” in the Skilled RE Credit Agreement.

 

“Skilled RE Priority Collateral” means the HCN Priority Collateral (as defined
in the Intercreditor Agreement).

 

“Skilled Refinancing” has the meaning specified in the recitals to this
Agreement.

 

“Skilled Subsidiary” means Skilled Holdings together with each of its direct or
indirect Subsidiaries that is a Borrower.

 

“Skilled Target Material Adverse Effect” means any change, effect, event,
circumstance, occurrence or state of facts that is materially adverse to the
business, condition (financial or otherwise), assets or results of operations of
Ultimate Parent and its Subsidiaries, taken as a whole, other than any change,
effect, event, circumstance, occurrence or state of facts to the extent relating
to (i) changes in general economic conditions or the credit, financial or
capital markets, including changes in interest or exchange rates, (ii) changes
in general conditions in any industry in which Ultimate Parent or any of its
Subsidiaries operates or participates, (iii) the announcement, pendency or
anticipated consummation of the Skilled Transactions (subject to the exclusions
set forth in the Skilled Purchase Agreement); (iv) any failure, in and of
itself, by Ultimate parent to meet any analyst projections or any internal or
published projections, forecasts, estimates or predictions of revenue, earnings
or other financial or operating metrics before, on or after August 18, 2014
(provided, that the underlying factors contributing to such failure shall not be
excluded unless such underlying factors would otherwise be excepted from this
definition); (v) changes in general legal, regulatory, reimbursement or
political conditions after August 18, 2014; (vi) changes in generally accepted
accounting principles or applicable law or the interpretation thereof after
August 18, 2014; (vii) changes in the trading price or volume of “Sonoma Class A
Stock” (as

 

42

--------------------------------------------------------------------------------


 

defined in the Skilled Purchase Agreement) (provided, that the underlying
factors contributing to such change shall not be excluded unless such underlying
factors would otherwise be excepted from this definition); (viii) actions taken
by Ultimate Parent as expressly required by the Skilled Purchase Agreement;
(ix) any natural or man-made disaster; or (x) any pandemic, act of terrorism,
sabotage, military action or war, or any escalation or worsening thereof;
provided, that with respect to clauses (i), (ii), (v), (vi) and (ix), such
change, effect, event, circumstance, occurrence or state of facts (x) does not
specifically relate to (or have the effect of specifically relating to) Ultimate
Parent and its Subsidiaries and (y) is not materially more adverse to Ultimate
Parent and its Subsidiaries than to other companies operating in the industry in
which Ultimate Parent and its Subsidiaries operate.

 

“Skilled Transactions” means collectively, (a) the Skilled Acquisition; (b) the
consummation of the Skilled Refinancing; (c) the execution and delivery of the
Skilled RE Loan Documents and the incurrence of the obligations thereunder; and
(d) the payment of all fees and expenses to be paid in connection with the
foregoing.

 

“Sold Entity or Business” has the meaning specified in the definition of the
term “Consolidated EBITDA — Term Loan”.

 

“Solvent” means, with respect to any Person, as of any date of determination,
(a) the amount of the “present fair saleable value” of the assets of such Person
will, as of such date, exceed the amount of all “liabilities of such Person,
contingent or otherwise”, as of such date, as such quoted terms are determined
in accordance with applicable federal and state laws governing determinations of
the insolvency of debtors, (b) the present fair saleable value of the assets of
such Person will, as of such date, be greater than the amount that will be
required to pay the liability of such Person on its debts as such debts become
absolute and matured, (c) such Person will not have, as of such date, an
unreasonably small amount of capital with which to conduct its business and
(d) such Person will be able to pay its debts as they mature.  For purposes of
this definition, (i) “debt” means liability on a “claim”, (ii) “claim” means any
(x) right to payment, whether or not such a right is reduced to judgment,
liquidated, unliquidated, fixed, contingent, matured, unmatured, disputed,
undisputed, legal, equitable, secured or unsecured or (y) right to an equitable
remedy for breach of performance if such breach gives rise to a right to
payment, whether or not such right to an equitable remedy is reduced to
judgment, fixed, contingent, matured or unmatured, disputed, undisputed, secured
or unsecured and (iii) except as otherwise provided by applicable law, the
amount of “contingent liabilities” at any time shall be the amount thereof
which, in light of all the facts and circumstances existing at such time, can
reasonably be expected to become actual or matured liabilities.

 

“Specified Purchase Agreement Representations” means the representations and
warranties made by the Ultimate Parent in the Skilled Purchase Agreement as are
material to the interest of the Lenders, but only to the extent that LLC Parent
has the right to terminate its obligations under the Skilled Purchase Agreement
as a result of a breach of such representation in the Skilled Purchase
Agreement.

 

“Specified Representations” means the representations and warranties made by any
Loan Party in or pursuant to Section 4.1(a), Section 4.2(a)(i), 4.2(a)(ii)(A),
4.2(a)(ii)(B), Section 4.2(a)(iii), Section 4.2(b), Section 4.6, Section 4.9,
Section 4.11, Section 4.18, and Section 4.23.

 

“Sponsor” means Formation Capital LLC.

 

“SPV” means any special purpose funding vehicle identified as such in a writing
by any Lender to Administrative Agent.

 

43

--------------------------------------------------------------------------------


 

“Subordinated Debt” means any Indebtedness that is subordinated to the payment
in full of the Obligations on terms and conditions reasonably satisfactory to
Administrative Agent.

 

“Subsidiary” means, with respect to any Person, a corporation, partnership,
limited liability company or other entity of which shares of stock or other
ownership interests having ordinary voting power (other than stock or such other
ownership interests having such power only by reason of the happening of a
contingency) to elect a majority of the board of directors or other managers of
such corporation, partnership or other entity are at the time owned, directly or
indirectly through one or more intermediaries, or both, by such Person.  Unless
otherwise qualified, all references to a “Subsidiary” or to “Subsidiaries” in
this Agreement shall refer to a direct or indirect Subsidiary or Subsidiaries of
the Ultimate Parent; provided that in determining the percentage of ownership
interests of any Person controlled by another Person, no ownership interest in
the nature of a director’s “qualifying share” of the former Person shall be
deemed to be outstanding.

 

“Substitute Lender” has the meaning specified in Section 2.18(a).

 

“Sun Borrower” means Sun Healthcare Group, Inc., a Delaware corporation.

 

“Supermajority Lenders” means, at any time, Lenders having at such time in
excess of 66 2/3% of the aggregate Revolving Credit Commitments (or, if such
Revolving Credit Commitments are terminated, the amounts of the participations
in Swing Loans, the principal amount of unparticipated portions of the Swing
Loans and the Pro Rata Outstandings in the Revolving Credit Facility) then in
effect, ignoring, in such calculation, the amounts held by any Restricted Person
and, at any time when there are more than three (3) unaffiliated Lenders under
this Agreement, “Supermajority Lenders” shall include at least three
(3) unaffiliated Lenders, and at any time when there are two (2) or three
(3) unaffiliated Lenders under this Agreement, “Supermajority Lenders” shall
include at least two (2) unaffiliated Lenders.  Notwithstanding the foregoing,
no Restricted Person shall be entitled to vote as a “Supermajority Lender”.

 

“Swap Obligations” means with respect to any Loan Party, any obligation to pay
or perform under any agreement, contract or transaction that constitutes a
“swap” within the meaning of Section 1a(47) of the Commodity Exchange Act.

 

“Swap Transaction” means any agreement, contract or transaction between the Loan
Parties and any Secured Party that constitutes a “swap” within the meaning of
Section 1a(47) of the Commodity Exchange Act.

 

“Sweep Event” means the occurrence of any of the following events, whether or
not declared by Administrative Agent as an Event of Default:

 

(i)                                     an Event of Default;

 

(ii)                                  Borrowers’ failure to comply with any
financial covenant pursuant to Article 5 (without giving effect to any cure
period applicable thereto);

 

(iii)                               Borrowers shall have (A) failed to maintain
the Concentration Account, or any Facility Lockbox Account or Control Agreements
or other similar agreements related thereto or (B) received, transferred, or
applied payments of Account Debtors, in either case in contravention of
Section 7.12;

 

44

--------------------------------------------------------------------------------


 

(iv)                              Administrative Agent or any Lender shall have
commenced foreclosure or execution on any of the Collateral as permitted under
any Loan Document; or

 

(v)                                 there shall have been a draw in an amount in
excess of $5,000,000 on any Letter of Credit.

 

“Swingline Lender” means, each in its capacity as Swingline Lender hereunder,
GECC or, upon the resignation of GECC as Administrative Agent hereunder, any
Lender (or Affiliate of any Lender) that agrees, with the approval of
Administrative Agent (or, if there is no such successor Administrative Agent,
the Required Lenders — Tranche A) and Borrowers, to act as the Swingline Lender
hereunder.

 

“Swingline Request” has the meaning specified in Section 2.3(b).

 

“Swing Loan” has the meaning specified in Section 2.3(a).

 

“Tax Affiliate” means (a) Borrowers and (b) any Affiliate of any Borrower with
which such Borrower files or is eligible to file consolidated, combined or
unitary Tax Returns.

 

“Tax Distributions” has the meaning specified in Section 8.6(a)(x).

 

“Tax Receivable Agreement” means that certain Tax Receivable Agreement, dated as
of the Closing Date, between Ultimate Parent, LLC Parent and certain of the
members of LLC Parent in the form attached hereto as Exhibit N.

 

“Tax Returns” has the meaning specified in Section 4.8.

 

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

 

“Term Loan Agreement” means the Term Loan Agreement, dated as of December 3,
2012, as amended by Amendment No. 1 to the Term Loan Agreement, dated as of
January 21, 2014 and that certain Amendment No. 2 to Term Loan Agreement, dated
on September 25, 2014 (the “Term Loan Second Amendment”, each among the Parent
Companies, GHLLC, the lenders from time to time party thereto, Barclays, as
administrative agent and collateral agent, GECC, as Syndication Agent, and the
other agents and arrangers from time to time party thereto, as it may be
amended, restated, replaced or otherwise modified from time to time in
accordance with the terms of this Agreement and the Intercreditor Agreement.

 

“Term Loan Collateral” means all property and interests in property and proceeds
thereof now owned or hereafter acquired by any Loan Party in or upon which a
first priority Lien is granted or purported to be granted pursuant to any Term
Loan Document.

 

“Term Loan Collateral Agent” means the “Collateral Agent” as defined in the Term
Loan Agreement.

 

“Term Loan Documents” means the “Loan Documents” as defined in the Term Loan
Agreement.

 

“Term Loan Facility” means the term loan credit facility incurred pursuant to
the Term Loan Documents.

 

45

--------------------------------------------------------------------------------


 

“Termination Fee” means the fee payable upon prepayment of the Revolving Credit
Facility pursuant to Sections 2.7 and 9.2 in an amount equal to (i) if such
prepayment is made prior to the first anniversary of the Closing Date, 1% of the
Revolving Credit Commitment terminated and (ii) on or after the first
anniversary of the Closing Date but prior to the second anniversary of the
Closing Date, 0.5% of the Revolving Credit Commitment terminated; provided, that
following a refinancing of the Obligations in connection with which GECC serves
as the administrative agent and a lender, GECC’s Pro Rata Share of the
Termination Fee shall be waived.

 

“Third-Party Leases” means, collectively, leases, other than the Master Leases
and the other Material Master Leases, of long term care facilities, nursing
homes, assisted living facilities, independent living facilities, hospice
facilities or other healthcare facilities, but not including rehabilitation
facilities or medical office buildings, leased and operated by any Borrower,
including but not limited to those listed on Schedule 4.16 hereto.

 

“Third-Party Payor Programs” means Medicare, Medicaid, TRICARE, Blue Cross/Blue
Shield or any other public program or private commercial insurance, managed
care, or employee assistance program providing reimbursement or coverage for
Medical Services and with which a Borrower or any of its Subsidiaries has
entered into a participation agreement, provider agreement, or similar
arrangement for coverage of eligible Patients.

 

“Title IV Plan” means a pension plan subject to Title IV of ERISA, other than a
Multiemployer Plan, to which any ERISA Affiliate incurs or otherwise has any
obligation or liability, contingent or otherwise.

 

“Transfer” means, with respect to any Property, any sale, sale and leaseback,
assignment, conveyance, transfer or other effectively complete disposition
thereof.

 

“TRICARE” means (a) the United States of America acting under TRICARE, or
(b) any agent, carrier, administrator or intermediary for any of the foregoing.

 

“UCC” means the Uniform Commercial Code of any applicable jurisdiction as now or
hereafter in effect and, if the applicable jurisdiction shall not have any
Uniform Commercial Code, the Uniform Commercial Code as now or hereafter in
effect in the State of New York.

 

“Ultimate Parent” has the meaning specified in the recitals to this Agreement.

 

“United States” means the United States of America.

 

“Unrestricted Account Collecting Bank” has the meaning specified in
Section 7.12(a)(i)(D).

 

“Unrestricted Accounts” has the meaning specified in Section 7.12(a)(i)(D).

 

“Unused Daily Balance — Tranche A-1” has the meaning specified in
Section 2.11(a).

 

“Unused Daily Balance — Tranche A-2” has the meaning specified in
Section 2.11(a).

 

“UPL Borrower” means each Borrower that leases or manages a UPL Facility.

 

“UPL Documents” means the UPL Program implementing documents, instruments, and
agreements entered into between a UPL Hospital and the respective UPL Borrower
(and/or any of their

 

46

--------------------------------------------------------------------------------


 

Affiliates), including but not limited to each lease, sublease, management
agreement, license agreement, operations transfer agreement, intellectual
property transfer agreement and/or license agreement.

 

“UPL Facility” means each Facility that is the subject of a UPL Program.

 

“UPL Hospital” means each county hospital or other unit of government that is or
becomes an operator of a UPL Facility.

 

“UPL Program” means a program under which, in exchange for certain payment of
fees, costs and other reimbursements from the UPL Hospital, a Borrower agrees to
manage one or more Facilities, the possession and operation of which has been
transferred to such UPL Hospital and, subsequent to such transfer, the accounts
related to such Facility or Facilities qualify under a Medicaid “upper payment
limit” program.

 

“U.S. Lender Party” has the meaning specified in Section 2.17(e).

 

“Ventas” means Ventas, Inc., a Delaware corporation.

 

“Ventas Lease Consent Agreement” means that certain Agreement Related to
transaction, dated as of August 18, 2014, by and among Landlord Parties (as
defined therein), Tenant Parties (as defined therein), GHLLC and LLC Parent.

 

“Voting Stock” means Equity Interests of any Person having ordinary power to
vote in the election of members of the board of directors, managers, trustees or
other controlling Persons, of such Person (irrespective of whether, at the time,
Equity Interests of any other class or classes of such entity shall have or
might have voting power by reason of the occurrence of any contingency).

 

“Weighted Average Life to Maturity” means, when applied to any Indebtedness at
any date, the number of years obtained by dividing: (a) the sum of the products
obtained by multiplying (i) the amount of each then remaining installment,
sinking fund, serial maturity or other required payments of principal, including
payment at final maturity, in respect thereof, by (ii) the number of years
(calculated to the nearest one-twelfth) that will elapse between such date and
the making of such payment by (b) the then outstanding principal amount of such
Indebtedness; provided that for purposes of determining the Weighted Average
Life to Maturity of any Indebtedness being refinanced or any Indebtedness that
is being modified, refinanced, refunded, renewed, replaced or extended (the
“Applicable Indebtedness”), the effects of any amortization or prepayments made
on such Applicable Indebtedness prior to the date of the applicable
modification, refinancing, refunding, renewal, replacement or extension shall be
disregarded.

 

“Withdrawal Liability” means, at any time, any liability incurred (whether or
not assessed) by any ERISA Affiliate and not yet satisfied or paid in full at
such time with respect to any Multiemployer Plan pursuant to Section 4201 of
ERISA.

 

Section 1.2                                    UCC Terms(b)                 . 
The following terms have the meanings given to them in the applicable UCC: 
“commodity account”, “commodity contract”, “commodity intermediary”, “deposit
account”, “depository bank”, “entitlement holder”, “entitlement order”,
“equipment”, “financial asset”, “general intangible”, “goods”, “instruments”,
“inventory”, “securities account”, “securities intermediary” and “security
entitlement”.

 

47

--------------------------------------------------------------------------------


 

Section 1.3                                    Accounting Terms and Principles.

 

(a)                                 GAAP.  All accounting determinations
required to be made pursuant hereto shall, unless expressly otherwise provided
herein, be made in accordance with GAAP.  No change in the accounting principles
used in the preparation of any Financial Statement hereafter adopted by Ultimate
Parent or any Loan Party shall be given effect if such change would affect a
calculation that measures compliance with any provision of Article 5 or
Article 8 unless Borrowers, Administrative Agent and the Required Lenders agree
to modify such provisions to reflect such changes in GAAP and, unless such
provisions are modified, all Financial Statements, Compliance Certificates and
similar documents provided hereunder shall be provided together with a
reconciliation between the calculations and amounts set forth therein before and
after giving effect to such change in GAAP.  Notwithstanding any other provision
contained herein, all terms of an accounting or financial nature used herein
shall be construed, and all computations of amounts and ratios referred to in
Article 5 or Article 8 shall be made, without giving effect to any election
under Statement of Financial Accounting Standards 159 (or any other Financial
Accounting Standard having a similar result or effect) to value any Indebtedness
or other liabilities of any Loan Party or any Subsidiary of any Loan Party at
“fair value.”

 

(b)                                 Pro Forma.  All components of financial
calculations made to determine compliance with Article 5 and calculation of
Borrowing Base or other similar components, shall be adjusted on a Pro Forma
Basis to include or exclude, as the case may be, without duplication, such
components of such calculations attributable to any Pro Forma Transaction
consummated after the first day of the applicable period of determination and
prior to the end of such period, as determined in good faith by Borrowers based
on assumptions expressed therein and that were reasonable based on the
information available to Borrowers at the time of preparation of the Compliance
Certificate setting forth such calculations.

 

Section 1.4                                    Interpretation.

 

(a)                                 Certain Terms.  Except as set forth in any
Loan Document, all accounting terms not specifically defined herein shall be
construed in accordance with GAAP (except for the term “property”, which shall
be interpreted as broadly as possible, including, in any case, cash, Securities,
other assets, rights under Contractual Obligations and Permits and any right or
interest in any property).  The terms “herein”, “hereof” and similar terms refer
to this Agreement as a whole.  In the computation of periods of time from a
specified date to a later specified date in any Loan Document, the terms “from”
means “from and including” and the words “to” and “until” each mean “to but
excluding” and the word “through” means “to and including.”  In any other case,
the term “including” when used in any Loan Document means “including without
limitation.”  The term “documents” means all writings, however evidenced and
whether in physical or electronic form, including all documents, instruments,
agreements, notices, demands, certificates, forms, financial statements,
opinions and reports.  The term “incur” means incur, create, make, issue, assume
or otherwise become directly or indirectly liable in respect of or responsible
for, in each case whether directly or indirectly, and the terms “incurrence” and
“incurred” and similar derivatives shall have correlative meanings.  The word
“will” shall be construed to have the same meaning and effect as the word
“shall”.  The term “indirect” Transfer shall include, without limitation, a
Transfer of (including the grant of any Lien on) all or a portion of any Equity
Interests in any Person that directly or indirectly through one or more Persons
owns any Equity Interests in any Borrower.  If any clause or provision is
qualified by “material” or “Material Adverse Effect” or other similar
materiality threshold, such provision shall be deemed to be qualified only once
by such threshold regardless of the number of times such term is used in any
such clause or provision.  For the avoidance of doubt, there shall be no concept
of “double

 

48

--------------------------------------------------------------------------------


 

materiality” applicable in this Agreement or in any other Loan Document.  To the
extent that any provision of this Agreement requires or tests compliance with
(or with respect to) the financial covenants set forth in Article 5 of this
Agreement prior to the date that such covenants are first tested, such provision
shall be deemed to refer to the first covenant level set forth in each
applicable financial covenant.

 

(b)                                 Certain References.  Unless otherwise
expressly indicated, references (i) in this Agreement to an Exhibit, Schedule,
Article, Section or clause refer to the appropriate Exhibit or Schedule to, or
Article, Section or clause in, this Agreement and (ii) in any Loan Document, to
(A) any agreement shall include, without limitation, all exhibits, schedules,
appendixes and annexes to such agreement and, unless the prior consent of any
Secured Party required therefor is not obtained, any modification to any term of
such agreement, (B) any statute shall be to such statute as modified from time
to time and to any successor legislation thereto, in each case as in effect at
the time any such reference is operative and (C) any time of day shall be a
reference to New York time.  Titles of articles, sections, clauses, exhibits,
schedules and annexes contained in any Loan Document are without substantive
meaning or content of any kind whatsoever and are not a part of the agreement
between the parties hereto.  Unless otherwise expressly indicated, the meaning
of any term defined (including by reference) in any Loan Document shall be
equally applicable to both the singular and plural forms of such term and,
whenever the context may require, any pronoun shall include the corresponding
masculine feminine and neuter forms.

 

ARTICLE 2
THE CREDIT FACILITIES

 

Section 2.1                                    The Commitments.

 

(a)                                 Revolving Credit Commitments.  On the terms
and subject to the conditions contained in this Agreement, each Revolving Credit
Lender severally, but not jointly, agrees to continue its loans made pursuant to
the Original Credit Agreement and to make certain additional loans in Dollars to
Borrowers from time to time:

 

(i)                                     on any Business Day during the period
from the Closing Date until the Revolving Credit Termination Date in an
aggregate principal amount at any time outstanding for all such loans not to
exceed $440,000,000 and by such Lender not to exceed such Lender’s Revolving
Credit Commitment - Tranche A-1 (each such loan a “Revolving Loan — Tranche
A-1”); provided, however, that, at no time shall any Revolving Credit Lender be
obligated to make a Revolving Loan — Tranche A-1 in excess of such Lender’s Pro
Rata Share of the amount by which the then effective Revolving Credit
Commitments — Tranche A-1 exceed the aggregate Revolving Credit Outstandings —
Tranche A-1 at such time; provided, further, that no Revolving Loan — Tranche
A-1 to be made shall, at any time, exceed the Borrowing Availability — Tranche
A-1.  If, at any time, the Revolving Credit Outstandings — Tranche A-1 exceeds
the lesser of (x) Borrowing Base — Tranche A-1 and (y) the Revolving Credit
Commitments — Tranche A-1 of all Lenders then in effect (any such excess is
herein referred to as a “Revolving Loan — Tranche A-1 Overadvance”), Lenders
shall not be obligated to make any Revolving Loan — Tranche A-1, no additional
Letters of Credit shall be issued and the Revolving Loans — Tranche A-1 must be
repaid immediately and Letters of Credit cash collateralized in an amount
sufficient to eliminate any Revolving Loan — Tranche A-1 Overadvance.  Within
the limits set forth in the first sentence of this clause (a)(i),

 

49

--------------------------------------------------------------------------------


 

amounts of Revolving Loans — Tranche A-1 repaid may be reborrowed under this
Section 2.1,

 

(ii)                                  On any Business Day during the period from
the Closing Date until the Revolving Credit Termination Date in an aggregate
principal amount at any time outstanding for all such loans not to exceed
$75,000,000 and by such Lender not to exceed such Lender’s Revolving Credit
Commitment - Tranche A-2 (each such loan a “Revolving Loan — Tranche A-2”);
provided, however, that, at no time shall any Revolving Credit Lender be
obligated to make a Revolving Loan — Tranche A-2 in excess of such Lender’s Pro
Rata Share of the amount by which the then effective Revolving Credit
Commitments — Tranche A-2 exceed the aggregate Revolving Credit Outstandings —
Tranche A-2 at such time; provided, further, that no Revolving Loan — Tranche
A-2 to be made shall, at any time, exceed the Borrowing Availability — Tranche
A-2.  If, at any time, the Revolving Credit Outstandings — Tranche A-2 exceeds
the lesser of (x) Borrowing Base — Tranche A-2 and (y) the Revolving Credit
Commitments — Tranche A-2 of all Lenders then in effect (any such excess is
herein referred to as a “Revolving Loan — Tranche A-2 Overadvance”), Lenders
shall not be obligated to make any Revolving Loan — Tranche A-2 and the
Revolving Loans — Tranche A-2 must be repaid immediately and Letters of Credit
cash collateralized in an amount sufficient to eliminate any Revolving Loan —
Tranche A-2 Overadvance.  Within the limits set forth in the first sentence of
this clause (a)(i), amounts of Revolving Loans — Tranche A-2 repaid may be
reborrowed under this Section 2.1, and

 

(iii)                               in addition, on Closing Date in an aggregate
principal amount not to exceed $25,000,000 and by such Lender not to exceed such
Lender’s Revolving Credit Commitment — FILO Tranche (each such loan a “Revolving
Loan — FILO Tranche”); provided, however, that, at no time shall any Revolving
Credit Lender be obligated to make a Revolving Loan — FILO Tranche in excess of
such Lender’s Pro Rata Share of the Revolving Credit Commitments — FILO Tranche;
provided, further, that no Revolving Loan — FILO Tranche to be made shall exceed
the Borrowing Availability — FILO Tranche (any such excess is herein referred to
as a “Revolving Loan — FILO Tranche Overadvance”).  If, at any time, the
aggregate principal amount of all outstanding Revolving Loans — FILO Tranche
exceeds the Borrowing Base - FILO Tranche, Administrative Agent shall
automatically, and without notice or consent of any Loan Party, establish a
reserve against the Borrowing Base in the full amount of any such excess.  For
the avoidance of doubt, amounts of Revolving Loans — FILO Tranche repaid may not
be reborrowed under this Section 2.1.

 

(b)                                 Subsequent Advances.  Upon request of GHLLC
on behalf of Borrowers and upon satisfaction of the conditions precedent set
forth in Section 3.2, each Revolving Credit Lender — Tranche A shall make
Revolving Loans — Tranche A-1 and Revolving Loans — Tranche A-2 pursuant to the
applicable provisions set forth in this Article 2.

 

Section 2.2                                    Borrowing Procedures.

 

(a)                                 Notice From Borrower.  Each Borrowing shall
be made on notice given by GHLLC on behalf of Borrowers to Administrative Agent
not later than 10:00 a.m. on the date that is one (1) Business Day prior to the
proposed Borrowing of a Base Rate Loan or 10:00 am on the date that is three
(3) Business Days prior to the proposed Borrowing of a LIBOR Rate Loan.  Each
such notice may be made in a writing substantially in the form of Exhibit C (a
“Notice of Borrowing”) duly completed and delivered prior to such Borrowing. 
Revolving Loans shall be

 

50

--------------------------------------------------------------------------------


 

made as Base Rate Loans unless, outside of a suspension period pursuant to
Section 2.15, the Notice of Borrowing specifies that all or a portion thereof
shall be LIBOR Rate Loans.  Each Borrowing of a Revolving Loan — Tranche A shall
be in an aggregate amount that is an integral multiple of $250,000.  In the case
of (i) the Borrowing on the Closing Date and (ii) each subsequent Borrowing in
the event the Revolving Credit Outstandings — Tranche A are greater than or
equal to 50% of the Revolving Credit Commitment, each Notice of Borrowing shall
be accompanied by a Borrowing Base Certificate.

 

(b)                                 Notice to Each Lender.  Administrative Agent
shall give to each applicable Lender prompt notice of Administrative Agent’s
receipt of a Notice of Borrowing in respect of a tranche in which it
participates and, if LIBOR Rate Loans are properly requested in such Notice of
Borrowing, prompt notice of the applicable interest rate.  Each such Lender
shall, before 1:00 p.m. on the date of the proposed Borrowing, make available to
Administrative Agent at its address referred to in Section 11.11, such Lender’s
Pro Rata Share of such proposed Borrowing.  Upon fulfillment or due waiver
(i) on the Closing Date, of the applicable conditions set forth in Section 3.1
and (ii) on the Closing Date and any time thereafter, of the applicable
conditions set forth in Section 3.2, Administrative Agent shall make such funds
available to Borrower.

 

(c)                                  Defaulting Lenders.  Unless Administrative
Agent shall have received notice from any Lender prior to the date such Lender
is required to make any payment hereunder with respect to any Loan or any
participation in any Swing Loan or Letter of Credit that such Lender will not
make such payment (or any portion thereof) available to Administrative Agent,
Administrative Agent may assume that such Lender has made such payment available
to Administrative Agent on the date such payment is required to be made in
accordance with this Article 2 and Administrative Agent shall, in reliance upon
such assumption, make available to Borrowers on such date a corresponding
amount.  Borrowers agree to repay to Administrative Agent on demand such amount
(until repaid by such Lender) with interest thereon for each day from the date
such amount is made available to Borrowers until the date such amount is repaid
to Administrative Agent, at the interest rate applicable to the Obligation that
would have been created when Administrative Agent made available such amount to
Borrowers had such Lender made a corresponding payment available; provided,
however, that such payment shall not relieve such Lender of any obligation it
may have to Borrowers, Swingline Lender or any L/C Issuer.  In addition, any
Defaulting Lender agrees to pay such amount to Administrative Agent on demand
together with interest thereon, for each day from the date such amount is made
available to Borrowers until the date such amount is repaid to Administrative
Agent, at the Federal Funds Rate for the first Business Day and thereafter
(i) in the case of a payment in respect of a Loan, at the interest rate
applicable at the time to such Loan and (ii) otherwise, at the interest rate
applicable to Base Rate Loans under the Revolving Credit Facility.  Such
repayment shall then constitute the funding of the corresponding Loan (including
any Loan deemed to have been made hereunder with such payment) or
participation.  If the Borrowers and such Lender shall pay such interest to the
Administrative Agent for the same or an overlapping period, the Administrative
Agent shall promptly remit to the Borrowers the amount of such interest paid by
the Borrowers for such period.  The existence of any Defaulting Lender shall not
relieve any other Lender of its obligations under any Loan Document, but no
other Lender shall be responsible for the failure of any Defaulting Lender to
make any payment required under any Loan Document. Nothing herein shall be
deemed to limit the rights of the Administrative Agent or the Borrowers against
any Defaulting Lender.

 

51

--------------------------------------------------------------------------------


 

Section 2.3                                    Swing Loans.

 

(a)                                 Availability.  On the terms and subject to
the conditions contained in this Agreement, the Swingline Lender may, in its
sole discretion, make loans in Dollars (each a “Swing Loan”) available to
Borrowers under the Revolving Credit Facility from time to time on any Business
Day during the period from the Closing Date until the Revolving Credit
Termination Date in an aggregate principal amount at any time outstanding not to
exceed $30,000,000; provided, however, that the Swingline Lender may not make
any Swing Loan (x) to the extent that after giving effect to such Swing Loan,
the aggregate Revolving Credit Outstandings — Tranche A-1 would exceed the
Borrowing Availability — Tranche A-1 and (y) in the period commencing on the
first Business Day after it receives notice from Administrative Agent or the
Required Lenders — Tranche A that one or more of the conditions precedent
contained in Section 3.2 are not satisfied and ending when such conditions are
satisfied or duly waived.  In connection with the making of any Swing Loan, the
Swingline Lender may but shall not be required to determine that, or take notice
whether, the conditions precedent set forth in Section 3.2 have been satisfied
or waived.  Each Swing Loan shall be a Base Rate Loan and must be repaid in full
on the earliest of (i) the funding date of any Borrowing of Revolving Loans and
(ii) the Revolving Credit Termination Date.  Within the limits set forth in the
first sentence of this clause (a), amounts of Swing Loans repaid may be
reborrowed under this clause (a).

 

(b)                                 Borrowing Procedures.  In order to request a
Swing Loan, GHLLC on behalf of Borrowers shall give to Administrative Agent a
notice to be received not later than 1:00 p.m. on the day of the proposed
Borrowing, which may be made in a writing substantially in the form of Exhibit D
duly completed (a “Swingline Request”) or by telephone if confirmed promptly
but, in any event, prior to such Borrowing, with such a Swingline Request.  In
addition, if any Notice of Borrowing requests a Borrowing of Base Rate Loans,
the Swingline Lender may, notwithstanding anything else to the contrary in
Section 2.2, make a Swing Loan available to Borrower in an aggregate amount not
to exceed such proposed Borrowing, and the aggregate amount of the corresponding
proposed Borrowing shall be reduced accordingly by the principal amount of such
Swing Loan.  Administrative Agent shall promptly notify the Swingline Lender of
the details of the requested Swing Loan.  Upon receipt of such notice and
subject to the terms of this Agreement, the Swingline Lender may make a Swing
Loan available to Borrower by making the proceeds thereof available to
Administrative Agent and, in turn, Administrative Agent shall make such proceeds
available to Borrower on the date set forth in the relevant Swingline Request.

 

(c)                                  Refinancing Swing Loans.  The Swingline
Lender may at any time, and no less frequently than weekly, forward a demand to
Administrative Agent (which Administrative Agent shall, upon receipt, forward to
each Revolving Credit Lender - Tranche A) that each Revolving Credit Lender —
Tranche A pay to Administrative Agent, for the account of the Swingline Lender,
such Revolving Credit Lender’s Pro Rata Share of all or a portion of the
outstanding Swing Loans.  Each Revolving Credit Lender — Tranche A shall pay
such Pro Rata Share to Administrative Agent for the account of the Swingline
Lender.  Upon receipt by Administrative Agent of such payment (other than during
the continuation of any Event of Default under Section 9.1(g) or (h)), such
Revolving Credit Lender — Tranche A shall be deemed to have made a Revolving
Loan — Tranche A-1 to Borrowers, which, upon receipt of such payment by the
Swingline Lender from Administrative Agent, Borrowers shall be deemed to have
used in whole to refinance such Swing Loan.  In addition, regardless of whether
any such demand is made, upon the occurrence of any Event of Default under
Section 9.1(g) or (h), each Revolving Credit Lender - Tranche A shall be deemed
to have acquired, without recourse or warranty, an undivided interest and
participation in each Swing Loan in an amount equal to such Lender’s Pro Rata
Share of such Swing Loan.  If any payment made by any Revolving Credit Lender -
Tranche A as a

 

52

--------------------------------------------------------------------------------


 

result of any such demand is not deemed a Revolving Loan — Tranche A-1, such
payment shall be deemed a funding by such Lender of such participation.  Such
participation shall not be otherwise required to be funded.  Upon receipt by the
Swingline Lender of any payment from any Revolving Credit Lender - Tranche A
pursuant to this clause (c) with respect to any portion of any Swing Loan, the
Swingline Lender shall promptly pay over to such Revolving Credit Lender -
Tranche A all payments of principal (to the extent received after such payment
by such Lender) and interest (to the extent accrued with respect to periods
after such payment) received by the Swingline Lender with respect to such
portion.

 

(d)                                 Obligation to Fund Absolute.  Each Revolving
Credit Lender - Tranche A’s obligations pursuant to clause (c) above shall be
absolute, unconditional and irrevocable and shall be performed strictly in
accordance with the terms of this Agreement under any and all circumstances
whatsoever, including (A) the existence of any setoff, claim, abatement,
recoupment, defense or other right that such Lender, any Affiliate thereof or
any other Person may have against the Swingline Lender, any other Secured Party
or any other Person, (B) the failure of any condition precedent set forth in
Section 3.2 to be satisfied or the failure of Borrower to deliver any notice set
forth in Section 2.2(a) (each of which requirements the Revolving Credit Lenders
hereby irrevocably waive) and (C) any adverse change in the condition (financial
or otherwise) of any Loan Party.

 

Section 2.4                                    Letters of Credit.

 

(a)                                 Commitment and Conditions.  On the terms and
subject to the conditions contained herein, each L/C Issuer agrees to Issue, at
the request of GHLLC on behalf of Borrowers, in accordance with such L/C
Issuer’s usual and customary business practices, and for the account of
Borrowers (or, as long as Borrowers remain responsible for the payment in full
of all amounts drawn thereunder and related fees, costs and expenses, for the
account of any Loan Party), Letters of Credit (denominated in Dollars and with
face amounts that are multiples of $100,000) from time to time on any Business
Day during the period from the Original Closing Date through the earlier of the
Revolving Credit Termination Date and seven (7) days prior to the Scheduled
Revolving Credit Termination Date; provided, however, that such L/C Issuer shall
not be under any obligation to Issue any Letter of Credit upon the occurrence of
any of the following, after giving effect to such Issuance:

 

(i)                                     (A) the aggregate Revolving Credit
Outstandings — Tranche A-1 would exceed the Borrowing Availability — Tranche
A-1, or (B) the L/C Obligations for all Letters of Credit would exceed the L/C
Sublimit;

 

(ii)                                  the expiration date of such Letter of
Credit (A) is not a Business Day, (B) is more than one (1) year after the date
of issuance thereof or (C) is later than seven (7) days prior to the Scheduled
Revolving Credit Termination Date; provided, however, that any Letter of Credit
with a term not exceeding one (1) year may provide for its renewal for
additional periods not exceeding one (1) year as long as (x) each Borrower and
such L/C Issuer have the option to prevent such renewal before the expiration of
such term or any such period and (y) neither such L/C Issuer nor Borrowers shall
permit any such renewal to extend such expiration date beyond the date set forth
in clause (C) above; or

 

(iii)                               (A) any fee due in connection with, and on
or prior to, such Issuance has not been paid, (B) such Letter of Credit is
requested to be Issued in a form that is not acceptable to such L/C Issuer or
(C) such L/C Issuer shall not have received, each in form and substance
reasonably acceptable to it and duly executed by GHLLC on behalf of the

 

53

--------------------------------------------------------------------------------


 

requesting Borrowers (and, if such Letter of Credit is issued for the account of
any other Loan Party, such Loan Party), the documents that such L/C Issuer
generally uses in the ordinary course of its business for the Issuance of
letters of credit of the type of such Letter of Credit (collectively, the “L/C
Reimbursement Agreement”).

 

For each such Issuance, the applicable L/C Issuer may, but shall not be required
to, (A) determine that, or take notice whether, the conditions precedent set
forth in Section 3.2 have been satisfied or waived in connection with the
Issuance of any Letter of Credit; provided, however, that no Letter of Credit
shall be Issued during the period starting on the first Business Day after the
receipt by such L/C Issuer of notice from Administrative Agent or the Required
Lenders — Tranche A that any condition precedent contained in Section 3.2 is not
satisfied and ending on the date all such conditions are satisfied or duly
waived, and/or (B) elect to issue Letters of Credit in its own name to the
extent permitted by applicable law (which Letters of Credit may not be accepted
by certain beneficiaries such as insurance companies).

 

Notwithstanding anything else to the contrary herein, if any Lender is a
Defaulting Lender, no L/C Issuer shall be obligated to Issue any Letter of
Credit unless (w) the Defaulting Lender has been replaced in accordance with
Section 11.2, (x) the Letter of Credit Obligations of such Defaulting Lender
have been reallocated to other Lenders, (y) the Revolving Credit Commitments —
Tranche A-1 of the other Revolving Credit Lenders — Tranche A have been
increased by an amount sufficient to satisfy the Administrative Agent that all
future Letter of Credit Obligations will be covered by all Revolving Credit
Lenders — Tranche A that are not Defaulting Lenders, or (z) if the replacement
described in clause (w) and the reallocations described in clauses (x) and
(y) cannot, or can only partially, be effected, the Letter of Credit Obligations
of such Defaulting Lender have been cash collateralized by such Defaulting
Lender or the Borrowers.  All or a portion of the Letter of Credit Obligations
of a Defaulting Lender (unless such Defaulting Lender is the L/C Issuer that
Issued such Letter of Credit) and reimbursement obligations with respect to
Swing Loans shall, at the Administrative Agent’s election at any time or upon
any L/C Issuer’s or Swingline Lender’s, as applicable, written request delivered
to the Administrative Agent (whether before or after the occurrence of any
Default or Event of Default), be reallocated to and assumed by the Lenders that
are not Defaulting Lenders pro rata in accordance with their percentage of the
total Revolving Credit Commitment — Tranche A (calculated as if the Defaulting
Lender’s Pro Rata Share in such tranche was reduced to zero and each other
Lender’s Pro Rata Share in such tranche had been increased proportionately);
provided that no Lender shall be reallocated any such amounts or be required to
fund any amounts that would cause the sum of its outstanding Revolving Loans —
Tranche A, outstanding Letter of Credit Obligations, amounts of its
participations in Swing Loans and its pro rata share of unparticipated amounts
in Swing Loans to exceed its Revolving Credit Commitment — Tranche A.

 

(b)                                 Notice of Issuance.  GHLLC on behalf of
Borrowers shall give the relevant L/C Issuer and Administrative Agent a notice
of any requested Issuance of any Letter of Credit, which shall be effective only
if received by such L/C Issuer and Administrative Agent not later than
11:00 a.m. on the third Business Day prior to the date of such requested
Issuance.  Such notice may be made in a writing substantially in the form of
Exhibit E duly completed or in a writing in any other form acceptable to such
L/C Issuer (an “L/C Request”) or by telephone if confirmed promptly, but in any
event within one Business Day and prior to such Issuance, with such an
L/C Request.

 

(c)                                  Reporting Obligations of L/C Issuers.  Each
L/C Issuer agrees to provide Administrative Agent (which, after receipt,
Administrative Agent shall provide to each Revolving Credit Lender - Tranche A),
in form and substance satisfactory to Administrative Agent, each of the
following on the following dates:  (i) on or prior to (A) any Issuance of any
Letter of Credit by such L/C Issuer, (B) any drawing under any such Letter of
Credit or (C) any payment (or

 

54

--------------------------------------------------------------------------------


 

failure to pay when due) by Borrowers of any related L/C Reimbursement
Obligation, notice thereof, which shall contain a reasonably detailed
description of such Issuance, drawing or payment, (ii) upon the request of
Administrative Agent (or any Revolving Credit Lender - Tranche A through
Administrative Agent), copies of any Letter of Credit Issued by such L/C Issuer
and any related L/C Reimbursement Agreement and such other documents and
information as may reasonably be requested by Administrative Agent and (iii) on
the first Business Day of each calendar month, a schedule of the Letters of
Credit Issued by such L/C Issuer, in form and substance reasonably satisfactory
to Administrative Agent, setting forth the L/C Obligations for such Letters of
Credit outstanding on the last Business Day of the previous calendar month.

 

(d)                                 Acquisition of Participations.  Upon any
Issuance of a Letter of Credit in accordance with the terms of this Agreement
resulting in any increase in the L/C Obligations, each Revolving Credit Lender -
Tranche A shall be deemed to have acquired, without recourse or warranty, an
undivided interest and participation in such Letter of Credit and the related
L/C Obligations in an amount equal to such Lender’s Pro Rata Share of such L/C
Obligations.

 

(e)                                  Reimbursement Obligations of Borrower. 
Borrowers agree to pay to the L/C Issuer of any Letter of Credit each L/C
Reimbursement Obligation owing with respect to such Letter of Credit no later
than the first Business Day after GHLLC receives notice from such L/C Issuer
that payment has been made under such Letter of Credit or that such L/C
Reimbursement Obligation is otherwise due (the “L/C Reimbursement Date”) with
interest thereon computed as set forth in clause (i) below.  In the event that
any L/C Issuer incurs any L/C Reimbursement Obligation not repaid by Borrowers
as provided in this clause (e) (or any such payment by Borrowers is rescinded or
set aside for any reason), such L/C Issuer shall promptly notify Administrative
Agent of such failure (and, upon receipt of such notice, Administrative Agent
shall forward a copy to each Revolving Credit Lender - Tranche A) and,
irrespective of whether such notice is given, such L/C Reimbursement Obligation
shall be payable on demand by Borrowers with interest thereon computed (i) from
the date on which such L/C Reimbursement Obligation arose to the L/C
Reimbursement Date, at the interest rate applicable during such period to
Revolving Loans — Tranche A-1 that are Base Rate Loans and (ii) thereafter until
payment in full, at the interest rate applicable during such period to past due
Revolving Loans — Tranche A-1 that are Base Rate Loans.

 

(f)                                   Reimbursement Obligations of the Revolving
Credit Lenders.  Upon receipt of the notice described in clause (e) above from
Administrative Agent, each Revolving Credit Lender - Tranche A shall pay to
Administrative Agent for the account of such L/C Issuer its Pro Rata Share of
such L/C Reimbursement Obligation.  By making such payment (other than during
the continuation of an Event of Default under Section 9.1(g) or (h)), such
Lender shall be deemed to have made a Revolving Loan — Tranche A-1 to Borrower,
which, upon receipt thereof by such L/C Issuer, Borrowers shall be deemed to
have used in whole to repay such L/C Reimbursement Obligation.  Any such payment
that is not deemed a Revolving Loan — Tranche A-1 shall be deemed a funding by
such Lender of its participation in the applicable Letter of Credit and the
related L/C Obligations.  Such participation shall not otherwise be required to
be funded.  Upon receipt by an L/C Issuer of any payment from any Lender
pursuant to this clause (f) with respect to any portion of any L/C Reimbursement
Obligation, such L/C Issuer shall promptly pay over to such Lender all payments
received after such payment by such L/C Issuer with respect to such portion.

 

(g)                                  Obligations Absolute.  The obligations of
Borrowers and the Revolving Credit Lenders - Tranche A pursuant to clauses (d),
(e) and (f) above shall be absolute, unconditional and irrevocable and performed
strictly in accordance with the terms of this Agreement

 

55

--------------------------------------------------------------------------------


 

irrespective of (i) (A) the invalidity or unenforceability of any term or
provision in any Letter of Credit, any document transferring or purporting to
transfer a Letter of Credit, any Loan Document (including the sufficiency of any
such instrument), or any modification to any provision of any of the foregoing,
(B) any document presented under a Letter of Credit being forged, fraudulent,
invalid, insufficient or inaccurate in any respect or failing to comply with the
terms of such Letter of Credit or (C) any loss or delay, including in the
transmission of any document, (ii) the existence of any setoff, claim,
abatement, recoupment, defense or other right that any Person (including any
Loan Party) may have against the beneficiary of any Letter of Credit or any
other Person, whether in connection with any Loan Document or any other
Contractual Obligation or transaction, or the existence of any other
withholding, abatement or reduction, (iii) in the case of the obligations of any
Revolving Credit Lender - Tranche A, (A) the failure of any condition precedent
set forth in Section 3.2 to be satisfied (each of which conditions precedent the
Revolving Credit Lenders hereby irrevocably waive) or (B) any adverse change in
the condition (financial or otherwise) of any Loan Party and (iv) any other act
or omission to act or delay of any kind of any Secured Party or any other Person
or any other event or circumstance whatsoever, whether or not similar to any of
the foregoing, that might, but for the provisions of this Section 2.4,
constitute a legal or equitable discharge of any obligation of Borrowers or any
Revolving Credit Lender hereunder.

 

(h)                                 Existing Letters of Credit Deemed Issued
Hereunder.  The Letters of Credit set forth on Schedule 2.4(h) shall be deemed
to have been issued pursuant to this Section 2.4 and shall be subject to and
governed by the terms and conditions of this Agreement.  Each Letter of Credit,
now or hereafter issued, shall be deemed to have been issued under the Revolving
Credit Commitments — Tranche A-1.

 

Section 2.5                                    Reduction and Termination of the
Commitments.  All outstanding Revolving Credit Commitments — Tranche A shall
terminate (i) on the Scheduled Revolving Credit Termination Date —Tranche A or
(ii) in connection with an optional repayment pursuant to Section 2.7 in the
amount of such prepayment.  All outstanding Revolving Credit Commitments — FILO
Tranche shall terminate (i) on the Scheduled Revolving Credit Termination Date —
FILO Tranche or (ii) in connection with an optional repayment pursuant to
Section 2.7 in the amount of such prepayment.

 

Section 2.6                                    Repayment of Revolving Loan. 
Borrowers promise to repay the entire unpaid principal amount of the Revolving
Loans and Swing Loans on or before the Scheduled Revolving Credit Termination
Date; provided, however, that, except as otherwise expressly provided herein,
the Revolving Loans — FILO Tranche shall not be repaid prior to the Scheduled
Revolving Credit Termination Date.

 

Section 2.7                                    Optional Prepayments; Commitment
Reductions.  (i)  On or before the 2nd anniversary of the Closing Date, upon 5
Business Days irrevocable prior written notice to Administrative Agent (provided
that such notice may be conditioned on closing the applicable refinancing or
Transfer for which such notice was given), Borrowers may prepay the outstanding
principal amount of the Revolving Credit Facility and the other Obligations
related thereto including the Obligations set forth in Section 2.16(a), and
terminate the Revolving Credit Commitment, in whole or in part, subject to the
payment of the Termination Fee, and (ii) thereafter, upon 5 Business Days
irrevocable prior written notice to Administrative Agent (provided that such
notice may be conditioned on closing the applicable refinancing or Transfer for
which such notice was given), Borrowers may prepay the Revolving Credit Facility
and the other Obligations related thereto, including the Obligations set forth
in Section 2.16(a), and terminate the Revolving Credit Commitment, in whole or
in part, without premium or penalty; provided, however, that, notwithstanding
the foregoing, Borrowers shall not be entitled to make any prepayment in respect
of the Revolving Loans — FILO Tranche (or terminate any portion of the Revolving

 

56

--------------------------------------------------------------------------------


 

Credit Commitment — FILO Tranche) unless (a) Borrowers prepay the entire
Revolving Credit Facility (and all Obligations related thereto (other than
contingent or indemnification obligations not then asserted or due or that Loan
Parties could not reasonably expect to be asserted or come due)), including the
Revolving Loans — FILO Tranche (and all of the Obligations related thereto) and
(b) terminate the entire Revolving Credit Commitment, including the Revolving
Credit Commitment — FILO Tranche.  Any such prepayment made (i) in part shall be
in an aggregate amount not less than $10,000,000 and that is an integral
multiple of $1,000,000 or (ii) in full shall be in an amount equal to the entire
remaining balance of the Obligations.

 

Section 2.8                                    Mandatory Prepayments.

 

(a)                                 GHLLC Transfers and Property Loss Events.
Subject to clause (c) below, upon receipt on or after the Closing Date by any
Loan Party or any of its Subsidiaries (excluding the HUD Sub-Facility Entities
during all times the HUD Sub-Facility Credit Agreement is in effect) of Net Cash
Proceeds arising from (i) any Transfer by any Borrower of any of its ABL
Priority Collateral in reliance on Section 8.3(d) or Section 8.5 or (ii) any
Property Loss Event with respect to any ABL Priority Collateral of any Loan
Party to the extent resulting in the receipt by any Loan Party of Net Cash
Proceeds in excess of $1,500,000, such Loan Party shall immediately pay or cause
to be paid to the Administrative Agent an amount equal to 100% of the Net Cash
Proceeds of such ABL Priority Collateral.

 

(b)                                 Excess Outstandings.  (i) On any date on
which the aggregate principal amount of Revolving Credit Outstandings — Tranche
A-1 exceeds the lesser of the aggregate Revolving Credit Commitments — Tranche
A-1 and the Borrowing Base — Tranche A-1, Borrower shall pay to Administrative
Agent an amount equal to such excess, together with the other Obligations then
due and payable directly related thereto (including the Obligations set forth in
Section 2.16(a)) and (ii) on any date on which the aggregate principal amount of
Revolving Credit Outstandings — Tranche A-2 exceeds the lesser of the aggregate
Revolving Credit Commitments — Tranche A-2 and the Borrowing Base — Tranche A-2,
Borrower shall pay to Administrative Agent an amount equal to such excess,
together with the other Obligations then due and payable directly related
thereto (including the Obligations set forth in Section 2.16(a)).

 

(c)                                  Application of Payments.  Any payments made
to Administrative Agent pursuant to this Section 2.8, unless specifically stated
otherwise, shall be subject to the applicable Termination Fee, if any.  All
payments pursuant to this Section 2.8 shall be applied to the Obligations in
accordance with Section 2.12(b).  Notwithstanding the foregoing, if any Lease,
including the Master Leases, or Constituent Document of any joint venture (each
as existing on the Closing Date and not amended, modified or entered into in
violation of this Agreement) requires the application of such proceeds in a
manner inconsistent with clause (a) above, GHLLC on behalf of Borrowers
(1) shall provide notice to Administrative Agent as required pursuant to
Section 6.2(b) hereof, and (2) after such notice, shall apply, or shall cause
the applicable Borrower to apply, the proceeds of such insurance as directed in
the respective Lease or Constituent Document; provided, however, to the extent
there are surplus proceeds after compliance with the requirements of the
applicable Lease or Constituent Document, then such surplus proceeds shall be
applied in accordance with Section 2.12(b).

 

Section 2.9                                    Interest.

 

(a)                                 Rate.  All Loans and the outstanding amount
of all other Obligations (other than pursuant to Secured Hedge Agreements) shall
bear interest, in the case of Loans, on the unpaid principal amount thereof from
the date such Loans are made, and, in the case of such other

 

57

--------------------------------------------------------------------------------


 

Obligations, from the date such other Obligations are due and payable until, in
all cases, paid in full, except as otherwise provided in clause (c) below, as
follows:  (i) in the case of Base Rate Loans that are Revolving Loans, at a rate
per annum equal to the sum of the Base Rate in effect from time to time plus the
Applicable Margin — Tranche A-1 Base Rate Loan, the Applicable Margin — Tranche
A-2 Base Rate Loan or the Applicable Margin — FILO Tranche Base Rate Loan, as
applicable, (ii) in the case of Base Rate Loans that are Swing Loans, at a rate
per annum equal to the sum of the Base Rate in effect from time to time plus the
Applicable Margin — Tranche A-1 Base Rate Loan, (iii) in the case of LIBOR Rate
Loans that are Revolving Loans, at a rate per annum equal to the sum of the
LIBOR — Revolving Loan and the Applicable Margin — Tranche A-1 LIBOR Loan,
Applicable Margin — Tranche A-2 LIBOR Loan or the Applicable Margin — FILO
Tranche LIBOR Loan, as applicable, each as in effect for the applicable Interest
Period, and (iv) in the case of other Obligations, at a rate per annum equal to
the sum of the Base Rate and the Applicable Margin — Tranche A-1 Base Rate Loan
in effect from time to time.

 

(b)                                 Payments.  Interest accrued shall be payable
in arrears commencing on the Closing Date, and

 

(i)                                     if accrued on the principal amount of
any Loan,

 

(A)                               with respect to any Loan, at maturity (whether
by acceleration or otherwise) or upon any prepayment of the principal amount on
which such interest has accrued;

 

(B)                               (1) if such Loan is a Base Rate Loan
(including a Swing Loan), on the first day of each calendar month commencing on
the first day of the calendar month following the making of such Loan, and
(2) if such Loan is a LIBOR Rate Loan, on the last day of each Interest Period
applicable to such Loan and, if applicable, on each date during such Interest
Period occurring every three months from the first day of such Interest Period;
and

 

(ii)                                  if accrued on any other Obligation, on
demand from and after the time such Obligation is due and payable (whether by
acceleration or otherwise).

 

(iii)                               Notice of the amount to be paid shall be
sent to GHLLC (for all Borrowers) on or about the first day of each month during
which any amount is to be paid, which notice shall include each Obligation then
due and owing.

 

(c)                                  Default Interest.  Notwithstanding the
rates of interest specified in clause (a) above or elsewhere in any Loan
Document, effective immediately upon (i) the occurrence of any Event of Default
under Section 9.1(a),  (g) or (h) or (ii) the delivery of a notice by
Administrative Agent or the Required Lenders to Borrowers during the continuance
of any other Event of Default and, in each case, for as long as such Event of
Default shall be continuing, the principal balance of all Obligations (including
any Obligation that bears interest by reference to the rate applicable to any
other Obligation then due and payable) shall bear interest at a rate that is
2.0% per annum in excess of the interest rate then applicable to such
Obligations, payable on demand or, in the absence of demand, on the date that
would otherwise be applicable.

 

Section 2.10                             Conversion and Continuation Options.

 

(a)                                 Option.  Each LIBOR Rate Loan shall continue
from one Interest Period to the succeeding Interest Period as a LIBOR Rate Loan
unless (i) GHLLC on behalf of Borrowers

 

58

--------------------------------------------------------------------------------


 

requests such Loan to be converted to a Base Rate Loan, (ii) such continuation
is prohibited by this Section 2.10 or (iii) the last day of such succeeding
Interest Period is after the Scheduled Revolving Credit Termination Date (in
which case, upon the expiration of the applicable Interest Period, such Loan
shall be automatically converted to a Base Rate Loan).  Borrowers may convert
any LIBOR Rate Loan to a Base Rate Loan at any time on any Business Day, upon
prior written notice to Administrative Agent of Borrower’s desire to convert
such LIBOR Rate Loan into a Base Rate Loan, subject to the payment of any
breakage costs required by Section 2.16(a).  In the case of Base Rate Loans
(other than Swing Loans), Borrowers may convert such Base Rate Loans or any
portion thereof into LIBOR Rate Loans at any time on any Business Day upon three
(3) Business Days prior notice to Administrative Agent; provided, however, that,
no conversion in whole or in part of Base Rate Loans to LIBOR Rate Loans and no
continuation in whole or in part of LIBOR Rate Loans shall be permitted at any
time at which (1) an Event of Default shall be continuing and Administrative
Agent or the Required Lenders shall have determined in their sole discretion not
to permit such conversions or continuations or (2) such continuation or
conversion would be made during a suspension imposed by Section 2.15.

 

(b)                                 Procedure.  Each such election shall be made
by giving Administrative Agent prior notice in accordance with clause (a) above,
either (i) in substantially the form of Exhibit F (a “Notice of Conversion or
Continuation”) duly completed or (ii) pursuant to an E-System (including
“MyAccount”) designated for such purpose by Administrative Agent. 
Administrative Agent shall promptly notify each Lender of its receipt of a
Notice of Conversion or Continuation and of the options selected therein.  Each
partial conversion or continuation shall be allocated ratably among the Lenders
in the applicable Revolving Credit Facility in accordance with their respective
Pro Rata Share.

 

Section 2.11                             Fees.

 

(a)                                 Unused Commitment Fee.  (i) Borrowers agree
to pay to Administrative Agent for the benefit of each Revolving Credit Lender -
Tranche A a commitment fee on the actual daily amount by which the Revolving
Credit Commitment — Tranche A-1 exceeds the sum of the aggregate Revolving
Credit Outstandings — Tranche A-1 (the “Unused Daily Balance — Tranche A-1”)
from the Closing Date through the Revolving Credit Termination Date at a rate
per annum equal to (A) 0.50% when the Unused Daily Balance — Tranche A-1 is
greater than an amount equal to 50% of the Revolving Credit Commitment - Tranche
A-1 or (B) 0.375% when the Unused Daily Balance — Tranche A-1 is less than or
equal to an amount equal to 50% of the Revolving Credit Commitment - Tranche
A-1, in each case, payable in arrears (x) on the first day of each calendar
month and (y) on the Revolving Credit Termination Date and (ii) Borrowers agree
to pay to Administrative Agent for the benefit of each Revolving Credit Lender -
Tranche A a commitment fee on the actual daily amount by which the Revolving
Credit Commitment — Tranche A-2 exceeds the sum of the aggregate Revolving
Credit Outstandings — Tranche A-2 (the “Unused Daily Balance — Tranche A-2”)
from the Closing Date through the Revolving Credit Termination Date at a rate
per annum equal to (A) 0.50% when the Unused Daily Balance is greater than an
amount equal to 50% of the Revolving Credit Commitment - Tranche A-2 or
(B) 0.375% when the Unused Daily Balance — Tranche A-2 is less than or equal to
an amount equal to 50% of the Revolving Credit Commitment - Tranche A-2, in each
case, payable in arrears (x) on the first day of each calendar month and (y) on
the Revolving Credit Termination Date.  For purposes of this Section 2.11(a),
the Revolving Credit Commitment of any Defaulting Lender shall be deemed to be
zero.

 

(b)                                 Letter of Credit Fees.  Borrowers agree to
pay, with respect to all Letters of Credit issued by any L/C Issuer, (i) to such
L/C Issuer, certain fees, documentary and processing

 

59

--------------------------------------------------------------------------------


 

charges as separately agreed between Borrowers and L/C Issuer or otherwise in
accordance with such L/C Issuer’s standard schedule in effect at the time of
determination thereof and (ii) to Administrative Agent, for the benefit of the
Revolving Credit Lenders - Tranche A according to their Pro Rata Shares, a fee
accruing at a rate per annum equal to the Applicable Margin — Tranche A-1 LIBOR
Loan on the maximum undrawn face amount of such Letters of Credit, payable in
arrears (A) on the first day of each calendar month, ending after the issuance
of such Letter of Credit and (B) on the Revolving Credit Termination Date;
provided, however, that the fee payable under this clause (ii) shall be
increased by 2.0% per annum (which amounts are in lieu of and not in addition to
amounts payable under Section 2.9(c)) and shall be payable (in addition to being
payable on any date it is otherwise required to be paid hereunder) on demand
effective immediately upon (x) the occurrence of any Event of Default under
Section 9.1(a), (g) or (h)) or (y) the delivery of a notice by Administrative
Agent or the Required Lenders — Tranche A to Borrowers during the continuance of
any other Event of Default and, in each case, for as long as such Event of
Default shall be continuing; provided, further, that in the event that any
reallocation of Letter of Credit Obligations occurs pursuant to Section 2.4,
during the period of time that such reallocation remains in effect, the Letter
of Credit fee payable with respect to such reallocated portion shall be payable
to (A) all Lenders based on their pro rata share of such reallocation or (B) to
the L/C Issuer for any remaining portion not reallocated to any other Lenders.

 

(c)                                  Additional Fees.  Borrowers shall pay to
Administrative Agent and its Related Persons its reasonable and customary fees
and expenses in connection with any payments made pursuant to
Section 2.16(a) (Breakage Costs) and such other fees as described in the Fee
Letter.

 

Section 2.12                             Application of Payments.

 

(a)                                 Application of Voluntary Prepayments. 
Unless otherwise provided in this Section 2.12 or elsewhere in any Loan
Document, all voluntary prepayments permitted pursuant to Section 2.7 and
received by Administrative Agent shall be applied as designated by GHLLC on
behalf of Borrowers.

 

(b)                                 Application of Mandatory Prepayments. 
Subject to the provisions of clause (c) below with respect to the application of
payments during the continuance of an Event of Default, any payment made by
Borrowers to Administrative Agent pursuant to Section 2.8 or any other
prepayment of the Obligations required to be applied in accordance with this
clause (b) (other than in respect of any payment required pursuant to
Section 2.1(a), which shall be applied to repay the outstanding principal
balance of the Revolving Loans) shall be applied first, to repay the outstanding
principal balance of the Revolving Loans — Tranche A (in amounts to be allocated
between the Revolving Loans — Tranche A-1 and Revolving Loans — Tranche A-2 as
designated by GHLLC on behalf of Borrowers) and the Swing Loans, second, in the
case of any payment required pursuant to Section 2.1(a)(ii), to provide cash
collateral to the extent and in the manner required by Section 9.3,and, then,
any excess shall be retained by Borrower.

 

(c)                                  Application of Payments During an Event of
Default.  Each Loan Party hereby irrevocably waives, and agrees to cause each
Loan Party to waive, the right to direct the application during the continuance
of an Event of Default of any and all payments in respect of any Obligation and
any proceeds of Collateral and agrees that, notwithstanding the provisions of
clause (a) above, Administrative Agent may, and, upon (1) the direction of the
Required Lenders or (2) the termination of any Revolving Credit Commitment or
the acceleration of any Obligation pursuant to Section 9.2, shall apply all
payments in respect of any Obligation and all proceeds of Collateral first, to
pay Obligations in respect of any cost or expense reimbursements, fees or

 

60

--------------------------------------------------------------------------------


 

indemnities then due to Administrative Agent, second, to pay Obligations in
respect of any cost or expense reimbursements, fees or indemnities then due to
the Revolving Credit Lenders (in their capacity as Lenders) and the L/C Issuers,
third, to pay interest then due and payable in respect of the Swing Loans, the
Revolving Loans, and the L/C Reimbursement Obligations, fourth, to repay the
outstanding principal amounts of the Swing Loans to the extent not reimbursed by
Lenders or deemed to be Revolving Loans, fifth, to repay the outstanding
principal amounts of the Revolving Loans —Tranche A (in amounts to be allocated
between the Revolving Loans — Tranche A-1 and Revolving Loans — Tranche A-2 as
designated by Administrative Agent in its sole discretion) and the L/C
Reimbursement Obligations and to provide cash collateral for Letters of Credit
in the manner and to the extent described in Section 9.3, and to pay amounts
owing with respect to Secured Hedge Agreements (but paid only to the extent and
up to the amount of reserves against the Borrowing Base that have been
established for “potential future exposure” as calculated by Administrative
Agent in its sole credit judgment) sixth, to repay the outstanding principal
amounts of the Revolving Loans — FILO Tranche, and seventh, to the ratable
payment of all other Obligations, including Cash Management Obligations;
provided, that, notwithstanding anything to the contrary set forth above, in no
event shall the proceeds of any Collateral owned, or any Guarantee Obligations
provided, by any Loan Party under any Loan Document be applied to repay or cash
collateralize any Excluded Swap Obligation with respect to such Loan Party.

 

(d)                                 Application of Payments Generally.  All
payments that would otherwise be allocated to the Revolving Credit Lenders
pursuant to this Section 2.12 shall instead be allocated first, to repay
interest on Swing Loans, on any portion of the Revolving Loans that
Administrative Agent may have advanced on behalf of any Lender and on any
L/C Reimbursement Obligation, in each case for which Administrative Agent or, as
the case may be, the L/C Issuer has not then been reimbursed by such Lender or
Borrower, second, to pay the outstanding principal amount of the foregoing
obligations, third, to repay the Revolving Loans — Tranche A and fourth, to the
extent the Revolving Credit Commitment — Tranche A has been terminated, to repay
the Revolving Loans — FILO Tranche.  All repayments of any Revolving Loans shall
be applied first, to repay such Loans outstanding as Base Rate Loans and then,
to repay such Loans outstanding as LIBOR Rate Loans with those LIBOR Rate Loans
having earlier expiring Interest Periods being repaid prior to those having
later expiring Interest Periods.  If sufficient amounts are not available to
repay all outstanding Obligations described in any priority level set forth in
this Section 2.12, the available amounts shall be applied, unless otherwise
expressly specified herein, to such Obligations ratably based on the proportion
of the Secured Parties’ interest in such Obligations.  Any priority level set
forth in this Section 2.12 that includes interest shall include all such
interest, whether or not accruing after the filing of any petition in bankruptcy
or the commencement of any insolvency, reorganization or similar proceeding, and
whether or not a claim for post-filing or post-petition interest is allowed in
any such proceeding.

 

Section 2.13                             Payments and Computations.

 

(a)                                 Procedure.  GHLLC on behalf of each Borrower
shall make each payment under any Loan Document not later than 1:00 p.m. on the
day when due to Administrative Agent by a single wire transfer for the Revolving
Loan to the following account (or at such other account or by such other means
to such other address as Administrative Agent shall have notified GHLLC for each
Borrower in writing at least five (5) Business Days prior to such payment) in
immediately available Dollars and without setoff or counterclaim:

 

61

--------------------------------------------------------------------------------


 

ABA No. 021-001-033
Account Number 50271079
Deutsche Bank Trust Company Americas
Account Name:  HH Cash Flow Collections
Reference:  Genesis Healthcare LLC HFS# 2922

 

Administrative Agent shall promptly thereafter cause to be distributed
immediately available funds relating to the payment of principal, interest or
fees to the Lenders, in accordance with the application of payments set forth in
Section 2.12.  The Lenders shall make any payment under any Loan Document in
immediately available Dollars and without setoff or counterclaim.  Each
Revolving Credit Lender — Tranche A shall make each payment for the account of
any L/C Issuer or Swingline Lender required pursuant to Section 2.3 or
Section 2.4 (A) if the notice or demand therefor was received by such Lender
prior to 11:00 a.m. on any Business Day, on such Business Day and (B) otherwise,
on the Business Day following such receipt.  Payments received by Administrative
Agent after 1:00 p.m. shall be deemed to be received on the next Business Day.

 

(b)                                 Computations of Interests and Fees.  All
computations of interest and of fees shall be made by Administrative Agent on
the basis of a year of 360 days (or, in the case of Base Rate Loans whose
interest rate is calculated based on the rate set forth in clause (a) of the
definition of “Base Rate,” 365/366 days), in each case for the actual number of
days (including the first day but excluding the last day) occurring in the
period for which such interest and fees are payable.  Each determination of an
interest rate or the amount of a fee hereunder shall be made by Administrative
Agent (including determinations of a LIBOR — Revolving Loan or Base Rate in
accordance with the definitions of LIBOR Rate and Base Rate, respectively) as
set forth in the respective definition thereof and shall be conclusive, binding
and final for all purposes, absent manifest error.

 

(c)                                  Payment Dates.  Whenever any payment
hereunder shall be stated to be due on a day other than a Business Day, the due
date for such payment shall be extended to the next succeeding Business Day
without any increase in such payment as a result of additional interest or fees;
provided, however, that such interest and fees shall continue accruing as a
result of such extension of time.

 

(d)                                 Advancing Payments.  Unless Administrative
Agent shall have received notice from GHLLC on behalf of each Borrower to the
Lenders prior to the date on which any payment is due hereunder that Borrowers
will not make such payment in full, Administrative Agent may assume that
Borrowers have made such payment in full to Administrative Agent on such date
and Administrative Agent may, in reliance upon such assumption, cause to be
distributed to each Lender on such due date an amount equal to the amount then
due such Lender.  If and to the extent that Borrowers shall not have made such
payment in full to Administrative Agent, each Lender shall repay to
Administrative Agent on demand such amount distributed to such Lender together
with interest thereon (at the Federal Funds Rate for the first Business Day and
thereafter, at the rate applicable to Base Rate Loans under the Revolving Credit
Facility) for each day from the date such amount is distributed to such Lender
until the date such Lender repays such amount to Administrative Agent.

 

Section 2.14                             Evidence of Debt.

 

(a)                                 Records of Lenders.  Each Lender shall
maintain in accordance with its usual practice accounts evidencing Indebtedness
of each Borrower to such Lender resulting from each Loan of such Lender from
time to time, including the amounts of principal and interest payable

 

62

--------------------------------------------------------------------------------


 

and paid to such Lender from time to time under this Agreement.  In addition,
each Lender having sold a participation in any of its Obligations or having
identified an SPV as such to Administrative Agent, acting as agent of each
Borrower solely for this purpose and solely for tax purposes, shall establish
and maintain at its address referred to in Section 11.11 (or at such other
address as such Lender shall notify Borrower) a record of ownership, in which
such Lender shall register by book entry (A) the name and address of each such
participant and SPV (and each change thereto, whether by assignment or
otherwise) and (B) the rights, interest or obligation of each such participant
and SPV in any Obligation, in any Revolving Credit Commitment and in any right
to receive any payment hereunder.

 

(b)                                 Records of Administrative Agent. 
Administrative Agent, acting as agent of each Borrower solely for tax purposes
and solely with respect to the actions described in this Section 2.14, shall
establish and maintain at its address referred to in Section 11.11 (or at such
other address as Administrative Agent may notify Borrower) (A) a record of
ownership (the “Register”) in which Administrative Agent agrees to register by
book entry the interests (including any rights to receive payment hereunder) of
Administrative Agent, each Lender and each L/C Issuer, the Revolving Credit
Outstandings — Tranche A-1 and the Revolving Credit Outstandings — Tranche A-2,
each of their obligations under this Agreement to participate in each Loan,
Letter of Credit and L/C Reimbursement Obligation, and any assignment of any
such interest, obligation or right and (B) accounts in the Register in
accordance with its usual practice in which it shall record (1) the names and
addresses of the Lenders and the L/C Issuers (and each change thereto pursuant
to Section 2.18 (Substitution of Lenders) and Section 11.2 (Assignments and
Participations; Binding Effect)), (2) the Revolving Credit Commitments of each
Lender, (3) the amount of each Loan and each funding of any participation
described in clause (A) above, for LIBOR Rate Loans, the Interest Period
applicable thereto, (4) the amount of any principal or interest due and payable
or paid, (5) the amount of the L/C Reimbursement Obligations due and payable or
paid and (6) any other payment received by Administrative Agent from any
Borrower and its application to the Obligations.

 

(c)                                  Registered Obligations.  Notwithstanding
anything to the contrary contained in this Agreement, the Loans (including any
Notes evidencing such Loans and, in the case of Revolving Loans, the
corresponding obligations to participate in L/C Obligations and Swing Loans) and
the L/C Reimbursement Obligations are registered obligations, the right, title
and interest of the Lenders and the L/C Issuers and their assignees in and to
such Loans or L/C Reimbursement Obligations, as the case may be, shall be
transferable only upon notation of such transfer in the Register and no
assignment thereof shall be effective until recorded therein.  This Section 2.14
and Section 11.2 shall be construed so that the Loans and L/C Reimbursement
Obligations are at all times maintained in “registered form” within the meaning
of Sections 163(f), 871(h)(2) and 881(c)(2) of the Code and any related
regulations (and any successor provisions).

 

(d)                                 Prima Facie Evidence.  The entries made in
the Register and in the accounts maintained pursuant to clauses (a) and
(b) above shall, to the extent permitted by applicable Requirements of Law, be
prima facie evidence of the existence and amounts of the obligations recorded
therein; provided, however, that no error in such account and no failure of any
Lender or Administrative Agent to maintain any such account shall affect the
obligations of any Loan Party to repay the Loans in accordance with their
terms.  In addition, the Loan Parties, Administrative Agent, the Lenders and the
L/C Issuers shall treat each Person whose name is recorded in the Register as a
Lender or L/C Issuer, as applicable, for all purposes of this Agreement. 
Information contained in the Register with respect to any Lender or any L/C
Issuer shall be available for access by Borrower, Administrative Agent, such
Lender or such L/C Issuer at any reasonable

 

63

--------------------------------------------------------------------------------


 

time and from time to time upon reasonable prior notice.  No Lender or L/C
Issuer shall, in such capacity, have access to or be otherwise permitted to
review any information in the Register other than information with respect to
such Lender or L/C Issuer unless otherwise agreed by Administrative Agent.

 

(e)                                  Notes.  Upon any Lender’s request,
Borrowers shall promptly execute and deliver Notes to such Lender evidencing the
Loans of such Lender in the Revolving Credit Facility and substantially in the
form of Exhibit B; provided, however, that only one Note for the Revolving
Credit Facility shall be issued to each Lender, except (i) to an existing Lender
exchanging existing Notes to reflect changes in the Register relating to such
Lender, in which case the new Notes delivered to such Lender shall be dated the
date of the original Notes and (ii) in the case of loss, destruction or
mutilation of existing Notes and similar circumstances.  Each Note, if issued,
shall only be issued as means to evidence the right, title or interest of a
Lender or a registered assignee in and to the related Loan, as set forth in the
Register, and in no event shall any Note be considered a bearer instrument or
obligation.

 

Section 2.15                             Suspension of LIBOR Rate Option. 
Notwithstanding any provision to the contrary in this Article 2, the following
shall apply:

 

(a)                                 Interest Rate Unascertainable, Inadequate or
Unfair.  In the event that (A) Administrative Agent determines that adequate and
fair means do not exist for ascertaining the applicable interest rates by
reference to which the LIBOR — Revolving Loan is determined or (B) Required
Lenders, as the case may be, notify Administrative Agent that the LIBOR —
Revolving Loan, as the case may be, for any Interest Period will not adequately
reflect the cost to such Lenders of making or maintaining such Loans for such
Interest Period by reason of any changes arising after the Closing Date,
Administrative Agent shall promptly so notify GHLLC and such Lenders, whereupon
the obligation of each such Lender to make or to continue LIBOR Rate Loans shall
be suspended as provided in clause (c) below until Administrative Agent shall
notify GHLLC that the Required Lenders, as the case may be, have determined that
the circumstances causing such suspension no longer exist.

 

(b)                                 Illegality.  If any Lender determines that
the introduction of, or any change in or in the interpretation of, any
Requirement of Law after the date of this Agreement shall make it unlawful, or
any Governmental Authority shall assert that it is unlawful, for any Lender or
its applicable lending office to make LIBOR Rate Loans or to continue to fund or
maintain LIBOR Rate Loans, then, on notice thereof and demand therefor by such
Lender to GHLLC through Administrative Agent, the obligation of such Lender to
make or to continue LIBOR Rate Loans shall be suspended as provided in clause
(c) below until such Lender shall, through Administrative Agent, notify GHLLC
that it has determined that it may lawfully make LIBOR Rate Loans.

 

(c)                                  Effect of Suspension.  If the obligation of
any Lender to make or to continue LIBOR Rate Loans is suspended, (A) the
obligation of such Lender to convert Base Rate Loans into LIBOR Rate Loans shall
be suspended, (B) such Lender shall make a Base Rate Loan at any time such
Lender would otherwise be obligated to make a LIBOR Rate Loan, (C) Borrowers may
revoke any pending Notice of Borrowing or Notice of Conversion or Continuation
to make or continue any LIBOR Rate Loan or to convert any Base Rate Loan into a
LIBOR Rate Loan and (D) each LIBOR Rate Loan of such Lender shall automatically
and immediately (or, in the case of any suspension pursuant to clause (a) above,
on the last day of the current Interest Period thereof) be converted into a Base
Rate Loan.

 

64

--------------------------------------------------------------------------------


 

Section 2.16                             Breakage Costs; Increased Costs;
Capital Requirements.

 

(a)                                 Breakage Costs.  Borrowers shall compensate
each Lender, upon demand from such Lender to such Borrower (with copy to
Administrative Agent), for all Liabilities (including, in each case, those
incurred by reason of the liquidation or reemployment of deposits or other funds
acquired by such Lender to prepare to fund, to fund or to maintain the LIBOR
Rate Loans of such Lender to Borrowers but excluding any loss of the Applicable
Margin on the relevant Loans) that such Lender may incur (A) to the extent, for
any reason other than solely by reason of such Lender being a Defaulting Lender,
a proposed Borrowing, conversion into or continuation of LIBOR Rate Loans does
not occur on a date specified therefor in a Notice of Borrowing or a Notice of
Conversion or Continuation or in a similar request made by telephone by GHLLC on
behalf of Borrowers, (B) to the extent any LIBOR Rate Loan is paid (whether
through a scheduled, optional or mandatory prepayment) or converted to a Base
Rate Loan (including because of Section 2.15) on a date that is not the last day
of the applicable Interest Period or (C) as a consequence of any failure by
Borrowers to repay LIBOR Rate Loans when required by the terms hereof.  For
purposes of this clause (a), each Lender shall be deemed to have funded each
LIBOR Rate Loan made by it using a matching deposit or other borrowing in the
London interbank market.

 

(b)                                 Increased Costs.  If at any time any Lender
or L/C Issuer determines that, after the Closing Date, the adoption of, or any
change in or in the interpretation, application or administration of, or
compliance with, any Requirement of Law (other than any imposition or increase
of Reserve Requirements) from any Governmental Authority shall have the effect
of (i) increasing the cost to such Lender of making, funding or maintaining any
LIBOR Rate Loan or to agree to do so or of participating, or agreeing to
participate, in extensions of credit, (ii) increasing the cost to such L/C
Issuer of Issuing or maintaining any Letter of Credit or of agreeing to do so or
(iii) imposing any other cost to such Lender or L/C Issuer with respect to
compliance with its obligations under any Loan Document, then, upon demand by
such Lender or L/C Issuer (with copy to Administrative Agent), Borrowers shall
pay to Administrative Agent for the account of such Lender or L/C Issuer amounts
sufficient to compensate such Lender or L/C Issuer for such increased cost.

 

(c)                                  Increased Capital Requirements.  If at any
time any Lender or L/C Issuer determines that, after the Closing Date, the
adoption of, or any change in or in the interpretation, application or
administration of, or compliance with, any Requirement of Law (other than any
imposition or increase of Reserve Requirements) from any Governmental Authority
regarding capital adequacy, reserves, liquidity requirements, special deposits,
compulsory loans, insurance charges against property of, deposits with or for
the account of, Obligations owing to, or other credit extended or participated
in by, any Lender or L/C Issuer or any similar requirement (in each case other
than any imposition or increase of Reserve Requirements) shall have the effect
of reducing the rate of return on the capital of such Lender’s or L/C Issuer (or
any corporation controlling such Lender or L/C Issuer) as a consequence of its
obligations under or with respect to any Loan Document or Letter of Credit to a
level below that which, taking into account the capital adequacy policies of
such Lender, L/C Issuer or corporation, such Lender, L/C Issuer or corporation
could have achieved but for such adoption or change, then, upon demand from time
to time by such Lender or L/C Issuer (with a copy of such demand to
Administrative Agent), Borrowers shall pay to Administrative Agent for the
account of such Lender amounts sufficient to compensate such Lender for such
reduction.

 

(d)                                 Compensation Certificate.  Each demand for
compensation under this Section 2.16 shall be accompanied by a certificate of
the Lender or L/C Issuer claiming such

 

65

--------------------------------------------------------------------------------


 

compensation, setting forth the amounts to be paid hereunder, which certificate
shall be prima facie evidence of such, absent manifest error.  In determining
such amount, such Lender or L/C Issuer may use any reasonable averaging and
attribution methods.  Notwithstanding anything to the contrary in this Section,
the Borrowers shall not be required to compensate a Lender or L/C Issuer
pursuant to this Section for any amounts incurred more than six months prior to
the date such Lender or L/C Issuer notifies the Borrowers of such Lender’s or
L/C Issuer’s intention to claim compensation therefore; provided that if the
circumstances giving rise to such claim have retroactive effect, then such six
month period shall be extended to include such period of retroactive effect.

 

(e)                                  Certain Regulatory Developments. 
Notwithstanding anything herein to the contrary, (i) the Dodd-Frank Wall Street
Reform and Consumer Protection Act and all requests, rules, guidelines,
requirements and directives thereunder, issued in connection therewith or in
implementation thereof and (ii) all requests, rules, guidelines or directives
promulgated by the Bank for International Settlements, the Basel Committee on
Banking Supervision (or any successor or similar authority) or the United States
or foreign regulatory authorities, in each case, pursuant to Basel III, shall in
each case be deemed to be a change in a Requirement of Law, regardless of the
date enacted, adopted, issued or implemented.

 

Section 2.17                             Taxes.

 

(a)                                 All payments made by or on behalf of any
Loan Party under any Loan Document shall be made free and clear of, and without
deduction or withholding for or on account of, any Taxes, now or hereafter
imposed, levied, collected, withheld or assessed by any Governmental Authority
responsible for administering taxes, excluding (i) net income Taxes (however
determined) and franchise Taxes (in lieu of net income Taxes) imposed on the
Administrative Agent or any Secured Party as a result of a present, former or
future connection between the Administrative Agent or such Secured Party and the
jurisdiction of the Governmental Authority imposing such Tax or any political
subdivision or taxing authority thereof or therein (other than any such
connection arising solely from the Administrative Agent or such Secured Party
having executed, delivered or performed its obligations or received a payment
under, or enforced, any Loan Document), (ii) any branch profits Taxes imposed by
the United States, (iii) any United States withholding Tax that (A) is imposed
on amounts payable to a Secured Party at the time such Secured Party becomes a
party to this Agreement or designates a new lending office, except to the extent
that such Secured Party (or its assignor, if any) was entitled at the time of
designation of a new lending office (or assignment) to receive additional
amounts from the Loan Party with respect to such withholding Tax pursuant to
this Section or (B) or is attributable, in the case of a Non-U.S. Lender Party
(as defined below), to such Non-U.S. Lender Party’s failure to comply with
Section 2.17(d) or is attributable, in the case of a U.S. Lender Party (as
defined below) to such U.S. Lender Party’s failure to comply with
Section 2.17(e), and (iv) any United States withholding Tax imposed under FATCA
(together the amounts described in clauses (i) through (iv) are the “Excluded
Taxes”).  If any such Taxes that are not Excluded Taxes (the “Non-Excluded
Taxes”) or Other Taxes are required to be withheld from any amounts payable by
or on behalf of any Loan Party, the amounts payable by the Loan Party shall be
increased to the extent necessary to yield the Administrative Agent or such
Secured Party (after deduction or withholding of all Non-Excluded Taxes and
Other Taxes) interest or any such other amounts payable hereunder at the rates
or in the amounts specified in this Agreement.  For avoidance of doubt, payments
made to any Secured Party arising under a document or agreement other than a
Loan Document (but including any Secured Hedge Agreement or Cash Management
Document) shall not be subject to adjustment under this Section 2.17.

 

66

--------------------------------------------------------------------------------


 

(b)                                 The Borrowers shall pay any Other Taxes to
the relevant Governmental Authority in accordance with applicable law.

 

(c)                                  Whenever any Non-Excluded Taxes or Other
Taxes are payable by the Loan Parties, as promptly as possible thereafter the
Loan Parties shall send to the Administrative Agent for the account of the
Administrative Agent or the relevant Secured Party, as the case may be, a
certified copy of an original official receipt received by the Loan Parties
showing payment thereof if such receipt is obtainable, or, if not, other
reasonable evidence of payment satisfactory to the Administrative Agent.

 

(d)                                 Each Secured Party that is not a United
States Person (as such term is defined in Section 7701(a)(30) of the Code) (a
“Non-U.S. Lender Party”) shall deliver to GHLLC and the Administrative Agent
(or, in the case of a participant, to GHLLC and to the Lender from which the
related participation shall have been purchased) (i) two accurate and complete
original, signed copies of IRS Form W-8ECI, W-8EXP, W-8BEN (claiming benefits
under an applicable treaty) or W-8IMY (together with any applicable underlying
forms), whichever is applicable, (ii) in the case of a Non-U.S. Lender Party
claiming exemption from United States federal withholding tax under
Section 871(h) or 881(c) of the Code with respect to payments of “portfolio
interest,” a statement substantially in the form of Exhibit L and two accurate
and complete original, signed copies of IRS Form W-8BEN, or any subsequent
versions or successors to such forms, in each case properly completed and duly
executed by such Non-U.S. Lender Party.  Such forms shall be delivered by each
Non-U.S. Lender Party on or before the date it becomes a party to this Agreement
(or, in the case of any participant, on or before the date such participant
purchases the related participation).  In addition, each Non-U.S. Lender Party
shall deliver such forms promptly upon the obsolescence or invalidity of any
form previously delivered by such Non-U.S. Lender Party.  Notwithstanding any
other provision of this paragraph, a Non-U.S. Lender Party shall not be required
to deliver any form pursuant to this paragraph that such Non-U.S. Lender Party
is not legally able to deliver.

 

(e)                                  Each Secured Party that is a United States
Person (as such term is defined in Section 7701(a)(30) of the Code) (a “U.S.
Lender Party”) shall deliver to GHLLC and the Administrative Agent two accurate
and complete original, signed copies of IRS Form W-9, or any subsequent versions
or successors to such form.  Such forms shall be delivered by each U.S. Lender
Party on or before the date it becomes a party to this Agreement.  In addition,
each U.S. Lender Party shall deliver such forms promptly upon the obsolescence
or invalidity of any form previously delivered by such U.S. Lender Party.

 

(f)                                   The Borrowers shall indemnify the
Administrative Agent and any Secured Party, within 30 days after the written
demand therefor, the full amount of any Non-Excluded Taxes or Other Taxes
(including any Non-Excluded Taxes or Other Taxes imposed or asserted on amounts
payable under this Section) payable or paid by the Administrative Agent or
Secured Party whether or not such Taxes are correctly or legally asserted by the
relevant Governmental Authority.  A certificate as to the amount of such amount
or liability delivered to GHLLC by a Secured Party (with a copy to the
Administrative Agent) or by the Administrative Agent on its behalf of on behalf
of a Secured Party, shall be conclusive absent manifest error.

 

(g)                                  If any Secured Party determines, in good
faith, that it has received a refund of any Non-Excluded Taxes or Other Taxes as
to which it has been indemnified by the Borrowers or with respect to which a
Loan Party has paid additional amounts pursuant to this Section, it shall
promptly pay over such refund to the Borrowers (but only to the extent of
indemnity payments made, or additional amounts paid, by the Loan Party under
this Section with respect to the Non-

 

67

--------------------------------------------------------------------------------


 

Excluded Taxes or Other Taxes giving rise to such refund), net of all
out-of-pocket expenses of the Administrative Agent or such Secured Party and
without interest (other than any interest paid by the relevant Governmental
Authority with respect to such refund); provided that the Borrowers, upon the
request of the Administrative Agent or such Secured Party, agree to repay the
amount paid over to the Borrowers (plus any penalties, interest or other charges
imposed by the relevant Governmental Authority) to the Administrative Agent or
such Secured Party in the event the Administrative Agent or such Secured Party
is required to repay such refund to such Governmental Authority. 
Notwithstanding anything to the contrary in this paragraph (g), in no event will
the Administrative Agent or Lender be required to pay any amount to the
Borrowers pursuant to this paragraph (g) the payment of which would place the
Secured Party in a less favorable net after-Tax position than the Secured Party
would have been in if the indemnification payments or additional amounts giving
rise to such refund had never been paid.  This paragraph shall not be construed
to require the Administrative Agent or any Secured Party to make available its
Tax Returns (or any other information relating to its Taxes which it deems
confidential) to the Borrowers or any other Person.

 

(h)                                 Each Lender shall severally indemnify the
Administrative Agent, within 10 days after demand therefor, for (i) any
Non-Excluded Taxes attributable to such Lender (but only to the extent that the
Borrowers have not already indemnified the Administrative Agent for such
Non-Excluded Taxes and without limiting the obligation of the Borrowers to do
so), and (ii) any Excluded Taxes attributable to such Lender, in each case, that
are payable or paid by the Administrative Agent in connection with any Loan
Document, and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority.  A certificate as to the amount of such payment
or liability delivered to any Lender by the Administrative Agent shall be
conclusive absent manifest error.  Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under any Loan Document or otherwise payable by the
Administrative Agent to the Lender from any other source against any amount due
to the Administrative Agent under this paragraph (h).  The agreements in this
paragraph (h) shall survive the resignation and/or replacement of the
Administrative Agent.

 

(i)                                     If a payment made to a Lender under any
Loan Document would be subject to U.S. federal withholding Tax imposed by FATCA
if such Lender were to fail to comply with the applicable reporting requirements
of FATCA (including those contained in Section 1471(b) or 1472(b) of the Code,
as applicable), such Lender shall deliver to GHLLC and the Administrative Agent
at the time or times prescribed by law and at such time or times reasonably
requested by GHLLC or the Administrative Agent such documentation prescribed by
applicable law (including as prescribed by Section 1471(b)(3)(C)(i) of the Code)
and such additional documentation reasonably requested by GHLLC or the
Administrative Agent as may be necessary for the Borrowers and the
Administrative Agent to comply with their obligations under FATCA and to
determine that such Lender has complied with such Lender’s obligations under
FATCA or to determine the amount to deduct and withhold from such payment. 
Solely for purposes of this paragraph, FATCA shall include any amendments made
to FATCA after the date of this Agreement.

 

(j)                                    The agreements in this Section shall
survive the termination of this Agreement and the payment of the Obligations.

 

68

--------------------------------------------------------------------------------


 

Section 2.18                             Substitution of Lenders.

 

(a)                                 Substitution Right.  In the event that any
Lender in the Revolving Credit Facility that is not an Affiliate of
Administrative Agent (an “Affected Lender”), (i) makes a claim under clause
(b) (Increased Costs) or (c) (Increased Capital Requirements) of Section 2.16,
(ii) notifies GHLLC pursuant to Section 2.15(b) (Illegality) that it becomes
illegal for such Lender to continue to fund or make any LIBOR Rate Loan in the
Revolving Credit Facility, (iii) makes a claim for payment pursuant to
Section 2.17 (Taxes), (iv) becomes a Defaulting Lender with respect to the
Revolving Credit Facility or (v) does not consent to any request made by GHLLC
on behalf of Borrowers in good faith for an amendment, waiver or consent to any
Loan Document for which the consent of Required Lenders, Required Lenders —
Tranche A or Required Lenders — FILO Tranche, as applicable, is obtained but
that requires the consent of other Lenders in the Revolving Credit Facility,
Borrowers may substitute for such Affected Lender in the Revolving Credit
Facility any Lender or any Affiliate of any Lender or any other Person (other
than a Restricted Person) reasonably acceptable (which acceptance shall not be
unreasonably withheld or delayed) to Administrative Agent to the extent that an
assignment to such replacement financial institution of the rights and
obligations being acquired by it would otherwise require the consent of the
Administrative Agent pursuant to Section 11.2(b) (in each case, a “Substitute
Lender”).

 

(b)                                 Procedure.  To substitute such Affected
Lender under the Revolving Credit Facility, GHLLC on behalf of Borrowers shall
deliver a notice to Administrative Agent and such Affected Lender.  The
effectiveness of such substitution shall be subject to the delivery to
Administrative Agent by GHLLC on behalf of Borrowers (or, as may be applicable
in the case of a substitution, by the Substitute Lender) of (i) payment for the
account of such Affected Lender, of, to the extent accrued through, and
outstanding on, the effective date for such substitution, all Obligations owing
to such Affected Lender with respect to the Revolving Credit Facility (including
those that will be owed because of such payment and all Obligations that would
be owed to such Lender if it was solely a Lender in the Revolving Credit
Facility, but shall not include, and Borrowers shall not be assessed any
Termination Fee), and (ii) in the case of a substitution, (A) payment of the
assignment fee set forth in Section 11.2(c) and (B) an assumption agreement in
form and substance satisfactory to Administrative Agent whereby the Substitute
Lender shall, among other things, agree to be bound by the terms of the Loan
Documents and assume the Revolving Credit Commitment of the Affected Lender
under the Revolving Credit Facility; provided that (u) such replacement does not
conflict with any Requirement of Law, (v) the Borrowers shall be liable to such
replaced Lender under Section 2.16 (as though Section 2.16 were applicable) if
any LIBOR Rate Loan owing to such replaced Lender shall be purchased other than
on the last day of the Interest Period relating thereto, (w) the replacement
financial institution, if not already a Lender, shall be reasonably satisfactory
to the Administrative Agent to the extent that an assignment to such replacement
financial institution of the rights and obligations being acquired by it would
otherwise require the consent of the Administrative Agent pursuant to
Section 11.2(b), (x) the Borrowers shall pay all additional amounts (if any)
required pursuant to Section 2.16 or 2.17, as the case may be, in respect of any
period prior to the date on which such replacement shall be consummated, (y) if
applicable, the replacement financial institution shall consent to such
amendment or waiver and (z) any such replacement shall not be deemed to be a
waiver of any rights that the Borrowers, the Administrative Agent or any other
Lender shall have against the replaced Lender.

 

(c)                                  Effectiveness.  Upon satisfaction of the
conditions set forth in clause (b) above, Administrative Agent shall record such
substitution or payment in the Register, whereupon (i) in the case of any
payment in full in the Revolving Credit Facility, such Affected Lender’s

 

69

--------------------------------------------------------------------------------


 

Revolving Credit Commitments in the Revolving Credit Facility shall be
terminated and (ii) in the case of any substitution in the Revolving Credit
Facility, (A) the Affected Lender shall sell and be relieved of, and the
Substitute Lender shall purchase and assume, all rights and claims of such
Affected Lender under the Loan Documents with respect to the Revolving Credit
Facility, except that the Affected Lender shall retain such rights expressly
providing that they survive the repayment of the Obligations and the termination
of the Revolving Credit Commitments, (B) the Substitute Lender shall become a
“Lender” hereunder having a Revolving Credit Commitment in the Revolving Credit
Facility in the amount of such Affected Lender’s Revolving Credit Commitment in
the Revolving Credit Facility and (C) the Affected Lender shall execute and
deliver to Administrative Agent an Assignment to evidence such substitution and
deliver any Note in its possession with respect to the Revolving Credit
Facility; provided, however, that the failure of any Affected Lender to execute
any such Assignment or deliver any such Note shall not render such sale and
purchase (or the corresponding assignment) invalid.

 

Section 2.19                             Contribution.

 

(a)                                 Right of Contribution.  To satisfy
obligations hereunder or otherwise for the benefit of one or more of the other
Borrowers, if any Borrower (the “Overpaying Borrower”) (i) makes any payment in
excess of its Allocable Share, or (ii) incurs a loss of its Collateral due to
the foreclosure (or other realization by Lender) of, or the delivery of deeds in
lieu of foreclosure relating to its Collateral and the value of such Collateral
exceeded its Allocable Share, then such Overpaying Borrower shall be entitled,
after indefeasible payment in full and the satisfaction of all obligations to
Lender under the Loan Documents, to contribution from each of the benefited
Borrowers, for the amounts so paid, advanced or benefited, up to such benefited
Borrower’s then current Allocable Share, or both.  Any such contribution
payments shall be made within 10 days after demand therefor.

 

(b)                                 Right of Subrogation After Payment in Full. 
If any Borrower (a “Defaulting Borrower”) shall have failed to make a
contribution payment as hereinabove provided, after indefeasible payment in full
and the satisfaction of all obligations under the Revolving Credit Facility, as
the case may be, the Overpaying Borrower shall be subrogated to the rights of
Lenders against such Defaulting Borrower, including the right to receive a
portion of such Defaulting Borrower’s Collateral in an amount equal to the
contribution payment required hereunder that such Defaulting Borrower failed to
make; provided, however, if Lenders return any payments in connection with a
bankruptcy of a Borrower, all subrogated Borrowers shall jointly and severally
repay Lenders all such amounts repaid, together with interest thereon at the
then-current rate as set forth herein.  At the request of any Borrower or
Borrowers, upon indefeasible payment in full and the satisfaction of all
obligations under the Revolving Credit Facilities, Lenders shall assign the
Collateral, without recourse, to such Borrower or Borrowers; provided, that, if
Lenders shall have received conflicting requests from more than one Borrower to
receive such Collateral and such requesting Borrowers cannot agree as to the
disposition of such Collateral, Lenders shall have no obligation to deliver such
Collateral to such requesting Borrowers unless and until such requesting
Borrowers shall have agreed as to the disposition of such Collateral and so
authorized Lenders jointly in writing.  Upon Lenders’ receipt of such
authorization, Lenders shall assign the Collateral in question, without
recourse, to Borrowers entitled to receive such Collateral within 90 days
thereafter.  Prior to delivering such Collateral, Lenders shall be entitled to
receive from the requesting Borrower or Borrowers such other assurances,
indemnities and agreements as may be reasonably requested by Lenders.

 

(c)                                  Deemed Guaranty, Waivers.  To the extent
any of the obligations of any individual Borrower under this Agreement or the
Loan Documents are deemed to constitute a

 

70

--------------------------------------------------------------------------------


 

guaranty, such individual Borrower unconditionally and irrevocably waives and
agrees not to assert any claim, defense, setoff or counterclaim based on
diligence, promptness, presentment, requirements for any demand or notice
hereunder or under any Loan Document including:  (i) any demand for payment or
performance and protest and notice of protest, (ii) any notice of acceptance,
(iii) any presentment, demand, protest or further notice or other requirements
of any kind with respect to any guaranteed obligation (including any accrued but
unpaid interest thereon) becoming immediately due and payable,  (iv) any other
notice in respect of any guaranteed obligation or any part thereof, and (v) any
defense arising by reason of any disability or other defense of any other
Borrower.  While the Obligations are outstanding, such individual Borrower
further unconditionally and irrevocably agrees not to (x) enforce or otherwise
exercise any right of subrogation or any right of reimbursement or contribution
or similar right against any other Borrower by reason of any Loan Document or
any payment made thereunder or (y) assert any claim, defense, setoff or
counterclaim it may have against any other Person or set off any of its
obligations to such other Person against obligations of such other Person to any
other Borrower.  No obligation of such individual Borrower shall be discharged
other than by complete performance or express written waiver.

 

This is an unconditional and irrevocable waiver of any rights and defenses to
which any individual Borrower may be entitled with respect to any of the
obligations of such individual Borrower in the nature of a guaranty under the
Revolving Credit Facilities, this Agreement or any other Loan Document arising
from the fact that the obligations under the Revolving Credit Facilities are
secured, in part, by real property.  Each individual Borrower hereby waives all
rights and defenses arising out of an election of remedies by Lenders, even
though any such election of remedies, such as a non-judicial foreclosure with
respect to security for a guaranteed obligation, has destroyed such individual
Borrower’s rights of subrogation and reimbursement against any other Person.

 

Such individual Borrower hereby waives and agrees not to assert any defense,
whether arising in connection with or in respect of any of the following or
otherwise, and hereby agrees that its obligations under this Agreement, even if
deemed to be in the nature of a guaranty, are primary, irrevocable, absolute and
unconditional and shall not be discharged as a result of or otherwise affected
by any of the following (which may not be pleaded and evidence of which may not
be introduced in any proceeding with respect to this Agreement, in each case
except as otherwise agreed in writing by Administrative Agent):

 

(i)                                     the invalidity or unenforceability of
any obligation of Borrowers under any Loan Document or any other agreement or
instrument relating thereto (including any amendment, consent or waiver
thereto), or any security for, or other guaranty of, any obligation hereunder or
any part thereof, or the lack of perfection or continuing perfection or failure
of priority of any security for the Obligations or any part thereof;

 

(ii)                                  (A) any delay in enforcing or the absence
of any action to enforce Borrowers’ Obligations, or (B) any attempt or the
absence of any attempt to collect any obligation hereunder or any part thereof
from Borrowers or other action to enforce the same;

 

(iii)                               any sale, exchange, release, surrender or
other disposition of, or realization upon, any collateral securing the
Obligations, or any amendment, waiver, settlement or compromise of any
guaranties of the Obligations, or any other obligation of any Person with
respect to the Loan Documents;

 

71

--------------------------------------------------------------------------------


 

(iv)                              the failure by any Person to take any steps to
perfect and maintain any lien on, or to preserve any rights with respect to, any
Collateral;

 

(v)                                 any workout, insolvency, bankruptcy
proceeding, reorganization, arrangement, liquidation, dissolution or similar
event or proceeding by or against Borrowers or any of their respective
properties or any procedure, agreement, order, stipulation, election, action or
omission thereunder, including any discharge or disallowance of, or bar or stay
against collecting, any guaranteed obligation (or any interest thereon) in or as
a result of any such proceeding;

 

(vi)                              any foreclosure, whether or not through
judicial sale, and any other Transfer of any Collateral or any election
following the occurrence of an Event of Default by any Lender to proceed
separately against any Collateral in accordance with such Lender’s rights under
any applicable law;

 

(vii)                           any other defense, setoff, counterclaim or any
other circumstance that might otherwise constitute a legal or equitable
discharge of any Borrower, Subsidiary of any Borrower, in each case other than
the payment in full of the Obligations;

 

(viii)                        the absence, impairment or loss of any right of
reimbursement or subrogation or other right or remedy of any other Borrower;

 

(ix)                              receipt by any Borrower of any notice or
directive given at any time that is inconsistent with this Section 2.19; or

 

(x)                                 any renewal, amendment, modification or
extension of this agreement or the other Loan Documents or any assignment or
subletting or other changes or actions affecting the interest in the Collateral.

 

This means, among other things:  (i) Lenders may collect from such individual
Borrower with respect to such obligation without first foreclosing on any
Collateral pledged by any other Borrower and (ii) if Lenders foreclose on any
Collateral pledged by any such individual Borrower:  (A) the amount of the
obligations under the Revolving Credit Facilities shall be reduced only by the
price for which such Collateral is sold at the foreclosure sale, even if such
Collateral is worth more than the sale price, and (B) Lenders may collect from
such individual Borrower with respect to such obligation even if Lenders, by
foreclosing on such Collateral, have destroyed any right such individual
Borrower may have to collect from any other Loan Party.

 

Section 2.20                             Reserved.

 

Section 2.21                             HUD Revolving Credit Sub-Facility. 
Upon the request of GHLLC on behalf of Borrowers, so long as no Default or Event
of Default has occurred and is continuing or would result therefrom, the Loan
Parties on a Consolidated Basis are Solvent and in compliance with each
financial covenant set forth in Article 5 (without giving effect to any cure
period applicable thereto) as of the date of such request, Secured Parties agree
to negotiate in good faith to amend the amount and certain terms and conditions
of the HUD Sub-Facility Credit Agreement then in effect and to enter into
necessary intercreditor or other agreements in connection therewith, all
consistent with Administrative Agent’s usual and customary business practices. 
The HUD Sub-Facility Credit Agreement entered into pursuant to this Section 2.21
(the “HUD Sub-Facility”) has been and will be created to enable one or more
Borrowers to own or lease Real Property that is guaranteed by or is otherwise
subject to a mortgage, deed of trust or similar encumbrance in favor of HUD and
shall be a sub-facility of the Revolving Credit Facility in an aggregate
principal amount at any time outstanding not to exceed $80,000,000.  Under no

 

72

--------------------------------------------------------------------------------


 

circumstances will the HUD Sub-Facility involve aggregate commitments greater
than $80,000,000 outstanding at any time.  Upon any increase in the commitments
under the HUD Sub-Facility, (A) in the case of any such increase involving a
Genesis Subsidiary becoming a HUD Sub-Facility Entity, the Revolving Credit
Commitments — Tranche A-1 of all Lenders hereunder will be reduced pro rata in
an amount such that the sum of the commitments under the HUD Sub-Facility plus
the Revolving Credit Commitments — Tranche A-1 of all Lenders hereunder will
remain constant and (B) in the case of any such increase involving a Skilled
Subsidiary becoming a HUD Sub-Facility Entity, the Revolving Credit Commitments
— Tranche A-2 of all Lenders hereunder will be reduced pro rata in an amount
such that the sum of the commitments under the HUD Sub-Facility plus the
Revolving Credit Commitments — Tranche A-2 of all Lenders hereunder will remain
constant.  Among other terms and conditions, Loan Parties shall (i) remain
responsible for the payment in full of all amounts drawn thereunder and for all
fees, costs and expenses of Administrative Agent and Secured Parties in
connection therewith, (ii) provide all financial statements and other reports
and notices required pursuant to this Agreement and the other Loan Documents
separately for the HUD Sub-Facility Entities, and (iii) ensure that no HUD
Sub-Facility Entity is a Subsidiary of any Borrower other than (A) the Parent
Companies, (B) Skilled Holdings, (C) Genesis Holdings, or (D) GHLLC; provided,
that in any event, each Parent Company, GHLLC, Genesis Holdings, Skilled
Holdings (to the extent such each such entity remains an indirect owner of a HUD
Sub-Facility Entity) and each other Loan Party that is a direct owner of a HUD
Sub-Facility Entity shall guaranty such HUD Sub-Facility.

 

Section 2.22                             Defaulting Lenders.

 

(a)                                 Notwithstanding anything herein to the
contrary, if any Lender becomes a Defaulting Lender, then, until such time as
such Lender is no longer a Defaulting Lender, to the extent permitted by
applicable Law:

 

(i)                                     Such Defaulting Lender’s right to
approve or disapprove any amendment, waiver or consent with respect to this
Agreement shall be restricted as set forth in Section 11.1 unless otherwise
agreed by the Borrowers and the Administrative Agent.

 

(ii)                                  Any payment of principal, interest, fees
or other amounts received by the Administrative Agent for the account of such
Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Article 9 or otherwise) or received by the Administrative Agent from a
Defaulting Lender pursuant to Section 11.8 shall be applied at such time or
times as may be determined by the Administrative Agent as follows: first, to the
payment of any amounts owing by such Defaulting Lender to the Administrative
Agent hereunder; second, as the Borrowers may request (so long as no Default
exists), to the funding of any Loan in respect of which such Defaulting Lender
has failed to fund its portion thereof as required by this Agreement, as
determined by the Administrative Agent; third, if so determined by the
Administrative Agent and the Borrowers, to be held in a deposit account and
released pro rata in order to satisfy such Defaulting Lender’s potential future
funding obligations with respect to Loans under this Agreement; fourth, to the
payment of any amounts owing to the Lenders as a result of any judgment of a
court of competent jurisdiction obtained by any Lender, the applicable L/C
Issuer or the applicable Swingline Lenders against such Defaulting Lender as a
result of such Defaulting Lender’s breach of its obligations under this
Agreement; fifth, so long as no Default exists, to the payment of any amounts
owing to the Borrowers as a result of any judgment of a court of competent
jurisdiction obtained by the Borrowers against such Defaulting Lender as a
result of such Defaulting Lender’s breach of its obligations under this
Agreement; and, sixth, to such Defaulting Lender or as otherwise directed by a
court

 

73

--------------------------------------------------------------------------------


 

of competent jurisdiction.  Any payments, prepayments or other amounts paid or
payable to a Defaulting Lender that are applied (or held) to pay amounts owed by
a Defaulting Lender shall be deemed paid to and redirected by such Defaulting
Lender, and each Lender irrevocably consents hereto.

 

(iii)                               No Defaulting Lender shall be entitled to
receive any fees payable under Section 2.11 for any period during which such
Lender is a Defaulting Lender (and the Borrowers shall not be required to pay
any such fee that otherwise would have been required to have been paid to such
Defaulting Lender).

 

(b)                                 If the Borrowers and the Administrative
Agent agree in writing that a Lender is no longer a Defaulting Lender, the
Administrative Agent will so notify the parties hereto, whereupon as of the
effective date specified in such notice and subject to any conditions set forth
therein, such Lender will, to the extent applicable, purchase at par that
portion of outstanding Loans of the other Lenders or take such other actions as
the Administrative Agent may determine to be necessary to cause the Loans to be
held pro rata by the Lenders in accordance with the Revolving Credit
Commitments, whereupon such Lender will cease to be a Defaulting Lender;
provided that no adjustments will be made retroactively with respect to fees
accrued or payments made by or on behalf of the Borrowers while such Lender was
a Defaulting Lender; provided, further, that, except to the extent otherwise
expressly agreed by the affected parties, no change hereunder from Defaulting
Lender to Lender will constitute a waiver or release of any claim of any party
hereunder arising from such Lender’s having been a Defaulting Lender.

 

ARTICLE 3
CONDITIONS TO LOANS AND LETTERS OF CREDIT

 

Section 3.1                                    Conditions Precedent to Loans and
Letters of Credit.  The obligation of each Lender to continue any Loan on the
Closing Date and the obligation of each L/C Issuer to continue any Letter of
Credit on the Closing Date is subject to the satisfaction or due waiver of each
of the following conditions precedent:

 

(a)                                 Certain Documents.  Administrative Agent
shall have received on or prior to the Closing Date each of the following, each
dated on or as of the Closing Date unless otherwise agreed by Administrative
Agent, in form and substance reasonably satisfactory to Administrative Agent:

 

(i)                                     this Agreement and, to the extent not
delivered prior to the Closing Date, if amended or amended and restated, the
other Loan Documents as of the Closing Date, including Notes requested by any
Lender, in each case duly executed;

 

(ii)                                  to the extent not complete and/or
delivered prior to the Closing Date, (A) copies of UCC and other appropriate
search reports and of all effective prior filings listed therein, together with
evidence of the termination of such prior filings and other documents with
respect to the priority of the security interest of Administrative Agent in the
Collateral, in each case as may be reasonably requested by Administrative Agent,
and (B) all Control Agreements that, in the reasonable judgment of
Administrative Agent, are required for the Loan Parties to comply with the Loan
Documents as of the Closing Date, each duly executed by, in addition to the
applicable Loan Party, the applicable financial institution;

 

(iii)                               [Reserved];

 

74

--------------------------------------------------------------------------------


 

(iv)                              duly executed favorable opinions of counsel to
the Loan Parties addressed to Administrative Agent, the L/C Issuers and the
Lenders and addressing, among other things, power and authority of Loan Parties,
due execution and delivery and enforceability of this Agreement and the
enforceability of the Loan Documents and the enforceability of the Liens arising
under the Loan Documents and such other matters as Administrative Agent may
reasonably request with certain assumptions regarding the laws of jurisdictions
other than Delaware and Pennsylvania, as reasonably approved by Administrative
Agent;

 

(v)                                 to the extent not delivered prior to the
Closing Date, (A) a copy of each Constituent Document of each Loan Party that is
on file with any Governmental Authority in any jurisdiction, either
(1) certified as unchanged since last delivery of such document to the
Administrative Agent, or (2) certified as of a recent date by such Governmental
Authority, and (B) certificates attesting to the good standing of such Loan
Party in such jurisdiction, together with, if applicable, related tax
certificates;

 

(vi)                              a certificate of the secretary or other
officer of each Loan Party in charge of maintaining books and records of such
Loan Party certifying as to (A) the names and signatures of each officer of such
Loan Party authorized to execute and deliver any Loan Document, (B) the
Constituent Documents of such Loan Party attached to such certificate are
complete and correct copies of such Constituent Documents as in effect on the
date of such certification (or, for any such Constituent Document delivered
pursuant to clause (v) above, that there have been no changes from such
Constituent Document so delivered) and (C) the resolutions of such Loan Party’s
board of directors or other appropriate governing body approving and authorizing
the execution, delivery and performance of each Loan Document to which such Loan
Party is a party;

 

(vii)                           a certificate of a Responsible Officer of
Ultimate Parent to the effect that each condition set forth in Sections
3.1(d)(ii), 3.1(d)(iv), 3.1(d)(v), 3.1(d)(vi), 3.1(f), and Section 3.2(b) has
been satisfied;

 

(viii)                        a solvency certificate of a Responsible Officer of
Ultimate Parent certifying that, after giving effect to the Skilled
Transactions, the Loan Parties on a Consolidated Basis are Solvent, and
substantially in the form of Exhibit J;

 

(ix)                              insurance certificates in form and substance
satisfactory to Administrative Agent demonstrating that the insurance policies
required by Section 7.5 are in full force and effect and have all endorsements
required by the Security Agreement;

 

(x)                                 (i) audited consolidated balance sheets of
LLC Parent and the Ultimate Parent, respectively, and the related statements of
income, changes in equity and cash flows of LLC Parent and the Ultimate Parent,
respectively, for the three most recently completed Fiscal Years, (x) in the
case of Ultimate Parent, ended at least 90 days before the Closing Date and
(y) in the case of the GHLLC, ended at least 120 days before the Closing Date,
(ii) unaudited consolidated balance sheets and related statements of income,
changes in equity and cash flows of LLC Parent and the Ultimate Parent,
respectively, for each subsequent Fiscal Quarter after December 31, 2013, ended
at least 45 days before the Closing Date, (iii) unaudited consolidated balance
sheets and related statements of income, changes in equity and cash flows of LLC
Parent for the first two months of each fiscal quarter after June 30, 2014,
ended at least 30 days before the

 

75

--------------------------------------------------------------------------------


 

Closing Date, and (iv) the final financial model prepared by LLC Parent of the
Ultimate Parent and its direct and indirect subsidiaries after giving effect to
the Skilled Transactions, including a review of detailed synergies, certified by
a Responsible Officer of the Ultimate Parent as fairly presenting on a pro forma
basis financial condition and results of operations;

 

(xi)                              a pro forma consolidated balance sheet and
related pro forma consolidated statement of income of the Loan Parties as of and
for the twelve-month period ending on the last day of the most recently
completed four Fiscal Quarter period ended at least 45 days prior to the Closing
Date, prepared after giving effect to the Skilled Transactions as if the Skilled
Transactions had occurred as of such date (in the case of such balance sheet) or
at the beginning of such period (in the case of such other financial
statements); and

 

(xii)                           not later than the date three (3) days prior to
the Closing Date, all documents and information reasonably determined by any
Lender as being required by regulatory authorities under the Patriot Act or any
applicable “know your customer” or anti-money laundering rules or regulations,
to the extent requested at least ten (10) days prior to the Closing Date.

 

(b)                                 Fee and Expenses.  There shall have been
paid to Administrative Agent, for the account of Administrative Agent, its
Related Persons, any L/C Issuer or any Lender, as the case may be, all fees and
all reimbursements of reasonable out-of-pocket costs or expenses, in each case
due and payable under any Loan Document and invoiced at least one Business Day
prior to the Closing Date.

 

(c)                                  Consents.  Each Loan Party shall have
obtained all Permits of, and effected all notices to and filings with, any
Governmental Authority, in each case, as may be necessary in connection with the
consummation of the transactions contemplated in any Loan Document.

 

(d)                                 Closing Date Transactions.

 

(i)                                     Administrative Agent shall be satisfied
that each Related Document, including (A) the Term Loan Agreement and the Term
Loan Documents and all applicable amendments thereto and (B) the Skilled RE
Credit Agreement and the Skilled RE Loan Documents, shall have been executed and
delivered and shall be a valid and binding obligation of the parties thereto,
enforceable against such parties in accordance with its terms.

 

(ii)                                  The Skilled Acquisition shall have been
consummated in material compliance with the terms and provisions of the Skilled
Purchase Agreement, without giving effect to any amendments thereto or any
waivers by LLC Parent (or its Affiliates) thereunder that, in any such case, are
materially adverse to the Lenders in their capacities as Lenders and that are
not approved by the Lead Arranger (such consent not to be unreasonably withheld,
delayed or conditioned).

 

(iii)                               On or prior to the Closing Date and
concurrently with the incurrence of the Loans, Indebtedness under the Existing
Skilled Credit Agreements shall have been repaid in full, together with all fees
and other amounts owing thereon and all commitments thereunder shall have been
terminated and all liens securing the obligations under the Existing Skilled
Credit Agreements shall have been terminated (or

 

76

--------------------------------------------------------------------------------


 

arrangements reasonably satisfactory to the Administrative Agent for such
termination shall have been made). The Loan Parties shall have no Indebtedness
for borrowed money outstanding as of the Closing Date other than under this
Agreement, the Term Loan Agreement, the Skilled RE Credit Agreement and the
other Indebtedness permitted by Sections 8.1(a), (i), (k), (l), (x) and (z).

 

(iv)                              Substantially simultaneously with the Closing
Date, the Term Loan Second Amendment, and the Skilled RE Credit Agreement, in
form and substance reasonably satisfactory to Administrative Agent, shall have
been executed and all conditions to the closing of the Term Loan Second
Amendment and the Skilled RE Credit Agreement shall have been satisfied or
waived.  In addition, Ultimate Parent and its Subsidiaries (other than
Non-Borrower Subsidiaries) shall have, in the aggregate, (A)(1) unrestricted
cash and Cash Equivalents, plus (2) Borrowing Availability — Tranche A-1 in
respect of the Borrowing Base — Tranche A-1, plus (2) Borrowing Availability —
Tranche A-2 in respect of the Borrowing Base — Tranche A-2, of at least
$95,000,000.

 

(e)                                  [Reserved].

 

(f)                                   Skilled Target Material Adverse Effect. 
Since August 18, 2014, there shall not have been any change, effect, event,
circumstance, occurrence or state of facts that has had or would reasonably be
expected to have, individually or in the aggregate, a Skilled Target Material
Adverse Effect.

 

Notwithstanding anything to the contrary contained in this Section 3.1, to the
extent any security interest in any Collateral or any deliverable related to the
perfection of security interests in or Liens upon the Collateral is not or
cannot be perfected on the Closing Date (other than the pledge and perfection of
the security interests (1) in stock certificates and other possessory collateral
and (2) in other assets with respect to which a lien may be perfected by the
filing of a UCC financing statement) after the Borrowers’ commercially
reasonable efforts to do so, then the perfection of a security interest in such
Collateral shall not constitute a condition precedent to the availability of the
Loans on the Closing Date, but instead shall be required to be delivered after
the Closing Date pursuant to arrangements and timing to be mutually agreed by
the Administrative Agent and the Borrowers acting reasonably (and in any event
within 60 days after the Closing Date or such longer period as may be reasonably
agreed by the Administrative Agent).

 

Section 3.2                                    Conditions Precedent to Each Loan
and Letter of Credit.  The obligation of each Lender on any date (including the
Closing Date) to make any Loan and of each L/C Issuer on any date (including the
Closing Date) to Issue any Letter of Credit is subject to the satisfaction of
each of the following conditions precedent:

 

(a)                                 Request.  Administrative Agent (and, in the
case of any Issuance, the relevant L/C Issuer) shall have received, to the
extent required by Article 2, a written, timely and duly executed and completed
Notice of Borrowing or L/C Request, as applicable, and Borrowing Base
Certificate demonstrating that, after giving effect to the requested Loan,
(i) in the case of any Revolving Loan — Tranche A-1, the aggregate principal
amount of Revolving Credit Outstandings — Tranche A-1 does not exceed the
Borrowing Availability — Tranche A-1, (ii) in the case of any Revolving Loan —
Tranche A-2, the aggregate principal amount of Revolving Credit Outstandings —
Tranche A-2 does not exceed the Borrowing Availability — Tranche A-2 and
(iii) in the case of any Revolving Loan — FILO Tranche, the aggregate principal
amount of all Revolving Loans — FILO Tranche does not exceed the Borrowing
Availability — FILO Tranche.

 

77

--------------------------------------------------------------------------------


 

(b)                                 Representations and Warranties; No
Defaults.  The following statements shall be true on such date, both before and
after giving effect to such Loan or, as applicable, such Issuance:  (i) with
respect to any Loans or Issuances made (A) on the Closing Date, each of the
Specified Purchase Agreement Representations and the Specified Representations
shall be true and correct in all respects and (B) after the Closing Date, the
representations and warranties set forth in any Loan Document shall be true and
correct in all material respects on and as of such date, unless, in each case,
such representations and warranties expressly relate to an earlier date, then on
and as of such earlier date, (ii) with respect to Loans or Issuances made on the
Closing Date, no Event of Default under Section 9.1(a), (g) or (h) shall have
occurred and be continuing or would result therefrom and (iii) solely with
respect to Loans or Issuances made after the Closing Date, no Default or Event
of Default shall have occurred and be continuing or would result therefrom.

 

(c)                                  Additional Matters.  Administrative Agent
shall have received such additional documents and information as any Lender,
through Administrative Agent, may reasonably request.

 

The representations and warranties set forth in any Notice of Borrowing, or L/C
Request (or any certificate delivered in connection therewith) shall be deemed
to be made again on and as of the date of the relevant Loan or Issuance and the
acceptance of the proceeds thereof or of the delivery of the relevant Letter of
Credit.

 

ARTICLE 4
REPRESENTATIONS AND WARRANTIES

 

To induce the Lenders, the L/C Issuers and Administrative Agent to enter into
the Loan Documents, each Loan Party represents and warrants to each of them each
of the following on and as of each date applicable pursuant to Section 3.2:

 

Section 4.1                                    Corporate Existence; Financial
Statements; Compliance with Law.

 

(a)                                 Except as set forth on Schedule 4.1, each
Loan Party (i) is duly and solely organized, validly existing and in good
standing under the laws of the jurisdiction of its organization, (ii) is duly
qualified to do business as a foreign entity and in good standing under the laws
of each jurisdiction where such qualification is necessary, except where the
failure to be so qualified or in good standing would not, in the aggregate,
reasonably be expected to have a Material Adverse Effect, (iii) has all
requisite power and authority and the legal right to own, pledge, mortgage,
manage and operate its property, to lease or sublease any property it operates
under a Lease or sublease, as applicable, and to conduct its business as now or
currently proposed to be conducted, except where the failure to do so would not
reasonably be expected to have a Material Adverse Effect, (iv) is in compliance
with all applicable Requirements of Law and Healthcare Laws, except where the
failure to be in compliance would not reasonably be expected to have a Material
Adverse Effect, and (v) has all necessary Permits and Primary Licenses from or
by, has made all necessary filings with, and has given all necessary notices to,
each Governmental Authority having jurisdiction, to the extent required for such
ownership, lease, sublease, operation, occupation or conduct of business, except
where the failure to obtain such Permits and Primary Licenses, make such filings
or give such notices, in the aggregate, could not reasonably be expected to have
a Material Adverse Effect.

 

78

--------------------------------------------------------------------------------


 

(b)                                 Except as set forth on Schedule 4.1, each
Facility (i) is being operated or managed as an assisted living, skilled nursing
or independent living facility, as set forth on Schedule 4.16 attached hereto,
(ii) is in conformance in all material respects with all insurance,
reimbursement and cost reporting requirements and (iii) is in compliance with
all applicable Requirements of Law and Healthcare Laws (giving effect to any
waivers thereof currently in place), including all Primary Licenses, except, in
each case, where the failure to be in conformance or compliance would not
reasonably be expected to have a Material Adverse Effect.  Notwithstanding the
foregoing, each Facility has a provider agreement that is in full force and
effect under Medicare and/or Medicaid, as the case may be, except where the
failure to do so would be limited to one or more Facilities accounting in the
aggregate for less than 5% of Consolidated EBITDAR of Ultimate Parent.  There is
no threatened in writing, existing or pending revocation, suspension,
termination, probation, restriction, limitation, or nonrenewal proceeding by any
Third-Party Payor Program, to which any Borrower or UPL Hospital may presently
be subject, except as could not reasonably be expected to have a Material
Adverse Effect.

 

(c)                                  Except as set forth on Schedule 4.1, all
Primary Licenses necessary for using and operating the Facilities for the uses
described in clause (b) above are either held by the applicable UPL Hospital,
the Borrower, or in the name of the applicable Borrower, as required under
applicable Requirements of Law, and are in full force and effect, unless failure
to have same could not reasonably be expected to have a Material Adverse Effect.

 

(d)                                 To the Borrowers’ knowledge, with respect to
any Facility, there are no proceedings by any Governmental Authority or notices
thereof that are reasonably likely directly or indirectly, or with the passage
of time (i) to have a material adverse impact on the Borrowers’ ability to
accept and/or retain patients or residents or operate or manage such Facility
for its current use or result in the imposition of a fine, a sanction, a lower
rate certification or a lower reimbursement rate for services rendered to
eligible patients or residents, except to the extent that the same could not
reasonably be expected to have a Material Adverse Effect, and, with respect to
any Borrower’s ability to accept and/or retain patients or residents or operate
or manage such Facility, reimbursement for which is provided under Medicare or
Medicaid, except to the extent that the same could not be reasonably likely to
have an adverse impact on one or more Facilities accounting in the aggregate for
more than 5% of the Consolidated EBITDAR of Ultimate Parent, (ii) to modify,
limit or result in the transfer, suspension, revocation or imposition of
probationary use of any of the Permits or Primary Licenses, other than a
transfer of such Permit or Primary License to a new location or to any Borrower
if such Permit or Primary License is not already held by such Borrower or a
transfer of such Permit or Primary License to a UPL Hospital pursuant to valid
and enforceable UPL Documents, except to the extent same would not be reasonably
likely to have a Material Adverse Effect, and (iii) to affect any Borrower’s or
any UPL Hospital’s continued participation in the applicable Third-Party Payor
Programs or any successor programs thereto, except to the extent that the same
could not reasonably be expected to have a Material Adverse Effect, and, with
respect to any Borrower’s or UPL Hospital’s continued participation in the
applicable Medicare or Medicaid, except to the extent that the same could not
reasonably be expected to affect one or more Facilities accounting in the
aggregate for more than 5% of the Consolidated EBITDAR of Ultimate Parent.

 

(e)                                  With respect to any Facility, except as set
forth on Schedule 4.1(e), no Facility currently has outstanding any violation,
and no statement of charges or deficiencies has been made or penalty enforcement
action has been undertaken each that remain outstanding against any Facility,
any Borrower or against any officer, director, partner, member or stockholder of
any Borrower, by any Governmental Authority, and there have been no violations
threatened in

 

79

--------------------------------------------------------------------------------


 

writing against any Facility’s, any Borrower’s or any UPL Hospital’s
certification for participation in applicable Third-Party Payor Programs that
remain open or unanswered, except to the extent that the same could not
reasonably be expected to have a Material Adverse Effect and, with respect to
any Facility’s, any Borrower’s or any UPL Hospital’s certification for
participation in the applicable Medicare or Medicaid, except to the extent that
the same could not reasonably be expected to affect one or more Facilities
accounting in the aggregate for more than 5% the Consolidated EBITDAR of
Ultimate Parent.

 

(f)                                   With respect to any Facility, (i) there
are no current, pending or outstanding Third-Party Payor Programs reimbursement
audits, appeals or recoupment efforts actually pending at any Facility, and
(ii) to the Loan Parties’ knowledge, there are no years that are subject to an
open audit in respect of any Third-Party Payor Program, other than customary
audit rights pursuant to an Approved Insurer’s program, which, in each case,
could reasonably be expected to have a Material Adverse Effect and, with respect
to any such open audit in respect of Medicare or Medicaid (other than customary
audit rights pursuant to Medicare or Medicaid), could reasonably be expected to
adversely affect one or more Facilities accounting in the aggregate for more
than 5% of the Consolidated EBITDAR of Ultimate Parent.

 

(g)                                  No Borrower (i) has received federal funds
authorized under the Hill-Burton Act (42 U.S.C. 291, et seq.), as it may be
amended or (ii) is a participant in any federal program whereby any governmental
agency may have the right to recover funds by reason of the advance of federal
funds.

 

Section 4.2                                    Loan and Related Documents.

 

(a)                                 Power and Authority.  The execution,
delivery and performance by each Loan Party of the Loan Documents and the
Related Documents to which it is a party and the consummation of the other
transactions contemplated therein (i) are within such Loan Party’s corporate or
similar powers and, at the time of execution thereof, have been duly authorized
by all necessary corporate and similar action, (ii) do not (A) contravene such
Loan Party’s Constituent Documents, (B) violate any applicable Requirement of
Law in any material respect, (C) conflict with, contravene, constitute a default
or breach under, or result in or permit the termination or acceleration of, any
material Contractual Obligation of any Loan Party or any of its Subsidiaries
(including other Related Documents and Loan Documents) other than those that
(x) have been permanently waived or consented to in writing by the applicable
counterparty or (y) would not, in the aggregate, have a Material Adverse Effect
or (D) result in the imposition of any Lien (other than a Permitted Lien) upon
any property of any Loan Party or any of its Subsidiaries and (iii) do not
require any Permit of, or filing with, any Governmental Authority or any consent
of, or notice to, any Person, other than (A) with respect to the Loan Documents,
the filings required to perfect the Liens created by the Loan Documents,
(B) those listed on Schedule 4.2 and that have been, or will be, prior to the
Closing Date, obtained or made, copies of which have been, or, upon request,
will be, prior to the Closing Date, made available or delivered to the
Administrative Agent, and each of which on the Closing Date, will be in full
force and effect and (C) those which the failure to obtain would not result in a
Material Adverse Effect.  The Material Master Leases are valid, binding and
enforceable in accordance with their respective terms.

 

(b)                                 Due Execution and Delivery.  Each Loan
Document has been duly executed and delivered by each Loan Party that is a party
thereto.  From and after its delivery to Administrative Agent, each Loan
Document and Related Document that has been duly executed and delivered to the
other parties thereto by each Loan Party thereto, is the legal, valid and
binding obligation of such Loan Party and is enforceable against such Loan Party
in accordance with its terms except to

 

80

--------------------------------------------------------------------------------


 

the extent limited by general principles of equity and by bankruptcy,
insolvency, fraudulent conveyance or other similar laws affecting creditors’
rights generally; provided that this clause (b) shall apply to the Purchase
Agreement on the Closing Date only.

 

Section 4.3                                    Financial Statements.

 

(a)                                 (i)  To LLC Parent’s knowledge, the Audited
Financial Statements (i) were prepared in accordance with GAAP consistently
applied throughout the period covered thereby, except as otherwise expressly
noted therein; and (ii) fairly present in all material respects the financial
condition of the Ultimate parent and its Subsidiaries, as of the date thereof
and their results of operations for the period covered thereby in accordance
with GAAP consistently applied throughout the periods covered thereby, except as
otherwise expressly noted therein.

 

(b)                                 To LLC Parent’s knowledge, the unaudited
Consolidated balance sheets with respect to the Ultimate Parent dated June 30,
2014 and September 30, 2014, and the related Consolidated statements of income
or operations and cash flows for the Fiscal Quarter ended on that date, in each
case, (x) were prepared in accordance with GAAP consistently applied throughout
the period covered thereby, except as otherwise expressly noted therein, and
(y) fairly present in all material respects the financial condition of the
Ultimate Parent and its Subsidiaries, as of the date thereof and their results
of operations for the period covered thereby, subject, in the case of clauses
(x) and (y), to the absence of footnotes and to normal year-end audit
adjustments.  Schedule 4.3(b) sets forth all Material Indebtedness of the Loan
Parties as of the date of such financial statements.

 

Section 4.4                                    [Reserved].

 

Section 4.5                                    Material Adverse Effect.  Since
the date of the most recent Consolidated Financial Statements delivered pursuant
to Section 6.1(c), there have been no events, circumstances, developments or
other changes in facts that would, in the aggregate, have a Material Adverse
Effect.

 

Section 4.6                                    Solvency.  Both before and after
giving effect to (a) the Loans and Letters of Credit made or Issued on or prior
to the date this representation and warranty is made, (b) the disbursement of
the proceeds of such Loans, (c) the consummation of the transactions
contemplated by the Related Documents, including the Term Loan Second Amendment,
and the Skilled RE Credit Agreement, and (d) the payment and accrual of all
transaction costs in connection with the foregoing and any contribution and
indemnification between any Person and each Loan Party, the Loan Parties, on a
Consolidated Basis, are Solvent.

 

Section 4.7                                    Litigation.  Except as disclosed
on Schedule 4.7, there are no pending (or, to the knowledge of any Loan Party,
threatened) actions, investigations, suits, proceedings, audits, claims,
demands, orders or disputes affecting the Loan Parties with, by or before any
Governmental Authority other than those that would not reasonably be expected
to, in the aggregate, have a Material Adverse Effect.

 

Section 4.8                                    Taxes.  Except as set forth on
Schedule 4.8 for which reserves shall be established upon the reasonable request
of the Administrative Agent, or for such matters as would not reasonably be
expected individually or in the aggregate to cause a Material Adverse Effect,
all federal, state, local and foreign income and franchise and other material
tax returns, reports and statements (collectively, the “Tax Returns”) required
to be filed by any Loan Party have been filed in its own name

 

81

--------------------------------------------------------------------------------


 

with the appropriate Governmental Authorities in all jurisdictions in which such
Tax Returns are required to be filed, all such Tax Returns are true and correct
in all material respects, and all Taxes, charges and other impositions reflected
therein or otherwise due and payable have been paid prior to the date on which
any Liability may be added thereto for non-payment thereof except for those
contested in good faith by appropriate proceedings diligently conducted and for
which adequate reserves are maintained on the books of the appropriate Loan
Party in accordance with GAAP.  Other than as set forth on Schedule 4.8, no
material Tax Return is under audit or examination by any Governmental Authority
and no written notice of such an audit or examination or any written assertion
of any claim for material Taxes has been given or made by any Governmental
Authority.  Except as set forth on Schedule 4.8, or for such matters as would
not reasonably be expected individually or in the aggregate to cause a Material
Adverse Effect, proper and accurate amounts have been withheld by each Loan
Party from their respective employees for all periods in full and complete
compliance with the Tax, social security and unemployment withholding provisions
of applicable Requirements of Law and such withholdings have been timely paid to
the respective Governmental Authorities.  No Tax Affiliate has participated in a
“reportable transaction” within the meaning of Treasury Regulation
Section 1.6011-4(b) or has been a member of an affiliated, combined or unitary
group other than the group of which a Tax Affiliate is the common parent.

 

To the extent required to be paid on or prior to the Closing Date, all Other
Taxes required to be paid in connection with the granting of the security
interest under the Loan Documents have been paid or will be paid on the Closing
Date.

 

Section 4.9                                    Margin Regulations.  No Loan
Party is engaged in the business of extending credit for the purpose of, and no
proceeds of any Loan or other extensions of credit hereunder will be used for
the purpose of, buying or carrying margin stock (within the meaning of
Regulation U of the Federal Reserve Board) or extending credit to others for the
purpose of purchasing or carrying any such margin stock, in each case in
contravention of Regulation T, U or X of the Federal Reserve Board.

 

Section 4.10                             No Burdensome Obligations; No
Defaults.  No Loan Party is a party to any Contractual Obligation, no Loan Party
has Constituent Documents containing obligations, and, to the knowledge of any
of the Loan Parties, there are no applicable Requirements of Law, in each case
the compliance with which would have, in the aggregate, a Material Adverse
Effect.  No Loan Party (and, to the knowledge of each Loan Party, no other party
thereto) is in default under or with respect to any Contractual Obligation of
any Loan Party, other than those that would not, in the aggregate, have a
Material Adverse Effect.

 

Section 4.11                             Investment Company Act.  No Loan Party
is an “investment company” or an “affiliated person” of, or “promoter” or
“principal underwriter” for, an “investment company”, as such terms are defined
in the Investment Company Act of 1940.

 

Section 4.12                             Labor Matters.  There are no strikes,
work stoppages, slowdowns or lockouts existing, pending (or, to the knowledge of
any Loan Party, threatened) against or involving any Loan Party, except, for
those that would not, in the aggregate, have a Material Adverse Effect.  Except
as set forth on Schedule 4.12, as of the Closing Date, (a) there is no
collective bargaining or similar agreement with any union, labor organization,
works council or similar representative covering any employee of any Loan Party,
(b) no petition for certification or election of any such representative is
existing or pending with respect to any employee of any Loan Party and (c) no
such representative has sought certification or recognition with respect to any
employee of any Loan Party.

 

82

--------------------------------------------------------------------------------


 

Section 4.13                             ERISA.

 

(a)                                 Schedule 4.13(a) sets forth, as of the
Closing Date, a complete and correct list of, and that separately identifies,
(a) all Title IV Plans, (b) all Multiemployer Plans and (c) all material Benefit
Plans.  Each Benefit Plan and Multiemployer Plan, and each trust thereunder,
intended to qualify for tax exempt status under Section 401 or 501 of the Code
or other Requirements of Law so qualifies.  Except for those that would not, in
the aggregate, have a Material Adverse Effect, (x) each Benefit Plan and, to the
knowledge of any Loan Party, Multiemployer Plan, is in compliance with
applicable provisions of ERISA, the Code and other Requirements of Law,
(y) there are no existing or pending (or to the knowledge of any Loan Party,
threatened) claims (other than routine claims for benefits in the normal
course), sanctions, actions, lawsuits or other proceedings (to the knowledge of
any Loan Party) or investigation involving any Benefit Plan and, to the
knowledge of any Loan Party, Multiemployer Plan, to which any Loan Party incurs
or otherwise has or could have an obligation or any Liability and (z) no ERISA
Event is reasonably expected to occur.  On the Closing Date, no ERISA Event has
occurred in connection with which obligations and liabilities (contingent or
otherwise) remain outstanding.  Except for such liabilities that would not, in
the aggregate, have a Material Adverse Effect, no ERISA Affiliate would have any
Withdrawal Liability as a result of a complete withdrawal, as of the Closing
Date, from any Multiemployer Plan.

 

(b)                                 Schedule 4.13(b) sets forth, as of the
Closing Date, a complete and correct list of, and that separately identifies,
all Foreign Pension Plans.  Each Foreign Pension Plan, and each trust
thereunder, intended to qualify for tax exempt status under any Requirements of
Law so qualifies.  Except for those that would not, in the aggregate, have a
Material Adverse Effect, each Foreign Pension Plan is in compliance with all
requirements of law applicable thereto and the respective requirements of the
governing documents for such plan.   No Loan Party has engaged in a transaction
which would subject any Loan Party, directly or indirectly, to a tax or civil
penalty that could reasonably be expected to result in a Material Adverse
Effect.  With respect to each Foreign Pension Plan, reserves have been
established in the financial statements furnished to Lenders in respect of any
unfunded liabilities in accordance with applicable law and prudent business
practice or, where required, in accordance with ordinary accounting practices in
the jurisdiction in which such Foreign Pension Plan is maintained. The aggregate
unfunded liabilities with respect to such Foreign Pension Plans will not result
in liability of any Loan Party that could reasonably be expected to result in a
Material Adverse Effect.

 

Section 4.14                             Environmental Matters.  Except for such
matters as would not reasonably be expected individually or in the aggregate to
cause a Material Adverse Effect, (i) the operations of each Loan Party are and
have been in compliance with all applicable Environmental Laws, including
obtaining, maintaining and complying with all Permits required by any applicable
Environmental Law, (ii) no Loan Party is subject to or has received written
notice of any Environmental Claim, or to its knowledge been threatened with any
potential Environmental Claim, excluding any Environmental Claim which has been
fully resolved with no further obligations on the part of said Loan Party,
(iii) no Loan Party has received notice from a Governmental Authority that a
Lien in favor of such Governmental Authority has attached to any Property of any
Loan Party, securing, in whole or part, Environmental Liabilities, (iv) there
has been no Release, or to the knowledge of any Loan Party, threatened Release,
on, under or migrating to or from any real property currently, or to the
knowledge of any Loan Party, formerly, owned, leased, subleased, operated, or
otherwise occupied by any Loan Party that is likely to result in any Loan Party
incurring Environmental Liabilities, and (v) to the knowledge of any Loan Party,
there are no facts, circumstances or conditions arising out of or relating to
the operations of any Loan Party or real property currently or, to the knowledge
of any Loan Party, formerly owned, leased, subleased, operated or otherwise
occupied by or for any Loan Party that would be reasonably expected to result in
any Loan Party incurring Environmental Liabilities.

 

83

--------------------------------------------------------------------------------


 

Section 4.15                             Intellectual Property.  To the
knowledge of each Loan Party, except as could not reasonably be expected
individually or in the aggregate to cause a Material Adverse Effect, (a) each
Loan Party owns or licenses all Intellectual Property that is necessary for the
operations of its business, (b) the conduct and operations of the businesses of
each Loan Party does not infringe, misappropriate, dilute, violate or otherwise
impair any Intellectual Property owned by any other Person and (c) no other
Person has contested any right, title or interest of any Loan Party in, or
relating to, any Intellectual Property, other than, in each case, as cannot
reasonably be expected to affect the Loan Documents and the transactions
contemplated therein.  Except for matters which are not reasonably expected to,
in the aggregate, have a Material Adverse Effect, there is (x) no pending (or,
to the knowledge of any Loan Party, threatened) action, investigation, suit,
proceeding, audit, claim, demand, order or dispute affecting any Loan Party,
(y) no judgment or order rendered by any competent Governmental Authority, and
(z) no settlement agreement or similar Contractual Obligation entered into by
any Loan Party, in each case, with respect to Intellectual Property owned by any
Loan Party and/or based on a claim of infringement, misappropriation, dilution,
violation or impairment or contest of Intellectual Property owned by a third
party, and no Loan Party knows of any valid bases for any such claim

 

Section 4.16                             Title; Real Property.

 

(a)                                 Set forth on Schedule 4.16 is, as of the
Closing Date, (i) a complete and accurate list of all material Facilities and
other material real property in which any Borrower owns a leasehold, joint
venture or other interest setting forth, for each such real property, the
current street address (including, where applicable, county/city, state and
other relevant jurisdictions), the record owner thereof, the interest of the
Borrowers in such real property and, where applicable, each landlord, lessee and
sublessee thereof, and (ii) each Contractual Obligation made by a Borrower,
whether contingent or otherwise, to Transfer such real property on or after the
date hereof.

 

(b)                                 Each Borrower has good and marketable, valid
leasehold interests in all leased real property that is purported to be leased
by it as set forth on Schedule 4.16 and owns or leases all of its ABL Priority
Collateral and other material personal property (except, in the case of such
other material personal property, as would not result in a Material Adverse
Effect) regardless of the location of such personal property, in each case, free
and clear of Liens other than Liens permitted under Section 8.2 (other than
Section 8.2(c)) and such real property and personal property constitutes all
property necessary to conduct the business as currently conducted.

 

Section 4.17                             Full Disclosure.  The information
(other than projections and statements of a general economic or general industry
nature) prepared or furnished in writing by or on behalf of any Loan Party to
the Administrative Agent or any Lender in connection with any Loan Document or
any other transaction contemplated therein, when furnished and taken as a whole,
does not contain any untrue statement of a material fact or omit to state a
material fact necessary to make the statements contained therein, in light of
the circumstances when made, not materially misleading, when considered in their
entirety; provided, however, that projections contained therein are not to be
viewed as factual and that actual results during the periods covered thereby may
differ from the results set forth in such projections by a material amount.

 

Section 4.18                             Patriot Act; OFAC.

 

(a)                                 No Loan Party or any of their Subsidiaries
(and, to the knowledge of each Loan Party, no direct or indirect parent or joint
venture thereof) is in violation in any material respects of any United States
Requirements of Law relating to terrorism, sanctions or money laundering

 

84

--------------------------------------------------------------------------------


 

(the “Anti-Terrorism Laws”), including (i) the Trading with the Enemy Act, as
amended, and each of the foreign assets control regulations of the United States
Treasury Department (31 CFR, Subtitle B, Chapter V, as amended), and any other
enabling legislation or executive order relating thereto, and (ii) the United
States Executive Order No. 13224 on Terrorist Financing and the USA Patriot Act
of 2001 (31 U.S.C. 5318 et seq.) (the “Patriot Act”).

 

(b)                                 No Loan Party or any of their Subsidiaries
(or officer or director thereof) and, to the knowledge of the Loan Parties, no
direct or indirect parent or joint venture thereof (or director or officer of
such direct or indirect parent or joint venture), (i) is currently the subject
of any Sanctions, (ii) is located, organized or residing in any Designated
Jurisdiction, or (iii) is or has been (within the previous five years) engaged
in any transaction with any Person who is now or was then the subject of
Sanctions or who is located, organized or residing in any Designated
Jurisdiction.  No Loan, nor the proceeds from any Loan, is being or has been
used, directly or, to the knowledge of the Loan Parties, indirectly, to lend,
contribute, provide or has otherwise made available to fund any activity or
business in any Designated Jurisdiction or to fund any activity or business of
any Person located, organized or residing in any Designated Jurisdiction or who
is the subject of any Sanctions, or in any other manner that will result in any
violation by any Person (including any Lender or the Administrative Agent) of
Sanctions.  No part of the proceeds of the Loans made hereunder will be used by
any Loan Party or its Affiliates, directly or indirectly, for any payments to
any governmental official or employee, political party, official of a political
party, candidate for political office or anyone else acting in an official
capacity in order to obtain, retain or direct business or obtain any improper
advantage, in violation of the United States Foreign Corrupt Practices Act of
1977, as amended.

 

Section 4.19                             Eligible Accounts.  Administrative
Agent and Lenders may rely, in determining which Accounts are Eligible Accounts,
on all statements and representations made by the Borrowers with respect to any
Account or Accounts.  With respect to the Eligible Accounts, the Borrowers
represent that:

 

(a)                                 The Eligible Accounts are genuine and in all
respects what they purport to be, and are not evidenced by a judgment;

 

(b)                                 The Eligible Accounts arise out of a
completed, bona fide sale and delivery of goods or rendition of Medical Services
to a Patient by a Borrower in the ordinary course of its business and in
accordance with the terms and conditions of all purchase orders, contracts,
certification, participation, certificate of need, or other documents relating
thereto and forming a part of the contract between such Borrower and the Account
Debtors;

 

(c)                                  The Eligible Accounts are for a liquidated
amount maturing as stated in an electronically generated or a duplicate claim or
invoice covering such sale or rendition of Medical Services, a copy of which has
been furnished or is available to Administrative Agent;

 

(d)                                 To the best of the Borrowers’ knowledge, the
Eligible Accounts are, and Lenders’ security interest in such Accounts is, not,
and will not (by voluntary act or omission by the Borrowers), be in the future,
subject to any offset, Lien, deduction, defense, dispute, counterclaim or any
other adverse condition, and such Eligible Account are absolutely owing to a
Borrower and are not contingent in any respect or for any reason;

 

(e)                                  To the best of the Borrowers’ knowledge,
there are no facts, events or occurrences that in any way impair the validity or
enforceability of the Eligible Accounts or tend

 

85

--------------------------------------------------------------------------------


 

to reduce the amount payable thereunder from the face amount of the claim or
invoice and statements delivered to Lenders with respect thereto;

 

(f)                                   To the best of the Borrowers’ knowledge,
(i) each Account Debtor under the Eligible Account had the capacity to contract
at the time any contract or other document giving rise to the Account was
executed and (ii) such Account Debtor is solvent; and

 

(g)                                  The Eligible Accounts are being billed and
forwarded to each Account Debtor for payment in accordance with applicable
Requirements of Law and compliance and conformance with any and requisite
procedures, requirements and regulations governing payment by such Account
Debtor with respect to such Accounts, and such Accounts if due from a Medicaid,
Medicare, TRICARE or an Approved Insurer are properly payable directly to a
Borrower.

 

Section 4.20                             Use of Proceeds.  Borrowers shall use
the proceeds (i) to pay certain fees and expenses related to the Skilled
Acquisition and the Skilled Refinancing and (ii) for working capital and general
corporate purposes.

 

Section 4.21                             Insurance.   Schedule 4.21 sets forth,
as of the Closing Date, a true, complete and correct description of all
insurance maintained by each Loan Party for itself or its Subsidiaries as of the
Closing Date.  As of the Closing Date, such insurance is in full force and
effect and all premiums have been duly paid.  As of the date hereof, the Loan
Parties have insurance in such amounts and covering such risks and liabilities
as is customary with companies in the same or similar businesses operating in
the same or similar locations.

 

Section 4.22                             Reportable Transactions.  No Borrower
expects to identify one or more of the Loans under this Agreement as a
“reportable transaction” on IRS Form 8886 filed with the U.S. Tax Returns for
purposes of Section 6011, 6111 or 6112 of the Code or the Treasury regulations
promulgated thereunder.

 

Section 4.23                             Security Documents. The Security
Agreement is effective to create in favor of Administrative Agent for the
benefit of the Secured Parties, a legal and valid security interest (with the
priority specified in the Intercreditor Agreement) in the Collateral as provided
in the Security Agreement (including any proceeds of any item of Collateral),
subject to no Liens other than Permitted Liens.  In the case of (i) deposit
accounts and securities accounts, when a Control Agreement is executed in
connection therewith and (ii) the other Collateral described in the Security
Agreement, when financing statements in appropriate form are filed in the
offices specified on Schedule 4.23 (which financing statements have been duly
completed and delivered to Administrative Agent), recordation of the security
interest of the Administrative Agent on behalf of the Secured Parties has been
made in the United States Patent and Trademark Office or the Copyright Office,
and such other filings as are specified on Schedule 4.23 are made, the
Administrative Agent shall have a fully perfected Lien on, and security interest
in, all right, title and interest of the Loan Parties in such Collateral
(including any proceeds of any item of Collateral) (solely to the extent a
security interest in such Collateral can be perfected through the filing of
financing statements in the offices specified on Schedule 4.23 and the other
filings specified on Schedule 4.23 or the execution of a Control Agreement), as
security for the Obligations, in each case prior and superior in right to any
other Person (except with respect to Liens permitted by Section 8.2).

 

Section 4.24                             Schedules Deemed Updated.  To the
extent that any of the terms and conditions in any of the Loan Documents shall
be subject to any amendment, consent, or waiver entered into in accordance with
the provisions of Section 11.1 and after giving effect thereto the failure to
update schedules to address the express subject of such amendment, consent, or
waiver would result in the representations made thereafter contradicting or
being in conflict with any of the terms or conditions of

 

86

--------------------------------------------------------------------------------


 

this Agreement, then the schedules shall be deemed updated to the extent
necessary to avoid such contradiction or conflict, provided that (i) the Loan
Parties complied with each applicable disclosure and notice provisions (if any)
and (ii) the substantive information and/or events giving rise to the disclosure
do not violate the terms of this Agreement and/or the other Loan Documents or
require further the consent of, or waiver by, the Administrative Agent and/or
Lenders.  For avoidance of doubt, this Section 4.24 is intended merely to
operate mechanically to avoid technical contradictions or conflicts and does not
and shall not permit any substantive changes to schedules that are not otherwise
expressly addressed and permitted in any amendment, consent, or waiver entered
into in accordance with the provisions of Section 11.1.

 

ARTICLE 5
FINANCIAL COVENANTS

 

Each Loan Party agrees with the Lenders, the L/C Issuers and Administrative
Agent that, as long as any Obligation or any Loan remains outstanding (other
than contingent or indemnification obligations not then asserted or due), the
Loan Parties shall not:

 

Section 5.1                                    Consolidated Interest Coverage
Ratio.                                   Permit the Consolidated Interest
Coverage Ratio of Ultimate Parent and its Subsidiaries (other than Non-Borrower
Subsidiaries) on a Consolidated Basis, as of the last day of each Fiscal Quarter
ending during a period set forth below, to be less than the amount set forth
opposite such period below:

 

Period

 

Amount

 

 

 

 

 

January 1, 2015 through March 31, 2015

 

3.25:1.00

 

 

 

 

 

April 1, 2015 through June 30, 2015

 

3.25:1.00

 

 

 

 

 

July 1, 2015 through September 30, 2015

 

3.50:1.00

 

 

 

 

 

Thereafter

 

3.50:1.00

 

 

Section 5.2                                    Minimum Consolidated Fixed Charge
Coverage Ratio (Adjusted) — ABL.  If, at any time, Loan Parties shall fail to be
in compliance with the liquidity covenant set forth in Section 15.7.3(b) of the
Health Care REIT Lease (as the same is in effect on the Closing Date), then,
without taking into account the financial results of any Person that is not a
Loan Party, Loan Parties shall not permit the Consolidated Fixed Charge Coverage
Ratio (Adjusted) — ABL of Ultimate Parent and its Subsidiaries (other than
Non-Borrower Subsidiaries) on a Consolidated Basis as of the last day of each
Fiscal Quarter (beginning with the Fiscal Quarter ended immediately prior to the
date on which Loan Parties failed to comply with the applicable provision of the
Health Care REIT Lease), for the immediately preceding twelve (12) month period
ending on such day, to be less than 1.15:1.0.

 

Section 5.3                                    Minimum Consolidated Fixed Charge
Coverage Ratio — Term Loan.  Permit the Consolidated Fixed Charge Coverage Ratio
— Term Loan of Ultimate Parent and its Subsidiaries (other than Non-Borrower
Subsidiaries) on a Consolidated Basis, as of the last day of each Fiscal Quarter
ending during a period set forth below, to be less than the ratio set forth
opposite such period below:

 

87

--------------------------------------------------------------------------------


 

Period

 

Ratio

 

 

 

 

 

January 1, 2015 through March 31, 2015

 

2.00 to 1.00

 

 

 

 

 

April 1, 2015 through June 30, 2015

 

2.00 to 1.00

 

 

 

 

 

July 1, 2015 through September 30, 2015

 

2.00 to 1.00

 

 

 

 

 

Thereafter

 

2.25 to 1.00

 

 

Section 5.4                                    Maximum Leverage Ratio.  Permit
the Consolidated Total Leverage Ratio of Ultimate Parent its Subsidiaries (other
than Non-Borrower Subsidiaries) on a Consolidated Basis, as of the last day of
each Fiscal Quarter ending during a period set forth below, to be greater than
the ratio set forth opposite such period below:

 

Period

 

Ratio

 

 

 

 

 

January 1, 2015 through March 31, 2015

 

4.50 to 1.00

 

 

 

 

 

April 1, 2015 through June 30, 2015

 

4.50 to 1.00

 

 

 

 

 

July 1, 2015 through September 30, 2015

 

4.25 to 1.00

 

 

 

 

 

Thereafter

 

4.25 to 1.00

 

 

Section 5.5                                    Capital Expenditures.  Permit the
aggregate amount of Capital Expenditures made by Ultimate Parent and its
Subsidiaries (other than Non-Borrower Subsidiaries) on a Consolidated Basis, in
any period set forth below, to exceed the amount set forth below for such
period; provided, that such amount for any Fiscal Year shall be increased by, to
the extent that a Permitted Acquisition is consummated during or prior to such
Fiscal Year (but after the Closing Date), an amount equal to $1,000 per licensed
bed of such Acquired Entity or Business (the “Acquired Permitted CapEx Amount”)
(provided, that with respect to the Fiscal Year during which any such Permitted
Acquisition occurs, the amount of additional Capital Expenditures permitted as a
result of this proviso shall be an amount equal to the product of (x) the
Acquired Permitted CapEx Amount and (y) a fraction, the numerator of which is
the number of days remaining in such Fiscal Year after the date such Permitted
Acquisition is consummated and the denominator of which is the actual number of
days in such Fiscal Year):

 

Period

 

Amount

 

January 1, 2015 through December 31, 2015

 

$

94,000,000

 

January 1, 2016 through December 31, 2016

 

$

96,000,000

 

January 1, 2017 through Scheduled Revolving Credit Termination Date

 

$

98,000,000

 

 

The amount of permitted Capital Expenditures set forth above in respect of any
Fiscal Year commencing with the Fiscal Year ending on December 31, 2013, shall
be increased by an amount equal to 50% of the unused permitted Capital
Expenditures for the immediately preceding Fiscal Year (including the portion
thereof (if any) of the unused permitted Capital Expenditures carried forward to
such preceding Fiscal Year pursuant to this sentence).

 

88

--------------------------------------------------------------------------------


 

Section 5.6                                    Investments to Cure Financial
Covenant Defaults.

 

(a)                                 Notwithstanding anything to the contrary
contained herein, in the event the Loan Parties fail to comply with the
requirements of the covenant as set forth in Section 5.1, 5.2, 5.3 or 5.4 (each,
a “Financial Cure Covenant”) as at the last day of any Fiscal Quarter (a Fiscal
Quarter ending on such day, a “Curable Period”), after the Closing Date until
the expiration of the 10th day subsequent to the date the certificate
calculating the Financial Cure Covenants is required to be delivered pursuant to
Section 6.1(d) with respect to the period ending on the last day of such Fiscal
Quarter, the Loan Parties shall have the right (the “Cure Right”) to include any
cash equity contribution made to Ultimate Parent or LLC Parent (which cash
equity must consist of cash or Cash Equivalents not included in the calculation
of Consolidated EBITDA — ABL, and Consolidated EBITDA — Term Loan pursuant to
which Borrowers failed (or would have failed) to comply with any Financial Cure
Covenant) after the beginning of such Fiscal Quarter and prior to the end of the
Curable Period in the calculation of Consolidated EBITDA — ABL, and Consolidated
EBITDA — Term Loan with respect to Sections 5.1, 5.2, 5.3 and 5.4 (the “Cure
Amount”).  Upon the receipt by Ultimate Parent or LLC Parent of cash in an
amount equal to the Cure Amount pursuant to the exercise of such Cure Right, the
Financial Cure Covenants shall be recalculated giving effect to the following
pro forma adjustments (without duplication):

 

(i)                                     Consolidated EBITDA — ABL, Consolidated
EBITDA — Term Loan, unrestricted cash or Cash Equivalents, as applicable, for
the Curable Period shall be increased, solely for the purpose of measuring the
Financial Cure Covenants for such Fiscal Quarter and for applicable subsequent
periods which include such Fiscal Quarter, and disregarded for any other purpose
under this Agreement (including determining the availability of any baskets and
step-downs), by an amount equal to the Cure Amount (for avoidance of doubt, to
the extent the Cure Amount was included in the calculation of Consolidated
EBITDA — ABL, and Consolidated EBITDA — Term Loan pursuant to which Borrowers
failed (or would have failed) to comply with any Financial Cure Covenant, no
additional pro forma adjustment for such amounts is permitted); and

 

(ii)                                  if, after giving effect to the foregoing
recalculations, the Loan Parties shall then be in compliance with the
requirements of the Financial Cure Covenants, the Loan Parties shall be deemed
to have satisfied the requirements of the Financial Cure Covenants as of the
relevant date of determination with the same effect as though there had been no
failure to comply therewith at such date, and the applicable breach or default
of the Financial Cure Covenants which had occurred shall be deemed cured for all
purposes of this Agreement.

 

(b)                                 Limitations on Exercise of Cure Right, etc. 
Notwithstanding anything herein to the contrary, (A) in no event shall the
Borrowers be entitled to exercise the Cure Right more than twice in any
consecutive four Fiscal Quarter period or more than three times during the term
of this Agreement; (B) the Cure Amount shall be no greater than the amount
which, if added to Consolidated EBITDA — ABL, Consolidated EBITDA — Term Loan,
unrestricted cash or Cash Equivalents, as applicable, for the Curable Period,
would cause the Borrowers to be in compliance with the Financial Cure Covenants
for the relevant determination period ending on the last day of such Curable
Period (it being understood and agreed that for purposes of calculating such
amount no effect shall be given to any pricing, financial ratio-based conditions
or any baskets with respect to covenants under this Agreement on account of
receipt of such proceeds) and (C) such proceeds shall not result in any
reduction of Indebtedness for purposes of calculating compliance with any of the
financial covenants for such Fiscal Quarter.  Upon the Administrative Agent’s
receipt of an irrevocable notice from GHLLC that Loan Parties intend to exercise
the Cure Right with respect to the Financial Cure Covenants as of the last day
of any Fiscal Quarter (the “Notice of Intent to Cure”), then, until the 10th day
subsequent to the date the

 

89

--------------------------------------------------------------------------------


 

certificate calculating such Financial Cure Covenants is required to be
delivered pursuant to Section 6.1(d) to which such Notice of Intent to Cure
relates, neither the Administrative Agent nor any Lender shall exercise the
right to accelerate the Loans or terminate the Revolving Credit Commitments
(except to the extent that, during such period, the Scheduled Revolving Credit
Termination Date — Tranche A or Scheduled Revolving Credit Termination Date —
FILO Tranche shall occur, in which case the applicable Revolving Credit
Commitments shall terminate) and neither the Administrative Agent nor any Lender
shall exercise any right to foreclose on or take possession of the Collateral
solely on the basis of an Event of Default having occurred and being continuing
under Section 5.1, 5.2, 5.3 or 5.4, as applicable, in respect of the period
ending on the last day of such Fiscal Quarter.

 

ARTICLE 6
REPORTING COVENANTS

 

Each Loan Party agrees with the Lenders, the L/C Issuers and Administrative
Agent to each of the following (and, to the extent any information or report is
delivered to Administrative Agent, Administrative Agent shall make such
information available to Lenders), as long as any Obligation (other than
contingent or indemnification obligations not then asserted or due) or any
Revolving Credit Commitment remains outstanding:

 

Section 6.1                                    Financial Statements.  Borrowers
shall deliver to Administrative Agent each of the following:

 

(a)                                 Monthly Reports.  Within 30 days of any
request of Administrative Agent or, if later, 30 days after the end of any
fiscal month, (i) the Consolidated unaudited balance sheet of Ultimate Parent
(or, in the case of any such fiscal month ending on or prior to the Closing
Date, LLC Parent) as of the close of such fiscal month and related Consolidated
statements of income and cash flow for such fiscal month and that portion of the
Fiscal Year ending as of the close of such fiscal month, setting forth in
comparative form the figures for the corresponding period in the prior Fiscal
Year, in each case certified by a Responsible Officer of each Borrower as fairly
presenting in all material respects the Consolidated financial positions,
results of operations and cash flow of Ultimate Parent (or LLC Parent, as
applicable) as at the dates indicated and for the periods indicated in
accordance with GAAP (subject to the absence of footnote disclosure and normal
year-end audit adjustments); (ii) statements of the operations of each business
and Facility (including a current occupancy report, consolidated licensed bed
count and an operating statement, each as of the last day of such calendar month
and prepared on a Consolidated Basis, and a report of aged accounts receivable),
and (iii) an accounting of payments received under the UPL Documents.

 

(b)                                 Quarterly Reports.  As soon as available,
and in any event within 45 days after the end of each Fiscal Quarter of each
Fiscal Year, (i) the Consolidated unaudited balance sheet of Ultimate Parent
(or, in the case of any such Fiscal Quarter ending on or prior to the Closing
Date, LLC Parent) as of the close of such Fiscal Quarter and related
Consolidated statements of income and cash flow for such Fiscal Quarter and that
portion of the Fiscal Year ending as of the close of such Fiscal Quarter,
setting forth in comparative form the figures for the corresponding period in
the prior Fiscal Year and the figures contained in the latest Projections, in
each case certified by a Responsible Officer of Ultimate Parent (or LLC Parent,
as applicable) as fairly presenting in all material respects the Consolidated
financial positions, results of operations and cash flow of Ultimate Parent (or
LLC Parent, as applicable) as at the dates indicated and for the periods
indicated in accordance with GAAP (subject to the absence of footnote disclosure
and normal year-end audit adjustments), and (ii) if requested by the
Administrative Agent, statements

 

90

--------------------------------------------------------------------------------


 

of the operations of each business and Facility (including a current occupancy
report and an inventory of beds (indicating increases and decreases from the
prior quarter) and an operating statement, each as of the last day of such
calendar quarter and prepared on a Consolidated Basis, and a report of aged
accounts receivable).

 

(c)                                  Annual Reports.  As soon as available, and
in any event within 120 days after the end of each Fiscal Year, the Consolidated
(and, if requested by Administrative Agent, consolidating) balance sheet of
Ultimate Parent (or, in the case of any such Fiscal Year ending on or prior to
the Closing Date, LLC Parent) as of the end of such year and related
Consolidated statements of income, stockholders’ equity and cash flow for such
Fiscal Year, each prepared in accordance with GAAP, together with a
certification by the Loan Parties’ Accountants that (i) such Consolidated
Financial Statements fairly present in all material respects the Consolidated
financial positions, results of operations and cash flow of Ultimate Parent (or
LLC Parent, as applicable) as at the dates indicated and for the periods
indicated therein in accordance with GAAP without qualification as to the scope
of the audit or as to going concern and without any other similar qualification,
and (ii) if requested by the Administrative Agent, statements of the operations
of each business and Facility (including a current occupancy report and an
operating statement, each as of the last day of such calendar year and prepared
on a Consolidated Basis, and a report of aged accounts receivable).

 

(d)                                 Compliance Certificate.  Together with each
delivery of any Financial Statement pursuant to clause (b) or (c) above, a
Compliance Certificate substantially in the form attached hereto as Exhibit G,
duly executed by a Responsible Officer of Ultimate Parent (or, in the case of
any Fiscal Quarter or Fiscal Year ending on or prior to the Closing Date, LLC
Parent) that, among other things, (i) shows in reasonable detail the
calculations used in determining each financial covenant, (ii) demonstrates
compliance with each financial covenant contained in Article 5 that is tested at
least on a quarterly basis and (iii) states that no Default is continuing as of
the date of delivery of such Compliance Certificate or, if a Default is
continuing, states the nature thereof and the action that Borrowers propose to
take with respect thereto.

 

(e)                                  Borrowing Base Certificate.  As soon as
available and in any event within 30 days after the end of each fiscal month,
upon each request for a Revolving Loan or issuance of a new Letter of Credit and
from time to time upon the request of Administrative Agent or pursuant to
Section 2.8, GHLLC will deliver a Borrowing Base Certificate as at the last day
of such period together with (i) the Consolidated statement of the collective
operations of the businesses and Facilities (including an occupancy report,
consolidated and consolidating licensed bed count and an operating statement,
each as of the last day of such calendar month and prepared on a Consolidated
Basis and consolidating basis (as applicable), and a report of aged accounts
receivable) and (ii) with respect to each Borrowing Base Certificate delivered
for the last month in a Fiscal Quarter, a quarterly Account roll-forward (which
separately identifies the Accounts of the Borrowers), in a format acceptable to
Administrative Agent in its reasonable discretion, tied to the beginning and
ending account receivable balances of the general ledger, in each case
accompanied by such supporting detail and documentation as shall be requested by
the Administrative Agent in its reasonable discretion.

 

(f)                                   [Reserved].

 

(g)                                  Projections.  As soon as available, but in
any event not later than 30 days after the end of each Fiscal Year, a reasonably
detailed Consolidated budget for the following Fiscal Year in a form reasonably
acceptable to the Administrative Agent including a projected

 

91

--------------------------------------------------------------------------------


 

Consolidated balance sheet of the Loan Parties as of the end of the next three
succeeding Fiscal Years and the related Consolidated statements of projected
cash flows and projected income.

 

(h)                                 Management Discussion and Analysis. 
Together with each delivery of any Compliance Certificate pursuant to clause
(d) above, a discussion and analysis of the financial condition and results of
operations of the Loan Parties for the portion of the Fiscal Year then elapsed
and discussing the reasons for any significant variations from the Projections
for such period and the figures for the corresponding period in the previous
Fiscal Year.

 

(i)                                     [Reserved].

 

(j)                                    Audit Reports, Management Letters, Etc. 
Together with each delivery of any Financial Statement for any Fiscal Year
pursuant to clause (c) above, copies of each management letter, audit report or
similar letter or report received by GHLLC or Ultimate Parent from any
independent registered certified public accountant (including the Loan Parties’
Accountants) in connection with such Financial Statements or any audit thereof,
each certified to be complete and correct copies by a Responsible Officer of
Ultimate Parent as part of the Compliance Certificate delivered in connection
with such Financial Statements.

 

(k)                                 Insurance.  Together with each delivery of
any Financial Statement for any Fiscal Year pursuant to clause (c) above, each
in form and substance satisfactory to Administrative Agent and certified as
complete and correct by a Responsible Officer of Ultimate Parent as part of the
Compliance Certificate delivered in connection with such Financial Statements, a
summary of all material insurance coverage maintained as of the date thereof by
any Loan Party and including a representation that all improvements on any
parcel of Real Property that are within a special flood hazard area as defined
under the U.S. Flood Disaster Protection Act of 1973, as amended or as a
wetlands area by any governmental entity having jurisdiction over any Real
Property, are covered by flood insurance, together with such other related
documents and information as Administrative Agent may reasonably require.

 

Information required to be delivered pursuant to Sections 6.1(b) and
6.1(h) shall be deemed to have been delivered if such information, or one or
more annual, quarterly or other periodic reports containing such information,
shall be available on the website of the SEC at http://www.sec.gov; provided
that, for the avoidance of doubt, LLC Parent or Ultimate Parent, as applicable,
shall be required to provide copies of the compliance certificate required by
clause (d) of this Section 6.1 to the Administrative Agent.

 

Section 6.2                                    Other Events.  GHLLC shall give
Administrative Agent notice of each of the following (which may be made by
telephone if promptly confirmed in writing) promptly but in any event within 10
days after any Responsible Officer of any Loan Party knows or has reason to know
of it:  (a)(i) any Default under this Agreement, any UPL Documents or any
Material Master Lease and (ii) any event that would have a Material Adverse
Effect, specifying, in each case, the nature and anticipated effect thereof and
any action proposed to be taken in connection therewith, (b) any event
reasonably expected to result in a mandatory payment of the Obligations pursuant
to the Term Loan Agreement or the Skilled RE Credit Agreement, including without
limitation any Property Loss Event over $1,500,000, which notice shall state the
material terms and conditions of such transaction and estimating the Net Cash
Proceeds thereof, (c) any potential, threatened or existing material litigation
or material proceeding against, or material investigation by or before any
Governmental Authority of (or any agent, contractor, employee, designee of any
Governmental Authority, including any private contractors retained by and/or
acting on behalf of any Governmental Authority), any Loan Party or any Facility,
that has or could reasonably be expected to (i) have a Material Adverse Effect,
(ii) materially and adversely affect the right to operate any Facility or
(iii) give rise to any indemnification obligation of a Loan Party (and/or any

 

92

--------------------------------------------------------------------------------


 

Loan Party shall have received a claim for indemnification or actually paid any
amount in respect of any indemnification obligation) in excess of $1,000,000
owed or paid to any other Person pursuant to the Constituent Documents of such
Loan Party, (d) to the extent not already disclosed, the entering into any
Material Master Lease, and (e) the closing of, or loss or non-renewal (or
written threat of loss) of Primary License related to, any Facility, or
withdrawal from Medicare, Medicaid or TRICARE or any of the next five largest
Third-Party Payor Programs based on the reimbursements from such Third-Party
Payor Programs to the Loan Parties and their Subsidiaries on a Consolidated
Basis.

 

Section 6.3                                    Copies of Notices and Reports. 
GHLLC shall promptly deliver to Administrative Agent copies of each of the
following:  (a) all material press releases not made available directly to the
general public and (b) each material notice (including notices of default or
event of default) transmitted or received pursuant to, or in connection with,
each Related Document.

 

Section 6.4                                    Taxes.  GHLLC shall give
Administrative Agent notice of each of the following (which may be made by
telephone if promptly confirmed in writing) promptly but in any event within 10
days after any Responsible Officer of any Loan Party knows of it:  (a) the
creation, or filing with the IRS or any other Governmental Authority, of any
Contractual Obligation or other document extending, or having the effect of
extending, the period for assessment or collection of any Taxes with respect to
any Tax Affiliate, which would have a Material Adverse Effect and (b) the
creation of any Contractual Obligation of any Tax Affiliate, or the receipt of
any request directed to any Tax Affiliate, to make any adjustment under
Section 481(a) of the Code, by reason of a change in accounting method or
otherwise, which would have a Material Adverse Effect.

 

Section 6.5                                    Labor Matters.  GHLLC shall give
Administrative Agent notice of each of the following (which may be made by
telephone if promptly confirmed in writing), promptly after, and in any event
within 30 days after any Responsible Officer of any Loan Party knows of it: 
(a) except as would not, in the aggregate, have a Material Adverse Effect, the
commencement of any material labor dispute to which any Loan Party is or may
become a party, including any strikes, lockouts or other disputes relating to
any of such Person’s plants and other facilities and (b) the incurrence by any
Loan Party of any Worker Adjustment and Retraining Notification Act or related
or similar liability incurred with respect to the closing of any Facility of any
such Person.

 

Section 6.6                                    ERISA Matters.  GHLLC shall give
Administrative Agent (a) on or prior to any filing by any ERISA Affiliate of any
notice of intent to terminate any Title IV Plan, a copy of such notice,
provided, that when such a notice is filed by an ERISA Affiliate that is not a
Loan Party, such notice must only be given to Administrative Agent where such
termination would reasonably be expected to have a material impact on a Loan
Party, and (b) promptly, and in any event within 10 days, after any Responsible
Officer of any ERISA Affiliate knows or has reason to know that a request for a
minimum funding waiver under Section 412 of the Code has been filed with respect
to any Title IV Plan or Multiemployer Plan, a notice (which may be made by
telephone if promptly confirmed in writing) describing such waiver request and
any action that any ERISA Affiliate proposes to take with respect thereto,
together with a copy of any notice filed with the PBGC or the IRS pertaining
thereto.

 

Section 6.7                                    Environmental Matters

 

(a)                                 GHLLC shall provide Administrative Agent
notice of each of the following (which may be made by telephone if promptly
confirmed in writing) promptly but in any event no later than 14 days after any
Responsible Officer of any Loan Party knows of it (and, upon reasonable request
of Administrative Agent, documents and information in connection therewith): 
(i)(A) unpermitted Releases, (B) the receipt by any Loan Party of any written
notice of violation of or potential liability or similar notice under, or the
existence of any condition that could

 

93

--------------------------------------------------------------------------------


 

reasonably be expected to result in violations of or liabilities under, any
Environmental Law or (C) the commencement of, or any material change to, any
action, investigation, suit, proceeding, audit, claim, demand, dispute alleging
a violation of or liability under any Environmental Law, that, for each of
clauses (A), (B) and (C) above (and, in the case of clause (C), if adversely
determined), in the aggregate for each such clause, could reasonably be expected
to result in a Material Adverse Effect, and (ii) the receipt by any Loan Party
of notification that any property of any Loan Party is subject to any Lien in
favor of any Governmental Authority securing, in whole or in part, Environmental
Liabilities.

 

(b)                                 Upon request of Administrative Agent, GHLLC
on behalf of the applicable Borrower shall provide Administrative Agent a report
containing an update as to the status of any environmental, health or safety
compliance, hazard or liability issue identified in any document delivered to
any Secured Party pursuant to any Loan Document.

 

Section 6.8                                    Other Information.  GHLLC shall
provide Administrative Agent with such other documents and information with
respect to the business, property, condition (financial or otherwise), legal,
financial or corporate or similar affairs or operations of any Loan Party, as
Administrative Agent or such Lender through Administrative Agent may from time
to time reasonably request, including, without limitation, financial reporting
consolidated at the Skilled Subsidiary and/or the Genesis Subsidiary level (and
within such groups, financial reporting by business segment), and other reports
delivered to Agent consistent with past practice.

 

ARTICLE 7
AFFIRMATIVE COVENANTS

 

Each Loan Party agrees with the Lenders, the L/C Issuers and Administrative
Agent to each of the following, as long as any Obligation (other than contingent
or indemnification obligations not then asserted or due) or any Revolving Credit
Commitment remains outstanding:

 

Section 7.1                                    Maintenance of Corporate
Existence.  Each Loan Party shall (i) preserve and maintain its legal existence,
including doing all the things necessary to observe organizational formalities
(except to the extent expressly permitted by Section 8.5); (ii) except where the
failure to do so would not, in the aggregate, have a Material Adverse Effect,
preserve and maintain its rights (including statutory rights), privileges,
franchises and Permits necessary or desirable in the conduct of its business.

 

Section 7.2                                    Compliance with Laws, Etc.

 

(a)                                 Each Loan Party shall comply in all material
respects with and cause each of its employees, and use commercially reasonable
efforts to cause each of its contractors and its tenants or operators under any
Lease to comply in all material respects with all applicable Requirements of Law
including Healthcare Laws, Permits and the Primary Licenses. Each Loan Party
shall maintain in all material respects all records required to be maintained by
any Governmental Authority or otherwise under the Healthcare Laws.

 

(b)                                 No Loan Party shall transfer any Permit to
any location other than in compliance with Healthcare Laws or pledge any Permit
as collateral security for any Indebtedness (except as permitted under the Loan
Documents), and each Loan Party shall hold each Permit free from restrictions or
known conflicts, which, in each case, would materially impair the use or
operation of the related Facility for the uses described in Section 4.1(b).  No
Loan Party shall permit any UPL Hospital to transfer any Permit (other than the
transfer of Permits back to the respective

 

94

--------------------------------------------------------------------------------


 

Borrower upon termination of the applicable UPL Program) or pledge any Permit as
collateral security for any Indebtedness, and each Loan Party shall cause each
UPL Hospital to hold each Permit free from restrictions or known conflicts,
which, in each case, would materially impair the use or operation of the related
Facility for the uses described in Section 4.1(b).  No Loan Party shall
(i) subject to Section 7.4, rescind, withdraw or revoke the Permit for any
Facility or amend, modify, supplement or otherwise alter the nature, tenor or
scope of the Permit for any Facility to the extent that such change, revocation
or alteration in the Permit would have a Material Adverse Effect; or
(ii) voluntarily transfer or encourage the transfer of any resident of a
Facility to any other facility, unless such transfer is permitted or required by
Requirements of Law or Healthcare Laws, for reasons relating to the welfare,
health or safety of the resident to be transferred or other individuals or
residents at the facility or is due to good faith concerns that the resident
will not be able to pay his or her bills owed to the Facility.

 

(c)                                  If required under applicable Requirements
of Law, each Loan Party shall and shall cause each UPL Hospital to maintain in
full force and effect all Permits and Primary Licenses for the Facilities, and a
provider agreement or participation agreement for each Third-Party Payor Program
listed in Schedule 7.2, except to the extent that any such failure to maintain
such Permits, Primary Licenses, provider agreements or participation agreements
could not be reasonably likely to result in a Material Adverse Effect.  True and
complete copies of the Permits, including any certificates of occupancy, the
Primary Licenses, and provider agreement or participation agreement shall be
delivered to the Administrative Agent promptly upon its reasonable request to
the extent such copies are available.

 

(d)                                 To the extent applicable, and except as
could not be reasonably expected to have a Material Adverse Effect, each
Facility shall be operated in substantial compliance with all requirements for
participation in all Third-Party Payor Programs; provided, however, that after
prior notice to Administrative Agent (to the extent required by Section 6.2(e)),
each Loan Party may withdraw from Third-Party Payor Programs (other than from
Medicare, Medicaid or TRICARE) in the ordinary course of business.

 

(e)                                  No Loan Party, other than in the normal
course of business or in connection with the implementation of a UPL Program,
and, in any event, except as could not be reasonably expected to have a Material
Adverse Effect, with respect to each Facility, shall change the terms of any
Third-Party Payor Program now or hereinafter in effect or their normal billing
payment or reimbursement policies and procedures with respect thereto (including
the amount and timing of finance charges, fees and write-offs).  All cost
reports and financial reports submitted by any Borrower (on behalf of itself or
any other Person, including UPL Hospitals) to any third-party payor shall be
materially accurate and complete and shall not be misleading in any material
respects and all patient or resident records, including patient or resident
trust fund accounts, shall remain true and correct in all material respects.

 

(f)                                   Each Loan Party shall comply with all
obligations under the contracts and leases with residents of each Facility, and
no Loan Party shall commit or permit any default by a Loan Party except, in any
case, where the failure to do so, either individually or in the aggregate, would
not be reasonably likely to have a Material Adverse Effect.

 

(g)                                  Each Loan Party shall make all payments and
otherwise perform all obligations in respect of all Material Master Leases to
which any Loan Party is a party, keep such leases in full force and effect, and
not allow such leases to lapse or be terminated other than in accordance with
their terms or any rights to renew such leases to be forfeited or cancelled,
notify the Administrative Agent of any default by any party with respect to such
leases and cooperate with

 

95

--------------------------------------------------------------------------------


 

the Administrative Agent in all respects to cure any such default, except, in
any case, where the failure to do so, either individually or in the aggregate,
would not be reasonably likely to have a Material Adverse Effect.

 

Section 7.3                                    Payment of Obligations.  Each
Loan Party shall pay or discharge before they become delinquent (a) all material
claims, Taxes, assessments, charges and levies imposed by any Governmental
Authority and (b) all other lawful claims that if unpaid would, by the operation
of applicable Requirements of Law, become a Lien upon any property of any Loan
Party, except, in each case, for those whose amount or validity is being
contested in good faith by proper proceedings diligently conducted and for which
adequate reserves are maintained on the books of the appropriate Loan Party in
accordance with GAAP or with respect to which failure to do so would not have a
Material Adverse Effect.

 

Section 7.4                                    Maintenance of Property.  Each
Loan Party shall maintain and preserve, in its own name, (a) in good working
order and condition all of its property necessary in the conduct of its
business, and (b) all rights, permits, licenses, approvals and privileges
(including all Permits and Primary Licenses) necessary, used or useful, whether
because of its ownership, lease, sublease or other operation or occupation of
property or other conduct of its business, and shall make all necessary or
appropriate filings with, and give all required notices to, Governmental
Authorities, except for such failures to maintain and preserve the items set
forth in clauses (a) and (b) or to make such necessary or appropriate filings
above that would not, in the aggregate, have a Material Adverse Effect.

 

Section 7.5                                    Maintenance of Insurance.

 

(a)                                 Each Loan Party shall maintain or cause to
be maintained in full force and effect all policies of insurance of the kinds
customarily insured against by Persons engaged in the same or similar business
(including self-insurance) with respect to the property and businesses of the
Loan Parties with financially sound and reputable insurance companies or
associations of similar nature.

 

(b)                                 With respect to the Insurance Captive,
Borrowers shall (i) upon request, provide to the Administrative Agent any and
all actuarial reports, opinions and studies performed by actuaries or insurance
advisors related to its business, including information related to the
professional and general liability claims and other claims covered by the
Insurance Captive and (ii) cause the Insurance Captive to at all times be in
good standing under the statutes of the jurisdiction of its organization and in
compliance with all applicable Requirements of Law, including establishing and
maintaining assets of the Insurance Captive in an amount necessary to comply
with the self-insurance retention program requirements in accordance with
applicable Requirements of Law.

 

Section 7.6                                    Keeping of Books.  The Loan
Parties shall keep proper books of record and account, in which full, true and
correct entries in all material respects shall be made in accordance with GAAP
and in substantial compliance in all material respects with all other applicable
Requirements of Law of all financial transactions and the assets and business of
each Loan Party.

 

Section 7.7                                    Access to Books and Property. 
Each Loan Party shall permit Administrative Agent (and, after and during the
continuation of an Event of Default, the Lenders and any Related Person of any
of them accompanying the Administrative Agent), at any reasonable time during
normal business hours and with reasonable advance notice to GHLLC (during the
continuance of an Event of Default, 1 Business Day shall be deemed to be
reasonable advance notice) to (a) visit and inspect the property of each Loan
Party and examine and make copies of and abstracts from, the corporate (and

 

96

--------------------------------------------------------------------------------


 

similar), financial, operating and other books and records of each Loan Party,
(b) discuss the affairs, finances and accounts of such Loan Party with any
officer or director of any Loan Party and (c) communicate with an officer of any
Loan Party and upon receipt of prior approval, directly with any registered
certified public accountants (including the Loan Parties’ Accountants) of any
Loan Party; provided that, except upon the occurrence and during the
continuation of an Event of Default, when the following restrictions shall not
apply, the Administrative Agent and the Lenders shall not exercise such rights
more than four times (in the aggregate) in any calendar year.  Each Loan Party
shall authorize their respective registered certified public accountants
(including the Loan Parties’ Accountants) to communicate directly with the
Administrative Agent, the Lenders, their respective Related Persons and such
officer contemporaneously, and to disclose to the Administrative Agent, the
Lenders and their respective Related Persons all financial statements and other
documents and information as they might have and are available to a Loan Party
and the Administrative Agent or any Lender reasonably requests with respect to
any Loan Party. The Administrative Agent and the Lenders shall give Loan Parties
the opportunity to participate in any discussions with the Loan Parties’
independent public accountants.

 

Section 7.8                                    Environmental.  Each Loan Party
shall comply with, and maintain its Real Property, whether owned, leased,
subleased or otherwise operated or occupied, in compliance with, all applicable
Environmental Laws (including by implementing any Remedial Action necessary to
achieve such compliance or that is required by orders and directives of any
Governmental Authority) except for failures to comply that would not, in the
aggregate, have a Material Adverse Effect.  Without limiting the foregoing, if
the Administrative Agent at any time has a reasonable basis to believe that
there exist material violations of Environmental Laws by any Loan Party or that
there exist any material Environmental Liabilities, in each case, then each Loan
Party shall promptly upon receipt of request from the Administrative Agent,
cause the performance of environmental audits and assessments, including
subsurface sampling of soil and groundwater, and cause the preparation of such
reports, in each case as the Administrative Agent may from time to time
reasonably request.  In the event (a) the Loan Party does not commence such work
within thirty (30) days of such request and diligently pursue such work or
(b) there is an Event of Default, the Administrative Agent, upon written notice
to such Loan Party, shall have access to such real property to undertake the
work, provided, that the Administrative Agent shall only be allowed to do so
under the following conditions: (i) that it provide written notice at least five
(5) business days in advance prior to the intended entrance onto the real
property; (ii) that the work be conducted during normal business hours;
(iii) that the Administrative Agent indemnify and hold harmless said Loan Party
for any damages or losses resulting from the performance of the work by the
Administrative Agent or its representatives; (iv) that the Administrative Agent
ensure that the real property is restored to its pre-work condition, including,
without limitation, restoring any surfaces that were disturbed during the
performance of the work and properly closing any wells or boreholes installed
during the performance of the work; and (v) abiding by all other health and
safety requirements of the Loan Party that would typically be imposed on a
visitor to the real property. Such audits, assessments and reports, to the
extent not conducted by the Administrative Agent, shall be conducted and
prepared by reputable environmental consulting firms reasonably acceptable to
the Administrative Agent and shall be in form and substance reasonably
acceptable to the Administrative Agent.

 

Section 7.9                                    Post-Closing Obligations.  Loan
Parties shall cause to be performed and completed, to the Administrative Agent’s
reasonable satisfaction, all of the obligations set forth on Schedule 7.9 hereto
within the time periods set forth on Schedule 7.9 or such longer period as the
Administrative Agent shall permit in its reasonable discretion.

 

Section 7.10                             Additional Borrowers and Collateral.

 

(a)                                 Additional Borrowers.  Other than
(A) entities that are formed for the sole purpose of consummating a Permitted
Acquisition or executing and delivering a Lease permitted

 

97

--------------------------------------------------------------------------------


 

by this Agreement, which are required to become a Borrower on or prior to the
consummation of such Permitted Acquisition or execution and delivery of such
Lease, (B) the HUD Sub-Facility Entities and the Skilled HUD RE Entities or
entities that have de minimis assets and are formed for the sole purpose of
facilitating joinder of entities under the HUD Sub-Facility or the Skilled HUD
RE Credit Documents during all times in which the HUD Sub-Facility Credit
Agreement or the Skilled HUD RE Credit Documents, as applicable, are in effect,
or (C) the Non-Borrower Subsidiaries as set forth on Schedule 7.10, Loan Parties
shall cause each direct and indirect Subsidiary of any of the Loan Parties that
(Y) is reflected in the Financial Statements, or (Z) comingles any of its funds
with any Borrower (other than pursuant to Section 7.12(a)(i)(E)), to become,
unless otherwise directed by Agent in writing, a Borrower hereunder within 10
days of commencement of operations or its acquisition, including as a result of
any Permitted Acquisition (in each case, which period may be extended by the
Administrative Agent in its reasonable discretion).  The Administrative Agent,
in its sole discretion, shall determine if the Eligible Accounts of such
Subsidiary that becomes a Borrower hereunder will be taken into account for the
calculation of the Borrowing Base.  To the extent that any Loan Party has any
Guarantee Obligation to a creditor with respect to such Subsidiary, Loan Parties
shall, upon Agent’s request, cause such creditor to enter into an intercreditor
agreement with the other Loan Parties or other similar document in form and
substance reasonably acceptable to Administrative Agent. To the extent not
delivered to Administrative Agent on or before the Closing Date (including in
respect of after-acquired property and Persons that become Subsidiaries of any
Loan Party after the Closing Date), each Loan Party shall, promptly, do each of
the following, unless otherwise agreed by Administrative Agent:

 

(i)                                     deliver to Administrative Agent such
modifications to the terms of the Loan Documents (or, to the extent applicable
as reasonably determined by Administrative Agent, assumptions, amendments,
endorsements or such other documents), in each case in form and substance
reasonably satisfactory to Administrative Agent and as Administrative Agent
deems necessary or advisable in order to ensure the following:

 

(A)                               each Subsidiary of any Loan Party that becomes
a Borrower under this Agreement by execution and delivery of a joinder
agreement, in form and substance acceptable to Administrative Agent pursuant to
which such Subsidiary assumes all of the Obligations of a Borrower hereunder and
agrees to be bound to the terms and conditions of this Agreement and the other
Loan Documents in the same manner and to the same extent of any other Borrower
as if it had been an original signatory hereto or thereof, including but not
limited to (1) delivery of revised schedules reflecting updated information
regarding such new Borrower, as required, and (2) delivery to Administrative
Agent of one or more notes in form and substance substantially similar to the
form of Note or amendments or amendment and restatements of any existing Note,
evidence of insurance and other such documents, agreements guarantees,
modifications, revisions or amendments to the Loan Documents as Administrative
Agent shall reasonably require to evidence the addition of such new Subsidiary
as a Borrower; and

 

(B)                               each Loan Party (including any Person required
to become a Borrower pursuant to clause (1) above) shall effectively grant to
Administrative Agent, for the benefit of the Secured Parties, a valid and
enforceable (1) first priority security interest in the ABL Priority Collateral
and (2) second priority security interest in the Term Loan Collateral (subject
to the Intercreditor

 

98

--------------------------------------------------------------------------------


 

Agreement and pursuant to the Security Agreement) as security for the
Obligations of the Loan Parties.

 

(ii)                                  take all other actions necessary or
advisable to ensure the validity or continuing validity of any guaranty for any
Obligation or any Lien securing any Obligation, to perfect, maintain, evidence
or enforce any Lien securing any Obligation or to ensure such Liens have,
subject to the Intercreditor Agreement, the same priority as that of the Liens
on similar Collateral and other assets set forth in the Loan Documents executed
on the Closing Date, including the filing of UCC financing statements in such
jurisdictions as may be required by the Loan Documents or applicable
Requirements of Law, providing title policies, if applicable, in favor of
Administrative Agent for the benefit of Lenders, or other actions as
Administrative Agent may otherwise reasonably request; and

 

(iii)                               deliver to Administrative Agent legal
opinions relating to the matters described in this Section 7.10, which opinions
shall be as reasonably required by, and in form and substance and from counsel
reasonably satisfactory to, Administrative Agent.

 

(b)                                 Additional Collateral.

 

(i)                                     Subject to the Intercreditor Agreement
(if applicable), with respect to any personal property or registered
Intellectual Property (other than assets expressly excluded from the Collateral
pursuant to the Security Documents) located in the United States acquired or
created after the Closing Date by any Loan Party that is required by the terms
of this Agreement and the other Loan Documents to become Collateral (other than
(x) any property subject to a Lien expressly permitted by Section 8.2(c),
(y) and the Skilled RE Priority Collateral, and (z) Instruments, Certificated
Securities, Securities and Chattel Paper as to which the Administrative Agent
for the benefit of the Secured Parties does not have a perfected Lien), except
as otherwise provided in the Security Documents promptly, but in any case within
45 days (which period may be extended by the Administrative Agent in its
reasonable discretion), (A) give notice of such property to the Administrative
Agent and execute and deliver to the Administrative Agent such amendments to
this Agreement, such other Loan Documents or other documents as the
Administrative Agent reasonably requests to grant to the Administrative Agent
for the benefit of the Secured Parties a security interest in such Property
(with the priority specified in the Intercreditor Agreement) and (B) take all
actions reasonably requested by the Administrative Agent to grant to the
Administrative Agent for the benefit of the Secured Parties a perfected security
interest (to the extent required by the Security Documents and with the priority
required by the Intercreditor Agreement) in such property (with respect to
property of a type owned by a Loan Party as of the Closing Date to the extent
the Administrative Agent for the benefit of the Secured Parties has a perfected
security interest in such property as of the Closing Date), including, without
limitation, the filing of UCC financing statements in such jurisdictions as may
be required by the Security Agreement or by law or as may be reasonably
requested by the Administrative Agent.

 

(ii)                                  Subject to the Intercreditor Agreement (if
applicable), with respect to any fee owned real property located in the United
States having a value (together with improvements thereof) of at least
$1,000,000 acquired after the Closing Date by any Loan Party (other than any
such real property subject to a Lien expressly permitted by Section 8.2(c), (i),
(o) or (p); provided, however, that with respect to Liens permitted by

 

99

--------------------------------------------------------------------------------


 

Section 8.2(c) or (i), this exception shall apply to the extent such Liens
expressly restrict the granting of a Mortgage) (A) within 45 days of such
acquisition, give notice of such acquisition to the Administrative Agent and, if
requested by the Administrative Agent promptly thereafter execute and deliver a
Mortgage (subject to Liens permitted by Section 8.2) in favor of the
Administrative Agent for the benefit of the Secured Parties, covering such real
property (provided that no Mortgage nor survey shall be obtained if the
Administrative Agent reasonably determines in consultation with the Borrowers
that the costs of obtaining such Mortgage or survey are excessive in relation to
the value of the security to be afforded thereby), (B) if reasonably requested
by the Administrative Agent (1) provide the Lenders with a lenders’ title
insurance policy with extended coverage covering such real property in an amount
at least equal to the purchase price of such real property as well as a current
ALTA survey thereof, together with a surveyor’s certificate unless the title
insurance policy referred to above shall not contain an exception for any matter
shown by a survey (except to the extent an existing survey has been provided and
specifically incorporated into such title insurance policy), each in form and
substance reasonably satisfactory to the Administrative Agent, and (2) use
commercially reasonable efforts to obtain any consents or estoppels reasonably
deemed necessary by the Administrative Agent in connection with such Mortgage,
each of the foregoing in form and substance reasonably satisfactory to the
Administrative Agent and (C) if requested by the Administrative Agent deliver to
the Administrative Agent legal opinions relating to the matters described above,
which opinions shall be in form and substance, and from counsel, reasonably
satisfactory to the Administrative Agent.

 

Section 7.11                             Deposit Accounts; Securities Accounts
and Cash Collateral Accounts.

 

(a)                                 Each deposit account of each Borrower, other
than Unrestricted Accounts, is set forth on Schedule 7.11 (as such schedule may
be updated from time to time by Borrowers as part of the Compliance Certificate
delivered pursuant to Section 6.2(d)).  No Borrower shall (i) other than
Facility Cash Accounts or Unrestricted Accounts, close or modify the
arrangements regarding a deposit account (including any Concentration Account or
the Agent Collection Account), without the prior consent of Administrative
Agent, which consent shall not be unreasonably withheld, conditioned or delayed,
(ii) other than Facility Cash Accounts or Unrestricted Accounts, establish, open
or modify any deposit account, without the prior consent of Administrative
Agent, which consent shall not be unreasonably withheld, conditioned or delayed,
(iii) grant a security interest (or any other interest) in any deposit account
to, or enter into any Control Agreement with, any other Person, other than those
granted in connection with the Master Leases, the Term Loan Documents and the
Skilled RE Loan Documents; provided security interests granted in connection
with the Master Leases, the Term Loan Documents and the Skilled RE Loan
Documents shall be subject to the rights of the Administrative Agent and Lenders
pursuant to a control agreement, waiver and subordination agreement,
intercreditor or other similar agreement, which agreement shall be reasonably
acceptable to Administrative Agent in its sole and absolute discretion), or
(iv) create, incur, assume or suffer to exist any Indebtedness (other than the
Obligations) from any bank or other financial institution in which any deposit
account is maintained, including, banks and financial institutions in which the
Facility Cash Accounts are maintained, the Unrestricted Account Collecting Bank,
the Concentration Account Collecting Bank or any Facility Depository Bank unless
such Indebtedness shall be the subject of subordination agreement, intercreditor
or other similar agreement (including a Control Agreement) among such bank or
other financial institution, the respective Borrowers and Administrative Agent,
which agreement shall be acceptable to Administrative Agent in its sole and
absolute discretion (it being understood that such agreement

 

100

--------------------------------------------------------------------------------


 

shall permit customary offsets for returned items and ordinary course fees and
charges by such bank in accordance with its standard schedule of such fees and
charges in effect from time to time (which customary fees and charges shall in
no event include overdraft protection, credit or debit cards or other similar
treasury services)).

 

(b)                                 Each Loan Party shall (i) deposit all of its
cash in deposit accounts that are Controlled Deposit Accounts, provided,
however, that each Loan Party may maintain cash in Facility Cash Accounts,
Unrestricted Accounts, zero-balance accounts for the purpose of managing local
disbursements and, with the consent of the Administrative Agent (which consent
may not be unreasonably withheld, conditioned or delayed), may maintain payroll,
withholding tax and other fiduciary deposit accounts that are not Controlled
Deposit Accounts, and (ii) deposit all of its Cash Equivalents in securities
accounts that are Controlled Securities Accounts; provided, however, that upon
the occurrence and during the continuance of any Event of Default Administrative
Agent reserves the right to require that all amounts in deposit accounts and/or
securities accounts that are not controlled shall be immediately deposited in
deposit accounts and securities accounts that are Controlled Deposit Accounts or
Controlled Securities Accounts to the extent permitted by applicable law,
including statutory minimum requirements, except for, in the case of both
clauses (i) and (ii), cash and Cash Equivalents the aggregate value of which
does not exceed $500,000 at any time.

 

(c)                                  Administrative Agent shall not have any
responsibility for, or bear any risk of loss of, any investment or income of any
funds in any Cash Collateral Account.  After the occurrence and during the
continuance of a Sweep Event and/or an Event of Default, after funds are
deposited in any Cash Collateral Account, Administrative Agent may apply funds
then held in such Cash Collateral Account to the payment of Obligations in
accordance with Section 2.12.  No Loan Party and no Person claiming on behalf of
or through any Loan Party shall have any right to demand payment of any funds
held in any Cash Collateral Account at any time prior to the termination of all
Revolving Credit Commitments and the payment in full of all Obligations and, in
the case of L/C Cash Collateral Accounts, the termination of all outstanding
Letters of Credit.

 

Section 7.12                             Cash Management; Agent Collection
Account.

 

(a)                                 Cash Management.

 

(i)                                     Borrowers shall maintain, at their sole
expense, the following accounts and facilities, which Borrowers hereby represent
are in existence as of the Closing Date:

 

(A)                               deposit accounts set forth on Schedule
7.12(a), and, upon request of the Administrative Agent, certain other lockbox
facilities, into which all payments and collections of all Accounts of each
Borrower received by direct electronic funds transfer, check, credit card, draft
or other similar means from any Account Debtor (including but not limited to
Medicaid, Medicare or TRICARE) or any other Person, shall be directed
(collectively, “Facility Lockbox Accounts” and the banks at which such Facility
Lockbox Accounts are maintained, “Facility Depository Banks”).  Any payment or
collection on the Accounts of any Borrower not deposited in a Facility Lockbox
Account shall be held in trust for the benefit of Lenders and deposited
immediately by the Borrower receiving such payment into a Facility Lockbox
Account.  To the extent Account Debtors do not already deposit accounts
receivable therein, each Borrower shall direct its respective Account Debtors to
make payment on its Accounts into a Facility Lockbox Account.  The funds on
deposit in each such

 

101

--------------------------------------------------------------------------------


 

Facility Lockbox Account shall be transferred on each Business Day, to a
Concentration Account pursuant to a standing order with the Facility Depository
Bank.  No standing orders may be modified or terminated without 30 days prior
written notice from Borrowers to Administrative Agent, or such shorter time as
Administrative Agent may agree.  No Facility Lockbox Account shall be moved or
closed without the consent of Administrative Agent.  Each Facility Lockbox
Account, the Facility Depository Bank in which such Lockbox Account is held, its
address and the respective contact person together with the account name and
number is identified on Schedule 7.11.

 

(B)                               those certain Controlled Deposit Accounts (the
“Concentration Accounts,” which, as of the Closing Date, are accounts number
30844124 with Citibank and 2000060110734 with Wells Fargo, and the banks at
which the Concentration Accounts are maintained, the “Concentration Account
Collecting Banks,” which are, as of the Closing Date, Citibank and Bank of
America) into which (i) collections of Accounts paid to Facility Lockbox
Accounts are concentrated and/or deposited by automatic electronic funds
transfer on each Business Day, from each and every Facility Lockbox Account, and
(ii) any Net Cash Proceeds shall be deposited.  The Concentration Accounts shall
not be moved or closed without the consent of Administrative Agent.  The
Concentration Accounts, the Concentration Account Collecting Banks, their
respective addresses and contact persons together with the account names and
numbers are specifically identified on Schedule 7.11.

 

(C)                               that certain Controlled Deposit Account (the
“Disbursement Operating Account,” which, as of the Closing Date, is account
number 30844116, and the bank at which the Disbursement Operating Account is
maintained, the “Disbursement Operating Account Collecting Bank,” which, as of
the Closing Date, is Citibank) into which amounts may be deposited from the
Concentration Accounts.  The Disbursement Operating Account shall not be moved
or closed without the consent of Administrative Agent.  The Disbursement
Operating Account, the Disbursement Operating Account Collecting Bank, its
address and the respective contact person together with the account name and
number is specifically identified on Schedule 7.11.

 

(D)                               other deposit accounts in the name of one or
more Loan Party or any Subsidiary of any Loan Party (excluding (x) the HUD
Sub-Facility Entities during all times the HUD Sub-Facility Credit Agreement is
in effect and (y) the Skilled HUD RE Entities during all times the applicable
Skilled HUD RE Credit Documents are in effect) and in which proceeds of Term
Loan Collateral may be deposited from time to time (collectively, the
“Unrestricted Accounts” and the bank at which any Unrestricted Account is
maintained, the “Unrestricted Account Collecting Bank”), which accounts (i) at
any time that there shall be any outstanding Revolving Loans or Swing Loans,
shall not collectively have an aggregate credit balance greater than
$30,000,000, plus the aggregate amount of any drawn or committed but unpaid
drafts, ACH or EFT transactions then outstanding as of the date on which there
shall be any advance consisting of a Revolving Loan or a Swing Loan, or
(ii) shall be zero balance accounts that have a $0 balance at the end of each
Business Day.  Administrative Agent reserves the right, upon a Default or Event
of Default, to require that Loan Parties execute and deliver Control Agreements
with respect to one or more Unrestricted Accounts.

 

102

--------------------------------------------------------------------------------


 

(E)                                a subaccount of the Concentration Account for
each Subsidiary of GHLLC that does not become a Borrower pursuant to
Section 7.10, from which subaccount amounts may be deposited in the
Concentration Account.

 

(ii)                                  No credit support shall be provided to any
Person except through an Unrestricted Account or issuance of a Letter of Credit
under this Agreement.  No Loan Party shall have any interest in a deposit
account (other than an Unrestricted Account) that is shared with any other
Person that is not a Loan Party.  Loan Parties shall ensure that no payment or
collections of any amounts due to any Person other than a Borrower are deposited
into any of the foregoing deposit accounts, or if so deposited, is forwarded to
such other Person as soon as reasonably practicable and shall not comingle any
such funds with the funds of the Loan Parties.

 

(iii)                               Loan Parties shall not permit any Facility
Depository Bank, Unrestricted Account Collecting Bank, or a Concentration
Account Collecting Bank to be a Lender hereunder unless such bank shall waive or
subordinate any and all of its rights to offset (unless otherwise prohibited by
the CMS Bulletin (as defined below), such waiver or subordination of its rights
to offset shall exclude its right to offset, (A) in respect of customary offsets
for returned items and ordinary course fees and charges by such bank in
accordance with its standard schedule of such fees and charges in effect from
time to time for all deposit accounts (which customary fees and charges shall in
no event include overdraft protection, credit or debit cards or other similar
treasury services) and (B) in respect of the Obligations (excluding Cash
Management Obligations) for all deposit accounts other than Government
Receivables Deposit Accounts) against each deposit account pursuant to a Control
Agreement (or other similar agreement) acceptable to Administrative Agent in its
sole discretion.  Each Lender that is a Facility Depository Bank, Unrestricted
Account Collecting Bank, or a Concentration Account Collecting Bank, hereby
waives all of its right to offset the Obligations (other than in respect of
customary offsets for returned items and ordinary course fees and charges by
such bank in accordance with its standard schedule of fees and charges in effect
from time to time to the extent permitted by the CMS Bulletin) against each
Government Receivables Deposit Account of a Loan Party maintained by such Lender
to the extent necessary to comply with the requirements of the CMS Bulletin.

 

(iv)                              Loan Parties shall ensure that (A) each
Facility Depository Bank, each Unrestricted Account Collecting Bank and the
Concentration Account Collecting Bank complies with all requirements of the
Department of Health and Human Services Centers for Medicare & Medicaid Services
(CMS) Manual System Pub. 100-4 Transmittal 213 (including change request 3079)
and any replacement, change or update thereto (the “CMS Bulletin”) and (B) other
than with respect to the Facility Lockbox Account/Government Receivables Deposit
Account, account number 5801076067 held by SunDance Rehabilitation Corporation
(for deposits relating to SunDance Rehab) at Bank of America, N.A, no funds
other than proceeds from Medicaid, Medicare, TRICARE and other state or federal
healthcare payor programs are deposited in Government Receivables Deposit
Accounts designated for the purpose of receiving such proceeds.  No Loan Party
shall withdraw or otherwise transfer funds from any Facility Lockbox Account or
Government Receivables Deposit Account other than pursuant to the standing sweep
instructions transferring such funds to the Concentration Account.

 

(v)                                 On or before the Closing Date (or, if not
required by Administrative Agent on the Closing Date, at the time appointed
therefor after the Closing Date,

 

103

--------------------------------------------------------------------------------


 

including upon the formation or acquisition of a new entity that is to become a
Borrower pursuant to the requirements of Section 7.10), each Borrower shall have
executed the following:

 

(A)                               A Control Agreement (1) with each Facility
Depository Bank, with respect to each Facility Lockbox Account that is not a
Government Receivables Deposit Account, (2) with each Concentration Account
Collecting Bank, with respect to the Concentration Account, and (3) with the
Disbursement Operating Account Collecting Bank, with respect to each
Disbursement Operating Account, in each case, pursuant to which Borrowers shall
have access to the funds in such Facility Lockbox Account, the Concentration
Account and the Disbursement Operating Account, provided that immediately upon
the occurrence and during continuance of any Sweep Event, at the option of
Administrative Agent, no Borrower shall have access to the funds in such
Facility Lockbox Account, the Concentration Account and the Disbursement
Operating Account and all funds shall be transferred on a daily basis from such
Facility Lockbox Account, the Concentration Account and the Disbursement
Operating Account to the Agent Collection Account (as defined below).  No
Control Agreement may be modified without Administrative Agent’s prior written
consent.

 

(B)                               An agreement (each a “Facility Lockbox
Agreement”) with each Facility Depository Bank with respect to each Facility
Lockbox Account that is a Government Receivables Deposit Account, pursuant to
which such bank agrees to provide certain information to Administrative Agent
regarding each such Facility Lockbox Account and to maintain each such Facility
Lockbox Account in accordance with the requirements thereof, including with
respect to each such Facility Lockbox Account the transfer by electronic funds
transfer no more than daily, funds on deposit therein to the Concentration
Accounts.  No Facility Lockbox Agreement may be modified without Administrative
Agent’s prior written consent.

 

(b)                                 Agent Collection Account.  Administrative
Agent has established and shall maintain, at the sole expense of Borrowers, the
following deposit account (such account or such other account as Administrative
Agent may specify from time to time in writing to Borrowers, the “Agent
Collection Account”) into which, after the occurrence and during the continuance
of a Sweep Event, at the option of Administrative Agent, all funds on deposit in
the Concentration Account shall be sent by electronic transfer on a daily
basis.  In any case where any bank fails to transfer funds notwithstanding
Borrowers’ instructions, Borrowers shall use their best efforts to immediately
and completely cure such default on the part of such bank.  As of the Closing
Date, the Agent Collection Account shall be:

 

Name:

 

Deutsche Bank Trust Company Americas

Address:

 

One Bankers Trust Plaza

 

 

New York, New York

ABA No.:

 

021-001-033

Account No.:

 

50271079

Account Name:

 

HH Cash Flow Collections

Reference:

 

Genesis Healthcare LLC HFS# 2922

 

104

--------------------------------------------------------------------------------


 

Section 7.13                             Further Assurances.  Maintain the
security interest created by the Security Agreement as a perfected security
interest (to the extent required by the Security Agreement) having at least the
priority specified in the Intercreditor Agreement, subject to the rights of the
Loan Parties under the Loan Documents to Transfer the Collateral.  From time to
time the Loan Parties shall execute and deliver, or cause to be executed and
delivered, such additional instruments, certificates or documents, and take all
such actions, as the Administrative Agent may reasonably request for the
purposes of implementing or effectuating the provisions of this Agreement and
the other Loan Documents, or of renewing the rights of the Secured Parties with
respect to the Collateral as to which the Administrative Agent for the ratable
benefit of the Secured Parties, has a perfected Lien pursuant hereto or thereto,
including, without limitation, filing any financing or continuation statements
or financing change statements under the UCC (or other similar laws) in effect
in any United States jurisdiction with respect to the security interests created
hereby

 

Section 7.14                             Use of Proceeds.  The proceeds of the
Loans shall be used to pay fees and expenses related to Skilled Acquisition and
the Skilled Refinancing and for general corporate (including working capital)
purposes of the Loan Parties not prohibited by this Agreement.

 

Section 7.15                             Annual Lenders Meeting.  Each Loan
Party shall participate in an annual telephonic conference call with the
Administrative Agent and the Lenders at such time as may be reasonably agreed to
by the Borrowers and the Administrative Agent.

 

Section 7.16                             Material Master Leases.  With respect
to any Material Master Lease (other than the Master Leases), cause the parties
to such Material Master Lease to execute an intercreditor or similar agreement
satisfactory to the Administrative Agent, on terms substantially similar to
those set forth in the Master Lease Intercreditor Agreements or on terms no less
favorable to the Lenders than those set forth in the Master Lease Intercreditor
Agreements, as reasonably determined by the Administrative Agent.

 

Section 7.17                             UPL Programs.  With respect to each UPL
Program or proposed UPL Program, as the case may be:

 

(a)                                 Borrowers may implement UPL Programs,
including the transfer of assets to a UPL Hospital in connection therewith;
provided, that (i) at the time of such implementation, no Default or Event of
Default shall have occurred and be continuing or result therefrom (including
with respect to the requirements of Section 4.1), (ii) to the extent a new
Subsidiary is formed in connection therewith,  Loan Parties shall comply with
all applicable requirements of Section 7.10 and the Security Documents,
(iii) Administrative Agent shall have received a revised Borrowing Base
Certificate, prepared on a Pro Forma Basis, giving effect to the implementation
of such UPL Program and demonstrating Borrowing Availability —Tranche A-1 or
Borrowing Availability — Tranche A-2, as applicable, of not less than
$10,000,000, and (v) not less than five (5) Business Days prior to the execution
and delivery of the related UPL Documents, Borrowers shall provide (A) notice to
Administrative Agent of its intent to implement such UPL Program,  (B) true,
complete and correct copies of the related UPL Documents, which documents shall
be substantially similar in all material respects with UPL Documents executed
and delivered in connection with Borrowers’ existing UPL Programs, (C) a
description of the proposed cash management system related to such UPL Program,
which system shall be reasonably acceptable to Administrative Agent, and (D) a
certificate of a Responsible Officer certifying compliance with the requirements
of this Section 7.17(a).

 

105

--------------------------------------------------------------------------------


 

(b)                                 Each UPL Borrower (or its Affiliate) shall
make all payments and otherwise perform, in all material respects, all
obligations under all UPL Documents to which any Loan Party is a party.

 

(c)                                  Borrowers shall notify the Administrative
Agent of any material default by any counterparty to a UPL Documents.

 

(d)                                 UPL Borrower (or its Affiliate) shall
terminate the respective UPL Documents following an event of default thereunder
(which remains uncured after any applicable cure period) upon the latest to
occur of (i) the date that is forty-five (45) days after such event of default,
(ii) receipt of new provisional licenses necessary for operation of the subject
Facility (but in any event, such period to receive new provisional licenses
shall not exceed sixty (60) days after such event of default), and (iii) such
longer period as Administrative Agent may agree.

 

(e)                                  Upon notice from Administrative Agent to
Borrowers following the occurrence of an Event of Default, UPL Borrowers (or its
Affiliate) shall execute and deliver notices of termination of the respective
UPL Documents to the respective counterparty or counterparties thereto in
accordance with the UPL Documents.

 

ARTICLE 8
NEGATIVE COVENANTS

 

Each of the Loan Parties agrees with the Lenders, the L/C Issuers and
Administrative Agent to each of the following, as long as any Obligation (other
than contingent or indemnification obligations not then asserted or due) or any
Revolving Credit Commitment remains outstanding:

 

Section 8.1                                    Indebtedness.  No Loan Party
shall directly or indirectly, incur or otherwise remain liable with respect to
or responsible for, any Indebtedness except for the following:

 

(a)                                 Indebtedness existing on the date hereof and
set forth in Schedule 8.1, and any Permitted Refinancing thereof;

 

(b)                                 Indebtedness created hereunder and under the
other Loan Documents;

 

(c)                                  intercompany Indebtedness of the Loan
Parties to the extent permitted by Section 8.4(a); provided that (i) each item
of intercompany Indebtedness consisting of intercompany loans and advances made
by a Subsidiary that is not a Borrower to a Loan Party that exceeds $5,000,
individually, or $1,000,000 in the aggregate, shall be evidenced by a promissory
note (which shall be substantially in the form of Exhibit M hereto) with
customary subordination provisions, (ii) each item of intercompany Indebtedness
consisting of intercompany loans and advances made by a Subsidiary that is a
Borrower, to the extent required to be pledged under the Security Agreement,
shall be evidenced by a promissory note, which promissory note shall be subject
to a security interest thereunder and shall be delivered to the Term Loan
Collateral Agent or the Administrative Agent, as the case may be;

 

(d)                                 Indebtedness of the Loan Parties incurred to
finance the acquisition, construction or improvement of any fixed or capital
assets, and extensions, renewals, replacements, modifications, refundings and
refinancing of any such Indebtedness that do not increase the outstanding
principal amount thereof (other than to the extent of any premiums, interest or
costs and expenses incurred in connection therewith); provided that (i) such
Indebtedness is incurred

 

106

--------------------------------------------------------------------------------


 

prior to or within 180 days after such acquisition or the completion of such
construction or improvement and (ii) the aggregate principal amount of
Indebtedness permitted by this Section 8.l(d), when combined with the aggregate
principal amount of all Capital Lease Obligations incurred pursuant to
Section 8.l(e), shall not exceed $35,000,000 at any time outstanding;

 

(e)                                  Capital Lease Obligations in an aggregate
principal amount, when combined with the aggregate principal amount of all
Indebtedness incurred pursuant to Section 8.1(d), not in excess of $35,000,000
at any time outstanding and Permitted Refinancings thereof;

 

(f)                                   Indebtedness in respect of bid, workers’
compensation claims, self-insurance obligations, bankers’ acceptances,
performance or surety, appeal or similar bonds issued for the account of and
completion guarantees and other similar obligations provided by the Loan Parties
in the ordinary course of business, including guarantees or obligations with
respect to letters of credit supporting such bid bonds, performance bonds,
surety bonds and similar obligations;

 

(g)                                  Indebtedness assumed in connection with a
Permitted Acquisition and any Permitted Refinancing thereof; provided that
(i) such Indebtedness is not incurred in contemplation of, or in connection
with, such Permitted Acquisition, (ii) both immediately prior and after giving
effect thereto, no Event of Default shall exist or would result therefrom,
(iii) the Consolidated Total Leverage Ratio calculated on a Pro Forma Basis as
of the most recently completed period of four consecutive Fiscal Quarters ending
prior to such incurrence for which the financial statements and certificates
required by Section 6.1(a), 6.1(b) or 6.1(c), as the case may be, and
6.1(d) have been delivered as if such incurrence had occurred as of the first
day of such period shall be 0.25:1.00 less than the Consolidated Total Leverage
Ratio required pursuant to Section 5.4 and (iv) Ultimate Parent shall have
delivered to the Administrative Agent a certificate of a Responsible Officer to
the effect set forth in clauses (ii) and (iii) above setting forth reasonably
detailed calculations demonstrating compliance with clauses (ii) and
(iii) above;

 

(h)                                 unsecured Indebtedness of the Loan Parties,
so long as at the time of the incurrence thereof and after giving effect
thereto, the Consolidated Total Leverage Ratio shall be less than 2.50 to 1.00
calculated on a Pro Forma Basis as of the most recently completed period of four
consecutive Fiscal Quarters ending prior to such incurrence for which the
financial statements and certificates required by Section 6.1(a), 6.1(b) or
6.1(c), as the case may be, and 6.1(d) have been delivered, and Permitted
Refinancings thereof; provided, that such Indebtedness does not mature or have
scheduled amortization or payments of principal and is not subject to mandatory
redemption or prepayment (except customary asset sale or change of control
provisions), in each case prior to the date that is 91 days after the Scheduled
Revolving Credit Termination Date at the time such Indebtedness is incurred;

 

(i)                                     Guarantee Obligations by the Loan
Parties of Indebtedness of the Loan Parties so long as the Loan Parties
incurring such Indebtedness are permitted to incur such Indebtedness represented
by such Guarantee Obligation hereunder;

 

(j)                                    Indebtedness of the Loan Parties in
respect of the Term Loan Documents in an aggregate principal amount not
exceeding the sum of (i) $ $230,671,683.70 plus (ii) the aggregate principal
amount of any Incremental Loans (as defined in the Term Loan Agreement) up to
$75,000,000; provided that both immediately before and after giving effect to
such Incremental Loans the Loan Parties shall be in compliance with each
Financial Condition Covenant calculated on a Pro Forma Basis (and any Permitted
Refinancing thereof permitted by the Intercreditor Agreement);

 

107

--------------------------------------------------------------------------------


 

(k)                                 the guaranty by each Borrower as required
pursuant to Section 2.21 (each a “HUD Guarantor”, as the case may be, of the HUD
Sub-Facility Entities’ obligations under the HUD Sub-Facility Credit Agreement
in an aggregate principal amount not exceeding $80,000,000; provided that no HUD
Guarantor shall be permitted to guaranty the HUD Sub-Facility Entities’
obligations under the HUD Sub-Facility Credit Agreement until such time as the
HUD Sub-Facility Entity of which such HUD Guarantor is a direct or indirect
equity holder becomes a party to the HUD Sub-Facility Credit Agreement as a
borrower;

 

(l)                                     other Indebtedness of the Loan Parties
in an aggregate principal amount not exceeding $55,000,000 at any time
outstanding;

 

(m)                             Indebtedness arising from agreements of any Loan
Party providing for indemnification, adjustment of purchase price or similar
obligations, in each case entered into in connection with Permitted Acquisitions
or other Investments and the disposition of any business, assets or Equity
Interests or Equity Equivalents permitted hereunder;

 

(n)                                 Indebtedness consisting of (A) trade
obligations or (B) accrued current liabilities for services rendered to any Loan
Party arising in the ordinary course of business;

 

(o)                                 Indebtedness in respect of netting services,
automatic clearinghouse arrangements, overdraft protections, employee credit
card programs and other cash management and similar arrangements in the ordinary
course of business;

 

(p)                                 Indebtedness representing deferred
compensation to employees of the Borrowers or any of their Subsidiaries incurred
in the ordinary course of business consistent with past practice;

 

(q)                                 Guarantees incurred in the ordinary course
of business in respect of obligations to suppliers, customers, franchisees,
lessors and licensees;

 

(r)                                    Indebtedness incurred in the ordinary
course of business in respect of obligations of the Loan Parties to pay the
deferred purchase price of goods or services or progress payments in connection
with such goods and services;

 

(s)                                   Indebtedness consisting of (A) the
financing of insurance premiums or (B) take-or-pay obligations contained in
supply arrangements, in each case, in the ordinary course of business consistent
with past practice;

 

(t)                                    Indebtedness incurred by any Loan Party
in respect of letters of credit, bank guarantees, bankers’ acceptances,
warehouse receipts or similar instruments issued or created in the ordinary
course of business or consistent with past practice, including in respect of
workers compensation claims, health, disability or other employee benefits or
property, casualty or liability insurance or self-insurance or other
Indebtedness with respect to reimbursement-type obligations regarding workers
compensation claims;

 

(u)                                 Indebtedness of the Loan Parties under any
Hedge Agreement permitted under Section 8.4(f);

 

(v)                                 Indebtedness of the Loan Parties owed to
former or current management, directors, officers or employees (or their
transferees, estates or beneficiaries under their estates)

 

108

--------------------------------------------------------------------------------


 

of the Borrowers in lieu of any cash payment permitted to be made under
Section 8.6(a)(iii); provided that all such Indebtedness shall be unsecured;

 

(w)                               Guarantees in respect of Indebtedness of
directors, officers and employees of the Loan Parties in respect of expenses of
such Persons in connection with relocations and other ordinary course of
business purposes, if the aggregate amount of Indebtedness so guaranteed, when
added to the aggregate amount of loans and advances then outstanding under
Section 8.4(e), shall not at any time exceed $7,000,000;

 

(x)                                 Indebtedness in respect of Real Property
Financing Obligations of Real Property, including but not limited
to, Indebtedness of Ultimate Parent and its Subsidiaries in respect of the
Skilled RE Loan Documents in an aggregate principal amount not exceeding
$360,000,000 at any time outstanding (and any Permitted Refinancing thereof
permitted by the Intercreditor Agreement);

 

(y)                                 Indebtedness the net proceeds of which are
used to fund the purchase of Facilities in connection with the Health Care REIT
Asset Buyback, so long as (i) at the time of the incurrence thereof and after
giving effect thereto, the Loan Parties would be in compliance with the
Financial Condition Covenants, (ii) the Consolidated Fixed Charge Coverage Ratio
— Term Loan at the time of incurrence thereof and after giving effect thereto
shall not be less than the Consolidated Fixed Charge Coverage Ratio — Term Loan
immediately prior to such incurrence and after giving effect thereto, in each
case, calculated on a Pro Forma Basis as of the most recently completed period
of four consecutive Fiscal Quarters ending prior to such incurrence for which
the financial statements and certificates required by Section 6.1(a), 6.1(b) or
6.1(c), as the case may be, and 6.1(d) have been delivered and (iii) such
Indebtedness has a final maturity date equal to or later than 91 days after the
Scheduled Revolving Credit Termination Date; and

 

(z)                                  Indebtedness of Ultimate Parent and its
Subsidiaries in respect of the Skilled HUD RE Entities’ obligations under the
Skilled HUD RE Credit Documents in an aggregate principal amount not exceeding
$90,000,000 (and any Permitted Refinancing thereof).

 

The accrual of interest, the accretion of accreted value and the payment of
interest in the form of additional Indebtedness shall not be deemed to be an
incurrence of Indebtedness for purposes of this Section. The principal amount of
any non-interest bearing Indebtedness or other discount security constituting
Indebtedness at any date shall be the principal amount thereof that would be
shown on a balance sheet of Ultimate Parent (or, if prior to the Closing Date,
LLC Parent) in each case, dated such date prepared in accordance with GAAP.

 

Section 8.2                                    Liens.  No Loan Party shall
create, incur, maintain, assume or otherwise suffer to exist any Lien upon or
with respect to any of its property (including Equity Interests, Equity
Equivalents or the other securities of any person, including any Borrower),
whether now owned or hereafter acquired, or assign any right to receive income
or profits, except for the following:

 

(a)                                 Liens on property or assets of the Borrowers
existing on the date hereof and set forth in Schedule 8.2; provided that such
Liens shall secure only those obligations which they secure on the date hereof
other than newly created improvements thereon or proceeds from the disposition
of such property and extensions, renewals and replacements thereof permitted
hereunder;

 

109

--------------------------------------------------------------------------------


 

(b)                                 Any Lien created under the (i) Loan
Documents and (ii) Term Loan Documents; provided that in the case of clause
(ii), such Liens are subject to the terms of the Intercreditor Agreement;

 

(c)                                  any Lien existing on any property or asset
prior to the acquisition thereof by the Loan Parties or existing on any property
or assets of any Person that becomes a Loan Party after the date hereof prior to
the time such Person becomes a Borrower, as the case may be; provided that
(i) such Lien is not created in contemplation of or in connection with such
acquisition or such Person becoming a Loan Party, (ii) such Lien does not apply
to any other property or assets of the Loan Parties other than newly created
improvements thereon or proceeds from the disposition of such property,
(iii) such Lien secures only those obligations which it secures on the date of
such acquisition or the date such Person becomes a Loan Party, as the case may
be, and extensions, renewals and replacement of any such Liens securing
Indebtedness permitted under Section 8.1(g) hereof, and (iv) no such Lien shall
be permitted to exist on or with respect to ABL Priority Collateral except to
the extent that such ABL Priority Collateral is held in an Unrestricted Account
in compliance with the limitations set forth in Section 7.12 and not comingled
with any other ABL Priority Collateral (for the avoidance of doubt, no such Lien
shall be permitted to exist on or with respect to ABL Priority Collateral that
is included in the Borrowing Base);

 

(d)                                 Liens for Taxes not yet due or which are
being contested in compliance with Section 7.3;

 

(e)                                  Liens in respect of property of the Loan
Parties imposed by Requirements of Law, which were incurred in the ordinary
course of business and do not secure Indebtedness for borrowed money, such as
carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s or other like
Liens arising in the ordinary course of business and securing obligations that
are not due or payable or which are being contested in compliance with
Section 7.3;

 

(f)                                   pledges and deposits made in the ordinary
course of business in compliance with workmen’s compensation, unemployment
insurance and other social security laws or regulations;

 

(g)                                  deposits to secure the performance of bids,
trade contracts (other than for Indebtedness), leases (other than Capital Lease
Obligations), statutory obligations, surety and appeal bonds, performance bonds
and other obligations of a like nature incurred in the ordinary course of
business;

 

(h)                                 zoning restrictions, easements,
rights-of-way, restrictions on use of real property and other similar
encumbrances incurred in the ordinary course of business which, in the
aggregate, are not substantial in amount and do not materially detract from the
value of the property subject thereto or interfere with the ordinary conduct of
the business of the Loan Parties;

 

(i)                                     purchase money security interests in
real property, improvements thereto or equipment hereafter acquired (or, in the
case of improvements, constructed) by the Loan Parties; provided that (i) such
security interests secure Indebtedness permitted by Section 8.1(d), (ii) such
security interests are incurred, and the Indebtedness secured thereby is
created, within 180 days after such acquisition (or construction) and (iii) such
security interests do not apply to any other Property or assets of the Loan
Parties;

 

(j)                                    Liens securing judgments that have not
resulted in an Event of Default under Section 9.1;

 

110

--------------------------------------------------------------------------------


 

(k)                                 licenses (with respect to Intellectual
Property and other property), leases or subleases granted to third parties not
interfering in any material respect with the ordinary conduct of the business of
any Loan Party or resulting in a material diminution in the value of any
Collateral as security for the Obligations;

 

(l)                                     any (i) interest or title of a lessor or
sublessor under any lease not prohibited by this Agreement, (ii) Lien or
restriction that the interest or title of such lessor or sublessor may be
subject to, or (iii) subordination of the interest of the lessee or sublessee
under such lease to any Lien or restriction referred to in the preceding clause
(ii), so long as the holder of such Lien or restriction agrees to recognize the
rights of such lessee or sublessee under such lease (for the avoidance of doubt,
no such Lien shall be permitted to exist on or with respect to ABL Priority
Collateral that is included in the Borrowing Base);

 

(m)                             Liens arising from precautionary filing of UCC
financing statements relating solely to Leases not prohibited by this Agreement
(for the avoidance of doubt, no such Lien shall be permitted to exist on or with
respect to ABL Priority Collateral that is included in the Borrowing Base);

 

(n)                                 Liens securing obligations (other than
obligations representing Indebtedness for borrowed money) under operating,
reciprocal easement or similar agreements entered into in the ordinary course of
business of the Loan Parties;

 

(o)                                 Liens on the property subject to any Sale
and Lease-Back Transactions, securing obligations thereunder in an aggregate
principal amount outstanding at any time not to exceed $7,000,000; provided,
however, that no such Lien shall be permitted to exist on or with respect to ABL
Priority Collateral except to the extent that such ABL Priority Collateral is
held in an Unrestricted Account in compliance with the limitations in
Section 7.12 and not comingled with any other ABL Priority Collateral (for the
avoidance of doubt, no such Lien shall be permitted to exist on or with respect
to ABL Priority Collateral that is included in the Borrowing Base);

 

(p)                                 Liens incurred in connection with
(i) Capital Lease Obligations securing obligations permitted to be incurred
pursuant to Section 8.1(e) and (ii) Real Property Financing Obligations
permitted to be incurred pursuant to Section 8.1(x), including (x) any Lien
created under the Skilled RE Loan Documents in the Skilled RE Priority
Collateral and junior Liens under the Skilled RE Loan Documents in certain ABL
Priority Collateral subject to the Intercreditor Agreement and any Permitted
Refinancing thereof permitted pursuant to the Intercreditor Agreement and
(y) any Lien incurred in connection with Indebtedness permitted to be incurred
pursuant to Section 8.1(z);

 

(q)                                 pledges and deposits in the ordinary course
of business and consistent with past practices securing liability for
reimbursement or indemnification obligations of (including obligations in
respect of letters of credit or bank guarantees for the benefit of) insurance
carriers providing property, casualty or liability insurance to the Loan
Parties;

 

(r)                                    Liens (i) of a collection bank arising
under Section 4-208 of the Uniform Commercial Code on the items in the course of
collection and (ii) in favor of a banking or other financial institution arising
as a matter of law or under customary general terms and conditions encumbering
deposits or other funds maintained with a financial institution (including the
right of set off) and that are within the general parameters customary in the
banking industry; provided, however, to the extent that such collection bank,
banking or other financial institution has

 

111

--------------------------------------------------------------------------------


 

executed and delivered a Control Agreement, such Liens will be subordinated or
waived to the extent set forth in such Control Agreement;

 

(s)                                   Liens (i) on cash advances in favor of the
seller of any property to be acquired in an Investment permitted pursuant to
Section 8.4 to be applied against the purchase price for such Investment or
(ii) consisting of an agreement to Transfer any property in a Transfer permitted
under Section 8.5, in each case, solely to the extent such Investment or
Transfer, as the case may be, would have been permitted on the date of the
creation of such Lien;

 

(t)                                    Liens that are contractual rights of
setoff (i) relating to the establishment of depository relations with banks or
other financial institutions not given in connection with the issuance of
Indebtedness, (ii) relating to pooled deposit or sweep accounts of any Loan
Party to permit satisfaction of overdraft or similar obligations incurred in the
ordinary course of business of such Loan Party or (iii) relating to purchase
orders and other agreements entered into with customers of any Loan Party, in
each case, in the ordinary course of business; provided, however, to the extent
that such collection bank, banking or other financial institution has executed
and delivered a Control Agreement, such Liens will be subordinated or waived to
the extent set forth in such Control Agreement;

 

(u)                                 (i) Liens solely on any cash earnest money
deposits made by the Loan Parties in connection with any letter of intent or
purchase agreement permitted hereunder and (ii) the filing of UCC financing
statements solely as a precautionary measure in connection with operating leases
or consignment of goods and similar arrangements; provided, however, that no
such Liens or filing shall be permitted to exist on or with respect to ABL
Priority Collateral except to the extent that such ABL Priority Collateral is
held in an Unrestricted Account in compliance with the limitations set forth in
Section 7.12 and not comingled with any other ABL Priority Collateral (for the
avoidance of doubt, no such Lien shall be permitted to exist on or with respect
to ABL Priority Collateral that is included in the Borrowing Base);

 

(v)                                 Liens in favor of a Loan Party on assets of
a Subsidiary that is not required to be a Borrower;

 

(w)                               in the case of any joint venture, any put and
call arrangements related to its Equity Interests and Equity Equivalents set
forth in its Constituent Documents or any related joint venture or similar
agreement;

 

(x)                                 Liens incurred in connection with
Indebtedness permitted to be incurred pursuant to Section 8.1(y);

 

(y)                                 Liens granted in connection with the pledge
or transfer of the Equity Interests or Equity Equivalents of a joint venture
permitted hereunder; and

 

(z)                                  other Liens with respect to property or
assets of the Loan Parties securing obligations in an aggregate principal amount
outstanding at any time not to exceed $10,000,000; provided, however, that no
such Lien shall be permitted to exist on or with respect to ABL Priority
Collateral except to the extent that such ABL Priority Collateral is held in an
Unrestricted Account in compliance with the limitations set forth in
Section 7.12 and not comingled with any other ABL Priority Collateral (for the
avoidance of doubt, no such Lien shall be permitted to exist on or with respect
to ABL Priority Collateral that is included in the Borrowing Base).

 

112

--------------------------------------------------------------------------------


 

Section 8.3                                    Sale and Lease-Back
Transactions.  No Loan Party shall, directly or indirectly, enter into any Sale
and Lease-Back Transaction with any Person (other than a Loan Party) unless
(a) the Transfer of such property is permitted by Section 8.5, (b) any Capital
Lease Obligations or Liens arising in connection therewith are permitted by
Sections 8.1 and 8.2, as the case may be, and either (i) consist of Real
Property Financing Obligations and Liens granted in connection therewith or
(ii) are in an aggregate principal amount not exceeding $35,000,000 at any time
outstanding, (c) the Loan Parties shall be in compliance with the Financial
Condition Covenants calculated on a Pro Forma Basis as of the most recently
completed period of four consecutive Fiscal Quarters ending prior to such
incurrence for which the financial statements and certificates required by
Section 6.1(a), (b) or (c), as the case may be, and 6.1(d) have been delivered
as if such Sale and Lease-Back Transaction had occurred as of the first day of
such period, (d) to the extent that any ABL Priority Collateral related to such
property shall be Transferred, the proceeds of the Transfer of such ABL Priority
Collateral must be used to repay the Loans pursuant to Section 2.8(a), and
(e) except as provided in clause (d) above, the Net Cash Proceeds of such Sale
and Lease-Back Transaction shall be applied in accordance with Section 2.8(b) of
the Term Loan Agreement and to the extent that the obligations under the Term
Loan Agreement have been paid in full, such Net Cash Proceeds shall be applied
to the Obligations.

 

Section 8.4                                    Investments.  No Loan Party shall
purchase, hold or acquire any Equity Interests or Equity Equivalents, evidences
of Indebtedness or other securities of, make or permit to exist any loans or
advances to, or make or permit to exist any investment or any other interest in,
any other Person (all of the foregoing, “Investments”), except:

 

(a)                                 (i) Investments by any Loan Party in any
other Loan Party (provided that, in the case of an Investment in any Guarantor,
such Guarantor shall become a party to the Security Agreement as a “Grantor”
pursuant to a joinder agreement in form and substance reasonably satisfactory to
Administrative Agent)  and (ii) Investments by the Loan Parties in Subsidiaries
that are not Loan Parties, provided that, after the date hereof, the aggregate
amount of Investments made pursuant to this Section 8.4(a)(ii) by any Loan Party
in Subsidiaries that are not Loan Parties (determined without regard to any
write-downs or write-offs of such investments, loans and advances) shall not
exceed $15,000,000 at any time outstanding;

 

(b)                                 Investments in cash and Cash Equivalents;

 

(c)                                  [Reserved];

 

(d)                                 Investments received in connection with the
bankruptcy or reorganization of, or settlement of delinquent accounts and
disputes with, customers and suppliers, in each case in the ordinary course of
business; provided that Loan Parties shall provide prompt written notice to
Administrative Agent of any such settlement of accounts for which the face value
is greater than or equal to $1,000,000 individually (or for a group of related
accounts) and for each such settlement if the aggregate face value of such
accounts is greater than or equal to $15,000,000 in any year;

 

(e)                                  Loan Parties may make loans and advances in
the ordinary course of business to employees, directors and officers of the Loan
Parties in an aggregate principal amount at any time outstanding, when added to
the aggregate amount of guarantees under Section 8.1(w), not to exceed
$7,000,000 (i) for reasonable and customary business-related travel,
entertainment, relocation and analogous ordinary business purposes, (ii) in
connection with such person’s purchase of Equity Interests or Equity Equivalents
of Ultimate Parent (provided that the amount of such loans and advances to the
extent made in cash shall be contributed to the Borrowers in cash as common
equity) and (iii) for any other purpose;

 

113

--------------------------------------------------------------------------------


 

(f)                                   Loan Parties may enter into Hedge
Agreements that are not speculative in nature and are made in the ordinary
course of business;

 

(g)                                  to the extent that such assets, Equity
Interests and Equity Equivalents are transferred to a Loan Party
contemporaneously with such acquisition and such acquisition is consensual and
approved by the board of directors of such Acquired Entity or Business, the Loan
Parties may acquire all or substantially all the assets of a Person or line of
business of such Person, or not less than 75% of the Equity Interests or Equity
Equivalents (other than directors’ qualifying shares) of a Person; provided
(i) the Acquired Entity or Business shall be in a line of Business permitted by
Section 8.8(a)(i); (ii) at the time of such transaction (A) after giving effect
thereto, no Event of Default shall have occurred and be continuing; (B) the Loan
Parties would be in compliance with the Financial Condition Covenants calculated
on a Pro Forma Basis as of the most recently completed period of four
consecutive Fiscal Quarters ending prior to such transaction for which the
financial statements and certificates required by Section 6.1(a), 6.1(b) or
6.1(c), as the case may be, and 6.1(d) have been delivered, as if such
transaction had occurred as of the first day of such period; (C) the Loan
Parties’ Consolidated Total Leverage Ratio does not exceed the lesser of
(x) 2.50:1.00 and (y) 0.25:1.00 less than the applicable maximum Consolidated
Total Leverage Ratio set forth in Section 5.4, in each case calculated on a Pro
Forma Basis as of the most recently completed period of four consecutive Fiscal
Quarters ending prior to such transaction for which the financial statements and
certificates required by Section 6.1(a), 6.1(b) or 6.1(c), as the case may be,
and 6.1(d) have been delivered as if such transaction had occurred as of the
first day of such period; (D) the Loan Parties shall comply, and shall cause the
Acquired Entity or Business to comply, with the applicable provisions of
Section 7.10 and the Security Documents to the extent required thereby; (iii) on
a Pro Forma Basis as of the most recently completed period of four consecutive
Fiscal Quarters ending prior to such transaction for which the financial
statements and certificates required by Section 6.1(a), 6.1(b) or 6.1(c), as the
case may be, and 6.1(d) have been delivered, as if such transaction had occurred
as of the first day of such period, the aggregate of the Acquired EBITDA of any
Persons acquired in accordance with this Section 8.4(g) during the term of this
Agreement that are not at such time Loan Parties shall not exceed 10% of pro
forma Consolidated EBITDA — Term Loan of the Loan Parties; and (iv) in the event
the Acquired Entity or Business is to become a Borrower pursuant to
Section 7.10, the Administrative Agent shall have received a Borrowing Base
Certificate demonstrating that (i) the aggregate principal amount of Revolving
Credit Outstandings — Tranche A-1 does not exceed the lesser of the aggregate
Revolving Credit Commitments — Tranche A-1 and the Borrowing Base — Tranche A-1
and (ii) the aggregate principal amount of Revolving Credit Outstandings —
Tranche A-2 does not exceed the lesser of the aggregate Revolving Credit
Commitments — Tranche A-2 and the Borrowing Base — Tranche A-2 (any acquisition
of an Acquired Entity or Business meeting all the criteria of this
Section 8.4(g) being referred to herein as a “Permitted Acquisition”);

 

(h)                                 Investments set forth in Schedule 8.4;

 

(i)                                     the Loan Parties may receive and hold
promissory notes and other non-cash consideration received in connection with
Asset Sales permitted under Section 8.5;

 

(j)                                    the Loan Parties may make Capital
Expenditures permitted under Section 5.5;

 

(k)                                 other Investments in an aggregate amount at
any time outstanding not exceeding (x) the greater of (A) $65,000,000 and
(B) 20% of Consolidated EBITDA — Term Loan calculated on a Pro Forma Basis as of
the most recently completed period of four consecutive Fiscal Quarters ending
prior to such transaction for which the financial statements and certificates

 

114

--------------------------------------------------------------------------------


 

required by Section 6.1(a), 6.1(b) or 6.1(c), as the case may be, and
6.1(d) have been delivered, as if such transaction had occurred as of the first
day of such period, plus (y) the Net Cash Proceeds received after the Closing
Date from any Excluded Issuance (other than the proceeds of any Excluded
Issuance made in connection with an exercise of the Loan Parties’ Cure Right
under Section 5.6(a));

 

(l)                                     so long as no Default or Event of
Default shall have occurred and be continuing at the time thereof or would
result therefrom, other Investments at any time outstanding not exceeding the
Available Amount, if, after giving effect to such Investment, calculated on a
Pro Forma Basis, (i) the Consolidated Total Leverage Ratio shall not be greater
than 2.25:1.00 and (ii) the Loan Parties shall be in compliance with the
Financial Condition Covenants, in each case, as of the most recently completed
period of four consecutive Fiscal Quarters ending prior to such incurrence for
which the financial statements and certificates required by Section 6.1(a),
6.1(b) or 6.1(c), as the case may be, and 6.1(d) have been delivered as if such
incurrence had occurred as of the first day of such period;

 

(m)                             Investments made directly to the Insurance
Captive in the amounts required by the actuarial analysis or statutory
requirement, copies of which are provided to the Administrative Agent pursuant
to Section 6.1(k);

 

(n)                                 to the extent constituting Investments,
transactions permitted by Sections 8.1, 8.2, 8.3, 8.5, and 8.6;

 

(o)                                 Investments to the extent financed solely
with the Qualified Capital Stock of Ultimate Parent;

 

(p)                                 Guarantee Obligations incurred by the Loan
Parties with respect to operating leases or of other obligations that do not
constitute Indebtedness, in each case entered into by Borrowers in the ordinary
course of business;

 

(q)                                 Investments of any Person in existence at
the time such Person becomes a Loan Party in accordance with the terms hereof;
provided that such Investment was not made in connection with or anticipation of
such Person becoming a Loan Party, and any modification, replacement, renewal or
extension thereof on terms at least as favorable on the whole to the Lenders;

 

(r)                                    loans and advances to any Parent Company
in lieu of, and not in excess of the amount of (after giving effect to any other
such loans or advances) Restricted Payments to the extent permitted to be made
to such Parent Company in accordance with Section 8.6; and

 

(s)                                   so long as no Default or Event of Default
shall have occurred and be continuing or would result therefrom, Investments in
Facilities guaranteed by or otherwise subject to a mortgage, deed of trust or
similar encumbrance in favor of HUD, which Investments shall not exceed, in the
aggregate, $200,000 per such Facility;

 

(t)                                    so long as no Default or Event of Default
shall have occurred and be continuing at the time thereof or would result
therefrom, Investments in joint ventures in an amount not to exceed $25,000,000
at any time outstanding.

 

For purposes of covenant compliance with this Section, the amount of any
Investment shall be the amount actually invested, without adjustment for
subsequent increases or decreases in the

 

115

--------------------------------------------------------------------------------


 

value of such Investment, less any amount paid, repaid, returned, distributed or
otherwise received in cash in respect of such Investment not to exceed the
original amount of such Investment.

 

Section 8.5                                    Mergers, Consolidations, Sales of
Assets and Acquisitions.  No Loan Party shall:

 

(a)                                 consummate any merger, consolidation or
amalgamation, or liquidate, wind up or dissolve itself (or suffer any
liquidation or dissolution), or Transfer all or substantially all of its
Property or business, except that:

 

(i)                                     (A) any Subsidiary may be merged,
amalgamated, liquidated or consolidated with or into and may Transfer all or
substantially all of its assets to the Borrowers (so long as (x) in the case of
such merger, amalgamation, liquidation or consolidation, the Borrowers shall be
the continuing or surviving entity and (y) no such merger, amalgamation,
liquidation or consolidation shall be between a Genesis Subsidiary and a Skilled
Subsidiary), (B) any Subsidiary may be merged, amalgamated, liquidated or
consolidated with or into and may Transfer all or substantially all of its
assets to any other Subsidiary (other than the Borrowers and provided that
(x) if one of the parties to such merger, amalgmation, liquidation or
consolidation or Transfer is a Loan Party, either (i) such Loan Party shall be
the continuing or surviving entity or the recipient of such assets or
(ii) simultaneously with such transaction, the continuing or surviving entity
shall become a Borrower and the Borrowers shall comply with Section 7.10 in
connection therewith, and (y) no such merger, amalgamation, liquidation or
consolidation or Transfer shall be between a Genesis Subsidiary and a Skilled
Subsidiary); provided that, neither LLC Parent nor any of its Subsidiaries may
be merged, amalgamated, liquidated or consolidated with or into nor may Transfer
all or substantially all of its assets to Ultimate Parent or any of its
Subsidiaries (other than LLC Parent and its Subsidiaries) and (C) any Subsidiary
(other than LLC Parent and its Subsidiaries) may be merged, amalgamated,
liquidated or consolidated with or into and may Transfer all or substantially
all of its assets to LLC Parent and its Subsidiaries (provided that LLC Parent
or any of its Subsidiaries shall be the continuing or surviving entity);

 

(ii)                                  Parent and Holdings may be dissolved or
merged with or into LLC Parent (provided that LLC Parent shall be the continuing
or surviving corporation);

 

(iii)                               any Subsidiary (other than LLC Parent) may
liquidate or dissolve if (i) in the case of a Genesis Subsidiary or Skilled
Subsidiary, Genesis Holdings or Skilled Holdings (as applicable) determines in
good faith that such liquidation or dissolution is in the best interests of
Genesis Holdings or Skilled Holdings (as applicable) and is not materially
disadvantageous to the Lenders, (ii) in the case of a Subsidiary that is not a
Genesis Subsidiary or Skilled Subsidiary, Ultimate Parent determines in good
faith that such liquidation or dissolution is in the best interest of Ultimate
parent and is not materially disadvantageous to the Lenders and (iii) to the
extent such Subsidiary is a Loan Party, any assets or business not otherwise
Transferred in accordance with Section 8.5(b) or, in the case of any such
business, discontinued, shall be Transferred to, or otherwise owned or conducted
by, a Loan Party after giving effect to such liquidation or dissolution;

 

(iv)                              any Subsidiary (other than LLC Parent) may
merge or consolidate in order to consummate an Asset Sale permitted by
Section 8.5(b); and

 

116

--------------------------------------------------------------------------------


 

(v)                                 Permitted Acquisitions permitted by
Section 8.4(g) may be consummated.

 

(b)                                 Make any Asset Sale (other than an
involuntary Asset Sale, such as casualty, condemnation or similar events) not
otherwise permitted under paragraph (a) above:

 

(i)                                     except for sales or other dispositions
of non-core assets acquired in a Permitted Acquisition; provided that (A) such
sales shall be consummated within 360 days of such Permitted Acquisition, (B) to
the extent that such non-core assets include ABL Priority Collateral, the Net
Cash Proceeds of the Transfer of such ABL Priority Collateral must be used to
repay the Loans pursuant to Section 2.8(a), and (C) the consideration received
for such assets shall be in an amount at least equal to the fair market value
thereof (determined in good faith by the Borrowers);

 

(ii)                                  unless

 

(A)                               such Asset Sale is between Subsidiaries that
are not Loan Parties or

 

(B)                               such Asset Sale is from a Loan Party to a
Subsidiary that is not a Loan Party; provided that the fair market value of all
assets Transferred pursuant to this clause (b)(ii)(B) shall not exceed
$15,000,000 in the aggregate over the term of this Agreement; or

 

(iii)                               unless such Asset Sale is from a Loan Party
to a Borrower that is a HUD Sub-Facility Entity, in each case, to the extent
(1) necessary to comply with requirements of Law related to HUD and (2) the Loan
Parties are in compliance with the Collateral Coverage Requirement after giving
effect to such Asset Sale; or

 

(iv)                              unless

 

(A)                               such Asset Sale is for consideration at least
75% of which is cash,

 

(B)                               consideration for such Asset Sale is at least
equal to the fair market value of the assets being Transferred,

 

(C)                               the fair market value of all assets
Transferred pursuant to this clause (iii) shall not exceed $130,000,000 in any
Fiscal Year; provided that for purposes of this clause (C), (x) the amount of
any liabilities of the Loan Parties or that are assumed by the transferee of any
such assets and (y) involuntary Asset Sales, such as casualty, condemnation or
similar events shall be excluded,

 

(D)                               (1) there shall be no Event of Default
(including, for avoidance of doubt, a failure to remedy any breach of a
financial covenant set forth in Article 5 in the time permitted by Section 5.6),
or (2) if such Asset Sale is of ABL Priority Collateral, there shall be no
Default under this Agreement arising from (x) a breach of any financial covenant
set forth in Article 5 that has not yet been remedied by the investment
permitted pursuant to Section 5.6, (y) a breach of Section 7.11 (Deposit
Accounts; Securities Accounts and Cash Collateral) and/or Section 7.12 (Cash
Management; Agent Collection Account), and/or (z)

 

117

--------------------------------------------------------------------------------


 

the occurrence of any event that has had Material Adverse Effect, in each case
of clauses (1) and (2), that shall have occurred and be continuing or would
result therefrom,

 

(E)                                the Loan Parties shall be in compliance with
the Financial Condition Covenants, in each case, calculated on a Pro Forma Basis
as of the most recently completed period of four consecutive Fiscal Quarters
ending prior to such Asset Sale for which the financial statements and
certificates required by Section 6.1(a), 6.1(b) or 6.1(c), as the case may be,
and 6.1(d) have been delivered, as if such Asset Sale had occurred as of the
first day of such period;

 

(F)                                 if such Asset Sale involves ABL Priority
Collateral, Borrower shall have delivered an updated Borrowing Base Certificate
giving Pro Forma effect to such Asset Sale; and

 

(G)                               to the extent that such Asset Sale includes
ABL Priority Collateral, the Net Cash Proceeds of the Transfer of such ABL
Priority Collateral must be used to repay the Loans pursuant to Section 2.8(a).

 

Notwithstanding the foregoing, any Asset Sale of non-core assets acquired as
part of the Skilled Acquisition may not be sold unless (i) the aggregate
consideration received for such Asset Sale is equal to or greater than the
average appraisal value for such assets determined by each of an appraiser
selected by the Borrowers and an appraiser selected by the Administrative Agent
(provided that any appraiser selected by the agent under the Term Loan shall be
deemed to be acceptable to Administrative Agent and provided further that if the
appraisal value of such assets determined by the Borrowers’ appraiser is more
than 10% less than that determined by the Administrative Agent’s appraiser, then
the aggregate consideration received for such Asset Sale shall in no case be
less than the appraisal value of such assets determined by the Administrative
Agent’s appraiser), and (ii) no less than 75% of the consideration for such
Asset Sale is received in the form of cash.

 

Section 8.6                                    Restricted Payments; Restrictive
Agreements.

 

(a)                                 No Loan Party shall declare or make any
Restricted Payment; provided that:

 

(i)                                     (A) Loan Parties (other than Ultimate
Parent and LLC Parent) may declare and pay dividends or make other distributions
ratably to their equity holders and (B) LLC Parent may declare and pay dividends
or make other distributions to Ultimate Parent and any other Borrowers that are
managing members of LLC Parent);

 

(ii)                                  Loan Parties may acquire shares of
Ultimate Parent delivered or to be delivered to a director, officer or employee
of a Loan Party in connection with the grant, vesting, exercise or payment of a
stock option, warrant or other equity or equity-based award granted by a Loan
Party and the Loan Parties may make distributions in order to satisfy the
exercise or purchase price of the award and/or any Tax withholding obligations
arising in connection with such event;

 

(iii)                               Loan Parties may make Restricted Payments to
any Parent Company to permit such Parent Company, and the subsequent use of such
payments by such Parent Company, to repurchase or redeem the Equity Interests or
Equity Equivalents of Ultimate Parent and LLC Parent owned by former or current
management, directors, officers or

 

118

--------------------------------------------------------------------------------


 

employees (or their transferees, estates or beneficiaries under their estates)
of any Loan Party or to make payments (including on promissory notes issued to
pay the purchase price) with respect to such repurchases or redemptions upon
death, disability, retirement, severance or termination of employment or service
or pursuant to any employee, management or director equity plan, employee,
management or director stock option plan or any other employee, management or
director benefit plan or any agreement (including any stock subscription or
shareholder agreement) or similar equity incentives or equity-based incentives
in an aggregate amount not to exceed $4,000,000 in any Fiscal Year;

 

(iv)                              Loan Parties may make payments of customary
fees to members of its or any Parent Company’s board of directors and in respect
of insurance coverage or for indemnification obligations under any law,
indenture, contract or agreement to any director or officer of any Loan Party;

 

(v)                                 [reserved];

 

(vi)                              [reserved];

 

(vii)                           Loan Parties may make Restricted Payments

 

(A)                               not otherwise permitted under this
Section 8.6(a), provided, that, (x) no Event of Default has occurred and is
continuing or would result from such Restricted Payment (y) Ultimate Parent and
its Subsidiaries (other than Non-Borrower Subsidiaries) shall be in compliance
with each Financial Condition Covenant, and (z) the Consolidated Total Leverage
Ratio of Ultimate Parent and its Subsidiaries shall not exceed the lesser of
(1) 1.85:1.0 and (2) the then-applicable level set forth in Section 5.4 reduced
by 1.0:1:0, in each case, calculated on a Pro Forma Basis as of the most
recently completed period of four consecutive Fiscal Quarters ending prior to
such transaction for which the quarterly and annual Financial Statements and
Compliance Certificates have been delivered, as if such transaction had occurred
as of the first day of such period; and

 

(B)                               up to the Available Amount; provided, that the
Available Amount shall only be available for Restricted Payments if,
(x) Ultimate Parent and its Subsidiaries (other than Non-Borrower Subsidiaries)
shall be in compliance with each Financial Condition Covenant and
(y) Consolidated Total Leverage Ratio of Ultimate Parent and its Subsidiaries
(other than Non-Borrower Subsidiaries) shall not exceed the lesser of
(1) 1.85:1.0 and (2) the then-applicable level set forth in Section 5.4 reduced
by 0.5:1:0, in each case, calculated on a Pro Forma Basis as of the most
recently completed period of four consecutive Fiscal Quarters ending prior to
such transaction for which the quarterly and annual Financial Statements and
Compliance Certificates have been delivered, as if such transaction had occurred
as of the first day of such period;

 

provided that, notwithstanding the foregoing, no Restricted Payments shall be
made pursuant to clause (vii) of this Section 8.6(a) if the aggregate amount of
such Restricted Payments, together with the aggregate amount of Restricted
Payments previously made pursuant to clause (vii) of this Section 8.6(a),
(x) during the most recently completed period of four consecutive Fiscal
Quarters for which the quarterly or annual Financial

 

119

--------------------------------------------------------------------------------


 

Statements, as the case may be, and a Compliance Certificate have been delivered
and (y) after such recently completed period of four Fiscal Quarters, would
exceed 90% of Free Cash Flow of Ultimate Parent and its Subsidiaries (other than
Non-Borrower Subsidiaries) for such recently completed period of four
consecutive Fiscal Quarters;

 

(viii)                        any Parent Company may make payments in cash, in
lieu of the issuance of fractional shares, upon the exercise of warrants or upon
the conversion or exchange of Equity Interests or Equity Equivalents of Ultimate
Parent and LLC Parent;

 

(ix)                              [reserved]; and

 

(x)                                 LLC Parent may pay cash distributions in
respect of taxes owing by LLC Parent’s direct or indirect investors in respect
of GHLLC and the other Borrowers (“Tax Distributions”).

 

(b)                                 No Loan Party shall enter into, incur or
permit to exist any agreement or other arrangement that prohibits, restricts or
imposes any condition upon (i) the ability of any Loan Party to create, incur or
permit to exist any Lien upon any of its property or assets to secure the
Obligations, or (ii) the ability of any Subsidiary of any Loan Party to pay
dividends or other distributions with respect to any of its Equity Interests or
Equity Equivalents or to make or repay loans or advances to such Loan Party or
to guarantee Indebtedness of such Loan Party; provided that (A) the foregoing
shall not apply to restrictions and conditions imposed by law or regulations or
by any Loan Document, the Term Loan Facility, the Skilled RE Loan Documents, any
Material Master Lease entered into prior to the Closing Date, or such other
Indebtedness as is set forth on Schedule 8.1, (B) the foregoing shall not apply
to customary restrictions and conditions contained in agreements relating to the
sale of a Subsidiary or any other permitted asset sale pending such sale;
provided such restrictions and conditions apply only to the relevant Subsidiary
or other asset that is to be sold and such sale is permitted hereunder, (C) the
foregoing shall not apply to restrictions and conditions imposed on any
Subsidiary that is not a Loan Party by the terms of any Indebtedness of such
Subsidiary permitted to be incurred hereunder, (D) clause (i) of the foregoing
shall not apply to restrictions or conditions imposed by any agreement creating
Liens permitted by Section 8.2 prohibiting further Liens on the properties
encumbered thereby, (E) clause (i) of the foregoing shall not apply to
(x) customary provisions in Leases and other contracts restricting the
subletting or assignment thereof or (y) any Material Master Leases entered into
after the Closing Date; provided, however, in each case, such restrictions shall
not be more adverse to the Lenders and Borrowers than the equivalent
restrictions set forth in these Material Master Leases existing as of the
Closing Date, as modified by the Master Lease Intercreditor Agreements, (F) the
foregoing shall not apply to customary provisions in joint venture agreements,
partnership agreements, limited liability organizational governance documents,
asset sale agreements, sale and leaseback agreements and other similar
agreements, (G) the foregoing shall not apply to restrictions and conditions in
any other agreement that does not restrict in any manner (directly or
indirectly) Liens created pursuant to the Loan Documents on any Collateral
securing the Obligations and does not require the direct or indirect granting of
any Lien securing any Indebtedness or other obligation by virtue of the granting
of Liens on or pledge of property of any Loan Party to secure the Obligations,
(H) the foregoing shall not apply to restrictions and conditions in any
Indebtedness permitted pursuant to Section 8.1 to the extent such restrictions
or conditions are no more restrictive than the restrictions and conditions in
the Loan Documents, (I) the foregoing shall not apply to customary provisions
restricting assignment of any agreement entered into by a Loan Party in the
ordinary course of business, (J) the foregoing shall not apply to any agreement
assumed in connection with any Permitted Acquisition, which encumbrance or
restriction is not applicable to any Person, or the properties or

 

120

--------------------------------------------------------------------------------


 

assets of any Person, other than the Person or the properties or assets of the
Person so acquired and (K) the foregoing shall not apply to restrictions and
conditions that (x) exist in any agreement in effect at the time any Person
becomes a Loan Party, so long as such agreement was not entered into in
contemplation of such Person becoming a Subsidiary, (y) is imposed by any
amendments or refinancings that are otherwise permitted by the Loan Documents of
the contracts, instruments or obligations referred to above; provided that such
amendments and refinancings are no more materially restrictive with respect to
such prohibitions and limitations than those prior to such amendment or
refinancing and such restrictions are limited solely to such Borrower.

 

Section 8.7                                    Transactions with Affiliates.  No
Loan Party shall, except for transactions between or among Loan Parties, sell or
transfer any property or assets to, or purchase or acquire any property or
assets from, or otherwise engage in any other transactions with, any of its
Affiliates, except that Loan Parties may engage in any of the foregoing
transactions on terms and conditions not less favorable to such Loan Party than
could be obtained on an arm’s-length basis from unrelated third parties;
provided that with respect to any such transaction or series of transactions
involving aggregate consideration in excess of $25,000,000, a majority of the
board of directors of Ultimate Parent shall have determined in good faith that
the criteria set forth above are satisfied and have approved the relevant
transaction as evidenced by a resolution of the board of directors of Ultimate
Parent; provided, further, the following transactions shall be permitted;

 

(a)                                 Investments permitted under Section 8.4(e),
(p) and (q);

 

(b)                                 employment and severance arrangements
between any Loan Party and its officers and employees in the ordinary course of
business and transactions pursuant to stock option plans and employee benefit
plans and arrangements;

 

(c)                                  the payment of customary fees and
reasonable out-of-pocket costs to, and indemnities provided on behalf of,
directors, officers, employees and consultants of the Loan Parties in the
ordinary course of business to the extent attributable to the ownership or
operation of the Loan Parties;

 

(d)                                 any agreement, instrument or arrangement as
in effect as of the date hereof and set forth on Schedule 8.7, or any amendment
thereto (so long as any such amendment is not materially disadvantageous to the
Lenders when taken as a whole as compared to the applicable agreement as in
effect on the date hereof as reasonably determined in good faith by the
Borrower);

 

(e)                                  Restricted Payments permitted under
Section 8.6;

 

(f)                                   the issuance or transfer of Equity
Interests of Ultimate Parent to any Permitted Investor or to any former, current
or future director, manager, officer, employee or consultant (or any Controlled
Investment Affiliate or immediate family member of any of the foregoing) of a
Loan Party, any of its respective Subsidiaries or any direct or indirect parent
thereof;

 

(g)                                  entry into a tax sharing agreement with any
Parent Company providing for (in each case subject to compliance with
Section 8.6) the payment of Taxes (including interest and penalties) and
expenses, control of tax filings and contests, and other normal, usual and
customary provisions, but only to the extent such taxes are attributable to the
income or business of Ultimate Parent and its Subsidiaries; and

 

(h)                                 transactions entered into in the ordinary
course of business that are consistent with past practices.

 

121

--------------------------------------------------------------------------------


 

Section 8.8                                    Change in Nature of Business. No
Loan Party shall:

 

(i)                                     engage at any time in any Business or
Business activity other than the Business conducted by it on the Closing Date
and, in the good faith judgment of the Loan Party, Business activities
reasonably incidental, complementary or related thereto;

 

(ii)                                  amend, modify or otherwise change, or
consent or agree to any amendment, modification, waiver or other change to any
Constituent Document of any Loan Party in any manner that is materially adverse
to the Lenders, without the prior consent of the Administrative Agent (with
approval of Required Lenders); and

 

(iii)                               sell, lease, Transfer or otherwise convey,
in one or a series of related transactions, all or substantially all of the
assets of the Loan Parties taken as a whole.

 

Section 8.9                                    Other Indebtedness and
Agreements.

 

(a)                                 No Loan Party shall (i) permit any waiver,
supplement, modification, amendment, termination or release of any indenture,
instrument or agreement pursuant to which any Subordinated Debt or Material
Indebtedness (for the avoidance of doubt, excluding Real Property Financing
Obligations but including the Term Loan Facility and the Skilled RE Credit
Agreement (amendments to which shall be made in accordance with the
Intercreditor Agreement)) of Loan Parties is outstanding if the effect of such
waiver, supplement, modification, amendment, termination or release would
materially increase the obligations of the obligor or confer additional material
rights on the holder of such Indebtedness in a manner materially adverse to the
Loan parties or the Lenders; provided that this clause (i) shall not prohibit or
restrict a Permitted Refinancing of any such Subordinated or Material
Indebtedness, or (ii) permit any waiver, supplement, modification, amendment,
termination or release of any Material Master Lease, any Material Master Lease
Intercreditor Agreement, or any Lease Consent and Amendment Agreement in any
manner that is materially adverse to the Lenders without the prior written
consent of Administrative Agent, which shall not be unreasonably withheld.

 

(b)                                 No Borrower shall make any distribution,
whether in cash, property, securities or a combination thereof, in respect of,
or pay, or commit to pay, or directly or indirectly redeem, repurchase, retire
or otherwise acquire for consideration, other than regular scheduled payments of
principal and interest as and when due (to the extent not prohibited by
applicable subordination provisions), or set apart any sum for the aforesaid
purposes, any Subordinated Debt or unsecured Material Indebtedness (excluding
Real Property Financing Obligations), except for (i) the Loans, (ii) with
proceeds of any Excluded Issuance made after the Closing Date (other than
proceeds of any Excluded Issuance made in connection with an exercise of the
Loan Parties’ Cure Right under Section 5.6), (iii) the conversion or exchange of
Indebtedness into Qualified Capital Stock of any Parent Company and
(iv) provided that no Default or Event of Default shall have occurred and be
continuing or would result therefrom, an aggregate principal amount up to the
Available Amount, if, after giving effect thereto, (A) the Consolidated Total
Leverage Ratio shall not be greater than 2.25:1.00 and (B) the Loan Parties
shall be in compliance with the Financial Condition Covenants, in each case,
calculated on a Pro Forma Basis as of the most recently completed period of four
consecutive Fiscal Quarters ending prior to such transaction for which the
financial statements and certificates required by Section 6.1(a), 6.1(b), or
6.1(c), as the case may be, and 6.1(d) have been delivered, as if such
transaction had occurred as of the first day of such period.

 

122

--------------------------------------------------------------------------------


 

Section 8.10                             Accounting Changes; Fiscal Year.  No
Loan Party shall change its (a) accounting treatment or reporting practices,
except as required by GAAP or any Requirement of Law, or (b) its Fiscal Year or
its method for determining Fiscal Quarters or fiscal months.

 

Section 8.11                             Margin Regulations.  No Loan Party
shall use all or any portion of the proceeds of any credit extended hereunder to
purchase or carry margin stock (within the meaning of Regulation U of the
Federal Reserve Board) in contravention of Regulation U of the Federal Reserve
Board.

 

Section 8.12                             Tax Receivable Agreement.  No Loan
Party shall (a) make any payment under the Tax Receivable Agreement or any other
tax receivable agreement if a Default or Event of Default has occurred and is
continuing or would result from the making of such payment or (b) permit any
waiver, supplement, modification, amendment, termination or release of the Tax
Receivable Agreement in any manner that is materially adverse to the Lenders
without the prior written consent of Administrative Agent, which shall not be
unreasonably withheld.

 

ARTICLE 9
EVENTS OF DEFAULT

 

Section 9.1                                    Definition.  Each of the
following shall be an “Event of Default”:

 

(a)                                 Borrowers shall fail to pay (i) any
principal of any Loan or any L/C Reimbursement Obligation when the same becomes
due and payable or (ii) any interest on any Loan, any fee under any Loan
Document or any other Obligation (other than those set forth in clause
(i) above) and, in the case of this clause (ii), such non-payment continues for
a period of three (3) Business Days after the due date therefor; or

 

(b)                                 any representation or warranty made or
deemed made in or in connection with any Loan Document hereunder, or any
representation, warranty, statement or information contained in any report,
certificate, financial statement or other instrument furnished in connection
with or pursuant to any Loan Document, shall prove to have been incorrect, false
or misleading in any material respect when so made, deemed made or furnished; or

 

(c)                                  there shall have occurred any default under
any Environmental Indemnity, which default continues for a period of 30 days; or

 

(d)                                 any Loan Party shall fail to duly observe
and perform any covenant, condition or agreement contained in Section 6.1
(Financial Statements), Section 6.2(a)(i) (Other Events), Section 7.1
(Maintenance of Corporate Existence), Section 7.14 (Use of Proceeds),
Section 7.9 (Post Closing Obligations), Article 8 (Negative Covenants), or,
subject to Section 5.6 (Equity Cure), Article 5 (Financial Covenants); or

 

(e)                                  any Loan Party shall fail to duly observe
and perform any covenant, condition or agreement contained in any Loan Document
(other than those specified in (a) and (d) above) and such default shall
continue unremedied for a period of 30 days after the earlier of (i) the date on
which a Responsible Officer of any Loan Party becomes aware of such failure and
(ii) the date on which notice thereof shall have been given to any Borrower by
Administrative Agent or Required Lenders; or

 

(f)                                   (i) any of the Loan Parties shall fail to
pay any principal or interest, regardless of amount, due beyond any grace period
in respect of any Material Indebtedness, when and as the

 

123

--------------------------------------------------------------------------------


 

same shall become due and payable, (ii) an “Event of Default” (as such term is
defined in the Term Loan Agreement) has occurred under the Term Loan Agreement,
(iii) an “Event of Default” (as such term is defined in the Skilled RE Credit
Agreement) has occurred under the Skilled RE Credit Agreement or (iv) any other
event or condition occurs that results in any Material Indebtedness becoming due
prior to its scheduled maturity or that enables or permits (with or without the
giving of notice, the lapse of time or both) the holder or holders of any
Material Indebtedness or any trustee or agent on its or their behalf to cause
any Material Indebtedness to become due, or to require the prepayment,
repurchase, redemption or defeasance thereof, prior to its scheduled maturity;
provided that this clause (iv) shall not apply to secured Indebtedness that
becomes due as a result of the voluntary sale or transfer of the property or
assets securing such Indebtedness if such sale or transfer is permitted
hereunder and under the documents providing for such Indebtedness; or

 

(g)                                  an involuntary proceeding shall be
commenced or an involuntary petition shall be filed in a court of competent
jurisdiction seeking (i) relief in respect of a Material Borrower, or of a
substantial part of the property or assets of a Material Borrower, under Title
11 of the Bankruptcy Code, as now constituted or hereafter amended, or any other
federal, state or foreign bankruptcy, insolvency, receivership or similar law,
(ii) the appointment of a receiver, trustee, custodian, sequestrator,
conservator or similar official for a Material Borrower or for a substantial
part of the property or assets of a Material Borrower, or (iii) the winding-up
or liquidation of a Material Borrower, and in the case of clauses (i), (ii) and
(iii), such proceeding or petition shall continue undismissed or unstayed for 60
days or an order or decree approving or ordering any of the foregoing shall be
entered; or

 

(h)                                 A Material Borrower shall (i) voluntarily
commence any proceeding or file any petition seeking relief under Title 11 of
the Bankruptcy Code, as now constituted or hereafter amended, or any other
federal, state or foreign bankruptcy, insolvency, receivership or similar law,
(ii) consent to the institution of, or fail to contest in a timely and
appropriate manner, any proceeding or the filing of any petition described in
(g) above, (iii) apply for or consent to the appointment of a receiver, trustee,
custodian, sequestrator, conservator or similar official for a Material Borrower
or for a substantial part of the property or assets of a Material Borrower,
(iv) file an answer admitting the material allegations of a petition filed
against it in any such proceeding, (v) make a general assignment for the benefit
of creditors, (vi) become unable, admit in writing its inability or fail
generally to pay its debts as they become due or (vii) take any action for the
purpose of effecting any of the foregoing; or

 

(i)                                     one or more judgments, orders or decrees
shall be rendered against any Material Borrower, or any combination thereof and
the same shall remain undischarged for a period of 60 consecutive days during
which execution shall not be effectively vacated, discharged, bonded or stayed,
or any writ or warrant of attachment or similar process shall be entered or
filed upon assets or properties of any Material Borrower to enforce any such
judgment, order or decree and such judgment, order or decree is for the payment
of money in an aggregate amount in excess of $30,000,000 (net of any amounts
covered by applicable insurance or self-insurance); or

 

(j)                                    an ERISA Event shall have occurred that
when taken together with all other such ERISA Events, could reasonably be
expected to result in a liability of one or more Loan Parties in an aggregate
amount exceeding $30,000,000; or

 

(k)                                 except pursuant to a valid, binding and
enforceable termination or release permitted under the Loan Documents and
executed by Administrative Agent or as otherwise expressly permitted under any
Loan Document, (i) other than solely as the result of an action or

 

124

--------------------------------------------------------------------------------


 

failure to act on the part of Administrative Agent, any material provision of
any Loan Document shall, at any time after the delivery of such Loan Document,
fail to be valid and binding on, or enforceable against, any Loan Party that is
a party thereto, (ii) other than solely as the result of an action or failure to
act on the part of Administrative Agent, any Loan Document purporting to grant a
Lien to secure any Obligation shall, at any time after the delivery of such Loan
Document, fail to create a valid and enforceable Lien on any material portion of
the Collateral purported to be covered thereby or such Lien shall fail or cease
to be a perfected Lien with the priority required in the relevant Loan Document,
or (iii) any Loan Party shall state in writing that any of the events described
in clause (i) or (ii) above shall have occurred; or

 

(l)                                     there shall have occurred a Change of
Control; or

 

(m)                             the formal written revocation or termination by
any Governmental Authority of any Primary License related to a Facility to the
extent any such revocations or terminations, in the aggregate, could reasonably
be expected to result in a Material Adverse Effect; or

 

(n)                                 there shall have occurred any event of
default under any Material Master Lease; or

 

(o)                                 any Loan Party, or Person on behalf of such
Loan Party, shall have directed any depository institution to make any change to
(including termination thereof), a standing daily sweep instructions (which
standing instructions direct that a daily sweep of the balance of each Facility
Lockbox Account and/or each Government Receivables Deposit Account be made to
the Concentration Account) with respect to any Facility Lockbox Account or any
Government Receivables Deposit Account of a Loan Party (other than such changes
that are made with the prior written consent of Administrative Agent in its sole
discretion); or

 

(p)                                 at any time that any amount is outstanding
under the HUD Sub-Facility, there shall have occurred an Event of Default (as
such term is defined therein and after giving effect to any applicable cure
periods set forth therein) pursuant to Section 9.1(a), (c), (d), (e), (g), (h),
(j) or (n) of the HUD Sub-Facility Credit Agreement; provided, that with respect
to Section 9.1(d), (i) failure to comply with Section 8.8, Section 8.9,
Section 8.12 or Section 8.13 of the HUD Sub-Facility Credit Agreement shall not
constitute an Event of Default under this Agreement and (ii) failure to comply
with the provisions set forth in Section 9.1(d) of the HUD Sub-Facility Credit
Agreement (after giving effect to clause (i) of this clause (p)) shall not
constitute an Event of Default under this Agreement unless such failure remains
unremedied for 30 days after the earlier of (A) the date on which a Responsible
Officer of any HUD Sub-Facility Entity, GHLLC or GHC Holdings LLC becomes aware
of such failure and (B) the date on which notice thereof shall have been given
to any HUD Sub-Facility Entity by the Administrative Agent or Required Lenders
under the HUD Sub-Facility Credit Agreement; provided, further, that any Event
of Default under the HUD Sub-Facility Credit Agreement that results in an
acceleration of the Obligations (as such term is defined therein) shall be an
immediate Event of Default hereunder.

 

Section 9.2                                    Remedies.  During the continuance
of any Event of Default, Administrative Agent may, and, at the request of the
Required Lenders, shall, in each case by notice to Borrowers and in addition to
any other right or remedy provided under any Loan Document or by any applicable
Requirement of Law, do each of the following:  (a) declare all or any portion of
the Revolving Credit Commitments terminated, whereupon the Revolving Credit
Commitments shall immediately be reduced by such portion or, in the case of a
termination in whole, shall terminate together with any obligation any Lender
may have hereunder to make any Loan and any L/C Issuer may have hereunder to
Issue any Letter of Credit, and (b) declare immediately due and payable all or
part of any Obligation

 

125

--------------------------------------------------------------------------------


 

(including any accrued but unpaid interest thereon and the Termination Fee),
whereupon the same shall become immediately due and payable, without
presentment, demand, protest or further notice or other requirements of any
kind, all of which are hereby expressly waived by the Loan Parties (and, to the
extent provided in any other Loan Document, other Loan Parties); provided,
however, that, effective immediately upon the occurrence of any of the Events of
Default specified in Section 9.1(g) or (h) (x) the commitments of each Lender to
make Loans and the commitment of each L/C Issuer to Issue Letters of Credit
shall each automatically be terminated and (y) each Obligation (including in
each case any accrued all accrued but unpaid interest thereon) shall
automatically become and be due and payable, without presentment, demand,
protest or further notice or other requirement of any kind, all of which are
hereby expressly waived by the Loan Parties (and, to the extent provided in any
other Loan Document, any other Loan Party).

 

Section 9.3                                    Actions in Respect of Letters of
Credit.

 

(a)                                 At any time (i) upon the Revolving Credit
Termination Date (or in anticipation of the imminent Revolving Credit
Termination Date), (ii) after the Revolving Credit Termination Date when the
aggregate funds on deposit in L/C Cash Collateral Accounts shall be less than
105% of the L/C Obligations for all Letters of Credit at such time, and (iii) as
required by Section 2.12, Borrowers shall pay to Administrative Agent in
immediately available funds at Administrative Agent’s office referred to in
Section 11.11, for deposit in a L/C Cash Collateral Account, the amount required
so that, after such payment, the aggregate funds on deposit in the L/C Cash
Collateral Accounts equals or exceeds 105% of the L/C Obligations for all
Letters of Credit at such time (not to exceed, in the case of clause
(iii) above, the payment to be applied pursuant to Section 2.12 to provide cash
collateral for Letters of Credit).

 

(b)                                 Upon the issuance of a Letter of Credit
(notwithstanding each L/C Issuer’s rights to deny issuance of any such Letter of
Credit pursuant to Section 2.4(a)(i) and/or (ii)) that (i) causes (A) the
Revolving Credit Outstandings — Tranche A-1 to exceed the Borrowing Availability
— Tranche A-1, or (B) the L/C Obligations for all Letters of Credit to exceed
the L/C Sublimit, and/or (ii) has an expiration date (A) more than one (1) year
after the date of issuance thereof or (B) later than seven (7) days prior to the
Scheduled Revolving Credit Termination Date, Borrowers shall pay to
Administrative Agent in immediately available funds at Administrative Agent’s
office referred to in Section 11.11, for deposit in a L/C Cash Collateral
Account, an amount that equals or exceeds 105% of the L/C Obligations for such
Letter of Credit.

 

ARTICLE 10
ADMINISTRATIVE AGENT

 

Section 10.1                             Appointment and Duties.

 

(a)                                 Appointment of Administrative Agent.  Each
Lender and each L/C Issuer hereby appoints GECC (together with any successor
Administrative Agent pursuant to Section 10.9) as Administrative Agent hereunder
and authorizes Administrative Agent to (i) execute and deliver the Loan
Documents and accept delivery thereof on its behalf from any Loan Party,
(ii) take such action on its behalf and to exercise all rights, powers and
remedies and perform the duties as are expressly delegated to Administrative
Agent under such Loan Documents and (iii) exercise such powers as are reasonably
incidental thereto.

 

(b)                                 Duties as Collateral and Disbursing Agent. 
Without limiting the generality of clause (a) above, Administrative Agent shall
have the sole and exclusive right and authority (to the exclusion of the Lenders
and L/C Issuers), and is hereby authorized, to (i) act as the

 

126

--------------------------------------------------------------------------------


 

disbursing and collecting agent for the Lenders and the L/C Issuers with respect
to all payments and collections arising in connection with the Loan Documents
(including in any proceeding described in Section 9.1(g) or (h) or any other
bankruptcy, insolvency or similar proceeding), and each Person making any
payment in connection with any Loan Document to any Secured Party is hereby
authorized to make such payment to Administrative Agent, (ii) file and prove
claims and file other documents necessary or desirable to allow the claims of
the Secured Parties with respect to any Obligation in any proceeding described
in Section 9.1(g) or (h) or any other bankruptcy, insolvency or similar
proceeding (but not to vote, consent or otherwise act on behalf of such Secured
Party), (iii) act as collateral agent for each Secured Party for purposes of the
perfection of all Liens created by such agreements and all other purposes stated
therein, (iv) manage, supervise and otherwise deal with the Collateral, (v) take
such other action as is necessary or desirable to maintain the perfection and
priority of the Liens created or purported to be created by the Loan Documents,
(vi) except as may be otherwise specified in any Loan Document, exercise all
remedies given to Administrative Agent and the other Secured Parties with
respect to the Collateral, whether under the Loan Documents, applicable
Requirements of Law or otherwise and (vii) execute any amendment, consent or
waiver under the Loan Documents on behalf of any Lender that has consented in
writing to such amendment, consent or waiver; provided, however, that
Administrative Agent hereby appoints, authorizes and directs each Lender and L/C
Issuer to act as collateral sub-agent for Administrative Agent, the Lenders and
the L/C Issuers for purposes of the perfection of all Liens with respect to the
Collateral, including any deposit account maintained by a Loan Party with, and
cash and Cash Equivalents held by, such Lender or L/C Issuer, and may further
authorize and direct the Lenders and the L/C Issuers to take further actions as
collateral sub-agents for purposes of enforcing such Liens or otherwise to
transfer the Collateral subject thereto to Administrative Agent, and each Lender
and L/C Issuer hereby agrees to take such further actions to the extent, and
only to the extent, so authorized and directed.

 

(c)                                  Limited Duties.  Under the Loan Documents,
Administrative Agent (i) is acting solely on behalf of the Lenders and the L/C
Issuers (except to the limited extent provided in Section 2.14(b) with respect
to the Register and in Section 10.11), with duties that are entirely
administrative in nature, notwithstanding the use of the defined term
“Administrative Agent”, the terms “agent”, “administrative agent” and
“collateral agent” and similar terms in any Loan Document to refer to
Administrative Agent, which terms are used for title purposes only, (ii) is not
assuming any obligation under any Loan Document other than as expressly set
forth therein or any role as agent, fiduciary or trustee of or for any Lender,
L/C Issuer or any other Secured Party and (iii) shall have no implied functions,
responsibilities, duties, obligations or other liabilities under any Loan
Document, and each Lender and L/C Issuer hereby waives and agrees not to assert
any claim against Administrative Agent based on the roles, duties and legal
relationships expressly disclaimed in clauses (i) through (iii) above.

 

Section 10.2                             Binding Effect.  Each Lender and L/C
Issuer agrees that (i) any action taken by Administrative Agent or the Required
Lenders, Required Lenders — FILO Tranche or Required Lenders — Tranche A (or, if
expressly required hereby, a greater proportion of the Lenders) in accordance
with the provisions of the Loan Documents, (ii) any action taken by
Administrative Agent in reliance upon the instructions of Required Lenders,
Required Lenders — FILO Tranche or Required Lenders — Tranche A (or, where so
required, such greater proportion) and (iii) the exercise by Administrative
Agent or the Required Lenders, Required Lenders — FILO Tranche or Required
Lenders — Tranche A (or, where so required, such greater proportion) of the
powers set forth herein or therein, together with such other powers as are
reasonably incidental thereto, shall be authorized and binding upon all of the
Secured Parties.

 

127

--------------------------------------------------------------------------------


 

Section 10.3                             Use of Discretion.

 

(a)                                 No Action without Instructions. 
Administrative Agent shall not be required to exercise any discretion or take,
or to omit to take, any action, including with respect to enforcement or
collection, except any action it is required to take or omit to take (i) under
any Loan Document or (ii) pursuant to instructions from the Required Lenders,
Required Lenders — FILO Tranche or Required Lenders — Tranche A (or, where
expressly required by the terms of this Agreement, a greater proportion of the
Lenders).

 

(b)                                 Right Not to Follow Certain Instructions. 
Notwithstanding clause (a) above, Administrative Agent shall not be required to
take, or to omit to take, any action (i) unless, upon demand, Administrative
Agent receives an indemnification satisfactory to it from the Lenders (or, to
the extent applicable and acceptable to Administrative Agent, any other Secured
Party) against all Liabilities that, by reason of such action or omission, may
be imposed on, incurred by or asserted against Administrative Agent or any
Related Person thereof or (ii) that is, in the opinion of Administrative Agent
or its counsel, contrary to any Loan Document or applicable Requirement of Law,
including for the avoidance of doubt any action that may be in violation of the
automatic stay under any Debtor Relief Law or that may effect a forfeiture,
modification or termination of property of a Defaulting Lender in violation of
any Debtor Relief Law.

 

Section 10.4                             Delegation of Rights and Duties. 
Administrative Agent may, upon any term or condition it specifies, delegate or
exercise any of its rights, powers and remedies under, and delegate or perform
any of its duties or any other action with respect to, any Loan Document by or
through any trustee, co-agent, employee, attorney-in-fact and any other Person
(including any Secured Party).  Any such Person shall benefit from this
Article 10 to the extent provided by Administrative Agent.

 

Section 10.5                             Reliance and Liability.

 

(a)                                 Administrative Agent may, without incurring
any liability hereunder, (i) rely on the Register to the extent set forth in
Section 2.14, (ii) consult with any of its Related Persons and, whether or not
selected by it, any other advisors, accountants and other experts (including
advisors to, and accountants and experts engaged by, any Loan Party) and
(iii) rely and act upon any document and information (including those
transmitted by Electronic Transmission) and any telephone message or
conversation, in each case believed by it to be genuine and transmitted, signed
or otherwise authenticated by the appropriate parties.

 

(b)                                 None of Administrative Agent and its Related
Persons shall be liable for any action taken or omitted to be taken by any of
them under or in connection with any Loan Document, and each Lender, L/C Issuer,
the Loan Parties hereby waive and shall not assert (and each of the Loan Parties
shall cause each other Loan Party to waive and agree not to assert) any right,
claim or cause of action based thereon, except to the extent of liabilities
resulting primarily from the gross negligence or willful misconduct of
Administrative Agent or, as the case may be, such Related Person (each as
determined in a final, non-appealable judgment by a court of competent
jurisdiction) in connection with the duties expressly set forth herein.  Without
limiting the foregoing, Administrative Agent:

 

(i)                                     shall not be responsible or otherwise
incur liability for any action or omission taken in reliance upon the
instructions of the Required Lenders, Required Lenders — FILO Tranche or
Required Lenders — Tranche A or for the actions or omissions of any of its
Related Persons selected with reasonable care (other than

 

128

--------------------------------------------------------------------------------


 

employees, officers and directors of Administrative Agent, when acting on behalf
of Administrative Agent);

 

(ii)                                  shall not be responsible to any Secured
Party for the due execution, legality, validity, enforceability, effectiveness,
genuineness, sufficiency or value of, or the attachment, perfection or priority
of any Lien created or purported to be created under or in connection with, any
Loan Document;

 

(iii)                               makes no warranty or representation, and
shall not be responsible, to any Secured Party for any statement, document,
information, representation or warranty made or furnished by or on behalf of any
Related Person or any Loan Party in connection with any Loan Document or any
transaction contemplated therein or any other document or information with
respect to any Loan Party, whether or not transmitted or (except for documents
expressly required under any Loan Document to be transmitted to the Lenders)
omitted to be transmitted by Administrative Agent, including as to completeness,
accuracy, scope or adequacy thereof, or for the scope, nature or results of any
due diligence performed by Administrative Agent in connection with the Loan
Documents; and

 

(iv)                              shall not have any duty to ascertain or to
inquire as to the performance or observance of any provision of any Loan
Document, whether any condition set forth in any Loan Document is satisfied or
waived, as to the financial condition of any Loan Party or as to the existence
or continuation or possible occurrence or continuation of any Default or Event
of Default and shall not be deemed to have notice or knowledge of such
occurrence or continuation unless it has received a notice from Borrower, any
Lender or L/C Issuer describing such Default or Event of Default clearly labeled
“notice of default” (in which case Administrative Agent shall promptly give
notice of such receipt to all Lenders);

 

and, for each of the items set forth in clauses (i) through (iv) above, each
Loan Party, Lender and L/C Issuer hereby waives and agrees not to assert (and
each Loan Party shall cause each other Loan Party to waive and agree not to
assert) any right, claim or cause of action it might have against Administrative
Agent based thereon.

 

Section 10.6                             Administrative Agent Individually. 
Administrative Agent and its Affiliates may make loans and other extensions of
credit to, acquire Equity Interests and Equity Equivalents of, engage in any
kind of business with, any Loan Party or Affiliate thereof as though it were not
acting as Administrative Agent and may receive separate fees and other payments
therefor.  To the extent Administrative Agent or any of its Affiliates makes any
Loan or otherwise becomes a Lender hereunder, it shall have and may exercise the
same rights and powers hereunder and shall be subject to the same obligations
and liabilities as any other Lender and the terms “Lender”, “Required Lender”,
“Required Lenders — FILO Tranche” or “Required Lenders — Tranche A” and any
similar terms shall, except where otherwise expressly provided in any Loan
Document, include, Administrative Agent or such Affiliate, as the case may be,
in its individual capacity as Lender or as one of the Required Lenders, Required
Lenders — FILO Tranche or Required Lenders — Tranche A, as applicable.

 

Section 10.7                             Lender Credit Decision.  Each Lender
and L/C Issuer acknowledges that it shall, independently and without reliance
upon Administrative Agent, any Lender or L/C Issuer or any of their Related
Persons or upon any document (including the Disclosure Documents) solely or in
part because such document was transmitted by Administrative Agent or any of its
Related Persons, conduct its own independent investigation of the financial
condition and affairs of each Loan

 

129

--------------------------------------------------------------------------------


 

Party and make and continue to make its own credit decisions in connection with
entering into, and taking or not taking any action under, any Loan Document or
with respect to any transaction contemplated in any Loan Document, in each case
based on such documents and information as it shall deem appropriate.  Except
for documents expressly required by any Loan Document to be transmitted by
Administrative Agent to the Lenders or L/C Issuers, Administrative Agent shall
not have any duty or responsibility to provide any Lender or L/C Issuer with any
credit or other information concerning the business, prospects, operations,
property, financial and other condition or creditworthiness of any Loan Party or
any Affiliate of any Loan Party that may come in to the possession of
Administrative Agent or any of its Related Persons.

 

Section 10.8                             Expenses; Indemnities.

 

(a)                                 Each Lender agrees to reimburse
Administrative Agent and each of its Related Persons (to the extent not
reimbursed by any Loan Party) promptly upon demand for such Lender’s Pro Rata
Share with respect to the Revolving Credit Facilities of any costs and expenses
(including fees, charges and disbursements of financial, legal and other
advisors and Other Taxes paid in the name of, or on behalf of, any Loan Party)
that may be incurred by Administrative Agent or any of its Related Persons in
connection with the preparation, syndication, execution, delivery,
administration, modification, consent, waiver or enforcement (whether through
negotiations, through any work-out, bankruptcy, restructuring or other legal or
other proceeding or otherwise) of, or legal advice in respect of its rights or
responsibilities under, any Loan Document.

 

(b)                                 Each Lender further agrees to indemnify
Administrative Agent and each of its Related Persons (to the extent not
reimbursed by any Loan Party), from and against such Lender’s aggregate Pro Rata
Share with respect to the Revolving Credit Facilities of the Liabilities
(including taxes, interests and penalties imposed for not properly withholding
or backup withholding on payments made to on or for the account of any Lender)
that may be imposed on, incurred by or asserted against Administrative Agent or
any of its Related Persons in any matter relating to or arising out of, in
connection with or as a result of any Loan Document, any Related Document,
including the Term Loan Agreement and the Term Loan Documents and the Skilled RE
Credit Agreement and the Skilled RE Loan Documents, or any other act, event or
transaction related, contemplated in or attendant to any such document, or, in
each case, any action taken or omitted to be taken by Administrative Agent or
any of its Related Persons under or with respect to any of the foregoing;
provided, however, that no Lender shall be liable to Administrative Agent or any
of its Related Persons to the extent such liability has resulted primarily from
the gross negligence or willful misconduct of Administrative Agent or, as the
case may be, such Related Person, as determined by a court of competent
jurisdiction in a final non-appealable judgment or order.

 

Section 10.9                             Resignation of Administrative Agent or
L/C Issuer.

 

(a)                                 Administrative Agent may resign at any time
upon 30 days (10 days if an Event of Default has occurred and is continuing)
prior written notice to the Lenders (unless such notice is waived by the
Required Lenders) and the Borrower (unless such notice is waived by the
Borrower).  Upon receipt of any such notice of resignation, the Required Lenders
shall have the right to appoint a successor Administrative Agent.  If, within 30
days (10 days if an Event of Default has occurred and is continuing) after the
retiring Administrative Agent having given notice of resignation (or such
earlier day as shall be agreed by the Required Lenders) (the “Resignation
Effective Date”), no successor Administrative Agent has been appointed by the
Required Lenders that has accepted such appointment, then the retiring
Administrative Agent

 

130

--------------------------------------------------------------------------------


 

may (but shall not be obligated to), on behalf of the Lenders, appoint a
successor Administrative Agent from among the Lenders.  Whether or not a
successor has been appointed, such resignation shall become effective in
accordance with such notice on the Resignation Effective Date.  Each appointment
under this clause (a) shall be subject to the prior consent of Borrower, which
may not be unreasonably withheld, conditioned or delayed but shall not be
required during the continuance of a Default.

 

(b)                                 With effect from the Resignation Effective
Date, (i) the retiring Administrative Agent shall be discharged from all of its
duties and obligations under the Loan Documents, (ii) except for any indemnity
payments owed to the retiring Administrative Agent, the Lenders shall assume and
perform all of the duties of Administrative Agent and make all payments,
communications and determinations provided to be made by, to or through the
Administrative Agent until a successor Administrative Agent shall have accepted
a valid appointment hereunder, (iii) the retiring Administrative Agent and its
Related Persons shall no longer have the benefit of any provision of any Loan
Document other than with respect to any actions taken or omitted to be taken
while such retiring Administrative Agent was, or because such Administrative
Agent had been, validly acting as Administrative Agent under the Loan Documents
and (iv) subject to its rights under Section 10.4, the retiring Administrative
Agent shall take such action as may be reasonably necessary to assign to the
successor Administrative Agent its rights as Administrative Agent under the Loan
Documents.  Effective immediately upon its acceptance of a valid appointment as
Administrative Agent, a successor Administrative Agent shall succeed to, and
become vested with, all the rights, powers, privileges and duties of the
retiring Administrative Agent under the Loan Documents (other than any rights to
indemnity payments owed to the retiring Administrative Agent).

 

(c)                                  Any L/C Issuer may resign at any time by
delivering notice of such resignation to Administrative Agent, effective on the
date set forth in such notice or, if no such date is set forth therein, on the
date such notice shall be effective.  Upon such resignation, the L/C Issuer
shall remain an L/C Issuer and shall retain its rights and obligations in its
capacity as such (other than any obligation to Issue Letters of Credit but
including the right to receive fees or to have Lenders participate in any L/C
Reimbursement Obligation thereof) with respect to Letters of Credit issued by
such L/C Issuer prior to the date of such resignation and shall otherwise be
discharged from all other duties and obligations under the Loan Documents.

 

Section 10.10                      Release of Collateral or Guarantors.  Each
Lender and L/C Issuer hereby consents to the release and hereby directs
Administrative Agent to release (or, in the case of clause (b)(ii) below,
release or subordinate) the following:

 

(a)                                 any Loan Party from its Obligation if all of
the Securities of such Loan Party owned by any other Loan Party are Transferred
in a Transfer permitted by the Loan Documents (including pursuant to a waiver or
consent), to the extent that, after giving effect to such Transfer, such Loan
Party would not be required to become a party to this Agreement pursuant to
Section 7.10;

 

(b)                                 any Lien held by Administrative Agent for
the benefit of the Secured Parties against (i) any Collateral that is
Transferred by a Loan Party in a Transfer permitted by the Loan Documents
(including pursuant to a valid waiver or consent), to the extent all Liens
required to be granted in such Collateral pursuant to Section 7.10 after giving
effect to such Transfer have been granted, (ii) any property subject to a Lien
permitted hereunder in reliance upon Section 8.2(i) and (iii) all of the
Collateral and all Loan Parties, upon (A) termination of the Revolving Credit
Commitments, (B) payment and satisfaction in full of all Loans, all L/C
Reimbursement

 

131

--------------------------------------------------------------------------------


 

Obligations and all other Obligations that Administrative Agent has been
notified in writing are then due and payable by the holder of such Obligation,
(C) deposit of cash collateral with respect to all contingent Obligations (or,
in the case of any L/C Obligation, a back-up letter of credit has been issued),
in amounts and on terms and conditions and with parties satisfactory to
Administrative Agent and each Indemnitee that is owed such Obligations and
(D) to the extent requested by Administrative Agent, receipt by the Secured
Parties of liability releases from the Loan Parties each in form and substance
acceptable to Administrative Agent;

 

(c)                                  in connection with any transaction
permitted by the Loan Documents, which results in any Borrower (other than a
Parent Company, GHLLC, SGH Partnership, LLC, Genesis Partnership, LLC, Genesis
Holdings or Skilled Holdings) becoming a Skilled HUD RE Entity, (x) to the
extent necessary to comply with requirements of Law related to HUD and (y) to
the extent the Loan Parties are in compliance with the Collateral Coverage
Requirement after giving effect to such transaction, the security interest in
any Collateral owned by such Guarantor shall be automatically released (and its
Guarantee Obligations shall be terminated); provided that, GHLLC or the
applicable Loan Party shall provide the Administrative Agent such certifications
as the Administrative Agent shall reasonably request in order to demonstrate
compliance with the Collateral Coverage Requirement with respect to any release
or termination under this clause (c).  Any execution and delivery of documents
pursuant to the preceding sentence of this Section 10.10(c) shall be without
recourse to or warranty by the Administrative Agent (other than as to the
Administrative Agent’s authority to execute and deliver such documents); and

 

(d)                                 each Lender and L/C Issuer hereby directs
Administrative Agent, and Administrative Agent hereby agrees, upon receipt of
reasonable advance notice from Borrower, to execute and deliver or file such
documents and to perform other actions reasonably necessary to release the
guaranties and Liens when and as directed in this Section 10.10.

 

Section 10.11                      Additional Secured Parties.  The benefit of
the provisions of the Loan Documents directly relating to the Collateral or any
Lien granted thereunder shall extend to and be available to any Secured Party
that is not a Lender or L/C Issuer as long as, by accepting such benefits, such
Secured Party agrees, as among Administrative Agent and all other Secured
Parties, that such Secured Party is bound by (and, if requested by
Administrative Agent, shall confirm such agreement in a writing in form and
substance acceptable to Administrative Agent) this Article 10, Section 11.8
(Right of Setoff), Section 11.9 (Sharing of Payments, Etc.) and Section 11.21
(Non-Public Information; Confidentiality) and the decisions and actions of
Administrative Agent and the Required Lenders, Required Lenders — FILO Tranche
or Required Lenders — Tranche A (or, where expressly required by the terms of
this Agreement, a greater proportion of the Lenders) to the same extent a Lender
is bound; provided, however, that, notwithstanding the foregoing, (a) such
Secured Party shall be bound by Section 10.8 only to the extent of Liabilities,
costs and expenses with respect to or otherwise relating to the Collateral held
for the benefit of such Secured Party, in which case the obligations of such
Secured Party thereunder shall not be limited by any concept of Pro Rata Share
or similar concept, (b) except as set forth specifically herein, each of
Administrative Agent, the Lenders and the L/C Issuers shall be entitled to act
at its sole discretion, without regard to the interest of such Secured Party,
regardless of whether any Obligation to such Secured Party thereafter remains
outstanding, is deprived of the benefit of the Collateral, becomes unsecured or
is otherwise affected or put in jeopardy thereby, and without any duty or
liability to such Secured Party or any such Obligation and (c) except as set
forth specifically herein, such Secured Party shall not have any right to be
notified of, consent to, direct, require or be heard with respect to, any action
taken or omitted in respect of the Collateral or under any Loan Document.

 

132

--------------------------------------------------------------------------------


 

ARTICLE 11
MISCELLANEOUS

 

Section 11.1                             Amendments, Waivers, Etc.

 

(a)                                 No amendment or waiver of any provision of
any Loan Document (other than the Control Agreements, the L/C Reimbursement
Agreements and the Secured Hedge Agreements) and no consent to any departure by
any Loan Party therefrom shall be effective unless the same shall be in writing
and signed (1) in the case of an amendment, consent or waiver to cure any
ambiguity, omission, defect or inconsistency or granting a new Lien for the
benefit of the Secured Parties or extending an existing Lien over additional
property, by Administrative Agent and Borrower, (2) in the case of any other
waiver or consent, by the Required Lenders (or by Administrative Agent with the
consent of the Required Lenders) and (3) in the case of any other amendment, by
the Required Lenders (or by Administrative Agent with the consent of the
Required Lenders) and Borrower; provided, however, except as otherwise permitted
herein that no amendment, consent or waiver described in clause (2) or
(3) above, shall, unless in writing and signed by each Lender (other than any
Defaulting Lender, except in the case of (x) clauses (ii), (iii)(A), and
(iv) below and (y) any amendment, waiver or consent requiring the consent of all
the Lenders or each affected Lender that by its terms affects any Defaulting
Lender more adversely than the other affected Lenders, in which case such
Defaulting Lender’s consent shall be required) directly and adversely affected
thereby (or by the Administrative Agent with the consent of such Lender), in
addition to any other Person the signature of which (unless specifically noted
below) is otherwise required pursuant to any Loan Document, do any of the
following:

 

(i)                                     waive any condition specified in
Section 3.1, except any condition referring to any other provision of any Loan
Document;

 

(ii)                                  increase the Revolving Credit Commitment
of such Lender or subject such Lender to any additional obligation;

 

(iii)                               reduce (including through release,
forgiveness or assignment) (A) the principal amount of, or the interest rate on,
any outstanding Loan owing to such Lender, (B) any fee or accrued interest
payable to such Lender or (C) if such Lender is a Revolving Credit Lender —
Tranche A, any L/C Reimbursement Obligation or any obligation of Borrowers to
repay (whether or not on a fixed date) any L/C Reimbursement Obligation;
provided, however, that this clause (iii) does not apply to (x) any change to
any provision increasing any interest rate or fee during the continuance of an
Event of Default or to any payment of any such increase or (y) any modification
to any financial covenant set forth in Article 5 or in any definition set forth
therein or principally used therein;

 

(iv)                              waive or postpone any scheduled maturity date
or other scheduled date fixed for the payment, in whole or in part, of principal
of or interest on any Loan or fee owing to such Lender or for the reduction of
such Lender’s Revolving Credit Commitment; provided, however, that this clause
(iv) does not apply to any change to mandatory prepayments, including those
required under Section 2.8, or to the application of any payment, including as
set forth in Section 2.12;

 

133

--------------------------------------------------------------------------------


 

(v)                                 except as provided in Section 10.10, release
all or substantially all of the Collateral or all or substantially all of the
Guarantors from their guaranty of the Obligations;

 

(vi)                              reduce the proportion of Lenders required for
the Lenders (or any subset thereof) to take any action hereunder or change the
definition of the terms “Required Lenders”, “Pro Rata Share” or “Pro Rata
Outstandings”;

 

(vii)                           amend Section 2.12 (Application of Payments),
Section 10.10 (Release of Collateral or Guarantors) but only to the extent that
such amendment relates to the Administrative Agent’s ability to release ABL
Priority Collateral, Section 11.9 (Sharing of Payments, Etc.) or this
Section 11.1; or

 

(viii)                        amend the percentage set forth in the definition
“Borrowing Base”, “Borrowing Base — Tranche A-1”, or Borrowing Base — Tranche
A-2 (but not the actual calculation of the Borrowing Base and/or the application
of liquidity factors and reserves in accordance with such definitions) to the
extent that any such change results in more credit being made available to the
Borrowers under the Borrowing Base;

 

and provided, further, that (w) any change to the definition of “Eligible
Account” to the extent that any such change results in more credit being made
available to the Borrowers under the Borrowing Base shall require the consent of
the Supermajority Lenders, (x) any change to (A) the definition of the term
“Required Lender” shall require the consent of the Lenders, (B) the definition
of “Supermajority Lenders” shall require the consent of the Lenders, (C) the
definition of the term “Required Lender — FILO Tranche” shall require the
consent of the Revolving Credit Lenders — FILO Tranche, or (D) the definition of
the term “Required Lender — Tranche A” shall require the consent of the
Revolving Credit Lenders — Tranche A, (y) no amendment, waiver or consent shall
affect the rights or duties under any Loan Document of, or any payment to,
Administrative Agent (or otherwise modify any provision of Article 10 or the
application thereof), the Swingline Lender, any L/C Issuer or any SPV that has
been granted an option pursuant to Section 11.2(e) unless in writing and signed
by Administrative Agent, the Swingline Lender, such L/C Issuer or, as the case
may be, such SPV in addition to any signature otherwise required and (z) the
consent of Borrowers shall not be required to change any order of priority set
forth in Section 2.12.  No amendment, modification or waiver of this Agreement
or any Loan Document altering the ratable treatment of Obligations arising under
Secured Hedge Agreement resulting in such Obligations being junior in right of
payment to principal of the Loans or resulting in Obligations owing to any
Secured Hedging Counterparty being unsecured (other than releases of Liens in
accordance with the terms hereof), in each case in a manner adverse to any
Secured Hedging Counterparty, shall be effective without the written consent of
such Secured Hedging Counterparty or, in the case of a Secured Hedge Agreement
provided or arranged by Administrative Agent or an Affiliate thereof,
Administrative Agent.

 

(b)                                 Each waiver or consent under any Loan
Document shall be effective only in the specific instance and for the specific
purpose for which it was given.  No notice to or demand on any Loan Party shall
entitle any Loan Party to any notice or demand in the same, similar or other
circumstances.  No failure on the part of any Secured Party to exercise, and no
delay in exercising, any right hereunder shall operate as a waiver thereof, nor
shall any single or partial exercise of any such right preclude any other or
further exercise thereof or the exercise of any other right.

 

134

--------------------------------------------------------------------------------


 

Section 11.2                             Assignments and Participations; Binding
Effect.

 

(a)                                 Binding Effect.  This Agreement shall become
effective when it shall have been executed by Borrowers and Administrative Agent
and when Administrative Agent shall have been notified by each Lender and L/C
Issuer that such Lender or L/C Issuer has executed it.  Thereafter, it shall be
binding upon and inure to the benefit of, but only to the benefit of, Borrowers
(except for Article 10), Administrative Agent, each Lender and L/C Issuer and,
to the extent provided in Section 10.11, each other Indemnitee and Secured Party
and, in each case, their respective successors and permitted assigns.  Except as
expressly provided in any Loan Document (including in Section 10.9), none of
Borrower, any L/C Issuer or Administrative Agent shall have the right to assign
any rights or obligations hereunder or any interest herein.

 

(b)                                 Right to Assign.  Each Lender may sell,
transfer, negotiate or assign all or a portion of its rights and obligations
hereunder (including all or a portion of its aggregate Revolving Credit
Commitments (but not its Revolving Credit Commitment — Tranche A-1, Revolving
Credit Commitment — Tranche A-2 or Revolving Credit Commitment — FILO Tranche
separately) and its rights and obligations with respect to Loans and Letters of
Credit) to (i) any existing Lender (other than a Restricted Person), (ii) any
Affiliate of any existing Lender (other than a Restricted Person) or (iii) any
other Person (other than a Restricted Person) acceptable (which acceptance shall
not be unreasonably withheld, conditioned or delayed) to Administrative Agent
and, as long as no Event of Default is continuing, Borrower; provided, however,
that (x) such Transfers must be ratable among the obligations owing to and owed
by such Lender with respect to the Revolving Credit Facility and (y) for the
Revolving Credit Facility, the aggregate outstanding principal amount
(determined as of the effective date of the applicable Assignment) of the Loans,
Revolving Credit Commitments and L/C Obligations subject to any such Transfer
shall be in a minimum amount of $1,000,000, unless such Transfer is made to an
existing Lender or an Affiliate of any existing Lender, is of the assignor’s
(together with its Affiliates) entire interest in the Revolving Credit Facility
or is made with the prior consent of Borrowers and Administrative Agent.

 

(c)                                  Procedure.  The parties to each Transfer
made in reliance on clause (b) above (other than those described in clause
(e) below) shall execute and deliver to Administrative Agent an Assignment via
an electronic settlement system designated by Administrative Agent (or if
previously agreed with Administrative Agent, via a manual execution and delivery
of the assignment) evidencing such Transfer, together with any existing Note
subject to such Transfer (or any affidavit of loss therefor acceptable to
Administrative Agent), any tax forms required to be delivered pursuant to
Section 2.17(d) and payment of an assignment fee in the amount of $3,500;
provided, that (1) if a Transfer by a Lender is made to an Affiliate of such
assigning Lender, then no assignment fee shall be due in connection with such
Transfer, and (2) if a Transfer by a Lender is made to an assignee that is not
an Affiliate of such assignor Lender, and concurrently to one or more Affiliates
of such assignee, then only one assignment fee of $3,500 shall be due in
connection with such Transfer.  Upon receipt of all the foregoing, and
conditioned upon such receipt and, if such assignment is made in accordance with
clause (iii) of Section 11.2(b), upon Administrative Agent (and Borrower, if
applicable) consenting to such Assignment, from and after the effective date
specified in such Assignment, Administrative Agent shall record or cause to be
recorded in the Register the information contained in such Assignment.  This
Section 11.2(c) shall be construed so that the Loans are at all times maintained
in registered form under Section 5f.103-1(c) of the United States Treasury
Regulations.

 

(d)                                 Effectiveness.  Subject to the recording of
an Assignment by Administrative Agent in the Register pursuant to
Section 2.14(b), (i) the assignee thereunder shall become a party hereto and, to
the extent that rights and obligations under the Loan Documents have been
assigned to such assignee pursuant to such Assignment, shall have the rights and
obligations of a

 

135

--------------------------------------------------------------------------------


 

Lender, (ii) any applicable Note shall be transferred to such assignee through
such entry and (iii) the assignor thereunder shall, to the extent that rights
and obligations under this Agreement have been assigned by it pursuant to such
Assignment, relinquish its rights (except for those surviving the termination of
the Revolving Credit Commitments and the payment in full of the Obligations) and
be released from its obligations under the Loan Documents, other than those
relating to events or circumstances occurring prior to such assignment (and, in
the case of an Assignment covering all or the remaining portion of an assigning
Lender’s rights and obligations under the Loan Documents, such Lender shall
cease to be a party hereto except that each Lender agrees to remain bound by
Article 10, Section 11.8 (Right of Setoff) and Section 11.9 (Sharing of
Payments, Etc.) to the extent provided in Section 10.11 (Additional Secured
Parties)).

 

(e)                                  Participants and SPVs.  In addition to the
other rights provided in this Section 11.2, each Lender may, (x) with notice to
Administrative Agent, grant to an SPV (other than a Defaulting Lender) the
option to make all or any part of any Loan that such Lender would otherwise be
required to make hereunder (and the exercise of such option by such SPV and the
making of Loans pursuant thereto shall satisfy the obligation of such Lender to
make such Loans hereunder) and such SPV may assign to such Lender (other than a
Defaulting Lender) the right to receive payment with respect to any Obligation
and (y) without notice to or consent from Administrative Agent or Borrower, sell
participations to one or more Persons (other than a Defaulting Lender) in or to
all or a portion of its rights and obligations under the Loan Documents
(including all its rights and obligations with respect to the Revolving Loans
and Letters of Credit); provided, however, that, whether as a result of any term
of any Loan Document or of such grant or participation, (i) no such SPV or
participant shall have a commitment, or be deemed to have made an offer to
commit, to make Loans hereunder, and, except as provided in the applicable
option agreement, none shall be liable for any obligation of such Lender
hereunder, (ii) such Lender’s rights and obligations, and the rights and
obligations of the Loan Parties and the Secured Parties towards such Lender,
under any Loan Document shall remain unchanged and each other party hereto shall
continue to deal solely with such Lender, which shall remain the holder of the
Obligations in the Register, except that (A) each such participant and SPV shall
be entitled to the benefit of Sections 2.16 (Breakage Costs; Increased Costs;
Capital Requirements) and 2.17 (Taxes), but only to the extent such participant
or SPV delivers the tax forms such Lender is required to collect pursuant to
Section 2.17(d) and then only to the extent of any amount to which such Lender
would be entitled in the absence of any such grant or participation and (B) each
such SPV may receive other payments that would otherwise be made to such Lender
with respect to Loans funded by such SPV to the extent provided in the
applicable option agreement and set forth in a notice provided to Administrative
Agent by such SPV and such Lender, provided, however, that in no case (including
pursuant to clause (A) or (B) above) shall an SPV or participant have the right
to enforce any of the terms of any Loan Document, and (iii) the consent of such
SPV or participant shall not be required (either directly, as a restraint on
such Lender’s ability to consent hereunder or otherwise) for any amendments,
waivers or consents with respect to any Loan Document or to exercise or refrain
from exercising any powers or rights such Lender may have under or in respect of
the Loan Documents (including the right to enforce or direct enforcement of the
Obligations), except for those described in clauses (iii) and (iv) of
Section 11.1(a) with respect to amounts, or dates fixed for payment of amounts,
to which such participant or SPV would otherwise be entitled and, in the case of
participants, except for those described in Section 11.1(a)(v) (or amendments,
consents and waivers with respect to Section 10.10 to release all or
substantially all of the Collateral).  No party hereto shall institute (and each
Borrower shall cause each other Loan Party not to institute) against any SPV
grantee of an option pursuant to this clause (e) any bankruptcy, reorganization,
insolvency, liquidation or similar proceeding, prior to the date that is one
(1) year and one (1) day after the payment in full of all outstanding commercial
paper of such SPV; provided, however,

 

136

--------------------------------------------------------------------------------


 

that each Lender having designated an SPV as such agrees to indemnify each
Indemnitee against any Liability that may be incurred by, or asserted against,
such Indemnitee as a result of failing to institute such proceeding (including a
failure to get reimbursed by such SPV for any such Liability).  The agreement in
the preceding sentence shall survive the termination of the Revolving Credit
Commitments and the payment in full of the Obligations.

 

(f)                                   Market Flexibility.  Borrowers acknowledge
and agree that Administrative Agent reserves the right, prior to or after the
execution of Loan Documents, to syndicate, sell, assign, transfer, participate,
deposit with a trust or issue mortgage pass-through certificates or other
securities evidencing a beneficial interest in a rated or unrated public
offering or private placement, or otherwise securitize all or a portion of the
Revolving Credit Facility to one or more financial institutions or investors
(collectively, the “Secondary Market Investors”) in the public or private
markets that will become parties to, or otherwise acquire an interest in, such
Loan Documents or the Revolving Credit Facility (any such transaction, a
“Secondary Market Transaction”) in one or more transactions managed by GECC.

 

GECC may commence such efforts at any time or from time to time.  To the extent
a Secondary Market Transaction is pursued by GECC, Permitted Investors and
Borrowers agree to actively assist and cooperate with GECC and Administrative
Agent to facilitate the Secondary Market Transaction in a timely and orderly
manner. Such assistance may include (i) using reasonable efforts to ensure that
such efforts benefit materially from existing banking and investment
relationships of Borrowers and the Permitted Investors and their respective
Affiliates, (ii) direct contact, during the Secondary Market Transaction
efforts, between senior management, representatives and advisors and potential
Secondary Market Investors, (iii) assistance in the preparation of information
to be used in connection with such efforts (including review of any offering
memorandum, prospectus, filing with respect to the Secondary Market Transaction
and indemnification of Administrative Agent and GECC with respect to untrue or
misleading statements contained therein of which Borrowers, Permitted Investors
or their respective Affiliates were aware), (iv) hosting or participating in one
or more meetings with potential Secondary Market Investors, (v) providing such
financial and other information as reasonably requested by Administrative Agent,
and (vi) providing such legal opinions as reasonably requested by Administrative
Agent or GECC.

 

In furtherance of such efforts of GECC, Borrowers agree (at their own cost and
expense) to implement any changes or modifications reasonably necessary to
facilitate the marketability of the Revolving Credit Facility, whether or not
actually associated with a specific Secondary Market Transaction, which changes
and modifications may include a bifurcation of the Revolving Credit Facility (or
any pool or sub-pool thereof) into two or more separate and distinct financings,
the obligations for which may be assigned to, or undertaken by, separate pools
of borrowers (such as the HUD Sub-Facility); provided, however, the overall
economics to the Loan Parties shall not be materially adversely affected by any
such action.

 

(g)                                  Assignments to Federal Reserve Banks.  In
addition to the assignments and participations permitted under the foregoing
provisions of this Section 11.2, any Lender may (without notice or consent of
the Administrative Agent, the Borrowers or any other Person and without payment
of any fee) assign and pledge all or any portion of its Loans to any U.S.
Federal Reserve Bank or other comparable foreign central bank as collateral
security pursuant to Regulation A of the Board of Governors of the U.S. Federal
Reserve System or similar foreign regulation and any operating circular issued
by such Federal Reserve Bank or other comparable foreign central bank.  No such
assignment shall release the assigning Lender from its obligations hereunder.

 

137

--------------------------------------------------------------------------------


 

(h)                                 Assignments by Defaulting Lender.  In
connection with any assignment of rights and obligations of any Defaulting
Lender hereunder, no such assignment shall be effective unless and until, in
addition to the other conditions thereto set forth herein, the parties to the
assignment shall make such additional payments to the Administrative Agent in an
aggregate amount sufficient, upon distribution thereof as appropriate (which may
be outright payment, purchases by the assignee of participations or
subparticipations, or other compensating actions, including funding, with the
consent of the Borrowers and the Administrative Agent, the applicable ratable
share of Loans previously requested but not funded by the Defaulting Lender, to
each of which the applicable assignee and assignor hereby irrevocably consent),
to (x) pay and satisfy in full all payment liabilities then owed by such
Defaulting Lender to the Administrative Agent, and each Lender hereunder (and
interest accrued thereon), and (y) acquire (and fund as appropriate) its full
ratable share of all Loans; provided that, notwithstanding the foregoing, in the
event that any assignment of rights and obligations of any Defaulting Lender
hereunder shall become effective under applicable Requirements of Law without
compliance with the provisions of this paragraph, then the assignee of such
interest shall be deemed to be a Defaulting Lender for all purposes of this
Agreement until such compliance occurs.

 

Section 11.3                             Costs and Expenses.  Any action taken
by any Loan Party under or with respect to any Loan Document, even if required
under any Loan Document or at the request of any Secured Party, shall be at the
expense of such Loan Party, and no Secured Party shall be required under any
Loan Document to reimburse any Loan Party therefor except as expressly provided
therein.  In addition, Borrowers agree to pay or reimburse upon demand
(a) Administrative Agent for all reasonable out-of-pocket costs and expenses
incurred by it or any of its Related Persons in connection with the
investigation, development, preparation, negotiation, syndication, execution,
interpretation, administration, amendment, amendment and restatement or other
modification, of any Loan Document and/or term in or termination of any Loan
Document, any commitment or proposal letter therefor, any other document
prepared in connection therewith or the consummation and administration of any
transaction contemplated therein (including periodic audits in connection
therewith and environmental audits and assessments), in each case including the
reasonable and documented fees, charges and disbursements of a single legal
counsel to Administrative Agent or such Related Persons, taken as a whole (and a
single local counsel in each applicable jurisdiction (which may include a single
special counsel acting in multiple jurisdictions) and, in the case of an actual
or perceived conflict of interest, of another firm of counsel for such affected
Person), reasonable out-of-pocket and documented fees, costs and expenses
incurred in connection with Intralinks® or any other E-System and allocated to
the Revolving Credit Facilities by Administrative Agent in its sole discretion,
and reasonable out-of pocket fees, charges and disbursements for and of the
auditors, appraisers, and printers retained by or on behalf of the
Administrative Agent, in each case, including reasonable out-of-pocket costs and
expenses not invoiced prior to the Closing Date, (b) Administrative Agent for
all recording and filing fees and any and all liabilities incurred by it or any
of its Related Persons in connection with UCC and judgment and tax lien searches
and UCC filings and fees for post-closing UCC and judgment and tax lien searches
and wire transfer fees and audit expenses (which shall be reimbursed, in
addition to the out-of-pocket costs and expenses of such examiners, at the per
diem rate per individual charged by Administrative Agent for its examiners), and
for all reasonable out-of-pocket costs and expenses incurred by it or any of its
Related Persons in connection with internal audit reviews, field examinations
and Collateral examinations, and (c) each of Administrative Agent, its Related
Persons, and each Lender and L/C Issuer for all reasonable costs and expenses
incurred in connection with (i) the enforcement or preservation of any right or
remedy under any Loan Document (including amendments and other modifications
related to any restructuring in the nature of a work-out), any Obligation,
and/or with respect to the Collateral or any other related right or remedy, or
(ii) the commencement, defense, conduct of, intervention in, or the taking of
any other action with respect to, any proceeding (including any bankruptcy or
insolvency proceeding) related to any Loan Party, Loan Document or Obligation
(or the response to and preparation for any subpoena or request

 

138

--------------------------------------------------------------------------------


 

for document production relating thereto), including the fees and disbursements
of a single counsel, a single local counsel in each applicable jurisdiction
(which may include a single special counsel acting in multiple jurisdictions)
and, in the case of an actual or perceived conflict of interest, another firm of
counsel for such affected Person.

 

Section 11.4                             Indemnities.

 

(a)                                 Borrowers agree to jointly and severally
indemnify, hold harmless and defend Administrative Agent, each Lender, each L/C
Issuer, each Secured Hedging Counterparty, each Person that each L/C Issuer
causes to Issue Letters of Credit hereunder and each of their respective Related
Persons (each such Person being an “Indemnitee”) from and against all
Liabilities (including brokerage commissions, fees and other compensation) that
may be imposed on, incurred by or asserted against any such Indemnitee in any
matter relating to or arising out of, in connection with or as a result of
(i) any Loan Document, any Related Document, including the Term Loan Agreement
and the Term Loan Documents and the Skilled RE Credit Agreement and the Skilled
RE Loan Documents, any Disclosure Document, any Obligation (or the repayment
thereof), any Letter of Credit, the use or intended use of the proceeds of any
Loan or the use of any Letter of Credit, any transaction contemplated by a
Related Document, including the Term Loan Agreement and the Term Loan Documents
and the Skilled RE Credit Agreement and the Skilled RE Loan Documents, or any
securities filing of, or with respect to, any Loan Party; provided, however,
with respect to Liabilities arising from any Related Document, such Liabilities
(A) shall be claimed by the Indemnitee under such Related Document to the extent
arising thereunder (by way of example, if the Liability of a Lender arises
solely as a result of such Lender also being a lender under the Term Loan
Facility, such Lender must seek indemnity pursuant to the Term Loan Documents
and not this Agreement), and (B) shall be claimed without duplication of any
indemnity provided under any Related Document, (ii) any commitment letter,
proposal letter or term sheet with any Person or any Contractual Obligation,
arrangement or understanding with any broker, finder or consultant, in each case
entered into by or on behalf of any Loan Party or any Affiliate of any of them
in connection with any of the foregoing and any Contractual Obligation entered
into in connection with any E-Systems or other Electronic Transmissions in
connection with any of the foregoing, (iii) any actual or prospective
investigation, litigation or other proceeding, whether or not brought by any
such Indemnitee or any of its Related Persons, any holders of Securities or
creditors (and including attorneys’ fees in any case of a single counsel and a
single local counsel in each applicable jurisdiction (which may include a single
special counsel acting in multiple jurisdictions) for all such Indemnitees,
taken as a whole, and, in the case of an actual or perceived conflict of
interest, another firm of counsel for such affected Person), whether or not
(A) any such Indemnitee, Related Person, holder or creditor is a party thereto
and (B) any such claim, litigation, investigation or proceeding is brought by
the Borrowers, their equity holders, their respective Affiliates, their
respective creditors or any other Person, or is based on any securities or
commercial law or regulation or any other Requirement of Law or theory thereof,
including common law, equity, contract, tort or otherwise, or (iv) any other
act, event or transaction related, contemplated in or attendant to any of the
foregoing (collectively, the “Indemnified Matters”); provided, however, that
Borrowers shall not have any liability under this Section 11.4 to any Indemnitee
with respect to any Indemnified Matter, and no Indemnitee shall have any
liability with respect to any Indemnified Matter other than (to the extent
otherwise liable), to the extent such liability (A) has resulted primarily from
the gross negligence or willful misconduct of such Indemnitee, as determined by
a court of competent jurisdiction in a final non-appealable judgment or order,
or (B) has resulted from a material breach in bad faith of this Agreement by
such Indemnitee, as determined by a court of competent jurisdiction in a final
non-appealable judgment or order.  Furthermore, each Loan Party waives and
agrees not to assert against any Indemnitee, and shall cause each other Loan
Party to waive

 

139

--------------------------------------------------------------------------------


 

and not assert against any Indemnitee, any right of contribution with respect to
any Liabilities that may be imposed on, incurred by or asserted against any
Related Person.

 

(b)                                 Without limiting the foregoing, “Indemnified
Matters” includes (i) [reserved]; (ii) any claims, proceedings or causes of
action brought by any resident of a Facility; and (iii) any loss, damage, cost
or expense, including reasonable attorneys’ fees, incurred or suffered by any
Indemnitee as a result of any (x) breach by a Borrower of any contract or lease
with a resident of a Facility or (y) violation of any applicable Requirement of
Law governing a Facility or the uses described in Section 4.1(b).

 

Section 11.5                             Survival.  Any indemnification or other
protection provided to any Indemnitee pursuant to any Loan Document (including
pursuant to Section 2.17 (Taxes), Section 2.16 (Breakage Costs; Increased Costs;
Capital Requirements), Section 9.3 (Actions in Respect of Letters of Credit),
Article 10 (Administrative Agent), Section 11.3 (Costs and Expenses),
Section 11.4 (Indemnities) or this Section 11.5) and all representations and
warranties made in any Loan Document shall (A) survive the termination of the
Revolving Credit Commitments and the payment in full of other Obligations and
(B) inure to the benefit of any Person that at any time held a right thereunder
(as an Indemnitee or otherwise) and, thereafter, its successors and permitted
assigns.

 

Section 11.6                             Limitation of Liability for Certain
Damages.  In addition to, and not in substitution for or limitation of, the
obligations in Section 11.4, in no event shall any party hereto be liable on any
theory of liability for any special, indirect, consequential or punitive damages
(including any loss of profits, business or anticipated savings).  Each party
hereto hereby waives, releases and agrees (and shall cause each other party
hereto to waive, release and agree) not to sue upon any such claim for any
special, indirect, consequential or punitive damages, whether or not accrued and
whether or not known or suspected to exist in its favor.

 

Section 11.7                             Lender-Creditor Relationship.  The
relationship between the Lenders, the L/C Issuers and Administrative Agent, on
the one hand, and the Loan Parties, on the other hand, is solely that of lender
and creditor.  No Secured Party has any fiduciary relationship or duty to any
Loan Party arising out of or in connection with, and there is no agency, tenancy
or joint venture relationship between the Secured Parties and the Loan Parties
by virtue of, any Loan Document or any transaction contemplated therein. 
Notwithstanding the foregoing, if at any time, a Loan Party shall have a claim
based on any theory of the existence (actual or implied) of a fiduciary
relationship with any Secured Party by virtue of, any Loan Document or any
transaction contemplated therein, each Loan Party expressly waives, to the
fullest extent permitted by applicable law, each and every claim it may have
against Secured Parties in respect of any such fiduciary relationship claim.

 

Section 11.8                             Right of Setoff.  Each of
Administrative Agent, each Lender, each L/C Issuer and each Affiliate (including
each branch office thereof) of any of them is hereby authorized, without notice
or demand (each of which is hereby waived by each Loan Party), at any time and
from time to time during the continuance of any Event of Default and to the
fullest extent permitted by applicable Requirements of Law, to set off and apply
any and all deposits (whether general or special, time or demand, provisional or
final) at any time held and other Indebtedness, claims or other obligations at
any time owing by Administrative Agent, such Lender, such L/C Issuer or any of
their respective Affiliates to or for the credit or the account of any Loan
Party against any Obligation of any Loan Party now or hereafter existing,
whether or not any demand was made under any Loan Document with respect to such
Obligation and even though such Obligation may be unmatured; provided that in
the event that any Defaulting Lender shall exercise any such right of setoff,
(x) all amounts so set off shall be paid over immediately to the Administrative
Agent for further application and, pending such payment, shall be segregated by
such Defaulting Lender from its other funds and deemed held in trust for the
benefit of the

 

140

--------------------------------------------------------------------------------


 

Administrative Agent, the L/C Issuer and the Lenders and (y) such Defaulting
Lender shall provide promptly to the Administrative Agent a statement describing
in reasonable detail the Obligations owing to such Defaulting Lender as to which
it exercised such right of setoff.  Each of Administrative Agent, each Lender
and each L/C Issuer agrees promptly to notify Borrowers and Administrative Agent
after any such setoff and application made by such Lender or its Affiliates;
provided, however, that the failure to give such notice shall not affect the
validity of such setoff and application.  The rights under this Section 11.8 are
in addition to any other rights and remedies (including other rights of setoff)
that Administrative Agent, the Lenders and the L/C Issuers and their Affiliates
and other Secured Parties may have.

 

Section 11.9                             Sharing of Payments, Etc.  If any
Lender, directly or through an Affiliate or branch office thereof, obtains any
payment of any Obligation of any Loan Party (whether voluntary, involuntary or
through the exercise of any right of setoff or the receipt of any Collateral or
“proceeds” (as defined under the applicable UCC) of Collateral) other than
pursuant to Sections 2.16 (Breakage Costs; Increased Costs; Capital
Requirements), 2.17 (Taxes) and 2.18 (Substitution of Lenders) and such payment
exceeds the amount such Lender would have been entitled to receive if all
payments had gone to, and been distributed by, Administrative Agent in
accordance with the provisions of the Loan Documents, such Lender shall purchase
for cash from other Secured Parties such participations in their Obligations as
necessary for such Lender to share such excess payment with such Secured Parties
to ensure such payment is applied as though it had been received by
Administrative Agent and applied in accordance with this Agreement (or, if such
application would then be at the discretion of Borrower, applied to repay the
Obligations in accordance herewith); provided, however, that (a) if such payment
is rescinded or otherwise recovered from such Lender or L/C Issuer in whole or
in part, such purchase shall be rescinded and the purchase price therefor shall
be returned to such Lender or L/C Issuer without interest and (b) such Lender
shall, to the fullest extent permitted by applicable Requirements of Law, be
able to exercise all its rights of payment (including the right of setoff) with
respect to such participation as fully as if such Lender were the direct
creditor of Borrowers in the amount of such participation.

 

Section 11.10                      Marshaling; Payments Set Aside; Protective
Advances.  No Secured Party shall be under any obligation to marshal any
property in favor of any Loan Party or any other party or against or in payment
of any Obligation.  To the extent that any Secured Party receives a payment from
Borrower, from the proceeds of the Collateral, from the exercise of its rights
of setoff, any enforcement action or otherwise, and such payment is
subsequently, in whole or in part, invalidated, declared to be fraudulent or
preferential, set aside or required to be repaid to a trustee, receiver or any
other party, then to the extent of such recovery, the obligation or part thereof
originally intended to be satisfied, and all Liens, rights and remedies
therefor, shall be revived and continued in full force and effect as if such
payment had not occurred.  Subject to the limitations set forth in this
Section 11.10, upon the occurrence and during the continuation of a Default or
Event of Default, Administrative Agent is authorized by Loan Parties and the
Secured Parties, from time to time in Administrative Agent’s sole discretion
(but Administrative Agent shall have absolutely no obligation to), to make Base
Rate Loans to Borrowers on behalf of the Revolving Credit Lenders, which
Administrative Agent, in its sole discretion, deems necessary or desirable
(i) to preserve or protect the Collateral, or any portion thereof, (ii) to
enhance the likelihood of, or maximize the amount of, repayment of the Loans and
other Obligations, or (iii) to pay any other amount chargeable to or required to
be paid by the Loan Parties pursuant to the terms of this Agreement and the
other Loan Documents, including, without limitation, payments of principal,
interest, fees, reimbursable expenses, taxes or insurance (any of such Loans are
in this clause (c) referred to as “Protective Advances”); provided, that the
amount of Revolving Credit Outstanding — Tranche A plus Protective Advances
shall not exceed the Revolving Commitments — Tranche A then in effect. 
Protective Advances may be made even if the applicable conditions precedent set
forth in Article 3 have not been satisfied.  Protective Advances shall not
exceed ten percent (10%) of the aggregate Revolving Credit Commitments then in
effect at any time without the prior consent of Required Lenders — Tranche A. 
Each Protective Advance shall be secured by the Liens on the Collateral in favor
of the

 

141

--------------------------------------------------------------------------------


 

Administrative Agent, for the benefit of the Secured Parties and shall
constitute Obligations hereunder.  The Loan Parties shall pay the unpaid
principal amount and all unpaid and accrued interest of each Protective Advance
on the earlier of the Revolving Credit Termination Date and the date on which
demand for payment is made by Administrative Agent.  Each Loan Party agrees to
reimburse Administrative Agent, on demand, for all costs and expenses incurred
by Administrative Agent in connection with such payment or performance and
agrees that such amounts shall constitute Obligations.  Administrative Agent
shall not be liable or responsible for any loss or damage to any Collateral, or
for any diminution in the value thereof, by reason of the act or omission of any
warehousemen, carrier, forwarding agency, consignee or other bailee if such
Person has been selected by Administrative Agent in good faith.  In addition to
and not in limitation of any other provision set forth in this Agreement or any
other Loan Document, Loan Parties expressly acknowledge and agree that the
powers conferred on Administrative Agent hereunder are solely to protect
Administrative Agent’s interest (for the benefit of the Secured Parties) in the
Collateral and shall not impose any duty upon Administrative Agent to exercise
any such powers.

 

Section 11.11                      Notices.

 

(a)                                 All notices, demands, requests, approvals,
consents, directions and other communications required or expressly authorized
to be made by this Agreement shall, whether or not specified to be in writing
but unless otherwise expressly specified to be given by any other means, be
given in writing and (i) addressed to:

 

if to Loan
Parties:                                                                            
Genesis HealthCare LLC
101 East State Street
Kennett Square, PA 19348
Attention: Michael Sherman, Senior Vice President and General Counsel

Telephone: 610-444-6350

Facsimile: 484-733-5449

E-mail: michael.sherman@genesishcc.com

 

if to the

Administrative Agent:                                                      
General Electric Capital Corporation
2 Bethesda Metro Center
Suite 600
Bethesda, MD 20814
Attention:  ABL Portfolio Management
Electronic Mail: CapitalGECHFSABLReporting@ge.com

Tel: 301.961.1640

Fax: 301.664.9866

 

with copy
to:                                                                                                      
2 Bethesda Metro Center
Suite 600
Bethesda, MD 20814
Attention:  Christian Barnette
Electronic Mail:  Christian.Barnette@GE.com
Tel:  (301) 664-9804
Fax:  (301) 664-9866

 

142

--------------------------------------------------------------------------------


 

with copy
to:                                                                                                      
Hogan Lovells US LLP
555 Thirteenth St., NW
Washington, DC 20004
Attention:  Deborah K. Staudinger
Electronic Mail:  deborah.staudinger@hoganlovells.com
Tel:  (202) 637-5486
Fax:  (202) 637-5910

 

or (ii) addressed to such other address as shall be notified in writing (A) in
the case of any Borrower, Administrative Agent and the Swingline Lender, to the
other parties hereto and (B) in the case of all other parties, to GHLLC and
Administrative Agent.

 

(b)                                 Effectiveness.  All communications described
in clause (a) above and all other notices, demands, requests and other
communications made in connection with this Agreement shall be effective and be
deemed to have been received (i) if delivered by hand, upon personal delivery,
(ii) if delivered by overnight courier service, one (1) Business Day after
delivery to such courier service, and (iii) if delivered by facsimile, upon
sender’s receipt of confirmation of proper transmission; provided, however, that
no communications to Administrative Agent pursuant to Article 2 or Article 10
shall be effective until received by Administrative Agent and any communications
delivered pursuant to clause (iii) shall be immediately followed by a hard copy
sent pursuant to clauses (i) or (ii).  Transmission by electronic mail
(including E-Fax, even if transmitted to the fax numbers set forth in clause
(a)(i) above) shall not be sufficient or effective to transmit any such notice
under clause (a) unless immediately followed by a hard copy sent pursuant to
clauses (i) or (ii).

 

Section 11.12                      Electronic Transmissions.

 

(a)                                 Authorization.  Subject to the provisions of
Section 11.11(a), each of Administrative Agent, the Loan Parties, the Lenders,
the L/C Issuers and each of their Related Persons is authorized (but not
required) to transmit, post or otherwise make or communicate, in its sole
discretion, Electronic Transmissions in connection with any Loan Document and
the transactions contemplated therein.  Each Loan Party and each Secured Party
hereby acknowledges and agrees, and each Loan Party shall cause each other Loan
Party to acknowledge and agree, that the use of Electronic Transmissions is not
necessarily secure and that there are risks associated with such use, including
risks of interception, disclosure and abuse and each indicates it assumes and
accepts such risks by hereby authorizing the transmission of Electronic
Transmissions.

 

(b)                                 Signatures.  Subject to the provisions of
Section 11.11(a), (i)(A) no posting to any E-System shall be denied legal effect
merely because it is made electronically, (B) each E-Signature on any such
posting shall be deemed sufficient to satisfy any requirement for a “signature”
and (C) each such posting shall be deemed sufficient to satisfy any requirement
for a “writing”, in each case including pursuant to any Loan Document, any
applicable provision of any UCC, the federal Uniform Electronic Transactions
Act, the Electronic Signatures in Global and National Commerce Act and any
substantive or procedural Requirement of Law governing such subject matter,
(ii) each such posting that is not readily capable of bearing either a signature
or a reproduction of a signature may be signed, and shall be deemed signed, by
attaching to, or logically associating with such posting, an E-Signature, upon
which each Secured Party and Loan Party may rely and assume the authenticity
thereof, (iii) each such posting containing a signature, a reproduction of a
signature or an E-Signature shall, for all intents and purposes, have the same
effect and weight as a signed paper original and (iv) each party hereto or
beneficiary hereto

 

143

--------------------------------------------------------------------------------


 

agrees not to contest the validity or enforceability of any posting on any
E-System or E-Signature on any such posting under the provisions of any
applicable Requirement of Law requiring certain documents to be in writing or
signed; provided, however, that nothing herein shall limit such party’s or
beneficiary’s right to contest whether any posting to any E-System or
E-Signature has been altered after transmission.

 

(c)                                  Separate Agreements.  All uses of an
E-System shall be governed by and subject to, in addition to Section 11.11 and
this Section 11.12, separate terms and conditions posted or referenced in such
E-System and related Contractual Obligations executed by Secured Parties and
Loan Parties in connection with the use of such E-System.

 

(d)                                 Limitation of Liability.  All E-Systems and
Electronic Transmissions shall be provided “as is” and “as available”.  None of
Administrative Agent or any of its Related Persons warrants the accuracy,
adequacy or completeness of any E-Systems or Electronic Transmission, and each
disclaims all liability for errors or omissions therein.  No Warranty of any
kind is made by Administrative Agent or any of its Related Persons in connection
with any E-Systems or Electronic Communication, including any warranty of
merchantability, fitness for a particular purpose, non-infringement of
third-party rights or freedom from viruses or other code defects.  Each Loan
Party and each Secured Party agrees (and each Loan Party shall cause each other
Loan Party to agree) that Administrative Agent has no responsibility for
maintaining or providing any equipment, software, services or any testing
required in connection with any Electronic Transmission or otherwise required
for any E-System.

 

Section 11.13                      Governing Law.  This Agreement, each other
Loan Document that does not expressly set forth its applicable law, and the
rights, remedies and obligations of the parties hereto and thereto, and any
claim, controversy or dispute arising under or related to this Agreement or such
Loan Document, the relationship of the parties, and/or the interpretation and
enforcement of the rights and duties of the parties, shall be governed by, and
construed and interpreted in accordance with, the laws of the State of New York,
without reference to its conflict of law provisions (other than Section 5-1401
of the General Obligations Law).

 

Section 11.14                      Jurisdiction.

 

(a)                                 Submission to Jurisdiction.  Any legal
action or proceeding with respect to any Loan Document shall be brought
exclusively in the courts of the State of New York located in the City of New
York, Borough of Manhattan, or of the United States of America for the Southern
District of New York and, by execution and delivery of this Agreement, each Loan
Party hereby accepts for itself and in respect of its property, generally and
unconditionally, the jurisdiction of the aforesaid courts; provided that nothing
in this Agreement shall limit the right of Administrative Agent to commence any
proceeding in the federal or state courts of any other jurisdiction to the
extent Administrative Agent determines that such action is necessary or
appropriate to exercise its rights or remedies under the Loan Documents.  The
parties hereto (and, to the extent set forth in any other Loan Document, each
other Loan Party) hereby irrevocably waive any objection, including any
objection to the laying of venue or based on the grounds of forum non
conveniens, that any of them may now or hereafter have to the bringing of any
such action or proceeding in such jurisdictions.

 

(b)                                 Service of Process.  Each Loan Party hereby
irrevocably waives personal service of any and all legal process, summons,
notices and other documents and other service of process of any kind and
consents to such service in any suit, action or proceeding brought in the United
States of America with respect to or otherwise arising out of or in connection
with any Loan

 

144

--------------------------------------------------------------------------------


 

Document by any means permitted by applicable Requirements of Law, including by
the mailing thereof (by registered or certified mail, postage prepaid) to the
address of Borrowers specified in Section 11.11 (and shall be effective when
such mailing shall be effective, as provided therein).  Each Loan Party agrees
that a final judgment in any such action or proceeding shall be conclusive and
may be enforced in other jurisdictions by suit on the judgment or in any other
manner provided by law.

 

(c)                                  Non-Exclusive Jurisdiction.  Nothing
contained in this Section 11.14 shall affect the right of Administrative Agent
or any Lender to serve process in any other manner permitted by applicable
Requirements of Law or commence legal proceedings or otherwise proceed against
any Loan Party in any other jurisdiction.

 

Section 11.15                      WAIVER OF JURY TRIAL.  EACH PARTY HERETO
HEREBY IRREVOCABLY WAIVES TRIAL BY JURY IN ANY SUIT, ACTION OR PROCEEDING WITH
RESPECT TO, OR DIRECTLY OR INDIRECTLY ARISING OUT OF, UNDER OR IN CONNECTION
WITH, ANY LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED THEREIN OR RELATED
THERETO (WHETHER FOUNDED IN CONTRACT, TORT OR ANY OTHER THEORY).  EACH PARTY
HERETO (A) CERTIFIES THAT NO OTHER PARTY AND NO RELATED PERSON OF ANY OTHER
PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD
NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THE LOAN DOCUMENTS, AS APPLICABLE, BY THE MUTUAL WAIVERS AND CERTIFICATIONS
IN THIS SECTION 11.15.

 

Section 11.16                      Severability.  Any provision of any Loan
Document being held illegal, invalid or unenforceable in any jurisdiction shall
not affect any part of such provision not held illegal, invalid or
unenforceable, any other provision of any Loan Document or any part of such
provision in any other jurisdiction.  Without limiting the foregoing provisions
of this Section, if and to the extent that the enforceability of any provision
of this Agreement relating to Defaulting Lenders shall be limited by Debtor
Relief Laws, as determined in good faith by the Administrative Agent then such
provision shall be deemed to be in effect only to the extent not so limited.

 

Section 11.17                      Execution in Counterparts.  This Agreement
may be executed in any number of counterparts and by different parties in
separate counterparts, each of which when so executed shall be deemed to be an
original and all of which taken together shall constitute one and the same
agreement.  Signature pages may be detached from multiple separate counterparts
and attached to a single counterpart.  Delivery of an executed signature page of
this Agreement by facsimile transmission or Electronic Transmission shall be as
effective as delivery of a manually executed counterpart hereof.

 

Section 11.18                      Entire Agreement.  The Loan Documents embody
the entire agreement of the parties and supersede all prior agreements and
understandings relating to the subject matter thereof and any prior letter of
interest, commitment letter, fee letter, confidentiality and similar agreements
involving any Loan Party and any of Administrative Agent, any Lender or any L/C
Issuer or any of their respective Affiliates relating to a financing of
substantially similar form, purpose or effect.  In the event of any conflict
between the terms of this Agreement and any other Loan Document, the terms of
this Agreement shall govern (unless such terms of such other Loan Documents are
necessary to comply with applicable Requirements of Law, in which case such
terms shall govern to the extent necessary to comply therewith).

 

145

--------------------------------------------------------------------------------


 

Section 11.19                      Usury.  Notwithstanding any other provision
herein, the aggregate interest rate charged with respect to any of the
Obligations, including all charges or fees in connection therewith deemed in the
nature of interest under applicable law shall not exceed the Highest Lawful
Rate.  If the rate of interest (determined without regard to the preceding
sentence) under this Agreement at any time exceeds the Highest Lawful Rate, the
outstanding amount of the Loans made hereunder shall bear interest at the
Highest Lawful Rate until the total amount of interest due hereunder equals the
amount of interest that would have been due hereunder if the stated rates of
interest set forth in this Agreement had at all times been in effect.  In
addition, if when the Loans made hereunder are repaid in full the total interest
due hereunder (taking into account the increase provided for above) is less than
the total amount of interest that would have been due hereunder if the stated
rates of interest set forth in this Agreement had at all times been in effect,
then to the extent permitted by law, Borrowers shall pay to Administrative Agent
an amount equal to the difference between the amount of interest paid and the
amount of interest which would have been paid if the Highest Lawful Rate had at
all times been in effect.  Notwithstanding the foregoing, it is the intention of
Lenders and Borrowers to conform strictly to any applicable usury laws. 
Accordingly, if any Lender contracts for, charges, or receives any consideration
that constitutes interest in excess of the Highest Lawful Rate, then any such
excess shall be cancelled automatically and, if previously paid, shall at such
Lender’s option be applied to the outstanding amount of the Loans made hereunder
or be refunded to Borrowers.

 

Section 11.20                      Use of Name.  Each party hereto agrees that
it shall not, and none of its Affiliates shall, issue any press release or other
public disclosure (other than any document filed with any Governmental Authority
relating to a public offering of Securities) using the name, logo or otherwise
referring to the other party or of any of its Affiliates, the Loan Documents or
any transaction contemplated therein to which the Secured Parties are party
without at least two (2) Business Days’ prior notice to such other party and
without the prior consent of such other party except to the extent required to
do so under applicable Requirements of Law and then, only after consulting with
such other party prior thereto.

 

Section 11.21                      Non-Public Information; Confidentiality.

 

(a)                                 Each Lender and L/C Issuer acknowledges and
agrees that it may receive material non-public information hereunder concerning
the Loan Parties and their Affiliates and Subsidiaries and agrees to use such
information in compliance with all relevant policies, procedures and Contractual
Obligations and applicable Requirements of Laws (including United States federal
and state security laws and regulations).

 

(b)                                 Each Lender, L/C Issuer and Administrative
Agent agrees to use all reasonable efforts to maintain, in accordance with its
customary practices, the confidentiality of information obtained by it pursuant
to any Loan Document and designated in writing by any Loan Party as
confidential, except that such information may be disclosed (i) with Borrowers’
consent, (ii) to Related Persons of such Lender, L/C Issuer or Administrative
Agent, as the case may be, or to any Person that any L/C Issuer causes to Issue
Letters of Credit hereunder, that are advised of the confidential nature of such
information and are instructed to keep such information confidential, (iii) to
the extent such information presently is or hereafter becomes available to such
Lender, L/C Issuer or Administrative Agent, as the case may be, on a
non-confidential basis from a source other than any Loan Party, (iv) to the
extent disclosure is required by applicable Requirements of Law or other legal
process or requested or demanded by any Governmental Authority, (v) to the
extent necessary or customary for inclusion in league table measurements or in
any tombstone or other advertising materials (and the Loan Parties consent to
the publication of such tombstone or other advertising materials by
Administrative Agent, any Lender, any L/C Issuer or any of their Related
Persons), (vi) to the National Association of Insurance Commissioners or any
similar

 

146

--------------------------------------------------------------------------------


 

organization, any examiner or any nationally recognized rating agency or
otherwise to the extent consisting of general portfolio information that does
not identify borrowers, (vii) to current or prospective assignees, SPVs grantees
of any option described in Section 11.2(e) or participants, direct or
contractual counterparties to any Hedge Agreement permitted hereunder and to
their respective Related Persons, in each case to the extent such assignees,
participants, counterparties or Related Persons agree to be bound by provisions
substantially similar to the provisions of this Section 11.21 and (viii) in
connection with the exercise of any remedy under any Loan Document.  In the
event of any conflict between the terms of this Section 11.21 and those of any
other Contractual Obligation entered into with any Loan Party (whether or not a
Loan Document), the terms of this Section 11.21 shall govern.

 

Section 11.22                      Patriot Act Notice.  Each Lender subject to
the Patriot Act hereby notifies Borrowers that, pursuant to Section 326 thereof,
it is required to obtain, verify and record information that identifies
Borrower, including the name and address of Borrowers and other information
allowing such Lender to identify Borrowers in accordance with such act.

 

Section 11.23                      Agent for Loan Parties.

 

(a)                                 Each of the entities comprising Borrowers
hereby irrevocably appoints and constitutes GHLLC as its agent to request and
receive advances in respect of the Loans (and to otherwise act on behalf of each
such entity pursuant to this Agreement and the other Loan Documents) from
Administrative Agent in the name or on behalf of each such entity. 
Administrative Agent may disburse proceeds of the Loans to the bank account of
any one or more of such entities without notice to any of the other entities
comprising Borrowers or any other Person at any time obligated on or in respect
of the Obligations.

 

(b)                                 Each of the entities comprising Borrowers
hereby irrevocably appoints and constitutes GHLLC as its agent to receive
statements of account and all other notices from Administrative Agent or the
Lenders with respect to the Obligations or otherwise under or in connection with
this Agreement and the other Loan Documents.

 

(c)                                  Each of the entities comprising Borrowers
hereby irrevocably appoints and constitutes GHLLC as its agent to execute and
deliver the Loan Documents, the Environmental Indemnity, any amendments to or
waivers of any of the foregoing and any other agreements, documents,
instruments, records or filings delivered under or in connection with this
Agreement, the other Loan Documents and the Environmental Indemnity, in the name
of or on behalf of such entity.  Each of the entities comprising Borrowers
hereby ratifies any and all Loan Documents and any and all other agreements,
documents, instruments, records or filings previously executed and delivered by
GHLLC under or in connection with this Agreement, the other Loan Documents and
the Environmental Indemnity in such Borrower’s name or on its behalf.

 

(d)                                 No purported termination of the appointment
of GHLLC as agent for Borrowers shall be effective without the prior written
consent of Administrative Agent.

 

Section 11.24                      Existing Agreements Superseded; Exhibits and
Schedules.

 

(a)                                 The Original Credit Agreement, including the
schedules thereto, is superseded by this Agreement, including the schedules
hereto, which has been executed in renewal, amendment, restatement and
modification of, but not in novation or extinguishment of, the obligations under
the Original Credit Agreement.  Any and all outstanding amounts under the
Original Credit

 

147

--------------------------------------------------------------------------------


 

Agreement including, but not limited to principal, accrued interest, fees and
other charges, as of the Closing Date shall be carried over and deemed
outstanding under this Agreement.

 

(b)                                 Each Loan Party reaffirms its obligations
under the Environmental Indemnity and each Loan Document to which it is a party,
including but not limited to the Security Agreement and the schedules thereto.

 

(c)                                  Each Loan Party agrees that each Loan
Document (other than this Agreement) to which it is a party shall remain in full
force and effect following the execution and delivery of this Agreement and that
all references in the Environmental Indemnity and any of the Loan Documents to
the “Credit Agreement” shall be deemed to refer to this Amended and Restated
Credit Agreement.

 

[SIGNATURE PAGES FOLLOW]

 

148

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers thereunto duly authorized, as of the date first
above written.

 

BORROWERS:

 

 

GENESIS HEALTHCARE, INC., a Delaware corporation

 

 

 

By:

/s/ Michael S Sherman

 

Name:

Michael S. Sherman

 

Title:

Senior Vice President, Secretary and Assistant Treasurer

 

 

 

 

 

FC-GEN OPERATIONS INVESTMENT, LLC, a Delaware limited liability company

 

 

 

By:

/s/ Michael S Sherman

 

Name:

Michael S. Sherman

 

Title:

Senior Vice President, Secretary and Assistant Treasurer

 

 

 

 

 

GENESIS HEALTHCARE LLC, a Delaware limited liability company

 

 

 

By:

/s/ Michael S Sherman

 

Name:

Michael S. Sherman

 

Title:

Senior Vice President, General Counsel,

 

Assistant Secretary and Assistant Treasurer

 

 

 

 

 

EACH OF THE ENTITIES LISTED ON ANNEX I-A ATTACHED HERETO:

 

 

 

 

By: Genesis HealthCare LLC, its authorized agent

 

 

 

 

 

By:

/s/ Michael S Sherman

 

 

Name:

Michael S. Sherman

 

 

Title:

Senior Vice President, General Counsel,

 

 

Assistant Secretary and Assistant Treasurer

 

[Signatures Continue on Following Page]

 

--------------------------------------------------------------------------------


 

ADMINISTRATIVE AGENT:

 

 

 

 

GENERAL ELECTRIC CAPITAL CORPORATION, a Delaware corporation

 

 

 

 

 

By:

/s/ Thomas Buckelew

 

Name:

Thomas Buckelew

 

Title:

Duly Authorized Signatory

 

 

 

 

L/C ISSUER:

 

 

 

 

GENERAL ELECTRIC CAPITAL CORPORATION, a Delaware corporation

 

 

 

 

 

By:

/s/ Thomas Buckelew

 

Name:

Thomas Buckelew

 

Title:

Duly Authorized Signatory

 

[Signatures Continue on Following Page]

 

--------------------------------------------------------------------------------


 

LENDERS:

 

 

 

 

GENERAL ELECTRIC CAPITAL CORPORATION, a Delaware corporation, in its capacity as
a Revolving Credit Lender

 

 

 

 

 

By:

/s/ Thomas Buckelew

 

Name:

Thomas Buckelew

 

Title:

Duly Authorized Signatory

 

[Signatures Continue on Following Page]

 

--------------------------------------------------------------------------------


 

 

BARCLAYS BANK PLC, in its capacity as a Revolving Credit Lender

 

 

 

 

 

By:

/s/ Marguerite Sutton

 

Name:

Marguerite Sutton

 

Title:

Vice President

 

[Signatures Continue on Following Page]

 

--------------------------------------------------------------------------------


 

 

WELLS FARGO BANK, N.A., in its capacity as a Revolving Credit Lender

 

 

 

 

 

By:

/s/ Daniel Whitwer

 

Name:

Daniel Whitwer

 

Title:

Authorized Signer

 

[Signatures Continue on Following Page]

 

--------------------------------------------------------------------------------


 

 

CAPITAL ONE, N.A., in its capacity as a Revolving Credit Lender

 

 

 

 

 

By:

/s/ Patrick L. Coffey

 

Name:

Patrick L. Coffey

 

Title:

Managing Vice President

 

--------------------------------------------------------------------------------